Name: Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (Text with EEA relevance)
 Type: Directive
 Subject Matter: insurance;  employment;  European Union law;  civil law
 Date Published: 2009-12-17

 17.12.2009 EN Official Journal of the European Union L 335/1 DIRECTIVE 2009/138/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (recast) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 47(2) and Article 55 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) A number of substantial changes are to be made to First Council Directive 73/239/EEC of 24 July 1973 on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life assurance (3); Council Directive 78/473/EEC of 30 May 1978 on the coordination of laws, regulations and administrative provisions relating to Community co-insurance (4); Council Directive 87/344/EEC of 22 June 1987 on the coordination of laws, regulations and administrative provisions relating to legal expenses insurance (5); Second Council Directive 88/357/EEC of 22 June 1988 on the coordination of laws, regulations and administrative provisions relating to direct insurance other than life assurance and laying down provisions to facilitate the effective exercise of freedom to provide services (6); Council Directive 92/49/EEC of 18 June 1992 on the coordination of laws, regulations and administrative provisions relating to direct insurance other than life assurance (third non-life insurance Directive) (7); Directive 98/78/EC of the European Parliament and of the Council of 27 October 1998 on the supplementary supervision of insurance undertakings in an insurance group (8); Directive 2001/17/EC of the European Parliament and of the Council of 19 March 2001 on the reorganisation and winding-up of insurance undertakings (9); Directive 2002/83/EC of the European Parliament and of the Council of 5 November 2002 concerning life assurance (10); and Directive 2005/68/EC of the European Parliament and of the Council of 16 November 2005 on reinsurance (11). In the interests of clarity those Directives should be recast. (2) In order to facilitate the taking-up and pursuit of the activities of insurance and reinsurance, it is necessary to eliminate the most serious differences between the laws of the Member States as regards the rules to which insurance and reinsurance undertakings are subject. A legal framework should therefore be provided for insurance and reinsurance undertakings to conduct insurance business throughout the internal market thus making it easier for insurance and reinsurance undertakings with head offices in the Community to cover risks and commitments situated therein. (3) It is in the interests of the proper functioning of the internal market that coordinated rules be established relating to the supervision of insurance groups and, with a view to the protection of creditors, to the reorganisation and winding-up proceedings in respect of insurance undertakings. (4) It is appropriate that certain undertakings which provide insurance services are not covered by the system established by this Directive due to their size, their legal status, their nature  as being closely linked to public insurance systems  or the specific services they offer. It is further desirable to exclude certain institutions in several Member States, the business of which covers only a very limited sector and is restricted by law to a specific territory or to specified persons. (5) Very small insurance undertakings fulfilling certain conditions, including gross premium income below EUR 5 million, are excluded from the scope of this Directive. However, all insurance and reinsurance undertakings which are already licensed under the current Directives should continue to be licensed when this Directive is implemented. Undertakings that are excluded from the scope of this Directive should be able to make use of the basic freedoms granted by the Treaty. Those undertakings have the option to seek authorisation under this Directive in order to benefit from the single licence provided for in this Directive. (6) It should be possible for Member States to require undertakings that pursue the business of insurance or reinsurance and which are excluded from the scope of this Directive to register. Member States may also subject those undertakings to prudential and legal supervision. (7) Council Directive 72/166/EEC of 24 April 1972 on the approximation of the laws of Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability (12); Seventh Council Directive 83/349/EEC of 13 June 1983 based on the Article 54(3)(g) of the Treaty on consolidated accounts (13); Second Council Directive 84/5/EEC of 30 December 1983 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles (14); Directive 2004/39/EC of the European Parliament and of the Council of 21 April 2004 on markets in financial instruments (15); and Directive 2006/48/EC of the European Parliament and of the Council of 14 June 2006 relating to the taking up and pursuit of the business of credit institutions (16) lay down general rules in the fields of accounting, motor insurance liability, financial instruments and credit institutions and provide for definitions in those areas. It is appropriate that certain of the definitions laid down in those directives apply for the purposes of this Directive. (8) The taking-up of insurance or of reinsurance activities should be subject to prior authorisation. It is therefore necessary to lay down the conditions and the procedure for the granting of that authorisation as well as for any refusal. (9) The directives repealed by this Directive do not lay down any rules in respect of the scope of reinsurance activities that an insurance undertaking may be authorised to pursue. It is for the Member States to decide to lay down any rules in that regard. (10) References in this Directive to insurance or reinsurance undertakings should include captive insurance and captive reinsurance undertakings, except where specific provision is made for those undertakings. (11) Since this Directive constitutes an essential instrument for the achievement of the internal market, insurance and reinsurance undertakings authorised in their home Member States should be allowed to pursue, throughout the Community, any or all of their activities by establishing branches or by providing services. It is therefore appropriate to bring about such harmonisation as is necessary and sufficient to achieve the mutual recognition of authorisations and supervisory systems, and thus a single authorisation which is valid throughout the Community and which allows the supervision of an undertaking to be carried out by the home Member State. (12) Directive 2000/26/EC of the European Parliament and of the Council of 16 May 2000 on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles (Fourth motor insurance Directive) (17) lays down rules on the appointment of claims representatives. Those rules should apply for the purposes of this Directive. (13) Reinsurance undertakings should limit their objects to the business of reinsurance and related operations. Such a requirement should not prevent a reinsurance undertaking from pursuing activities such as the provision of statistical or actuarial advice, risk analysis or research for its clients. It may also include a holding company function and activities with respect to financial sector activities within the meaning of Article 2(8) of Directive 2002/87/EC of the European Parliament and of the Council of 16 December 2002 on the supplementary supervision of credit institutions, insurance undertakings and investment firms in a financial conglomerate (18). In any event, that requirement does not allow the pursuit of unrelated banking and financial activities. (14) The protection of policy holders presupposes that insurance and reinsurance undertakings are subject to effective solvency requirements that result in an efficient allocation of capital across the European Union. In light of market developments the current system is no longer adequate. It is therefore necessary to introduce a new regulatory framework. (15) In line with the latest developments in risk management, in the context of the International Association of Insurance Supervisors, the International Accounting Standards Board and the International Actuarial Association and with recent developments in other financial sectors an economic risk-based approach should be adopted which provides incentives for insurance and reinsurance undertakings to properly measure and manage their risks. Harmonisation should be increased by providing specific rules for the valuation of assets and liabilities, including technical provisions. (16) The main objective of insurance and reinsurance regulation and supervision is the adequate protection of policy holders and beneficiaries. The term beneficiary is intended to cover any natural or legal person who is entitled to a right under an insurance contract. Financial stability and fair and stable markets are other objectives of insurance and reinsurance regulation and supervision which should also be taken into account but should not undermine the main objective. (17) The solvency regime laid down in this Directive is expected to result in even better protection for policy holders. It will require Member States to provide supervisory authorities with the resources to fulfil their obligations as set out in this Directive. This encompasses all necessary capacities, including financial and human resources. (18) The supervisory authorities of the Member States should therefore have at their disposal all means necessary to ensure the orderly pursuit of business by insurance and reinsurance undertakings throughout the Community whether pursued under the right of establishment or the freedom to provide services. In order to ensure the effectiveness of the supervision all actions taken by the supervisory authorities should be proportionate to the nature, scale and complexity of the risks inherent in the business of an insurance or reinsurance undertaking, regardless of the importance of the undertaking concerned for the overall financial stability of the market. (19) This Directive should not be too burdensome for small and medium-sized insurance undertakings. One of the tools by which to achieve that objective is the proper application of the proportionality principle. That principle should apply both to the requirements imposed on the insurance and reinsurance undertakings and to the exercise of supervisory powers. (20) In particular, this Directive should not be too burdensome for insurance undertakings that specialise in providing specific types of insurance or services to specific customer segments, and it should recognise that specialising in this way can be a valuable tool for efficiently and effectively managing risk. In order to achieve that objective, as well as the proper application of the proportionality principle, provision should also be made specifically to allow undertakings to use their own data to calibrate the parameters in the underwriting risk modules of the standard formula of the Solvency Capital Requirement. (21) This Directive should also take account of the specific nature of captive insurance and captive reinsurance undertakings. As those undertakings only cover risks associated with the industrial or commercial group to which they belong, appropriate approaches should thus be provided in line with the principle of proportionality to reflect the nature, scale and complexity of their business. (22) The supervision of reinsurance activity should take account of the special characteristics of reinsurance business, notably its global nature and the fact that the policy holders are themselves insurance or reinsurance undertakings. (23) Supervisory authorities should be able to obtain from insurance and reinsurance undertakings the information which is necessary for the purposes of supervision, including, where appropriate, information publicly disclosed by an insurance or reinsurance undertaking under financial reporting, listing and other legal or regulatory requirements. (24) The supervisory authorities of the home Member State should be responsible for monitoring the financial health of insurance and reinsurance undertakings. To that end, they should carry out regular reviews and evaluations. (25) Supervisory authorities should be able to take account of the effects on risk and asset management of voluntary codes of conduct and transparency complied with by the relevant institutions dealing in unregulated or alternative investment instruments. (26) The starting point for the adequacy of the quantitative requirements in the insurance sector is the Solvency Capital Requirement. Supervisory authorities should therefore have the power to impose a capital add-on to the Solvency Capital Requirement only under exceptional circumstances, in the cases listed in this Directive, following the supervisory review process. The Solvency Capital Requirement standard formula is intended to reflect the risk profile of most insurance and reinsurance undertakings. However, there may be some cases where the standardised approach does not adequately reflect the very specific risk profile of an undertaking. (27) The imposition of a capital add-on is exceptional in the sense that it should be used only as a measure of last resort, when other supervisory measures are ineffective or inappropriate. Furthermore, the term exceptional should be understood in the context of the specific situation of each undertaking rather than in relation to the number of capital add-ons imposed in a specific market. (28) The capital add-on should be retained for as long as the circumstances under which it was imposed are not remedied. In the event of significant deficiencies in the full or partial internal model or significant governance failures the supervisory authorities should ensure that the undertaking concerned makes every effort to remedy the deficiencies that led to the imposition of the capital add-on. However, where the standardised approach does not adequately reflect the very specific risk profile of an undertaking the capital add-on may remain over consecutive years. (29) Some risks may only be properly addressed through governance requirements rather than through the quantitative requirements reflected in the Solvency Capital Requirement. An effective system of governance is therefore essential for the adequate management of the insurance undertaking and for the regulatory system. (30) The system of governance includes the risk-management function, the compliance function, the internal audit function and the actuarial function. (31) A function is an administrative capacity to undertake particular governance tasks. The identification of a particular function does not prevent the undertaking from freely deciding how to organise that function in practice save where otherwise specified in this Directive. This should not lead to unduly burdensome requirements because account should be taken of the nature, scale and complexity of the operations of the undertaking. It should therefore be possible for those functions to be staffed by own staff, to rely on advice from outside experts or to be outsourced to experts within the limits set by this Directive. (32) Furthermore, save as regards the internal audit function, in smaller and less complex undertakings it should be possible for more than one function to be carried out by a single person or organisational unit. (33) The functions included in the system of governance are considered to be key functions and consequently also important and critical functions. (34) All persons that perform key functions should be fit and proper. However, only the key function holders should be subject to notification requirements to the supervisory authority. (35) For the purpose of assessing the required level of competence, professional qualifications and experience of those who effectively run the undertaking or have other key functions should be taken into consideration as additional factors. (36) All insurance and reinsurance undertakings should have, as an integrated part of their business strategy, a regular practice of assessing their overall solvency needs with a view to their specific risk profile (own-risk and solvency assessment). That assessment neither requires the development of an internal model nor serves to calculate a capital requirement different from the Solvency Capital Requirement or the Minimum Capital Requirement. The results of each assessment should be reported to the supervisory authority as part of the information to be provided for supervisory purposes. (37) In order to ensure effective supervision of outsourced functions or activities, it is essential that the supervisory authorities of the outsourcing insurance or reinsurance undertaking have access to all relevant data held by the outsourcing service provider, regardless of whether the latter is a regulated or unregulated entity, as well as the right to conduct on-site inspections. In order to take account of market developments and to ensure that the conditions for outsourcing continue to be complied with, the supervisory authorities should be informed prior to the outsourcing of critical or important functions or activities. Those requirements should take into account the work of the Joint Forum and are consistent with the current rules and practices in the banking sector and Directive 2004/39/EC and its application to credit institutions. (38) In order to guarantee transparency, insurance and reinsurance undertakings should publicly disclose  that is to say make it available to the public either in printed or electronic form free of charge  at least annually, essential information on their solvency and financial condition. Undertakings should be allowed to disclose publicly additional information on a voluntary basis. (39) Provision should be made for exchanges of information between the supervisory authorities and authorities or bodies which, by virtue of their function, help to strengthen the stability of the financial system. It is therefore necessary to specify the conditions under which those exchanges of information should be possible. Moreover, where information may be disclosed only with the express agreement of the supervisory authorities, those authorities should be able, where appropriate, to make their agreement subject to compliance with strict conditions. (40) It is necessary to promote supervisory convergence not only in respect of supervisory tools but also in respect of supervisory practices. The Committee of European Insurance and Occupational Pensions Supervisors (CEIOPS) established by Commission Decision 2009/79/EC (19) should play an important role in this respect and report regularly to the European Parliament and the Commission on the progress made. (41) The objective of the information and report to be presented in relation to capital add-ons by CEIOPS is not to inhibit their use as permitted under this Directive but to contribute to an ever higher degree of supervisory convergence in the use of capital add-ons between supervisory authorities in the different Member States. (42) In order to limit the administrative burden and avoid duplication of tasks, supervisory authorities and national statistical authorities should cooperate and exchange information. (43) For the purposes of strengthening the supervision of insurance and reinsurance undertakings and the protection of policy holders, the statutory auditors within the meaning of Directive 2006/43/EC of the European Parliament and of the Council of 17 May 2006 on statutory audits of annual accounts and consolidated accounts (20) should have a duty to report promptly any facts which are likely to have a serious effect on the financial situation or the administrative organisation of an insurance or a reinsurance undertaking. (44) Insurance undertakings pursuing both life and non-life activities should manage those activities separately, in order to protect the interests of life policy holders. In particular, those undertakings should be subject to the same capital requirements as those applicable to an equivalent insurance group, made up of a life insurance undertaking and a non-life undertaking, taking into account the increased transferability of capital in the case of composite insurance undertakings. (45) The assessment of the financial position of insurance and reinsurance undertakings should rely on sound economic principles and make optimal use of the information provided by financial markets, as well as generally available data on insurance technical risks. In particular, solvency requirements should be based on an economic valuation of the whole balance sheet. (46) Valuation standards for supervisory purposes should be compatible with international accounting developments, to the extent possible, so as to limit the administrative burden on insurance or reinsurance undertakings. (47) In accordance with that approach, capital requirements should be covered by own funds, irrespective of whether they are on or off the balance-sheet items. Since not all financial resources provide full absorption of losses in the case of winding-up and on a going-concern basis, own-fund items should be classified in accordance with quality criteria into three tiers, and the eligible amount of own funds to cover capital requirements should be limited accordingly. The limits applicable to own-fund items should only apply to determine the solvency standing of insurance and reinsurance undertakings, and should not further restrict the freedom of those undertakings with respect to their internal capital management. (48) Generally, assets which are free from any foreseeable liabilities are available to absorb losses due to adverse business fluctuations on a going-concern basis and in the case of winding-up. Therefore the vast majority of the excess of assets over liabilities, as valued in accordance with the principles set out in this Directive, should be treated as high-quality capital (Tier 1). (49) Not all assets within an undertaking are unrestricted. In some Member States, specific products result in ring-fenced fund structures which give one class of policy holders greater rights to assets within their own fund. Although those assets are included in computing the excess of assets over liabilities for own-fund purposes they cannot in fact be made available to meet the risks outside the ring-fenced fund. To be consistent with the economic approach, the assessment of own funds needs to be adjusted to reflect the different nature of assets, which form part of a ring-fenced arrangement. Similarly, the Solvency Capital Requirement calculation should reflect the reduction in pooling or diversification related to those ring-fenced funds. (50) It is current practice in certain Member States for insurance companies to sell life insurance products in relation to which the policy holders and beneficiaries contribute to the risk capital of the company in exchange for all or part of the return on the contributions. Those accumulated profits are surplus funds, which are the property of the legal entity in which they are generated. (51) Surplus funds should be valued in line with the economic approach laid down in this Directive. In this respect, a mere reference to the evaluation of surplus funds in the statutory annual accounts should not be sufficient. In line with the requirements on own funds, surplus funds should be subject to the criteria laid down in this Directive on the classification in tiers. This means, inter alia, that only surplus funds which fulfil the requirements for classification in Tier 1 should be considered as Tier 1 capital. (52) Mutual and mutual-type associations with variable contributions may call for supplementary contributions from their members (supplementary members calls) in order to increase the amount of financial resources that they hold to absorb losses. Supplementary members calls may represent a significant source of funding for mutual and mutual-type associations, including when those associations are confronted with adverse business fluctuations. Supplementary members calls should therefore be recognised as ancillary own-fund items and treated accordingly for solvency purposes. In particular, in the case of mutual or mutual-type associations of shipowners with variable contributions solely insuring maritime risks, the recourse to supplementary members calls has been a long-established practice, subject to specific recovery arrangements, and the approved amount of those members calls should be treated as good-quality capital (Tier 2). Similarly, in the case of other mutual and mutual-type associations where supplementary members calls are of similar quality, the approved amount of those members calls should also be treated as good-quality capital (Tier 2). (53) In order to allow insurance and reinsurance undertakings to meet their commitments towards policy holders and beneficiaries, Member States should require those undertakings to establish adequate technical provisions. The principles and actuarial and statistical methodologies underlying the calculation of those technical provisions should be harmonised throughout the Community in order to achieve better comparability and transparency. (54) The calculation of technical provisions should be consistent with the valuation of assets and other liabilities, market consistent and in line with international developments in accounting and supervision. (55) The value of technical provisions should therefore correspond to the amount an insurance or reinsurance undertaking would have to pay if it transferred its contractual rights and obligations immediately to another undertaking. Consequently, the value of technical provisions should correspond to the amount which another insurance or reinsurance undertaking (the reference undertaking) would be expected to require to take over and fulfil the underlying insurance and reinsurance obligations. The amount of technical provisions should reflect the characteristics of the underlying insurance portfolio. Undertaking-specific information, such as that regarding claims management and expenses, should therefore be used in their calculation only insofar as that information enables insurance and reinsurance undertakings better to reflect the characteristics of the underlying insurance portfolio. (56) The assumptions made about the reference undertaking assumed to take over and meet the underlying insurance and reinsurance obligations should be harmonised throughout the Community. In particular, the assumptions made about the reference undertaking that determine whether or not, and if so to what extent, diversification effects should be taken into account in the calculation of the risk margin should be analysed as part of the impact assessment of implementing measures and should then be harmonised at Community level. (57) For the purpose of calculating technical provisions, it should be possible to apply reasonable interpolations and extrapolations from directly observable market values. (58) It is necessary that the expected present value of insurance liabilities is calculated on the basis of current and credible information and realistic assumptions, taking account of financial guarantees and options in insurance or reinsurance contracts, to deliver an economic valuation of insurance or reinsurance obligations. The use of effective and harmonised actuarial methodologies should be required. (59) In order to reflect the specific situation of small and medium-sized undertakings, simplified approaches to the calculation of technical provisions should be provided for. (60) The supervisory regime should provide for a risk-sensitive requirement, which is based on a prospective calculation to ensure accurate and timely intervention by supervisory authorities (the Solvency Capital Requirement), and a minimum level of security below which the amount of financial resources should not fall (the Minimum Capital Requirement). Both capital requirements should be harmonised throughout the Community in order to achieve a uniform level of protection for policy holders. For the good functioning of this Directive, there should be an adequate ladder of intervention between the Solvency Capital Requirement and the Minimum Capital Requirement. (61) In order to mitigate undue potential pro-cyclical effects of the financial system and avoid a situation in which insurance and reinsurance undertakings are unduly forced to raise additional capital or sell their investments as a result of unsustained adverse movements in financial markets, the market risk module of the standard formula for the Solvency Capital Requirement should include a symmetric adjustment mechanism with respect to changes in the level of equity prices. In addition, in the event of exceptional falls in financial markets, and where that symmetric adjustment mechanism is not sufficient to enable insurance and reinsurance undertakings to fulfil their Solvency Capital Requirement, provision should be made to allow supervisory authorities to extend the period within which insurance and reinsurance undertakings are required to re-establish the level of eligible own funds covering the Solvency Capital Requirement. (62) The Solvency Capital Requirement should reflect a level of eligible own funds that enables insurance and reinsurance undertakings to absorb significant losses and that gives reasonable assurance to policy holders and beneficiaries that payments will be made as they fall due. (63) In order to ensure that insurance and reinsurance undertakings hold eligible own funds that cover the Solvency Capital Requirement on an on-going basis, taking into account any changes in their risk profile, those undertakings should calculate the Solvency Capital Requirement at least annually, monitor it continuously and recalculate it whenever the risk profile alters significantly. (64) In order to promote good risk management and align regulatory capital requirements with industry practices, the Solvency Capital Requirement should be determined as the economic capital to be held by insurance and reinsurance undertakings in order to ensure that ruin occurs no more often than once in every 200 cases or, alternatively, that those undertakings will still be in a position, with a probability of at least 99,5 %, to meet their obligations to policy holders and beneficiaries over the following 12 months. That economic capital should be calculated on the basis of the true risk profile of those undertakings, taking account of the impact of possible risk-mitigation techniques, as well as diversification effects. (65) Provision should be made to lay down a standard formula for the calculation of the Solvency Capital Requirement, to enable all insurance and reinsurance undertakings to assess their economic capital. For the structure of the standard formula, a modular approach should be adopted, which means that the individual exposure to each risk category should be assessed in a first step and then aggregated in a second step. Where the use of undertaking-specific parameters allows for the true underwriting risk profile of the undertaking to be better reflected, this should be allowed, provided such parameters are derived using a standardised methodology. (66) In order to reflect the specific situation of small and medium-sized undertakings, simplified approaches to the calculation of the Solvency Capital Requirement in accordance with the standard formula should be provided for. (67) As a matter of principle, the new risk-based approach does not comprise the concept of quantitative investment limits and asset eligibility criteria. It should however be possible to introduce investment limits and asset eligibility criteria to address risks which are not adequately covered by a sub-module of the standard formula. (68) In accordance with the risk-oriented approach to the Solvency Capital Requirement, it should be possible, in specific circumstances, to use partial or full internal models for the calculation of that requirement rather than the standard formula. In order to provide policy holders and beneficiaries with an equivalent level of protection, such internal models should be subject to prior supervisory approval on the basis of harmonised processes and standards. (69) When the amount of eligible basic own funds falls below the Minimum Capital Requirement, the authorisation of insurance and reinsurance undertakings should be withdrawn where those undertakings are unable to re-establish the amount of eligible basic own funds at the level of the Minimum Capital Requirement within a short period of time. (70) The Minimum Capital Requirement should ensure a minimum level below which the amount of financial resources should not fall. It is necessary that that level be calculated in accordance with a simple formula, which is subject to a defined floor and cap based on the risk-based Solvency Capital Requirement in order to allow for an escalating ladder of supervisory intervention, and that it is based on the data which can be audited. (71) Insurance and reinsurance undertakings should have assets of sufficient quality to cover their overall financial requirements. All investments held by insurance and reinsurance undertakings should be managed in accordance with the prudent person principle. (72) Member States should not require insurance or reinsurance undertakings to invest their assets in particular categories of assets, as such a requirement could be incompatible with the liberalisation of capital movements provided for in Article 56 of the Treaty. (73) It is necessary to prohibit any provisions enabling Member States to require pledging of assets covering the technical provisions of an insurance or reinsurance undertaking, whatever form that requirement might take, when the insurer is reinsured by an insurance or reinsurance undertaking authorised pursuant to this Directive, or by a third-country undertaking where the supervisory regime of that third country has been deemed equivalent. (74) The legal framework has so far provided neither detailed criteria for a prudential assessment of a proposed acquisition nor a procedure for their application. A clarification of the criteria and the process of prudential assessment is therefore needed to provide the necessary legal certainty, clarity and predictability with regard to the assessment process, as well as to the result thereof. Those criteria and procedures were introduced by provisions in Directive 2007/44/EC. As regards insurance and reinsurance those provisions should therefore be codified and integrated into this Directive. (75) Maximum harmonisation throughout the Community of those procedures and prudential assessments is therefore critical. However, the provisions on qualifying holdings should not prevent the Member States from requiring that the supervisory authorities are to be informed of acquisitions of holdings below the thresholds laid down in those provisions, so long as a Member State imposes no more than one additional threshold below 10 % for that purpose. Nor should those provisions prevent the supervisory authorities from providing general guidance as to when such holdings would be deemed to result in significant influence. (76) In view of the increasing mobility of citizens of the Union, motor liability insurance is increasingly being offered on a cross-border basis. To ensure the continued proper functioning of the green card system and the agreements between the national bureaux of motor insurers, it is appropriate that Member States are able to require insurance undertakings providing motor liability insurance in their territory by way of provision of services to join and participate in the financing of the national bureau as well as of the guarantee fund set up in that Member State. The Member State of provision of services should require undertakings which provide motor liability insurance to appoint a representative in its territory to collect all necessary information in relation to claims and to represent the undertaking concerned. (77) Within the framework of an internal market it is in the interest of policy holders that they should have access to the widest possible range of insurance products available in the Community. The Member State in which the risk is situated or the Member State of the commitment should therefore ensure that there is nothing to prevent the marketing within its territory of all the insurance products offered for sale in the Community as long as they do not conflict with the legal provisions protecting the general good in force in that Member State and in so far as the general good is not safeguarded by the rules of the home Member State. (78) Provision should be made for a system of sanctions to be imposed when, in the Member State in which the risk is situated or the Member State of the commitment, an insurance undertaking does not comply with any applicable provisions protecting the general good. (79) In an internal market for insurance, consumers have a wider and more varied choice of contracts. If they are to benefit fully from that diversity and from increased competition, consumers should be provided with whatever information is necessary before the conclusion of the contract and throughout the term of the contract to enable them to choose the contract best suited to their needs. (80) An insurance undertaking offering assistance contracts should possess the means necessary to provide the benefits in kind which it offers within an appropriate period of time. Special provisions should be laid down for calculating the Solvency Capital Requirement and the absolute floor of the Minimum Capital Requirement which such undertaking should possess. (81) The effective pursuit of Community co-insurance business for activities which are by reason of their nature or their size likely to be covered by international co-insurance should be facilitated by a minimum of harmonisation in order to prevent distortion of competition and differences in treatment. In that context, the leading insurance undertaking should assess claims and fix the amount of technical provisions. Moreover, special cooperation should be provided for in the Community co-insurance field both between the supervisory authorities of the Member States and between those authorities and the Commission. (82) In the interest of the protection of insured persons, national law concerning legal expenses insurance should be harmonised. Any conflicts of interest arising, in particular, from the fact that the insurance undertaking is covering another person or is covering a person in respect of both legal expenses and any other class of insurance should be precluded as far as possible or resolved. To that end, a suitable level of protection of policy holders can be achieved by different means. Whichever solution is adopted, the interest of persons having legal expenses cover should be protected by equivalent safeguards. (83) Conflicts between insured persons and insurance undertakings covering legal expenses should be settled in the fairest and speediest manner possible. It is therefore appropriate that Member States provide for an arbitration procedure or a procedure offering comparable guarantees. (84) In some Member States, private or voluntary health insurance serves as a partial or complete alternative to health cover provided for by the social security systems. The particular nature of such health insurance distinguishes it from other classes of indemnity insurance and life insurance insofar as it is necessary to ensure that policy holders have effective access to private health cover or health cover taken out on a voluntary basis regardless of their age or risk profile. Given the nature and the social consequences of health insurance contracts, the supervisory authorities of the Member State in which a risk is situated should be able to require systematic notification of the general and special policy conditions in the case of private or voluntary health insurance in order to verify that such contracts are a partial or complete alternative to the health cover provided by the social security system. Such verification should not be a prior condition for the marketing of the products. (85) To that end, some Member States have adopted specific legal provisions. To protect the general good, it should be possible to adopt or maintain such legal provisions in so far as they do not unduly restrict the right of establishment or the freedom to provide services, it being understood that such provisions should apply in an identical manner. Those legal provisions may differ in nature according to the conditions in each Member State. The objective of protecting the general good may also be achieved by requiring undertakings offering private health cover or health cover taken out on a voluntary basis to offer standard policies in line with the cover provided by statutory social security schemes at a premium rate at or below a prescribed maximum and to participate in loss compensation schemes. As a further possibility, it may be required that the technical basis of private health cover or health cover taken out on a voluntary basis be similar to that of life insurance. (86) Host Member States should be able to require any insurance undertaking which offers, within their territories, compulsory insurance against accidents at work at its own risk to comply with the specific provisions laid down in their national law on such insurance. However, such a requirement should not apply to the provisions concerning financial supervision, which should remain the exclusive responsibility of the home Member State. (87) Some Member States do not subject insurance transactions to any form of indirect taxation, while the majority apply special taxes and other forms of contribution, including surcharges intended for compensation bodies. The structures and rates of such taxes and contributions vary considerably between the Member States in which they are applied. It is desirable to prevent existing differences leading to distortions of competition in insurance services between Member States. Pending subsequent harmonisation, the application of the tax systems and other forms of contribution provided for by the Member States in which the risk is situated or in the Member State of the commitment is likely to remedy that problem and it is for the Member States to make arrangements to ensure that such taxes and contributions are collected. (88) Those Member States not subject to the application of Regulation (EC) No 593/2008 of the European Parliament and of the Council of 17 June 2008 on the law applicable to contractual obligations (Rome I) (21) should, in accordance with this Directive, apply the provisions of that Regulation in order to determine the law applicable to contracts of insurance falling within the scope of Article 7 of that Regulation. (89) In order to take account of the international aspects of reinsurance, provision should be made to enable the conclusion of international agreements with a third country aimed at defining the means of supervision over reinsurance entities which conduct business in the territory of each contracting party. Moreover, a flexible procedure should be provided for to make it possible to assess prudential equivalence with third countries on a Community basis, so as to improve liberalisation of reinsurance services in third countries, be it through establishment or cross-border provision of services. (90) Due to the special nature of finite reinsurance activities, Member States should ensure that insurance and reinsurance undertakings concluding finite reinsurance contracts or pursuing finite reinsurance activities can properly identify, measure and control the risks arising from those contracts or activities. (91) Appropriate rules should be provided for special purpose vehicles which assume risks from insurance and reinsurance undertakings without being an insurance or reinsurance undertaking. Recoverable amounts from a special purpose vehicle should be considered as amounts deductible under reinsurance or retrocession contracts. (92) Special purpose vehicles authorised before 31 October 2012 should be subject to the law of the Member State having authorised the special purpose vehicle. However, in order to avoid regulatory arbitrage, any new activity commenced by such a special purpose vehicle after 31 October 2012 should be subject to the provisions of this Directive. (93) Given the increasing cross-border nature of insurance business, divergences between Member States regimes on special purpose vehicles, which are subject to the provisions of this Directive, should be reduced to the greatest extent possible, taking account of their supervisory structures. (94) Further work on special purpose vehicles should be conducted taking into account the work undertaken in other financial sectors. (95) Measures concerning the supervision of insurance and reinsurance undertakings in a group should enable the authorities supervising an insurance or reinsurance undertaking to form a more soundly based judgment of its financial situation. (96) Such group supervision should take into account insurance holding companies and mixed-activity insurance holding companies to the extent necessary. However, this Directive should not in any way imply that Member States are required to apply supervision to those undertakings considered individually. (97) Whilst the supervision of individual insurance and reinsurance undertakings remains the essential principle of insurance supervision it is necessary to determine which undertakings fall under the scope of supervision at group level. (98) Subject to Community and national law, undertakings, in particular mutual and mutual-type associations, should be able to form concentrations or groups, not through capital ties but through formalised strong and sustainable relationships, based on contractual or other material recognition that guarantees a financial solidarity between those undertakings. Where a dominant influence is exercised through a centralised coordination, those undertakings should be supervised in accordance with the same rules as those provided for groups constituted through capital ties in order to achieve an adequate level of protection for policy holders and a level playing field between groups. (99) Group supervision should apply in any case at the level of the ultimate parent undertaking which has its head office in the Community. Member States should however be able to allow their supervisory authorities to apply group supervision at a limited number of lower levels, where they deem it necessary. (100) It is necessary to calculate solvency at group level for insurance and reinsurance undertakings forming part of a group. (101) The consolidated Solvency Capital Requirement for a group should take into account the global diversification of risks that exist across all the insurance and reinsurance undertakings in that group in order to reflect properly the risk exposures of that group. (102) Insurance and reinsurance undertakings belonging to a group should be able to apply for the approval of an internal model to be used for the solvency calculation at both group and individual levels. (103) Some provisions of this Directive expressly provide for a mediatory or a consultative role for CEIOPS, but this should not preclude CEIOPS from also playing a mediatory or a consultative role with regard to other provisions. (104) This Directive reflects an innovative supervisory model where a key role is assigned to a group supervisor, whilst recognising and maintaining an important role for the solo supervisor. The powers and responsibilities of supervisors are linked with their accountability. (105) All policy holders and beneficiaries should receive equal treatment regardless of their nationality or place of residence. For this purpose, each Member State should ensure that all measures taken by a supervisory authority on the basis of that supervisory authoritys national mandate are not regarded as contrary to the interests of that Member State or of policy holders and beneficiaries in that Member State. In all situations of settling of claims and winding-up, assets should be distributed on an equitable basis to all relevant policy holders, regardless of their nationality or place of residence. (106) It is necessary to ensure that own funds are appropriately distributed within the group and are available to protect policy holders and beneficiaries where needed. To that end, insurance and reinsurance undertakings within a group should have sufficient own funds to cover their solvency capital requirements. (107) All supervisors involved in group supervision should be able to understand the decisions made, in particular where those decisions are made by the group supervisor. A soon as it becomes available to one of the supervisors, the relevant information should therefore be shared with the other supervisors, in order for all supervisors to be able to establish an opinion based on the same relevant information. In the event that the supervisors concerned cannot reach an agreement, qualified advice from CEIOPS should be sought to resolve the matter. (108) The solvency of a subsidiary insurance or reinsurance undertaking of an insurance holding company, third-country insurance or reinsurance undertaking may be affected by the financial resources of the group of which it is part and by the distribution of financial resources within that group. The supervisory authorities should therefore be provided with the means of exercising group supervision and of taking appropriate measures at the level of the insurance or reinsurance undertaking where its solvency is being or may be jeopardised. (109) Risk concentrations and intra-group transactions could affect the financial position of insurance or reinsurance undertakings. The supervisory authorities should therefore be able to exercise supervision over such risk concentrations and intra-group transactions, taking into account the nature of relationships between regulated entities as well as non-regulated entities, including insurance holding companies and mixed activity insurance holding companies, and take appropriate measures at the level of the insurance or reinsurance undertaking where its solvency is being or may be jeopardised. (110) Insurance and reinsurance undertakings within a group should have appropriate systems of governance which should be subject to supervisory review. (111) All insurance and reinsurance groups subject to group supervision should have a group supervisor appointed from among the supervisory authorities involved. The rights and duties of the group supervisor should comprise appropriate coordination and decision-making powers. The authorities involved in the supervision of insurance and reinsurance undertakings belonging to the same group should establish coordination arrangements. (112) In light of the increasing competences of group supervisors the prevention of arbitrary circumvention of the criteria for choosing the group supervisor should be ensured. In particular in cases where the group supervisor will be designated taking into account the structure of the group and the relative importance of the insurance and reinsurance activities in different markets, internal group transactions as well as group reinsurance should not be double counted when assessing their relative importance within a market. (113) Supervisors from all Member States in which undertakings of the group are established should be involved in group supervision through a college of supervisors (the College). They should all have access to information available with other supervisory authorities within the College and they should be involved in decision-making actively and on an on-going basis. Cooperation between the authorities responsible for the supervision of insurance and reinsurance undertakings as well as between those authorities and the authorities responsible for the supervision of undertakings active in other financial sectors should be established. (114) The activities of the College should be proportionate to the nature, scale and complexity of the risks inherent in the business of all undertakings that are part of the group and to the cross-border dimension. The College should be set up to ensure that cooperation, exchange of information and consultation processes among the supervisory authorities of the College are effectively applied in accordance with this Directive. Supervisory authorities should use the College to promote convergence of their respective decisions and to cooperate closely to carry out their supervisory activities across the group under harmonised criteria. (115) This Directive should provide a consultative role for CEIOPS. Advice by CEIOPS to the relevant supervisor should not be binding on that supervisor when taking its decision. When taking a decision, the relevant supervisor should, however, take full account of that advice and explain any significant deviation therefrom. (116) Insurance and reinsurance undertakings which are part of a group, the head of which is outside the Community should be subject to equivalent and appropriate group supervisory arrangements. It is therefore necessary to provide for transparency of rules and exchange of information with third-country authorities in all relevant circumstances. In order to ensure a harmonised approach to the determination and assessment of equivalence of third-country insurance and reinsurance supervision, provision should be made for the Commission to make a binding decision regarding the equivalence of third-country solvency regimes. For third countries regarding which no decision has been made by the Commission the assessment of equivalence should be made by the group supervisor after consulting the other relevant supervisory authorities. (117) Since national legislation concerning reorganisation measures and winding-up proceedings is not harmonised, it is appropriate, in the framework of the internal market, to ensure the mutual recognition of reorganisation measures and winding-up legislation of the Member States concerning insurance undertakings, as well as the necessary cooperation, taking into account the need for unity, universality, coordination and publicity for such measures and the equivalent treatment and protection of insurance creditors. (118) It should be ensured that reorganisation measures which were adopted by the competent authority of a Member State in order to preserve or restore the financial soundness of an insurance undertaking and to prevent as far as possible a winding-up situation, produce full effects throughout the Community. However, the effects of any such reorganisation measures as well as winding-up proceedings vis-Ã -vis third countries should not be affected. (119) A distinction should be made between the competent authorities for the purposes of reorganisation measures and winding-up proceedings and the supervisory authorities of the insurance undertakings. (120) The definition of a branch for insolvency purposes, should, in accordance with existing insolvency principles, take account of the single legal personality of the insurance undertaking. However, the legislation of the home Member State should determine the manner in which the assets and liabilities held by independent persons who have a permanent authority to act as agent for an insurance undertaking are to be treated in the winding-up of that insurance undertaking. (121) Conditions should be laid down under which winding-up proceedings which, without being founded on insolvency, involve a priority order for the payment of insurance claims, fall within the scope of this Directive. Claims by the employees of an insurance undertaking arising from employment contracts and employment relationships should be capable of being subrogated to a national wage guarantee scheme. Such subrogated claims should benefit from the treatment determined by the law of the home Member State (lex concursus). (122) Reorganisation measures do not preclude the opening of winding-up proceedings. Winding-up proceedings should therefore be able to be opened in the absence of, or following, the adoption of reorganisation measures and they may terminate with composition or other analogous measures, including reorganisation measures. (123) Only the competent authorities of the home Member State should be empowered to take decisions on winding-up proceedings concerning insurance undertakings. The decisions should produce their effects throughout the Community and should be recognised by all Member States. The decisions should be published in accordance with the procedures of the home Member State and in the Official Journal of the European Union. Information should also be made available to known creditors who are resident in the Community, who should have the right to lodge claims and submit observations. (124) All the assets and liabilities of the insurance undertaking should be taken into consideration in the winding-up proceedings. (125) All the conditions for the opening, conduct and closure of winding-up proceedings should be governed by the law of the home Member State. (126) In order to ensure coordinated action amongst the Member States the supervisory authorities of the home Member State and those of all the other Member States should be informed as a matter of urgency of the opening of winding-up proceedings. (127) It is of utmost importance that insured persons, policy holders, beneficiaries and any injured party having a direct right of action against the insurance undertaking on a claim arising from insurance operations be protected in winding-up proceedings, it being understood that such protection does not include claims which arise not from obligations under insurance contracts or insurance operations but from civil liability caused by an agent in negotiations for which, according to the law applicable to the insurance contract or operation, the agent is not responsible under such insurance contract or operation. In order to achieve that objective, Member States should be provided with a choice between equivalent methods to ensure special treatment for insurance creditors, none of those methods impeding a Member State from establishing a ranking between different categories of insurance claim. Furthermore, an appropriate balance should be ensured between the protection of insurance creditors and other privileged creditors protected under the legislation of the Member State concerned. (128) The opening of winding-up proceedings should involve the withdrawal of the authorisation to conduct business granted to the insurance undertaking unless this has already occurred. (129) Creditors should have the right to lodge claims or to submit written observations in winding-up proceedings. Claims by creditors resident in a Member State other than the home Member State should be treated in the same way as equivalent claims in the home Member State without discrimination on grounds of nationality or residence. (130) In order to protect legitimate expectations and the certainty of certain transactions in Member States other than the home Member State, it is necessary to determine the law applicable to the effects of reorganisation measures and winding-up proceedings on pending lawsuits and on individual enforcement actions arising from lawsuits. (131) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (22). (132) In particular, the Commission should be empowered to adopt measures concerning the adaptation of Annexes and measures specifying in particular the supervisory powers and actions to be taken and laying down more detailed requirements in areas such as the system of governance, public disclosure, assessment criteria in relation to qualifying holdings, calculation of technical provisions and capital requirements, investment rules and group supervision. The Commission should also be empowered to adopt implementing measures granting to third countries the status of equivalence with the provisions of this Directive. Since those measures are of general scope and are designed to amend non-essential elements of this Directive, inter alia, by supplementing it with non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny laid down in Article 5a of Decision 1999/468/EC. (133) Since the objectives of this Directive cannot be sufficiently achieved by the Member States and can therefore, by reason of their scale and effects, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve those objectives. (134) Council Directive 64/225/EEC of 25 February 1964 on the abolition of restrictions on freedom of establishment and freedom to provide services in respect of reinsurance and retrocession (23); Council Directive 73/240/EEC of 24 July 1973 abolishing restrictions on freedom of establishment in the business of direct insurance other than life insurance (24); Council Directive 76/580/EEC of 29 June 1976 amending Directive 73/239/EEC on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life assurance (25); and Council Directive 84/641/EEC of 10 December 1984 amending, particularly as regards tourist assistance, First Directive (73/239/EEC) on the coordination of laws, regulations and administrative provisions relating to the taking-up and pursuit of the business of direct insurance other than life (26) have become obsolete and should therefore be repealed. (135) The obligation to transpose this Directive into national law should be confined to those provisions which represent a substantive change as compared with the earlier Directives. The obligation to transpose the provisions which are unchanged is provided for in the earlier Directives. (136) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law of the Directives set out in Annex VI, Part B. (137) The Commission will review the adequacy of existing guarantee schemes in the insurance sector and make an appropriate legislative proposal. (138) Article 17(2) of Directive 2003/41/EC of the European Parliament and of the Council of 3 June 2003 on the activities and supervision of institutions for occupational retirement provision (27) refers to the existing legislative provisions on solvency margins. Those references should be retained in order to maintain the status quo. The Commission should conduct its review of Directive 2003/41/EC under Article 21(4) thereof as quickly as possible. The Commission, assisted by CEIOPS, should develop a proper system of solvency rules concerning institutions for occupational retirement provision, whilst fully reflecting the essential distinctiveness of insurance and, therefore, should not prejudge the application of this Directive to be imposed upon those institutions. (139) Adoption of this Directive changes the risk profile of the insurance company vis-Ã -vis the policy holder. The Commission should as soon as possible and in any event by the end of 2010 put forward a proposal for the revision of Directive 2002/92/EC of the European Parliament and of the Council of 9 December 2002 on insurance mediation (28), taking into account the consequences of this Directive for policy holders. (140) Further wide-ranging reforms of the regulatory and supervisory model of the EU financial sector are greatly needed and should be put forward swiftly by the Commission with due consideration of the conclusions presented by the group of experts chaired by Jacques de LarosiÃ ¨re of 25 February 2009. The Commission should propose legislation needed to tackle the shortcomings identified regarding the provisions related to supervisory coordination and cooperation arrangements. (141) It is necessary to seek advice from CEIOPS on how best to address the issues of an enhanced group supervision and capital management within a group of insurance or reinsurance undertakings. CEIOPS should be invited to provide advice that will help the Commission to develop its proposals under conditions that are consistent with a high level of policy holder (and beneficiary) protection and the safeguarding of financial stability. In that regard CEIOPS should be invited to advise the Commission on the structure and principles which could guide potential future amendments to this Directive which may be needed to give effect to the changes that may be proposed. The Commission should submit a report followed by appropriate proposals to the European Parliament and the Council for alternative regimes for the prudential supervision of insurance and reinsurance undertakings within groups which enhance the efficient capital management within groups if it is satisfied that an adequate supportive regulatory framework for the introduction of such a regime is in place. In particular, it is desirable that a group support regime operate on sound foundations based on the existence of harmonised and adequately funded insurance guarantee schemes; a harmonised and legally binding framework for competent authorities, central banks and ministries of finance concerning crisis management, resolution and fiscal burden-sharing which aligns supervisory powers and fiscal responsibilities; a legally binding framework for the mediation of supervisory disputes; a harmonised framework on early intervention; and a harmonised framework on asset transferability, insolvency and winding-up procedures which eliminates the relevant national company or corporate law barriers to asset transferability. In its report, the Commission should also take into account the behaviour of diversification effects over time and risk associated with being part of a group, practices in centralised group risk management, functioning of group internal models as well as supervision of intra-group transactions and risk concentrations. (142) In accordance with point 34 of the Interinstitutional agreement on better law-making (29), Member States are encouraged to draw up, for themselves and in the interest of the Community, their own tables illustrating, as far as possible, the correlation between this Directive and the transposition measures, and to make them public, HAVE ADOPTED THIS DIRECTIVE: TABLE OF CONTENTS TITLE I GENERAL RULES ON THE TAKING-UP AND PURSUIT OF DIRECT INSURANCE AND REINSURANCE ACTIVITIES CHAPTER I Subject matter, scope and definitions SECTION 1 Subject matter and scope SECTION 2 Exclusions from scope Subsection 1 General Subsection 2 Non-life Subsection 3 Life Subsection 4 Reinsurance SECTION 3 Definitions CHAPTER II Taking-up of business CHAPTER III Supervisory authorities and general rules CHAPTER IV Conditions governing business SECTION 1 Responsibility of the administrative, management or supervisory body SECTION 2 System of governance SECTION 3 Public disclosure SECTION 4 Qualifying holdings SECTION 5 Professional sedcrecy, exchange of information and promotion of supervisory convergence SECTION 6 Duties of auditors CHAPTER V Pursuit of life and non-life insurance activity CHAPTER VI Rules relating to the valuation of assets and liabilities, technical provisions, own funds, solvency capital requirement, minimum capital requirement and investment rules SECTION 1 Valuation of assets and liabilities SECTION 2 Rules relating to technical provisions SECTION 3 Own funds Subsection 1 Determination of own funds Subsection 2 Classification of own funds Subsection 3 Eligibility of own funds SECTION 4 Solvency capital requirement Subsection 1 General provisions for the solvency capital requirement using the standard formula or an internal model Subsection 2 Solvency capital requirement standard formula Subsection 3 Solvency capital requirement full and partial internal models SECTION 5 Minimum capital requirement SECTION 6 Investments CHAPTER VII Insurance and reinsurance undertakings in difficulty or in an irregular situation CHAPTER VIII Right of establishment and freedom to provide services SECTION 1 Establishment by insurance undertakings SECTION 2 Freedom to provide services: by insurance undertakings Subsection 1 General provisions Subsection 2 Third party motor vehicle liability SECTION 3 Competencies of the supervisory authorities of the host member state Subsection 1 Insurance Subsection 2 Reinsurance SECTION 4 Statistical information SECTION 5 Treatment of contracts of branches in winding-up proceedings CHAPTER IX Branches established within the community and belonging to insurance or reinsurance undertakings with head offices situated outside the community SECTION 1 Taking-up of business SECTION 2 Reinsurance CHAPTER X Subsidiaries of insurance and reinsurance undertakings governed by the laws of a third country and acquisitions of holdings by such undertakings TITLE II SPECIFIC PROVISIONS FOR INSURANCE AND REINSURANCE CHAPTER I Applicable law and conditions of direct insurance contracts SECTION 1 Applicable law SECTION 2 Compulsory insurance SECTION 3 General good SECTION 4 Conditions of insurance contracts and scales of premiums SECTION 5 Information for policy holders Subsection 1 Non-life insurance Subsection 2 Life insurance CHAPTER II Provisions specific to non-life insurance SECTION 1 General provisions SECTION 2 Community co-insurance SECTION 3 Assistance SECTION 4 Legal expenses insurance SECTION 5 Health insurance SECTION 6 Insurance against accidents at work CHAPTER III Provisions specific to life insurance CHAPTER IV Rules specific to reinsurance TITLE III SUPERVISION OF INSURANCE AND REINSURANCE UNDERTAKINGS IN A GROUP CHAPTER I Group supervision: definitions, cases of application, scope and levels SECTION 1 Definitions SECTION 2 Cases of application and scope SECTION 3 Levels CHAPTER II Financial position SECTION 1 Group solvency Subsection 1 General provisions Subsection 2 Choice of calculation method and general principles Subsection 3 Application of the calculation methods Subsection 4 Calculation methods Subsection 5 Supervision of group solvency for insurance and reinsurance undertakings that are subsidiaries of an insurance holding company Subsection 6 Supervision of group solvency for groups with centralised risk management SECTION 2 Risk concentration and intra-group transactions SECTION 3 Risk management and internal control CHAPTER III Measures to facilitate group supervision CHAPTER IV Third countries CHAPTER V Mixed-activity insurance holding companies TITLE IV REORGANISATION AND WINDING-UP OF INSURANCE UNDERTAKINGS CHAPTER I Scope and definitions CHAPTER II Reorganisation measures CHAPTER III Winding-up proceedings CHAPTER IV Common provisions TITLE V OTHER PROVISIONS TITLE VI TRANSITIONAL AND FINAL PROVISIONS CHAPTER I Transitional provisions SECTION 1 Insurance SECTION 2 Reinsurance CHAPTER II Final provisions ANNEX I CLASSES OF NON-LIFE INSURANCE A. Classification of risks according to classes of insurance B. Description of authorisations granted for more than one class of insurance ANNEX II CLASSES OF LIFE INSURANCE ANNEX III LEGAL FORMS OF UNDERTAKINGS A. Forms of non-life insurance undertaking: B. Forms of life insurance undertaking: C. Forms of reinsurance undertaking: ANNEX IV SOLVENCY CAPITAL REQUIREMENT (SCR) STANDARD FORMULA 1. Calculation of the Basic Solvency Capital Requirement 2. Calculation of the non-life underwriting risk module 3. Calculation of the life underwriting risk module 4. Calculation of the market risk module ANNEX V GROUPS OF NON-LIFE INSURANCE CLASSES FOR THE PURPOSES OF ARTICLE 159 ANNEX VI Part A Repealed Directives with list of their successive amendments (referred to in Article 310) Part B List of time-limits for transposition into national law (referred to in Article 310) ANNEX VII CORRELATION TABLE TITLE I GENERAL RULES ON THE TAKING-UP AND PURSUIT OF DIRECT INSURANCE AND REINSURANCE ACTIVITIES CHAPTER I Subject matter, scope and definitions Section 1 Subject matter and scope Article 1 Subject matter This Directive lays down rules concerning the following: (1) the taking-up and pursuit, within the Community, of the self-employed activities of direct insurance and reinsurance; (2) the supervision of insurance and reinsurance groups; (3) the reorganisation and winding-up of direct insurance undertakings. Article 2 Scope 1. This Directive shall apply to direct life and non-life insurance undertakings which are established in the territory of a Member State or which wish to become established there. It shall also apply to reinsurance undertakings which conduct only reinsurance activities and which are established in the territory of a Member State or which wish to become established there with the exception of Title IV. 2. In regard to non-life insurance, this Directive shall apply to activities of the classes set out in Part A of Annex I. For the purposes of the first subparagraph of paragraph 1, non-life insurance shall include the activity which consists of assistance provided for persons who get into difficulties while travelling, while away from their home or their habitual residence. It shall comprise an undertaking, against prior payment of a premium, to make aid immediately available to the beneficiary under an assistance contract where that person is in difficulties following the occurrence of a chance event, in the cases and under the conditions set out in the contract. The aid may comprise the provision of benefits in cash or in kind. The provision of benefits in kind may also be effected by means of the staff and equipment of the person providing them. The assistance activity shall not cover servicing, maintenance, after-sales service or the mere indication or provision of aid as an intermediary. 3. In regard to life insurance, this Directive shall apply: (a) to the following life insurance activities where they are on a contractual basis: (i) life insurance which comprises assurance on survival to a stipulated age only, assurance on death only, assurance on survival to a stipulated age or on earlier death, life assurance with return of premiums, marriage assurance, birth assurance; (ii) annuities; (iii) supplementary insurance underwritten in addition to life insurance, in particular, insurance against personal injury including incapacity for employment, insurance against death resulting from an accident and insurance against disability resulting from an accident or sickness; (iv) types of permanent health insurance not subject to cancellation currently existing in Ireland and the United Kingdom; (b) to the following operations, where they are on a contractual basis, in so far as they are subject to supervision by the authorities responsible for the supervision of private insurance: (i) operations whereby associations of subscribers are set up with a view to capitalising their contributions jointly and subsequently distributing the assets thus accumulated among the survivors or among the beneficiaries of the deceased (tontines); (ii) capital redemption operations based on actuarial calculation whereby, in return for single or periodic payments agreed in advance, commitments of specified duration and amount are undertaken; (iii) management of group pension funds, comprising the management of investments, and in particular the assets representing the reserves of bodies that effect payments on death or survival or in the event of discontinuance or curtailment of activity; (iv) the operations referred to in point (iii) where they are accompanied by insurance covering either conservation of capital or payment of a minimum interest; (v) the operations carried out by life insurance undertakings such as those referred to in Chapter 1, Title 4 of Book IV of the French Code des assurances; (c) to operations relating to the length of human life which are prescribed by or provided for in social insurance legislation, in so far as they are effected or managed by life insurance undertakings at their own risk in accordance with the laws of a Member State. Section 2 Exclusions from scope Subsection 1 General Article 3 Statutory systems Without prejudice to Article 2(3)(c), this Directive shall not apply to insurance forming part of a statutory system of social security. Article 4 Exclusion from scope due to size 1. Without prejudice to Article 3 and Articles 5 to 10, this Directive shall not apply to an insurance undertaking which fulfils all the following conditions: (a) the undertakings annual gross written premium income does not exceed EUR 5 million; (b) the total of the undertakings technical provisions, gross of the amounts recoverable from reinsurance contracts and special purpose vehicles, as referred to in Article 76, does not exceed EUR 25 million; (c) where the undertaking belongs to a group, the total of the technical provisions of the group defined as gross of the amounts recoverable from reinsurance contracts and special purpose vehicles does not exceed EUR 25 million; (d) the business of the undertaking does not include insurance or reinsurance activities covering liability, credit and suretyship insurance risks, unless they constitute ancillary risks within the meaning of Article 16(1); (e) the business of the undertaking does not include reinsurance operations exceeding EUR 0,5 million of its gross written premium income or EUR 2,5 million of its technical provisions gross of the amounts recoverable from reinsurance contracts and special purpose vehicles, or more than 10 % of its gross written premium income or more than 10 % of its technical provisions gross of the amounts recoverable from reinsurance contracts and special purpose vehicles. 2. If any of the amounts set out in paragraph 1 is exceeded for three consecutive years this Directive shall apply as from the fourth year. 3. By way of derogation from paragraph 1, this Directive shall apply to all undertakings seeking authorisation to pursue insurance and reinsurance activities of which the annual gross written premium income or technical provisions gross of the amounts recoverable from reinsurance contracts and special purpose vehicles are expected to exceed any of the amounts set out in paragraph 1 within the following five years. 4. This Directive shall cease to apply to those insurance undertakings for which the supervisory authority has verified that all of the following conditions are met: (a) none of the thresholds set out in paragraph 1 has been exceeded for the three previous consecutive years; and (b) none of the thresholds set out in paragraph 1 is expected to be exceeded during the following five years. For as long as the insurance undertaking concerned pursues activities in accordance with Articles 145 to 149, paragraph 1 of this Article shall not apply. 5. Paragraphs 1 and 4 shall not prevent any undertaking from applying for authorisation or continuing to be authorised under this Directive. Subsection 2 Non-life Article 5 Operations In regard to non-life insurance, this Directive shall not apply to the following operations: (1) capital redemption operations, as defined by the law in each Member State; (2) operations of provident and mutual benefit institutions whose benefits vary according to the resources available and in which the contributions of the members are determined on a flat-rate basis; (3) operations carried out by organisations not having a legal personality with the purpose of providing mutual cover for their members without there being any payment of premiums or constitution of technical reserves; or (4) export credit insurance operations for the account of or guaranteed by the State, or where the State is the insurer. Article 6 Assistance 1. This Directive shall not apply to an assistance activity which fulfils all the following conditions: (a) the assistance is provided in the event of an accident or breakdown involving a road vehicle when the accident or breakdown occurs in the territory of the Member State of the undertaking providing cover; (b) the liability for the assistance is limited to the following operations: (i) an on-the-spot breakdown service for which the undertaking providing cover uses, in most circumstances, its own staff and equipment; (ii) the conveyance of the vehicle to the nearest or the most appropriate location at which repairs may be carried out and the possible accompaniment, normally by the same means of assistance, of the driver and passengers to the nearest location from where they may continue their journey by other means; and (iii) where provided for by the home Member State of the undertaking providing cover, the conveyance of the vehicle, possibly accompanied by the driver and passengers, to their home, point of departure or original destination within the same State; and (c) the assistance is not carried out by an undertaking subject to this Directive. 2. In the cases referred to in points (i) and (ii) of paragraph 1(b), the condition that the accident or breakdown must have happened in the territory of the Member State of the undertaking providing cover shall not apply where the beneficiary is a member of the body providing cover and the breakdown service or conveyance of the vehicle is provided simply on presentation of a membership card, without any additional premium being paid, by a similar body in the country concerned on the basis of a reciprocal agreement, or, in the case of Ireland and the United Kingdom, where the assistance operations are provided by a single body operating in both States. 3. This Directive shall not apply in the case of operations referred to in point (iii) of paragraph 1(b), where the accident or the breakdown has occurred in the territory of Ireland or, in the case of the United Kingdom, in the territory of Northern Ireland and the vehicle, possibly accompanied by the driver and passengers, is conveyed to their home, point of departure or original destination within either territory. 4. This Directive shall not apply to assistance operations carried out by the Automobile Club of the Grand Duchy of Luxembourg where the accident or the breakdown of a road vehicle has occurred outside the territory of the Grand Duchy of Luxembourg and the assistance consists in conveying the vehicle which has been involved in that accident or breakdown, possibly accompanied by the driver and passengers, to their home. Article 7 Mutual undertakings This Directive shall not apply to mutual undertakings which pursue non-life insurance activities and which have concluded with other mutual undertakings an agreement which provides for the full reinsurance of the insurance policies issued by them or under which the accepting undertaking is to meet the liabilities arising under such policies in the place of the ceding undertaking. In such a case the accepting undertaking shall be subject to the rules of this Directive. Article 8 Institutions This Directive shall not apply to the following institutions which pursue non-life insurance activities unless their statutes or the applicable law are amended as regards capacity: (1) in Denmark, Falck Danmark; (2) in Germany, the following semi-public institutions: (a) Postbeamtenkrankenkasse, (b) Krankenversorgung der Bundesbahnbeamten; (3) in Ireland, the Voluntary Health Insurance Board; (4) in Spain, the Consorcio de CompensaciÃ ³n de Seguros. Subsection 3 Life Article 9 Operations and activities In regard to life insurance, this Directive shall not apply to the following operations and activities: (1) operations of provident and mutual-benefit institutions whose benefits vary according to the resources available and which require each of their members to contribute at the appropriate flat rate; (2) operations carried out by organisations, other than undertakings referred to in Article 2, whose object is to provide benefits for employed or self-employed persons belonging to an undertaking or group of undertakings, or a trade or group of trades, in the event of death or survival or of discontinuance or curtailment of activity, whether or not the commitments arising from such operations are fully covered at all times by mathematical provisions; (3) the pension activities of pension insurance undertakings prescribed in the Employees Pension Act (TyEL) and other related Finnish legislation provided that: (a) pension insurance companies which already under Finnish law are obliged to have separate accounting and management systems for their pension activities, as from 1 January 1995, set up separate legal entities for pursuing those activities; and (b) the Finnish authorities allow, in a non-discriminatory manner, all nationals and companies of Member States to perform according to Finnish legislation the activities specified in Article 2 related to that exemption whether by means of ownership or participation in an existing insurance company or group or by means of creation or participation of new insurance companies or groups, including pension insurance companies. Article 10 Organisations, undertakings and institutions In regard to life insurance, this Directive shall not apply to the following organisations, undertakings and institutions: (1) organisations which undertake to provide benefits solely in the event of death, where the amount of such benefits does not exceed the average funeral costs for a single death or where the benefits are provided in kind; (2) the Versorgungsverband deutscher Wirtschaftsorganisationen in Germany, unless its statutes are amended as regards the scope of its capacity; (3) the Consorcio de CompensaciÃ ³n de Seguros in Spain, unless its statutes are amended as regards the scope of its activities or capacity. Subsection 4 Reinsurance Article 11 Reinsurance In regard to reinsurance, this Directive shall not apply to the activity of reinsurance conducted or fully guaranteed by the government of a Member State when that government is acting, for reasons of substantial public interest, in the capacity of reinsurer of last resort, including in circumstances where such a role is required by a situation in the market in which it is not feasible to obtain adequate commercial cover. Article 12 Reinsurance undertakings closing their activity 1. Reinsurance undertakings which by 10 December 2007 ceased to conduct new reinsurance contracts and exclusively administer their existing portfolio in order to terminate their activity shall not be subject to this Directive. 2. Member States shall draw up a list of the reinsurance undertakings concerned and communicate that list to all the other Member States. Section 3 Definitions Article 13 Definitions For the purposes of this Directive, the following definitions shall apply: (1) insurance undertaking means a direct life or non-life insurance undertaking which has received authorisation in accordance with Article 14; (2) captive insurance undertaking means an insurance undertaking, owned either by a financial undertaking other than an insurance or reinsurance undertaking or a group of insurance or reinsurance undertakings within the meaning of Article 212(1)(c) or by a non-financial undertaking, the purpose of which is to provide insurance cover exclusively for the risks of the undertaking or undertakings to which it belongs or of an undertaking or undertakings of the group of which it is a member; (3) third-country insurance undertaking means an undertaking which would require authorisation as an insurance undertaking in accordance with Article 14 if its head office were situated in the Community; (4) reinsurance undertaking means an undertaking which has received authorisation in accordance with Article 14 to pursue reinsurance activities; (5) captive reinsurance undertaking means a reinsurance undertaking, owned either by a financial undertaking other than an insurance or reinsurance undertaking or a group of insurance or reinsurance undertakings within the meaning of Article 212(1)(c) or by a non-financial undertaking, the purpose of which is to provide reinsurance cover exclusively for the risks of the undertaking or undertakings to which it belongs or of an undertaking or undertakings of the group of which it is a member; (6) third-country reinsurance undertaking means an undertaking which would require authorisation as a reinsurance undertaking in accordance with Article 14 if its head office were situated in the Community; (7) reinsurance means either of the following: (a) the activity consisting in accepting risks ceded by an insurance undertaking or third-country insurance undertaking, or by another reinsurance undertaking or third-country reinsurance undertaking; or (b) in the case of the association of underwriters known as Lloyds, the activity consisting in accepting risks, ceded by any member of Lloyds, by an insurance or reinsurance undertaking other than the association of underwriters known as Lloyds; (8) home Member State means any of the following: (a) for non-life insurance, the Member State in which the head office of the insurance undertaking covering the risk is situated; (b) for life insurance, the Member State in which the head office of the insurance undertaking covering the commitment is situated; or (c) for reinsurance, the Member State in which the head office of the reinsurance undertaking is situated; (9) host Member State means the Member State, other than the home Member State, in which an insurance or a reinsurance undertaking has a branch or provides services; for life and non-life insurance, the Member State of the provisions of services means, respectively, the Member State of the commitment or the Member State in which the risk is situated, where that commitment or risk is covered by an insurance undertaking or a branch situated in another Member State; (10) supervisory authority means the national authority or the national authorities empowered by law or regulation to supervise insurance or reinsurance undertakings; (11) branch means an agency or a branch of an insurance or reinsurance undertaking which is located in the territory of a Member State other than the home Member State; (12) establishment of an undertaking means its head office or any of its branches; (13) Member State in which the risk is situated means any of the following: (a) the Member State in which the property is situated, where the insurance relates either to buildings or to buildings and their contents, in so far as the contents are covered by the same insurance policy; (b) the Member State of registration, where the insurance relates to vehicles of any type; (c) the Member State where the policy holder took out the policy in the case of policies of a duration of four months or less covering travel or holiday risks, whatever the class concerned; (d) in all cases not explicitly covered by points (a), (b) or (c), the Member State in which either of the following is situated: (i) the habitual residence of the policy holder; or (ii) if the policy holder is a legal person, that policy holders establishment to which the contract relates; (14) Member State of the commitment means the Member State in which either of the following is situated: (a) the habitual residence of the policy holder; (b) if the policy holder is a legal person, that policy holders establishment, to which the contract relates; (15) parent undertaking means a parent undertaking within the meaning of Article 1 of Directive 83/349/EEC; (16) subsidiary undertaking means any subsidiary undertaking within the meaning of Article 1 of Directive 83/349/EEC, including subsidiaries thereof; (17) close links means a situation in which two or more natural or legal persons are linked by control or participation, or a situation in which two or more natural or legal persons are permanently linked to one and the same person by a control relationship; (18) control means the relationship between a parent undertaking and a subsidiary undertaking, as set out in Article 1 of Directive 83/349/EEC, or a similar relationship between any natural or legal person and an undertaking; (19) intra-group transaction means any transaction by which an insurance or reinsurance undertaking relies, either directly or indirectly, on other undertakings within the same group or on any natural or legal person linked to the undertakings within that group by close links, for the fulfilment of an obligation, whether or not contractual, and whether or not for payment; (20) participation means the ownership, direct or by way of control, of 20 % or more of the voting rights or capital of an undertaking; (21) qualifying holding means a direct or indirect holding in an undertaking which represents 10 % or more of the capital or of the voting rights or which makes it possible to exercise a significant influence over the management of that undertaking; (22) regulated market means either of the following: (a) in the case of a market situated in a Member State, a regulated market as defined in Article 4(1)(14) of Directive 2004/39/EC; or (b) in the case of a market situated in a third country, a financial market which fulfils the following conditions: (i) it is recognised by the home Member State of the insurance undertaking and fulfils requirements comparable to those laid down in Directive 2004/39/EC; and (ii) the financial instruments dealt in on that market are of a quality comparable to that of the instruments dealt in on the regulated market or markets of the home Member State; (23) national bureau means a national insurers bureau as defined in Article 1(3) of Directive 72/166/EEC; (24) national guarantee fund means the body referred to in Article 1(4) of Directive 84/5/EEC; (25) financial undertaking means any of the following entities: (a) a credit institution, a financial institution or an ancillary banking services undertaking within the meaning of Article 4(1), (5) and (21) of Directive 2006/48/EC respectively; (b) an insurance undertaking, or a reinsurance undertaking or an insurance holding company within the meaning of Article 212(1)(f); (c) an investment firm or a financial institution within the meaning of Article 4(1)(1) of Directive 2004/39/EC; or (d) a mixed financial holding company within the meaning of Article 2(15) of Directive 2002/87/EC (26) special purpose vehicle means any undertaking, whether incorporated or not, other than an existing insurance or reinsurance undertaking, which assumes risks from insurance or reinsurance undertakings and which fully funds its exposure to such risks through the proceeds of a debt issuance or any other financing mechanism where the repayment rights of the providers of such debt or financing mechanism are subordinated to the reinsurance obligations of such an undertaking; (27) large risks means: (a) risks classified under classes 4, 5, 6, 7, 11 and 12 in Part A of Annex I; (b) risks classified under classes 14 and 15 in Part A of Annex I, where the policy holder is engaged professionally in an industrial or commercial activity or in one of the liberal professions and the risks relate to such activity; (c) risks classified under classes 3, 8, 9, 10, 13 and 16 in Part A of Annex I in so far as the policy holder exceeds the limits of at least two of the following criteria: (i) a balance-sheet total of EUR 6,2 million; (ii) a net turnover, within the meaning of Fourth Council Directive 78/660/EEC of 25 July 1978 based on Article 54(3)(g) of the Treaty on the annual accounts of certain types of companies (30), of EUR 12,8 million; (iii) an average number of 250 employees during the financial year. If the policy holder belongs to a group of undertakings for which consolidated accounts within the meaning of Directive 83/349/EEC are drawn up, the criteria set out in point (c) of the first subparagraph shall be applied on the basis of the consolidated accounts. Member States may add to the category referred to in point (c) of the first subparagraph the risks insured by professional associations, joint ventures or temporary groupings; (28) outsourcing means an arrangement of any form between an insurance or reinsurance undertaking and a service provider, whether a supervised entity or not, by which that service provider performs a process, a service or an activity, whether directly or by sub-outsourcing, which would otherwise be performed by the insurance or reinsurance undertaking itself; (29) function, within a system of governance, means an internal capacity to undertake practical tasks; a system of governance includes the risk-management function, the compliance function, the internal audit function and the actuarial function; (30) underwriting risk means the risk of loss or of adverse change in the value of insurance liabilities, due to inadequate pricing and provisioning assumptions; (31) market risk means the risk of loss or of adverse change in the financial situation resulting, directly or indirectly, from fluctuations in the level and in the volatility of market prices of assets, liabilities and financial instruments; (32) credit risk means the risk of loss or of adverse change in the financial situation, resulting from fluctuations in the credit standing of issuers of securities, counterparties and any debtors to which insurance and reinsurance undertakings are exposed, in the form of counterparty default risk, or spread risk, or market risk concentrations; (33) operational risk means the risk of loss arising from inadequate or failed internal processes, personnel or systems, or from external events; (34) liquidity risk means the risk that insurance and reinsurance undertakings are unable to realise investments and other assets in order to settle their financial obligations when they fall due; (35) concentration risk means all risk exposures with a loss potential which is large enough to threaten the solvency or the financial position of insurance and reinsurance undertakings; (36) risk-mitigation techniques means all techniques which enable insurance and reinsurance undertakings to transfer part or all of their risks to another party; (37) diversification effects means the reduction in the risk exposure of insurance and reinsurance undertakings and groups related to the diversification of their business, resulting from the fact that the adverse outcome from one risk can be offset by a more favourable outcome from another risk, where those risks are not fully correlated; (38) probability distribution forecast means a mathematical function that assigns to an exhaustive set of mutually exclusive future events a probability of realisation; (39) risk measure means a mathematical function which assigns a monetary amount to a given probability distribution forecast and increases monotonically with the level of risk exposure underlying that probability distribution forecast. CHAPTER II Taking-up of business Article 14 Principle of authorisation 1. The taking-up of the business of direct insurance or reinsurance covered by this Directive shall be subject to prior authorisation. 2. The authorisation referred to in paragraph 1 shall be sought from the supervisory authorities of the home Member State by the following: (a) any undertaking which is establishing its head office within the territory of that Member State; or (b) any insurance undertaking which, having received an authorisation pursuant to paragraph 1, wishes to extend its business to an entire insurance class or to insurance classes other than those already authorised. Article 15 Scope of authorisation 1. An authorisation pursuant to Article 14 shall be valid for the entire Community. It shall permit insurance and reinsurance undertakings to pursue business there, that authorisation covering also the right of establishment and the freedom to provide services. 2. Subject to Article 14, authorisation shall be granted for a particular class of direct insurance as listed in Part A of Annex I or in Annex II. It shall cover the entire class, unless the applicant wishes to cover only some of the risks pertaining to that class. The risks included in a class shall not be included in any other class except in the cases referred to in Article 16. Authorisation may be granted for two or more of the classes, where the national law of a Member State permits such classes to be pursued simultaneously. 3. In regard to non-life insurance, Member States may grant authorisation for the groups of classes listed in Part B of Annex I. The supervisory authorities may limit authorisation requested for one of the classes to the operations set out in the scheme of operations referred to in Article 23. 4. Undertakings subject to this Directive may engage in the assistance activity referred to in Article 6 only if they have received authorisation for class 18 in Part A of Annex I, without prejudice to Article 16(1). In that event this Directive shall apply to the operations in question. 5. In regard to reinsurance, authorisation shall be granted for non-life reinsurance activity, life reinsurance activity or all kinds of reinsurance activity. The application for authorisation shall be considered in the light of the scheme of operations to be submitted pursuant to Article 18(1)(c) and the fulfilment of the conditions laid down for authorisation by the Member State from which the authorisation is sought. Article 16 Ancillary risks 1. An insurance undertaking which has obtained an authorisation for a principal risk belonging to one class or a group of classes as set out in Annex I may also insure risks included in another class without the need to obtain authorisation in respect of such risks provided that the risks fulfil all the following conditions: (a) they are connected with the principal risk; (b) they concern the object which is covered against the principal risk; and (c) they are covered by the contract insuring the principal risk. 2. By way of derogation from paragraph 1, the risks included in classes 14, 15 and 17 in Part A of Annex I shall not be regarded as risks ancillary to other classes. However, legal expenses insurance as set out in class 17 may be regarded as a risk ancillary to class 18, where the conditions laid down in paragraph 1 and either of the following conditions are fulfilled: (a) the main risk relates solely to the assistance provided for persons who fall into difficulties while travelling, while away from their home or their habitual residence; or (b) the insurance concerns disputes or risks arising out of, or in connection with, the use of sea-going vessels. Article 17 Legal form of the insurance or reinsurance undertaking 1. The home Member State shall require every undertaking for which authorisation is sought under Article 14 to adopt one of the legal forms set out in Annex III. 2. Member States may set up undertakings of a form governed by public law, provided that such bodies have insurance or reinsurance operations as their object, under conditions equivalent to those under which undertakings governed by private law operate. 3. The Commission may adopt implementing measures relating to the extension of the list of forms set out in Annex III. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 18 Conditions for authorisation 1. The home Member State shall require every undertaking for which authorisation is sought: (a) in regard to insurance undertakings, to limit their objects to the business of insurance and operations arising directly therefrom, to the exclusion of all other commercial business; (b) in regard to reinsurance undertakings, to limit their objects to the business of reinsurance and related operations; that requirement may include a holding company function and activities with respect to financial sector activities within the meaning of Article 2(8) of Directive 2002/87/EC; (c) to submit a scheme of operations in accordance with Article 23; (d) to hold the eligible basic own funds to cover the absolute floor of the Minimum Capital Requirement provided for in Article 129(1)(d); (e) to show evidence that it will be in a position to hold eligible own funds to cover the Solvency Capital Requirement, as provided for in Article 100, going forward; (f) to show evidence that it will be in a position to hold eligible basic own funds to cover the Minimum Capital Requirement, as provided for in Article 128, going forward; (g) to show evidence that it will be in a position to comply with the system of governance referred to in Chapter IV, Section 2; (h) in regard to non-life insurance, to communicate the name and address of all claims representatives appointed pursuant to Article 4 of Directive 2000/26/EC in each Member State other than the Member State in which the authorisation is sought if the risks to be covered are classified in class 10 of Part A of Annex I to this Directive, other than carriers liability. 2. An insurance undertaking seeking authorisation to extend its business to other classes or to extend an authorisation covering only some of the risks pertaining to one class shall be required to submit a scheme of operations in accordance with Article 23. It shall, in addition, be required to show proof that it possesses the eligible own funds to cover the Solvency Capital Requirement and Minimum Capital Requirement provided for in the first paragraph of Article 100 and Article 128. 3. Without prejudice to paragraph 2, an insurance undertaking pursuing life activities, and seeking authorisation to extend its business to the risks listed in classes 1 or 2 in Part A of Annex I as referred to in Article 73, shall demonstrate that it: (a) possesses the eligible basic own funds to cover the absolute floor of the Minimum Capital Requirement for life insurance undertakings and the absolute floor of the Minimum Capital Requirement for non-life insurance undertakings, as referred to in Article 129(1)(d); (b) undertakes to cover the minimum financial obligations referred to in Article 74(3), going forward. 4. Without prejudice to paragraph 2, an insurance undertaking pursuing non-life activities for the risks listed in classes 1 or 2 in Part A of Annex I, and seeking authorisation to extend its business to life insurance risks as referred to in Article 73, shall demonstrate that it: (a) possesses the eligible basic own funds to cover the absolute floor of the Minimum Capital Requirement for life insurance undertakings and the absolute floor of the Minimum Capital Requirement for non-life insurance undertakings, as referred to in Article 129(1)(d); (b) undertakes to cover the minimum financial obligations referred to in Article 74(3) going forward. Article 19 Close links Where close links exist between the insurance undertaking or reinsurance undertaking and other natural or legal persons, the supervisory authorities shall grant authorisation only if those links do not prevent the effective exercise of their supervisory functions. The supervisory authorities shall refuse authorisation if the laws, regulations or administrative provisions of a third country governing one or more natural or legal persons with which the insurance or reinsurance undertaking has close links, or difficulties involved in the enforcement of those measures, prevent the effective exercise of their supervisory functions. The supervisory authorities shall require insurance and reinsurance undertakings to provide them with the information they require to monitor compliance with the conditions referred to in the first paragraph on a continuous basis. Article 20 Head office of insurance undertakings and reinsurance undertakings Member States shall require that the head offices of insurance and reinsurance undertakings be situated in the same Member State as their registered offices. Article 21 Policy conditions and scales of premiums 1. Member States shall not require the prior approval or systematic notification of general and special policy conditions, of scales of premiums, of the technical bases, used in particular for calculating scales of premiums and technical provisions, or of forms and other printed documents which an undertaking intends to use in its dealings with policy holders or ceding or retro-ceding undertakings. However, for life insurance and for the sole purpose of verifying compliance with national provisions concerning actuarial principles, the home Member State may require systematic notification of the technical bases used for calculating scales of premiums and technical provisions. That requirement shall not constitute a prior condition for the authorisation of a life insurance undertaking. 2. Member States shall not retain or introduce prior notification or approval of proposed increases in premium rates except as part of general price-control systems. 3. Member States may subject undertakings seeking or having obtained authorisation for class 18 in Part A of Annex I to checks on their direct or indirect resources in staff and equipment, including the qualification of their medical teams and the quality of the equipment available to such undertakings to meet their commitments arising out of that class. 4. Member States may maintain in force or introduce laws, regulations or administrative provisions requiring approval of the memorandum and articles of association and communication of any other documents necessary for the normal exercise of supervision. Article 22 Economic requirements of the market Member States shall not require that any application for authorisation be considered in the light of the economic requirements of the market. Article 23 Scheme of operations 1. The scheme of operations referred to in Article 18(1)(c) shall include particulars or evidence of the following: (a) the nature of the risks or commitments which the insurance or reinsurance undertaking concerned proposes to cover; (b) the kind of reinsurance arrangements which the reinsurance undertaking proposes to make with ceding undertakings; (c) the guiding principles as to reinsurance and to retrocession; (d) the basic own-fund items constituting the absolute floor of the Minimum Capital Requirement; (e) estimates of the costs of setting up the administrative services and the organisation for securing business; the financial resources intended to meet those costs and, if the risks to be covered are classified in class 18 in Part A of Annex I, the resources at the disposal of the insurance undertaking for the provision of the assistance promised. 2. In addition to the requirements set out in paragraph 1, for the first three financial years the scheme shall include the following: (a) a forecast balance sheet; (b) estimates of the future Solvency Capital Requirement, as provided for in Chapter VI, Section 4, Subsection 1, on the basis of the forecast balance sheet referred to in point (a), as well as the calculation method used to derive those estimates; (c) estimates of the future Minimum Capital Requirement, as provided for in Articles 128 and 129, on the basis of the forecast balance sheet referred to in point (a), as well as the calculation method used to derive those estimates; (d) estimates of the financial resources intended to cover technical provisions, the Minimum Capital Requirement and the Solvency Capital Requirement; (e) in regard to non-life insurance and reinsurance, also the following: (i) estimates of management expenses other than installation costs, in particular current general expenses and commissions; (ii) estimates of premiums or contributions and claims; (f) in regard to life insurance, also a plan setting out detailed estimates of income and expenditure in respect of direct business, reinsurance acceptances and reinsurance cessions. Article 24 Shareholders and members with qualifying holdings 1. The supervisory authorities of the home Member State shall not grant to an undertaking an authorisation to take up the business of insurance or reinsurance before they have been informed of the identities of the shareholders or members, direct or indirect, whether natural or legal persons, who have qualifying holdings in that undertaking and of the amounts of those holdings. Those authorities shall refuse authorisation if, taking into account the need to ensure the sound and prudent management of an insurance or reinsurance undertaking, they are not satisfied as to the qualifications of the shareholders or members. 2. For the purposes of paragraph 1, the voting rights referred to in Articles 9 and 10 of Directive 2004/109/EC of the European Parliament and of the Council of 15 December 2004 on the harmonisation of transparency requirements in relation to information about issues whose securities are admitted to trading on a regulated market (31), as well as the conditions regarding aggregation thereof laid down in Article 12(4) and (5) of that Directive, shall be taken into account. Member States shall not take into account voting rights or shares which investment firms or credit institutions may hold as a result of providing the underwriting of financial instruments and/or placing of financial instruments on a firm commitment basis included under point (6) of Section A of Annex I to Directive 2004/39/EC, provided that those rights are, on the one hand, not exercised or otherwise used to intervene in the management of the issuer and, on the other, disposed of within one year of the acquisition. Article 25 Refusal of authorisation Any decision to refuse an authorisation shall state full reasons and shall be notified to the undertaking concerned. Each Member State shall make provision for a right to apply to the courts where an authorisation is refused. Such provision shall also be made with regard to cases where the supervisory authorities have not dealt with an application for an authorisation within six months of the date of its receipt. Article 26 Prior consultation of the authorities of other Member States 1. The supervisory authorities of any other Member State concerned shall be consulted prior to the granting of an authorisation to: (a) a subsidiary of an insurance or reinsurance undertaking authorised in that Member State; (b) a subsidiary of the parent undertaking of an insurance or reinsurance undertaking authorised in that Member State; or (c) an undertaking controlled by the same person, whether natural or legal, who controls an insurance or reinsurance undertaking authorised in that Member State. 2. The authorities of a Member State involved which are responsible for the supervision of credit institutions or investment firms shall be consulted prior to the granting of an authorisation to an insurance or reinsurance undertaking which is: (a) a subsidiary of a credit institution or investment firm authorised in the Community; (b) a subsidiary of the parent undertaking of a credit institution or investment firm authorised in the Community; or (c) an undertaking controlled by the same person, whether natural or legal, who controls a credit institution or investment firm authorised in the Community. 3. The relevant authorities referred to in paragraphs 1 and 2 shall in particular consult each other when assessing the suitability of the shareholders and the fit and proper requirements of all persons who effectively run the undertaking or have other key functions involved in the management of another entity of the same group. They shall inform each other of any information regarding the suitability of shareholders and the fit and proper requirements of all persons who effectively run the undertaking or have other key functions which is of relevance to the other competent authorities concerned for the granting of an authorisation as well as for the ongoing assessment of compliance with operating conditions. CHAPTER III Supervisory authorities and general rules Article 27 Main objective of supervision Member States shall ensure that the supervisory authorities are provided with the necessary means, and have the relevant expertise, capacity, and mandate to achieve the main objective of supervision, namely the protection of policy holders and beneficiaries. Article 28 Financial stability and pro-cyclicality Without prejudice to the main objective of supervision as set out in Article 27, Member States shall ensure that, in the exercise of their general duties, supervisory authorities shall duly consider the potential impact of their decisions on the stability of the financial systems concerned in the European Union, in particular in emergency situations, taking into account the information available at the relevant time. In times of exceptional movements in the financial markets, supervisory authorities shall take into account the potential pro-cyclical effects of their actions. Article 29 General principles of supervision 1. Supervision shall be based on a prospective and risk-based approach. It shall include the verification on a continuous basis of the proper operation of the insurance or reinsurance business and of the compliance with supervisory provisions by insurance and reinsurance undertakings. 2. Supervision of insurance and reinsurance undertakings shall comprise an appropriate combination of off-site activities and on-site inspections. 3. Member States shall ensure that the requirements laid down in this Directive are applied in a manner which is proportionate to the nature, scale and complexity of the risks inherent in the business of an insurance or reinsurance undertaking. 4. The Commission shall ensure that implementing measures take into account the principle of proportionality, thus ensuring the proportionate application of this Directive, in particular to small insurance undertakings. Article 30 Supervisory authorities and scope of supervision 1. The financial supervision of insurance and reinsurance undertakings, including that of the business they pursue either through branches or under the freedom to provide services, shall be the sole responsibility of the home Member State. 2. Financial supervision pursuant to paragraph 1 shall include verification, with respect to the entire business of the insurance and reinsurance undertaking, of its state of solvency, of the establishment of technical provisions, of its assets and of the eligible own funds, in accordance with the rules laid down or practices followed in the home Member State under provisions adopted at Community level. Where the insurance undertaking concerned is authorised to cover the risks classified in class 18 in Part A of Annex I, supervision shall extend to monitoring of the technical resources which the insurance undertaking has at its disposal for the purpose of carrying out the assistance operations it has undertaken to perform, where the law of the home Member State provides for the monitoring of such resources. 3. If the supervisory authorities of the Member State in which the risk is situated or the Member State of the commitment or, in case of a reinsurance undertaking, the supervisory authorities of the host Member State, have reason to consider that the activities of an insurance or reinsurance undertaking might affect its financial soundness, they shall inform the supervisory authorities of the home Member State of that undertaking. The supervisory authorities of the home Member State shall determine whether the undertaking is complying with the prudential principles laid down in this Directive. Article 31 Transparency and accountability 1. The supervisory authorities shall conduct their tasks in a transparent and accountable manner with due respect for the protection of confidential information. 2. Member States shall ensure that the following information is disclosed: (a) the texts of laws, regulations, administrative rules and general guidance in the field of insurance regulation; (b) the general criteria and methods, including the tools developed in accordance with Article 34(4), used in the supervisory review process as set out in Article 36; (c) aggregate statistical data on key aspects of the application of the prudential framework; (d) the manner of exercise of the options provided for in this Directive; (e) the objectives of the supervision and its main functions and activities. The disclosure provided for in the first subparagraph shall be sufficient to enable a comparison of the supervisory approaches adopted by the supervisory authorities of the different Member States. The disclosure shall be made in a common format and be updated regularly. The information referred to in points (a) to (e) of the first subparagraph shall be accessible at a single electronic location in each Member State. 3. Member States shall provide for transparent procedures regarding the appointment and dismissal of the members of the governing and managing bodies of their supervisory authorities. 4. The Commission shall adopt implementing measures relating to paragraph 2 specifying the key aspects on which aggregate statistical data are to be disclosed, and the format, structure, contents list and publication date of the disclosures. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 32 Prohibition of refusal of reinsurance contracts or retrocession contracts 1. The home Member State of an insurance undertaking shall not refuse a reinsurance contract concluded with a reinsurance undertaking or an insurance undertaking authorised in accordance with Article 14 on grounds directly related to the financial soundness of that reinsurance undertaking or that insurance undertaking. 2. The home Member State of the reinsurance undertaking shall not refuse a retrocession contract concluded by a reinsurance undertaking with a reinsurance undertaking or an insurance undertaking authorised in accordance with Article 14 on grounds directly related to the financial soundness of that reinsurance undertaking or that insurance undertaking. Article 33 Supervision of branches established in another Member State Member States shall provide that, where an insurance or reinsurance undertaking authorised in another Member State carries on business through a branch, the supervisory authorities of the home Member State may, after having informed the supervisory authorities of the host Member State concerned, carry out themselves, or through the intermediary of persons appointed for that purpose, on-site verifications of the information necessary to ensure the financial supervision of the undertaking. The authorities of the host Member State concerned may participate in those verifications. Article 34 General supervisory powers 1. Member States shall ensure that the supervisory authorities have the power to take preventive and corrective measures to ensure that insurance and reinsurance undertakings comply with the laws, regulations and administrative provisions with which they have to comply in each Member State. 2. The supervisory authorities shall have the power to take any necessary measures, including where appropriate, those of an administrative or financial nature, with regard to insurance or reinsurance undertakings, and the members of their administrative, management or supervisory body. 3. Member States shall ensure that supervisory authorities have the power to require all information necessary to conduct supervision in accordance with Article 35. 4. Member States shall ensure that supervisory authorities have the power to develop, in addition to the calculation of the Solvency Capital Requirement and where appropriate, necessary quantitative tools under the supervisory review process to assess the ability of the insurance or reinsurance undertakings to cope with possible events or future changes in economic conditions that could have unfavourable effects on their overall financial standing. The supervisory authorities shall have the power to require that corresponding tests are performed by the undertakings. 5. The supervisory authorities shall have the power to carry out on-site investigations at the premises of the insurance and reinsurance undertakings. 6. Supervisory powers shall be applied in a timely and proportionate manner. 7. The powers with regard to insurance and reinsurance undertakings referred to in paragraphs 1 to 5 shall also be available with regard to outsourced activities of insurance and reinsurance undertakings. 8. The powers referred to in paragraphs 1 to 5 and 7 shall be exercised, if need be by enforcement and, where appropriate, through judicial channels. Article 35 Information to be provided for supervisory purposes 1. Member States shall require insurance and reinsurance undertakings to submit to the supervisory authorities the information which is necessary for the purposes of supervision. That information shall include at least the information necessary for the following when performing the process referred to in Article 36: (a) to assess the system of governance applied by the undertakings, the business they are pursuing, the valuation principles applied for solvency purposes, the risks faced and the risk-management systems, and their capital structure, needs and management; (b) to make any appropriate decisions resulting from the exercise of their supervisory rights and duties. 2. Member States shall ensure that the supervisory authorities have the following powers: (a) to determine the nature, the scope and the format of the information referred to in paragraph 1 which they require insurance and reinsurance undertakings to submit at the following points in time: (i) at predefined periods; (ii) upon occurrence of predefined events; (iii) during enquiries regarding the situation of an insurance or reinsurance undertaking; (b) to obtain any information regarding contracts which are held by intermediaries or regarding contracts which are entered into with third parties; and (c) to require information from external experts, such as auditors and actuaries. 3. The information referred to in paragraphs 1 and 2 shall comprise the following: (a) qualitative or quantitative elements, or any appropriate combination thereof; (b) historic, current or prospective elements, or any appropriate combination thereof; and (c) data from internal or external sources, or any appropriate combination thereof. 4. The information referred to in paragraphs 1 and 2 shall comply with the following principles: (a) it must reflect the nature, scale and complexity of the business of the undertaking concerned, and in particular the risks inherent in that business; (b) it must be accessible, complete in all material respects, comparable and consistent over time; and (c) it must be relevant, reliable and comprehensible. 5. Member States shall require insurance and reinsurance undertakings to have appropriate systems and structures in place to fulfil the requirements laid down in paragraphs 1 to 4 as well as a written policy, approved by the administrative, management or supervisory body of the insurance or reinsurance undertaking, ensuring the ongoing appropriateness of the information submitted. 6. The Commission shall adopt implementing measures specifying the information referred to in paragraphs 1 to 4, with a view to ensuring to the appropriate extent convergence of supervisory reporting. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 36 Supervisory review process 1. Member States shall ensure that the supervisory authorities review and evaluate the strategies, processes and reporting procedures which are established by the insurance and reinsurance undertakings to comply with the laws, regulations and administrative provisions adopted pursuant to this Directive. That review and evaluation shall comprise the assessment of the qualitative requirements relating to the system of governance, the assessment of the risks which the undertakings concerned face or may face and the assessment of the ability of those undertakings to assess those risks taking into account the environment in which the undertakings are operating. 2. The supervisory authorities shall in particular review and evaluate compliance with the following: (a) the system of governance, including the own-risk and solvency assessment, as set out in Chapter IV, Section 2; (b) the technical provisions as set out in Chapter VI, Section 2; (c) the capital requirements as set out in Chapter VI, Sections 4 and 5; (d) the investment rules as set out in Chapter VI, Section 6; (e) the quality and quantity of own funds as set out in Chapter VI, Section 3; (f) where the insurance or reinsurance undertaking uses a full or partial internal model, on-going compliance with the requirements for full and partial internal models set out in Chapter VI, Section 4, Subsection 3. 3. The supervisory authorities shall have in place appropriate monitoring tools that enable them to identify deteriorating financial conditions in an insurance or reinsurance undertaking and to monitor how that deterioration is remedied. 4. The supervisory authorities shall assess the adequacy of the methods and practices of the insurance and reinsurance undertakings designed to identify possible events or future changes in economic conditions that could have adverse effects on the overall financial standing of the undertaking concerned. The supervisory authorities shall assess the ability of the undertakings to withstand those possible events or future changes in economic conditions. 5. The supervisory authorities shall have the necessary powers to require insurance and reinsurance undertakings to remedy weaknesses or deficiencies identified in the supervisory review process. 6. The reviews, evaluations and assessments referred to in paragraphs 1, 2 and 4 shall be conducted regularly. The supervisory authorities shall establish the minimum frequency and the scope of those reviews, evaluations and assessments having regard to the nature, scale and complexity of the activities of the insurance or reinsurance undertaking concerned. Article 37 Capital add-on 1. Following the supervisory review process supervisory authorities may in exceptional circumstances set a capital add-on for an insurance or reinsurance undertaking by a decision stating the reasons. That possibility shall exist only in the following cases: (a) the supervisory authority concludes that the risk profile of the insurance or reinsurance undertaking deviates significantly from the assumptions underlying the Solvency Capital Requirement, as calculated using the standard formula in accordance with Chapter VI, Section 4, Subsection 2 and: (i) the requirement to use an internal model under Article 119 is inappropriate or has been ineffective; or (ii) while a partial or full internal model is being developed in accordance with Article 119; (b) the supervisory authority concludes that the risk profile of the insurance or reinsurance undertaking deviates significantly from the assumptions underlying the Solvency Capital Requirement, as calculated using an internal model or partial internal model in accordance with Chapter VI, Section 4, Subsection 3, because certain quantifiable risks are captured insufficiently and the adaptation of the model to better reflect the given risk profile has failed within an appropriate timeframe; or (c) the supervisory authority concludes that the system of governance of an insurance or reinsurance undertaking deviates significantly from the standards laid down in Chapter IV, Section 2, that those deviations prevent it from being able to properly identify, measure, monitor, manage and report the risks that it is or could be exposed to and that the application of other measures is in itself unlikely to improve the deficiencies sufficiently within an appropriate timeframe. 2. In the circumstances set out in points (a) and (b) of paragraph 1 the capital add-on shall be calculated in such a way as to ensure that the undertaking complies with Article 101(3). In the circumstances set out in paragraph 1(c) the capital add-on shall be proportionate to the material risks arising from the deficiencies which gave rise to the decision of the supervisory authority to set the add-on. 3. In the cases set out in points (b) and (c) of paragraph 1 the supervisory authority shall ensure that the insurance or reinsurance undertaking makes every effort to remedy the deficiencies that led to the imposition of the capital add-on. 4. The capital add-on referred to in paragraph 1 shall be reviewed at least once a year by the supervisory authority and be removed when the undertaking has remedied the deficiencies which led to its imposition. 5. The Solvency Capital Requirement including the capital add-on imposed shall replace the inadequate Solvency Capital Requirement. Notwithstanding the first subparagraph the Solvency Capital Requirement shall not include the capital add-on imposed in accordance with paragraph 1(c) for the purposes of the calculation of the risk margin referred to in Article 77(5). 6. The Commission shall adopt implementing measures laying down further specifications for the circumstances under which a capital add-on may be imposed and the methodologies for the calculation thereof. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 38 Supervision of outsourced functions and activities 1. Without prejudice to Article 49, Member States shall ensure that insurance and reinsurance undertakings which outsource a function or an insurance or reinsurance activity take the necessary steps to ensure that the following conditions are satisfied: (a) the service provider must cooperate with the supervisory authorities of the insurance and reinsurance undertaking in connection with the outsourced function or activity; (b) the insurance and reinsurance undertakings, their auditors and the supervisory authorities must have effective access to data related to the outsourced functions or activities; (c) the supervisory authorities must have effective access to the business premises of the service provider and must be able to exercise those rights of access. 2. The Member State where the service provider is located shall permit the supervisory authorities of the insurance or reinsurance undertaking to carry out themselves, or through the intermediary of persons they appoint for that purpose, on-site inspections at the premises of the service provider. The supervisory authority of the insurance or reinsurance undertaking shall inform the appropriate authority of the Member State of the service provider prior to conducting the on-site inspection. In the case of a non-supervised entity the appropriate authority shall be the supervisory authority. The supervisory authorities of the Member State of the insurance or reinsurance undertaking may delegate such on-site inspections to the supervisory authorities of the Member State where the service provider is located. Article 39 Transfer of portfolio 1. Under the conditions laid down by national law, Member States shall authorise insurance and reinsurance undertakings with head offices within their territory to transfer all or part of their portfolios of contracts, concluded either under the right of establishment or the freedom to provide services, to an accepting undertaking established within the Community. Such transfer shall be authorised only if the supervisory authorities of the home Member State of the accepting undertaking certify that after taking the transfer into account the accepting undertaking possesses the necessary eligible own funds to cover the Solvency Capital Requirement referred to in the first paragraph of Article 100. 2. In the case of insurance undertakings paragraphs 3 to 6 shall apply. 3. Where a branch proposes to transfer all or part of its portfolio of contracts, the Member State where that branch is situated shall be consulted. 4. In the circumstances referred to in paragraphs 1 and 3, the supervisory authorities of the home Member State of the transferring insurance undertaking shall authorise the transfer after obtaining the agreement of the authorities of the Member States where the contracts were concluded, either under the right of establishment or the freedom to provide services. 5. The authorities of the Member States consulted shall give their opinion or consent to the authorities of the home Member State of the transferring insurance undertaking within three months of receiving a request for consultation. The absence of any response within that period from the authorities consulted shall be considered as tacit consent. 6. A transfer of portfolio authorised in accordance with paragraphs 1 to 5 shall be published either prior to or following authorisation, as laid down by the national law of the home Member State, of the Member State in which the risk is situated, or of the Member State of the commitment. Such transfers shall automatically be valid against policy holders, the insured persons and any other person having rights or obligations arising out of the contracts transferred. The first and second subparagraphs of this paragraph shall not affect the right of the Member States to give policy holders the option of cancelling contracts within a fixed period after a transfer. CHAPTER IV Conditions governing business Section 1 Responsibility of the administrative, management or supervisory body Article 40 Responsibility of the administrative, management or supervisory body Member States shall ensure that the administrative, management or supervisory body of the insurance or reinsurance undertaking has the ultimate responsibility for the compliance, by the undertaking concerned, with the laws, regulations and administrative provisions adopted pursuant to this Directive. Section 2 System of governance Article 41 General governance requirements 1. Member States shall require all insurance and reinsurance undertakings to have in place an effective system of governance which provides for sound and prudent management of the business. That system shall at least include an adequate transparent organisational structure with a clear allocation and appropriate segregation of responsibilities and an effective system for ensuring the transmission of information. It shall include compliance with the requirements laid down in Articles 42 to 49. The system of governance shall be subject to regular internal review. 2. The system of governance shall be proportionate to the nature, scale and complexity of the operations of the insurance or reinsurance undertaking. 3. Insurance and reinsurance undertakings shall have written policies in relation to at least risk management, internal control, internal audit and, where relevant, outsourcing. They shall ensure that those policies are implemented. Those written policies shall be reviewed at least annually. They shall be subject to prior approval by the administrative, management or supervisory body and be adapted in view of any significant change in the system or area concerned. 4. Insurance and reinsurance undertakings shall take reasonable steps to ensure continuity and regularity in the performance of their activities, including the development of contingency plans. To that end, the undertaking shall employ appropriate and proportionate systems, resources and procedures. 5. The supervisory authorities shall have appropriate means, methods and powers for verifying the system of governance of the insurance and reinsurance undertakings and for evaluating emerging risks identified by those undertakings which may affect their financial soundness. The Member States shall ensure that the supervisory authorities have the powers necessary to require that the system of governance be improved and strengthened to ensure compliance with the requirements set out in Articles 42 to 49. Article 42 Fit and proper requirements for persons who effectively run the undertaking or have other key functions 1. Insurance and reinsurance undertakings shall ensure that all persons who effectively run the undertaking or have other key functions at all times fulfil the following requirements: (a) their professional qualifications, knowledge and experience are adequate to enable sound and prudent management (fit); and (b) they are of good repute and integrity (proper). 2. Insurance and reinsurance undertakings shall notify the supervisory authority of any changes to the identity of the persons who effectively run the undertaking or are responsible for other key functions, along with all information needed to assess whether any new persons appointed to manage the undertaking are fit and proper. 3. Insurance and reinsurance undertakings shall notify their supervisory authority if any of the persons referred to in paragraphs 1 and 2 have been replaced because they no longer fulfil the requirements referred to in paragraph 1. Article 43 Proof of good repute 1. Where a Member State requires of its own nationals proof of good repute, proof of no previous bankruptcy, or both, that Member State shall accept as sufficient evidence in respect of nationals of other Member States the production of an extract from the judicial record or, failing this, of an equivalent document issued by a competent judicial or administrative authority in the home Member State or the Member State from which the foreign national comes showing that those requirements have been met. 2. Where the home Member State or the Member State from which the foreign national concerned comes does not issue the document referred to in paragraph 1, it may be replaced by a declaration on oath  or in Member States where there is no provision for declaration on oath by a solemn declaration  made by the foreign national concerned before a competent judicial or administrative authority or, where appropriate, a notary in the home Member State or the Member State from which that foreign national comes. Such authority or notary shall issue a certificate attesting the authenticity of the declaration on oath or solemn declaration. The declaration referred to in the first subparagraph in respect of no previous bankruptcy may also be made before a competent professional or trade body in the Member State concerned. 3. The documents and certificates referred to in paragraphs 1 and 2 shall not be presented more than three months after their date of issue. 4. Member States shall designate the authorities and bodies competent to issue the documents referred to in paragraphs 1 and 2 and shall forthwith inform the other Member States and the Commission thereof. Each Member State shall also inform the other Member States and the Commission of the authorities or bodies to which the documents referred to in paragraphs 1 and 2 are to be submitted in support of an application to pursue in the territory of that Member State the activities referred to in Article 2. Article 44 Risk management 1. Insurance and reinsurance undertakings shall have in place an effective risk-management system comprising strategies, processes and reporting procedures necessary to identify, measure, monitor, manage and report, on a continuous basis the risks, at an individual and at an aggregated level, to which they are or could be exposed, and their interdependencies. That risk-management system shall be effective and well integrated into the organisational structure and in the decision-making processes of the insurance or reinsurance undertaking with proper consideration of the persons who effectively run the undertaking or have other key functions. 2. The risk-management system shall cover the risks to be included in the calculation of the Solvency Capital Requirement as set out in Article 101(4) as well as the risks which are not or not fully included in the calculation thereof. The risk-management system shall cover at least the following areas: (a) underwriting and reserving; (b) asset liability management; (c) investment, in particular derivatives and similar commitments; (d) liquidity and concentration risk management; (e) operational risk management; (f) reinsurance and other risk-mitigation techniques. The written policy on risk management referred to in Article 41(3) shall comprise policies relating to points (a) to (f) of the second subparagraph of this paragraph. 3. As regards investment risk, insurance and reinsurance undertakings shall demonstrate that they comply with Chapter VI, Section 6. 4. Insurance and reinsurance undertakings shall provide for a risk-management function which shall be structured in such a way as to facilitate the implementation of the risk-management system. 5. For insurance and reinsurance undertakings using a partial or full internal model approved in accordance with Articles 112 and 113 the risk-management function shall cover the following additional tasks: (a) to design and implement the internal model; (b) to test and validate the internal model; (c) to document the internal model and any subsequent changes made to it; (d) to analyse the performance of the internal model and to produce summary reports thereof; (e) to inform the administrative, management or supervisory body about the performance of the internal model, suggesting areas needing improvement, and up-dating that body on the status of efforts to improve previously identified weaknesses. Article 45 Own risk and solvency assessment 1. As part of its risk-management system every insurance undertaking and reinsurance undertaking shall conduct its own risk and solvency assessment. That assessment shall include at least the following: (a) the overall solvency needs taking into account the specific risk profile, approved risk tolerance limits and the business strategy of the undertaking; (b) the compliance, on a continuous basis, with the capital requirements, as laid down in Chapter VI, Sections 4 and 5 and with the requirements regarding technical provisions, as laid down in Chapter VI, Section 2; (c) the significance with which the risk profile of the undertaking concerned deviates from the assumptions underlying the Solvency Capital Requirement as laid down in Article 101(3), calculated with the standard formula in accordance with Chapter VI, Section 4, Subsection 2 or with its partial or full internal model in accordance with Chapter VI, Section 4, Subsection 3. 2. For the purposes of paragraph 1(a), the undertaking concerned shall have in place processes which are proportionate to the nature, scale and complexity of the risks inherent in its business and which enable it to properly identify and assess the risks it faces in the short and long term and to which it is or could be exposed. The undertaking shall demonstrate the methods used in that assessment. 3. In the case referred to in paragraph 1(c), when an internal model is used, the assessment shall be performed together with the recalibration that transforms the internal risk numbers into the Solvency Capital Requirement risk measure and calibration. 4. The own-risk and solvency assessment shall be an integral part of the business strategy and shall be taken into account on an ongoing basis in the strategic decisions of the undertaking. 5. Insurance and reinsurance undertakings shall perform the assessment referred to in paragraph 1 regularly and without any delay following any significant change in their risk profile. 6. The insurance and reinsurance undertakings shall inform the supervisory authorities of the results of each own-risk and solvency assessment as part of the information reported under Article 35. 7. The own-risk and solvency assessment shall not serve to calculate a capital requirement. The Solvency Capital Requirement shall be adjusted only in accordance with Articles 37, 231 to 233 and 238. Article 46 Internal control 1. Insurance and reinsurance undertakings shall have in place an effective internal control system. That system shall at least include administrative and accounting procedures, an internal control framework, appropriate reporting arrangements at all levels of the undertaking and a compliance function. 2. The compliance function shall include advising the administrative, management or supervisory body on compliance with the laws, regulations and administrative provisions adopted pursuant to this Directive. It shall also include an assessment of the possible impact of any changes in the legal environment on the operations of the undertaking concerned and the identification and assessment of compliance risk. Article 47 Internal audit 1. Insurance and reinsurance undertakings shall provide for an effective internal audit function. The internal audit function shall include an evaluation of the adequacy and effectiveness of the internal control system and other elements of the system of governance. 2. The internal audit function shall be objective and independent from the operational functions. 3. Any findings and recommendations of the internal audit shall be reported to the administrative, management or supervisory body which shall determine what actions are to be taken with respect to each of the internal audit findings and recommendations and shall ensure that those actions are carried out. Article 48 Actuarial function 1. Insurance and reinsurance undertakings shall provide for an effective actuarial function to: (a) coordinate the calculation of technical provisions; (b) ensure the appropriateness of the methodologies and underlying models used as well as the assumptions made in the calculation of technical provisions; (c) assess the sufficiency and quality of the data used in the calculation of technical provisions; (d) compare best estimates against experience; (e) inform the administrative, management or supervisory body of the reliability and adequacy of the calculation of technical provisions; (f) oversee the calculation of technical provisions in the cases set out in Article 82; (g) express an opinion on the overall underwriting policy; (h) express an opinion on the adequacy of reinsurance arrangements; and (i) contribute to the effective implementation of the risk-management system referred to in Article 44, in particular with respect to the risk modelling underlying the calculation of the capital requirements set out in Chapter VI, Sections 4 and 5, and to the assessment referred to in Article 45. 2. The actuarial function shall be carried out by persons who have knowledge of actuarial and financial mathematics, commensurate with the nature, scale and complexity of the risks inherent in the business of the insurance or reinsurance undertaking, and who are able to demonstrate their relevant experience with applicable professional and other standards. Article 49 Outsourcing 1. Member States shall ensure that insurance and reinsurance undertakings remain fully responsible for discharging all of their obligations under this Directive when they outsource functions or any insurance or reinsurance activities. 2. Outsourcing of critical or important operational functions or activities shall not be undertaken in such a way as to lead to any of the following: (a) materially impairing the quality of the system of governance of the undertaking concerned; (b) unduly increasing the operational risk; (c) impairing the ability of the supervisory authorities to monitor the compliance of the undertaking with its obligations; (d) undermining continuous and satisfactory service to policy holders. 3. Insurance and reinsurance undertakings shall, in a timely manner, notify the supervisory authorities prior to the outsourcing of critical or important functions or activities as well as of any subsequent material developments with respect to those functions or activities. Article 50 Implementing measures 1. The Commission shall adopt implementing measures to further specify the following: (a) the elements of the systems referred to in Articles 41, 44, 46 and 47, and in particular the areas to be covered by the asset liability management and investment policy, as referred to in Article 44(2), of insurance and reinsurance undertakings; (b) the functions referred to in Articles 44 and 46 to 48; (c) the requirements set out in Article 42 and the functions subject thereto; (d) the conditions under which outsourcing, in particular to service providers located in third countries, may be performed. 2. Where necessary to ensure appropriate convergence of the assessment referred to in Article 45(1)(a), the Commission may adopt implementing measures to further specify the elements of that assessment. 3. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Section 3 Public disclosure Article 51 Report on solvency and financial condition: contents 1. Member States shall, taking into account the information required in paragraph 3 and the principles set out in paragraph 4 of Article 35, require insurance and reinsurance undertakings to disclose publicly, on an annual basis, a report on their solvency and financial condition. That report shall contain the following information, either in full or by way of references to equivalent information, both in nature and scope, disclosed publicly under other legal or regulatory requirements: (a) a description of the business and the performance of the undertaking; (b) a description of the system of governance and an assessment of its adequacy for the risk profile of the undertaking; (c) a description, separately for each category of risk, of the risk exposure, concentration, mitigation and sensitivity; (d) a description, separately for assets, technical provisions, and other liabilities, of the bases and methods used for their valuation, together with an explanation of any major differences in the bases and methods used for their valuation in financial statements; (e) a description of the capital management, including at least the following: (i) the structure and amount of own funds, and their quality; (ii) the amounts of the Solvency Capital Requirement and of the Minimum Capital Requirement; (iii) the option set out in Article 304 used for the calculation of the Solvency Capital Requirement; (iv) information allowing a proper understanding of the main differences between the underlying assumptions of the standard formula and those of any internal model used by the undertaking for the calculation of its Solvency Capital Requirement; (v) the amount of any non-compliance with the Minimum Capital Requirement or any significant non-compliance with the Solvency Capital Requirement during the reporting period, even if subsequently resolved, with an explanation of its origin and consequences as well as any remedial measures taken. 2. The description referred to in point (e)(i) of paragraph 1 shall include an analysis of any significant changes as compared to the previous reporting period and an explanation of any major differences in relation to the value of such elements in financial statements, and a brief description of the capital transferability. The disclosure of the Solvency Capital Requirement referred to in point (e)(ii) of paragraph 1 shall show separately the amount calculated in accordance with Chapter VI, Section 4, Subsections 2 and 3 and any capital add-on imposed in accordance with Article 37 or the impact of the specific parameters the insurance or reinsurance undertaking is required to use in accordance with Article 110, together with concise information on its justification by the supervisory authority concerned. However, and without prejudice to any disclosure that is mandatory under any other legal or regulatory requirements, Member States may provide that, although the total Solvency Capital Requirement referred to in point (e)(ii) of paragraph 1 is disclosed, the capital add-on or the impact of the specific parameters the insurance or reinsurance undertaking is required to use in accordance with Article 110 need not be separately disclosed during a transitional period ending no later than 31 October 2017. The disclosure of the Solvency Capital Requirement shall be accompanied, where applicable, by an indication that its final amount is still subject to supervisory assessment. Article 52 Information for and reports by CEIOPS 1. Member States shall require the supervisory authorities to provide the following information to CEIOPS on an annual basis: (a) the average capital add-on per undertaking and the distribution of capital add-ons imposed by the supervisory authority during the previous year, measured as a percentage of the Solvency Capital Requirement, shown separately as follows: (i) for all insurance and reinsurance undertakings; (ii) for life insurance undertakings; (iii) for non-life insurance undertakings; (iv) for insurance undertakings pursuing both life and non-life activities; (v) for reinsurance undertakings; (b) for each of the disclosures set out in point (a), the proportion of capital add-ons imposed under points (a), (b) and (c) of Article 37(1) respectively. 2. CEIOPS shall publicly disclose, on an annual basis, the following information: (a) for all Member States together, the total distribution of capital add-ons, measured as a percentage of the Solvency Capital Requirement, for each of the following: (i) all insurance and reinsurance undertakings; (ii) life insurance undertakings; (iii) non-life insurance undertakings; (iv) insurance undertakings pursuing both life and non-life activities; (v) reinsurance undertakings; (b) for each Member State separately, the distribution of capital add-ons, measured as a percentage of the Solvency Capital Requirement, covering all insurance and reinsurance undertakings in that Member State; (c) for each of the disclosures referred to in points (a) and (b), the proportion of capital add-ons imposed under points (a), (b) and (c) of Article 37(1) respectively. 3. CEIOPS shall provide the information referred to in paragraph 2 to the European Parliament, the Council and the Commission, together with a report outlining the degree of supervisory convergence in the use of capital add-ons between supervisory authorities in the different Member States. Article 53 Report on solvency and financial condition: applicable principles 1. Supervisory authorities shall permit insurance and reinsurance undertakings not to disclose information where: (a) by disclosing such information, the competitors of the undertaking would gain significant undue advantage; (b) there are obligations to policy holders or other counterparty relationships binding an undertaking to secrecy or confidentiality. 2. Where non-disclosure of information is permitted by the supervisory authority, undertakings shall make a statement to this effect in their report on solvency and financial condition and shall state the reasons. 3. Supervisory authorities shall permit insurance and reinsurance undertakings, to make use of  or refer to  public disclosures made under other legal or regulatory requirements, to the extent that those disclosures are equivalent to the information required under Article 51 in both their nature and scope. 4. Paragraphs 1 and 2 shall not apply to the information referred to in Article 51(1)(e). Article 54 Report on solvency and financial condition: updates and additional voluntary information 1. In the event of any major development affecting significantly the relevance of the information disclosed in accordance with Articles 51 and 53, insurance and reinsurance undertakings shall disclose appropriate information on the nature and effects of that major development. For the purposes of the first subparagraph, at least the following shall be regarded as major developments: (a) non-compliance with the Minimum Capital Requirement is observed and the supervisory authorities either consider that the undertaking will not be able to submit a realistic short-term finance scheme or do not obtain such a scheme within one month of the date when non-compliance was observed; (b) significant non-compliance with the Solvency Capital Requirement is observed and the supervisory authorities do not obtain a realistic recovery plan within two months of the date when non-compliance was observed. In regard to point (a) of the second subparagraph, the supervisory authorities shall require the undertaking concerned to disclose immediately the amount of non-compliance, together with an explanation of its origin and consequences, including any remedial measure taken. Where, in spite of a short-term finance scheme initially considered to be realistic, non-compliance with the Minimum Capital Requirement has not been resolved three months after its observation, it shall be disclosed at the end of that period, together with an explanation of its origin and consequences, including any remedial measures taken as well as any further remedial measures planned. In regard to point (b) of the second subparagraph, the supervisory authorities shall require the undertaking concerned to disclose immediately the amount of non-compliance, together with an explanation of its origin and consequences, including any remedial measure taken. Where, in spite of the recovery plan initially considered to be realistic, a significant non-compliance with the Solvency Capital Requirement has not been resolved six months after its observation, it shall be disclosed at the end of that period, together with an explanation of its origin and consequences, including any remedial measures taken as well as any further remedial measures planned. 2. Insurance and reinsurance undertakings may disclose, on a voluntary basis, any information or explanation related to their solvency and financial condition which is not already required to be disclosed in accordance with Articles 51 and 53 and paragraph 1 of this Article. Article 55 Report on solvency and financial condition: policy and approval 1. Member States shall require insurance and reinsurance undertakings to have appropriate systems and structures in place to fulfil the requirements laid down in Articles 51 and 53 and Article 54(1), as well as to have a written policy ensuring the ongoing appropriateness of any information disclosed in accordance with Articles 51, 53 and 54. 2. The solvency and financial condition report shall be subject to approval by the administrative, management or supervisory body of the insurance or reinsurance undertaking and be published only after that approval. Article 56 Solvency and financial condition report: implementing measures The Commission shall adopt implementing measures further specifying the information which must be disclosed and the means by which this is to be achieved. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Section 4 Qualifying holdings Article 57 Acquisitions 1. Member States shall require any natural or legal person or such persons acting in concert (the proposed acquirer) who have taken a decision either to acquire, directly or indirectly, a qualifying holding in an insurance or reinsurance undertaking or to further increase, directly or indirectly, such a qualifying holding in an insurance or reinsurance undertaking as a result of which the proportion of the voting rights or of the capital held would reach or exceed 20 %, 30 % or 50 % or so that the insurance or reinsurance undertaking would become its subsidiary (the proposed acquisition), first to notify in writing the supervisory authorities of the insurance or reinsurance undertaking in which they are seeking to acquire or increase a qualifying holding, indicating the size of the intended holding and relevant information, as referred to in Article 59(4). Member States need not apply the 30 % threshold where, in accordance with Article 9(3)(a) of Directive 2004/109/EC, they apply a threshold of one third. 2. Member States shall require any natural or legal person who has taken a decision to dispose, directly or indirectly, of a qualifying holding in an insurance or reinsurance undertaking first to notify in writing the supervisory authorities of the home Member State, indicating the size of that persons holding after the intended disposal. Such a person shall likewise notify the supervisory authorities of a decision to reduce that persons qualifying holding so that the proportion of the voting rights or of the capital held would fall below 20 %, 30 % or 50 % or so that the insurance or reinsurance undertaking would cease to be a subsidiary of that person. Member States need not apply the 30 % threshold where, in accordance with Article 9(3)(a) of Directive 2004/109/EC, they apply a threshold of one third. Article 58 Assessment period 1. The supervisory authorities shall, promptly and in any event within two working days following receipt of the notification required under Article 57(1), as well as following the possible subsequent receipt of the information referred to in paragraph 2, acknowledge receipt thereof in writing to the proposed acquirer. The supervisory authorities shall have a maximum of 60 working days as from the date of the written acknowledgement of receipt of the notification and all documents required by the Member State to be attached to the notification on the basis of the list referred to in Article 59(4) (the assessment period), to carry out the assessment provided for in Article 59(1) (the assessment). The supervisory authorities shall inform the proposed acquirer of the date of the expiry of the assessment period at the time of acknowledging receipt. 2. The supervisory authorities may, during the assessment period, if necessary, and no later than on the fiftieth working day of the assessment period, request any further information that is necessary to complete the assessment. Such request shall be made in writing and shall specify the additional information needed. For the period between the date of request for information by the supervisory authorities and the receipt of a response thereto by the proposed acquirer, the assessment period shall be interrupted. That interruption shall not exceed 20 working days. Any further requests by the supervisory authorities for completion or clarification of the information shall be at their discretion but shall not result in an interruption of the assessment period. 3. The supervisory authorities may extend the interruption referred to in the second subparagraph of paragraph 2 up to 30 working days if the proposed acquirer is: (a) situated or regulated outside the Community; or (b) a natural or legal person not subject to supervision under this Directive, Council Directive 85/611/EEC of 20 December 1985 on the coordination of laws, regulations and administrative provisions relating to undertakings for collective investment in transferable securities (UCITS) (32), Directive 2004/39/EC, or Directive 2006/48/EC. 4. If the supervisory authorities, upon completion of the assessment, decide to oppose the proposed acquisition, they shall, within two working days, and not exceeding the assessment period, inform the proposed acquirer in writing stating the reasons. Subject to national law, an appropriate statement of the reasons for the decision may be made accessible to the public at the request of the proposed acquirer. This shall not prevent a Member State from allowing the supervisory authority to make such disclosure in the absence of a request by the proposed acquirer. 5. If the supervisory authorities do not oppose the proposed acquisition within the assessment period in writing, it shall be deemed to be approved. 6. The supervisory authorities may fix a maximum period for concluding the proposed acquisition and extend it where appropriate. 7. Member States shall not impose requirements for the notification to and approval by the supervisory authorities of direct or indirect acquisitions of voting rights or capital that are more stringent than those set out in this Directive. 8. The Commission shall adopt implementing measures further specifying the adjustments of the criteria set out in Article 59(1), in order to take account of future developments and to ensure the uniform application of Articles 57 to 63. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 59 Assessment 1. In assessing the notification provided for in Article 57(1) and the information referred to in Article 58(2) the supervisory authorities shall, in order to ensure the sound and prudent management of the insurance or reinsurance undertaking in which an acquisition is proposed, and having regard to the likely influence of the proposed acquirer on the insurance or reinsurance undertaking, appraise the suitability of the proposed acquirer and the financial soundness of the proposed acquisition against all of the following criteria: (a) the reputation of the proposed acquirer; (b) the reputation and experience of any person who will direct the business of the insurance or reinsurance undertaking as a result of the proposed acquisition; (c) the financial soundness of the proposed acquirer, in particular in relation to the type of business pursued and envisaged in the insurance or reinsurance undertaking in which the acquisition is proposed; (d) whether the insurance or reinsurance undertaking will be able to comply and continue to comply with the prudential requirements based on this Directive and, where applicable, other Directives, notably, Directive 2002/87/EC, in particular, whether the group of which it will become part has a structure that makes it possible to exercise effective supervision, effectively exchange information among the supervisory authorities and determine the allocation of responsibilities among the supervisory authorities; (e) whether there are reasonable grounds to suspect that, in connection with the proposed acquisition, money laundering or terrorist financing within the meaning of Article 1 of Directive 2005/60/EC of the European Parliament and of the Council of 26 October 2005 on the prevention of the use of the financial system for the purpose of money laundering and terrorist financing (33) is being or has been committed or attempted, or that the proposed acquisition could increase the risk thereof. 2. The supervisory authorities may oppose the proposed acquisition only if there are reasonable grounds for doing so on the basis of the criteria set out in paragraph 1 or if the information provided by the proposed acquirer is incomplete. 3. Member States shall neither impose any prior conditions in respect of the level of holding that must be acquired nor allow their supervisory authorities to examine the proposed acquisition in terms of the economic needs of the market. 4. Member States shall make publicly available a list specifying the information that is necessary to carry out the assessment and that must be provided to the supervisory authorities at the time of notification referred to in Article 57(1). The information required shall be proportionate and adapted to the nature of the proposed acquirer and the proposed acquisition. Member States shall not require information that is not relevant for a prudential assessment. 5. Notwithstanding Article 58(1), (2) and (3), where two or more proposals to acquire or increase qualifying holdings in the same insurance or reinsurance undertaking have been notified to the supervisory authority, the latter shall treat the proposed acquirers in a non-discriminatory manner. Article 60 Acquisitions by regulated financial undertakings 1. The relevant supervisory authorities shall work in full consultation with each other when carrying out the assessment if the proposed acquirer is one of the following: (a) a credit institution, insurance or reinsurance undertaking, investment firm or management company within the meaning of point 2 of Article 1a of Directive 85/611/EEC (the UCITS management company) authorised in another Member State or in a sector other than that in which the acquisition is proposed; (b) the parent undertaking of a credit institution, insurance or reinsurance undertaking, investment firm or UCITS management company authorised in another Member State or in a sector other than that in which the acquisition is proposed; or (c) a natural or legal person controlling a credit institution, insurance or reinsurance undertaking, investment firm or UCITS management company authorised in another Member State or in a sector other than that in which the acquisition is proposed. 2. The supervisory authorities shall, without undue delay, provide each other with any information which is essential or relevant for the assessment. In this regard, the supervisory authorities shall communicate to each other upon request all relevant information and shall communicate on their own initiative all essential information. A decision by the supervisory authority that has authorised the insurance or reinsurance undertaking in which the acquisition is proposed shall indicate any views or reservations expressed by the supervisory authority responsible for the proposed acquirer. Article 61 Information to the supervisory authority by the insurance or reinsurance undertaking On becoming aware of them, the insurance or reinsurance undertaking shall inform the supervisory authority of its home Member State of any acquisitions or disposals of holdings in its capital that cause those holdings to exceed or fall below any of the thresholds referred to in Article 57 and Article 58(1) to (7). The insurance or reinsurance undertaking shall also, at least once a year, inform the supervisory authority of its home Member State of the names of shareholders and members possessing qualifying holdings and the sizes of such holdings as shown, for example, by the information received at annual general meetings of shareholders or members or as a result of compliance with the regulations relating to companies listed on stock exchanges. Article 62 Qualifying holdings, powers of the supervisory authority Member States shall require that, where the influence exercised by the persons referred to in Article 57 is likely to operate against the sound and prudent management of an insurance or reinsurance undertaking, the supervisory authority of the home Member State of that undertaking in which a qualifying holding is sought or increased take appropriate measures to put an end to that situation. Such measures may consist, for example, of injunctions, penalties against directors and managers, or suspension of the exercise of the voting rights attaching to the shares held by the shareholders or members in question. Similar measures shall apply to natural or legal persons failing to comply with the notification obligation established in Article 57. Where a holding is acquired despite the opposition of the supervisory authorities, the Member States shall, regardless of any other sanctions to be adopted, provide for: (1) the suspension of the exercise of the corresponding voting rights; or (2) the nullity of any votes cast or the possibility of their annulment. Article 63 Voting rights For the purposes of this Section, the voting rights referred to in Articles 9 and 10 of Directive 2004/109/EC, as well as the conditions regarding aggregation thereof laid down in Article 12(4) and (5) of that Directive, shall be taken into account. Member States shall not take into account voting rights or shares which investment firms or credit institutions may hold as a result of providing the underwriting of financial instruments and/or placing of financial instruments on a firm commitment basis included under point 6 of Section A of Annex I to Directive 2004/39/EC, provided that those rights are, on the one hand, not exercised or otherwise used to intervene in the management of the issuer and, on the other, disposed of within one year of acquisition. Section 5 Professional secrecy, exchange of information and promotion of supervisory convergence Article 64 Professional secrecy Member States shall provide that all persons who are working or who have worked for the supervisory authorities, as well as auditors and experts acting on behalf of those authorities, are bound by the obligation of professional secrecy. Without prejudice to cases covered by criminal law, any confidential information received by such persons whilst performing their duties shall not be divulged to any person or authority whatsoever, except in summary or aggregate form, such that individual insurance and reinsurance undertakings cannot be identified. However, where an insurance or reinsurance undertaking has been declared bankrupt or is being compulsorily wound up, confidential information which does not concern third parties involved in attempts to rescue that undertaking may be divulged in civil or commercial proceedings. Article 65 Exchange of information between supervisory authorities of Member States Article 64 shall not preclude the exchange of information between supervisory authorities of different Member States. Such information shall be subject to the obligation of professional secrecy laid down in Article 64. Article 66 Cooperation agreements with third countries Member States may conclude cooperation agreements providing for the exchange of information with the supervisory authorities of third countries or with authorities or bodies of third countries as defined in Article 68(1) and (2) only if the information to be disclosed is subject to guarantees of professional secrecy at least equivalent to those referred to in this Section. Such exchange of information must be intended for the performance of the supervisory task of those authorities or bodies. Where the information to be disclosed by a Member State to a third country originates in another Member State, it shall not be disclosed without the express agreement of the supervisory authority of that Member State and, where appropriate, solely for the purposes for which that authority gave its agreement. Article 67 Use of confidential information Supervisory authorities which receive confidential information under Articles 64 or 65 may use it only in the course of their duties and for the following purposes: (1) to check that the conditions governing the taking-up of the business of insurance or reinsurance are met and to facilitate the monitoring of the conduct of such business, especially with regard to the monitoring of the technical provisions, the Solvency Capital Requirement, the Minimum Capital Requirement, and the system of governance; (2) to impose sanctions; (3) in administrative appeals against decisions of the supervisory authorities; (4) in court proceedings under this Directive. Article 68 Exchange of information with other authorities 1. Articles 64 and 67 shall not preclude any of the following: (a) the exchange of information between several supervisory authorities in the same Member State in the discharge of their supervisory functions; (b) the exchange of information, in the discharge of their supervisory functions, between supervisory authorities and any of the following which are situated in the same Member State: (i) authorities responsible for the supervision of credit institutions and other financial organisations and the authorities responsible for the supervision of financial markets; (ii) bodies involved in the liquidation and bankruptcy of insurance undertakings or reinsurance undertakings and in other similar procedures; (iii) persons responsible for carrying out statutory audits of the accounts of insurance undertakings, reinsurance undertakings and other financial institutions; (c) the disclosure, to bodies which administer compulsory winding-up proceedings or guarantee funds, of information necessary for the performance of their duties. The exchanges of information referred to in points (b) and (c) may also take place between different Member States. The information received by those authorities, bodies and persons shall be subject to the obligation of professional secrecy laid down in Article 64. 2. Articles 64 to 67 shall not preclude Member States from authorising exchanges of information between the supervisory authorities and any of the following: (a) the authorities responsible for overseeing the bodies involved in the liquidation and bankruptcy of insurance undertakings, reinsurance undertakings and other similar procedures; (b) the authorities responsible for overseeing the persons charged with carrying out statutory audits of the accounts of insurance undertakings, reinsurance undertakings, credit institutions, investment firms and other financial institutions; (c) independent actuaries of insurance undertakings or reinsurance undertakings carrying out legal supervision of those undertakings and the bodies responsible for overseeing such actuaries. Member States which apply the first subparagraph shall require at least that the following conditions are met: (a) the information must be for the purpose of carrying out the overseeing or legal supervision referred to in the first subparagraph; (b) the information received must be subject to the obligation of professional secrecy laid down in Article 64; (c) where the information originates in another Member State, it must not be disclosed without the express agreement of the supervisory authority from which it originates and, where appropriate, solely for the purposes for which that authority gave its agreement. Member States shall communicate to the Commission and to the other Member States the names of the authorities, persons and bodies which may receive information pursuant to the first and second subparagraphs. 3. Articles 64 to 67 shall not preclude Member States from authorising, with the aim of strengthening the stability, and integrity, of the financial system, the exchange of information between the supervisory authorities and the authorities or bodies responsible for the detection and investigation of breaches of company law. Member States which apply the first subparagraph shall require that at least the following conditions are met: (a) the information must be intended for the purpose of detection and investigation as referred to in the first subparagraph; (b) information received must be subject to the obligation of professional secrecy laid down in Article 64; (c) where the information originates in another Member State, it shall not be disclosed without the express agreement of the supervisory authority from which it originates and, where appropriate, solely for the purposes for which that authority gave its agreement. Where, in a Member State, the authorities or bodies referred to in the first subparagraph perform their task of detection or investigation with the aid of persons appointed, in view of their specific competence, for that purpose and not employed in the public sector, the possibility of exchanging information provided for in the first subparagraph may be extended to such persons under the conditions set out in the second subparagraph. In order to implement point (c) of the second subparagraph, the authorities or bodies referred to in the first subparagraph shall communicate to the supervisory authority from which the information originates the names and precise responsibilities of the persons to whom it is to be sent. 4. Member States shall communicate to the Commission and to the other Member States the names of the authorities, persons or bodies which may receive information pursuant to paragraph 3. Article 69 Disclosure of information to government administrations responsible for financial legislation Articles 64 and 67 shall not preclude Member States from authorising, under provisions laid down by law, the disclosure of certain information to other departments of their central government administrations responsible for legislation on the supervision of credit institutions, financial institutions, investment services and insurance or reinsurance undertakings and to inspectors acting on behalf of those departments. Such disclosure shall be made only where necessary for reasons of prudential control. Member States shall, however, provide that information received under Article 65 and Article 68(1), and information obtained by means of on-site verification referred to in Article 32 may only be disclosed with the express consent of the supervisory authority from which the information originated or of the supervisory authority of the Member State in which the on-site verification was carried out. Article 70 Transmission of information to central banks and monetary authorities Without prejudice to this Section, a supervisory authority may transmit information intended for the performance of their tasks to the following: (1) central banks and other bodies with a similar function in their capacity as monetary authorities; (2) where appropriate, other public authorities responsible for overseeing payment systems. Such authorities or bodies may also communicate to the supervisory authorities such information as they may need for the purposes of Article 67. Information received in this context shall be subject to the provisions on professional secrecy laid down in this Section.. Article 71 Supervisory convergence 1. Member States shall ensure that the mandates of supervisory authorities take into account, in an appropriate way, a European Union dimension. 2. Member States shall ensure that in the exercise of their duties supervisory authorities have regard to the convergence in respect of supervisory tools and supervisory practices in the application of the laws, regulations and administrative requirements adopted pursuant to this Directive. For that purpose, Member States shall ensure that the supervisory authorities participate in the activities of CEIOPS pursuant to Decision 2009/79/EC and take duly into account its guidelines and recommendations referred to in paragraph 3 of this Article. 3. CEIOPS shall, where necessary, provide for non-legally binding guidelines and recommendations concerning the implementation of the provisions of this Directive and its implementing measures in order to enhance the convergence of supervisory practices. In addition, CEIOPS shall report regularly and at least every two years to the European Parliament, the Council and the Commission on the progress of the supervisory convergence in the Community. Section 6 Duties of auditors Article 72 Duties of auditors 1. Member States shall provide at least that persons authorised within the meaning of Eighth Council Directive 84/253/EEC of 10 April 1984 based on Article 54(3)(g) of the Treaty on the approval of persons responsible for carrying out the statutory audits of accounting documents (34), who perform in an insurance or reinsurance undertaking the statutory audit referred to in Article 51 of Directive 78/660/EEC, Article 37 of Directive 83/349/EEC or Article 31 of Directive 85/611/EEC or any other statutory task, shall have a duty to report promptly to the supervisory authorities any fact or decision concerning that undertaking of which they have become aware while carrying out that task and which is liable to bring about any of the following: (a) a material breach of the laws, regulations or administrative provisions which lay down the conditions governing authorisation or which specifically govern pursuit of the activities of insurance and reinsurance undertakings; (b) the impairment of the continuous functioning of the insurance or reinsurance undertaking; (c) a refusal to certify the accounts or to the expression of reservations; (d) non-compliance with the Solvency Capital Requirement; (e) non-compliance with the Minimum Capital Requirement. The persons referred to in the first subparagraph shall also report any facts or decisions of which they have become aware in the course of carrying out a task as described in the first subparagraph in an undertaking which has close links resulting from a control relationship with the insurance or reinsurance undertaking within which they are carrying out that task. 2. The disclosure in good faith to the supervisory authorities, by persons authorised within the meaning of Directive 84/253/EEC, of any fact or decision referred to in paragraph 1 shall not constitute a breach of any restriction on disclosure of information imposed by contract or by any legislative, regulatory or administrative provision and shall not involve such persons in liability of any kind. CHAPTER V Pursuit of life and non-life insurance activity Article 73 Pursuit of life and non-life insurance activity 1. Insurance undertakings shall not be authorised to pursue life and non-life insurance activities simultaneously. 2. By way of derogation from paragraph 1, Member States may provide that: (a) undertakings authorised to pursue life insurance activity may obtain authorisation for non-life insurance activities for the risks listed in classes 1 and 2 in Part A of Annex I; (b) undertakings authorised solely for the risks listed in classes 1 and 2 in Part A of Annex I may obtain authorisation to pursue life insurance activity. However, each activity shall be separately managed in accordance with Article 74. 3. Member States may provide that the undertakings referred to in paragraph 2 shall comply with the accounting rules governing life insurance undertakings for all of their activities. Pending coordination in this respect, Member States may also provide that, with regard to rules on winding-up, activities relating to the risks listed in classes 1 and 2 in Part A of Annex I pursued by those undertakings shall be governed by the rules applicable to life insurance activities. 4. Where a non-life insurance undertaking has financial, commercial or administrative links with a life insurance undertaking, the supervisory authorities of the home Member States shall ensure that the accounts of the undertakings concerned are not distorted by agreements between those undertakings or by any arrangement which could affect the apportionment of expenses and income. 5. Undertakings which on the following dates pursued simultaneously both life and non-life insurance activities covered by this Directive may continue to pursue those activities simultaneously, provided that each activity is separately managed in accordance with Article 74: (a) 1 January 1981 for undertakings authorised in Greece; (b) 1 January 1986 for undertakings authorised in Spain and Portugal; (c) 1 January 1995 for undertakings authorised in Austria, Finland and Sweden; (d) 1 May 2004 for undertakings authorised in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovakia, and Slovenia; (e) 1 January 2007 for undertakings authorised in Bulgaria and Romania; (f) 15 March 1979 for all other undertakings. The home Member State may require insurance undertakings to cease, within a period to be determined by that Member State, the simultaneous pursuit of life and non-life insurance activities in which they were engaged on the dates referred to in the first subparagraph. Article 74 Separation of life and non-life insurance management 1. The separate management referred to in Article 73 shall be organised in such a way that the life insurance activity is distinct from non-life insurance activity. The respective interests of life and non-life policy holders shall not be prejudiced and, in particular, profits from life insurance shall benefit life policy holders as if the life insurance undertaking only pursued the activity of life insurance. 2. Without prejudice to Articles 100 and 128, the insurance undertakings referred to in Article 73(2) and (5) shall calculate: (a) a notional life Minimum Capital Requirement with respect to their life insurance or reinsurance activity, calculated as if the undertaking concerned only pursued that activity, on the basis of the separate accounts referred to in paragraph 6; and (b) a notional non-life Minimum Capital Requirement with respect to their non-life insurance or reinsurance activity, calculated as if the undertaking concerned only pursued that activity, on the basis of the separate accounts referred to in paragraph 6. 3. As a minimum, the insurance undertakings referred to in Article 73(2) and (5) shall cover the following by an equivalent amount of eligible basic own-fund items: (a) the notional life Minimum Capital Requirement, in respect of the life activity; (b) the notional non-life Minimum Capital Requirement, in respect of the non-life activity. The minimum financial obligations referred to in the first subparagraph, in respect of the life insurance activity and the non-life insurance activity, shall not be borne by the other activity. 4. As long as the minimum financial obligations referred to in paragraph 3 are fulfilled and provided the supervisory authority is informed, the undertaking may use to cover the Solvency Capital Requirement referred to in Article 100, the explicit eligible own-fund items which are still available for one or the other activity. 5. The supervisory authorities shall analyse the results in both life and non-life insurance activities so as to ensure that the requirements of paragraphs 1 to 4 are fulfilled. 6. Accounts shall be drawn up so as to show the sources of the results for life and non-life insurance separately. All income, in particular premiums, payments by reinsurers and investment income, and expenditure, in particular insurance settlements, additions to technical provisions, reinsurance premiums and operating expenses in respect of insurance business, shall be broken down according to origin. Items common to both activities shall be entered in the accounts in accordance with methods of apportionment to be accepted by the supervisory authority. Insurance undertakings shall, on the basis of the accounts, prepare a statement in which the eligible basic own-fund items covering each notional Minimum Capital Requirement as referred to in paragraph 2 are clearly identified, in accordance with Article 98(4). 7. If the amount of eligible basic own-fund items with respect to one of the activities is insufficient to cover the minimum financial obligations referred to in first subparagraph of paragraph 3, the supervisory authorities shall apply to the deficient activity the measures provided for in this Directive, whatever the results in the other activity. By way of derogation from the second subparagraph of paragraph 3, those measures may involve the authorisation of a transfer of explicit eligible basic own-fund items from one activity to the other. CHAPTER VI Rules relating to the valuation of assets and liabilities, technical provisions, own funds, Solvency Capital Requirement, Minimum Capital Requirement and investment rules Section 1 Valuation of assets and liabilities Article 75 Valuation of assets and liabilities 1. Member States shall ensure that, unless otherwise stated, insurance and reinsurance undertakings value assets and liabilities as follows: (a) assets shall be valued at the amount for which they could be exchanged between knowledgeable willing parties in an arms length transaction; (b) liabilities shall be valued at the amount for which they could be transferred, or settled, between knowledgeable willing parties in an arms length transaction. When valuing liabilities under point (b), no adjustment to take account of the own credit standing of the insurance or reinsurance undertaking shall be made. 2. The Commission shall adopt implementing measures to set out the methods and assumptions to be used in the valuation of assets and liabilities as laid down in paragraph 1. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Section 2 Rules relating to technical provisions Article 76 General provisions 1. Member States shall ensure that insurance and reinsurance undertakings establish technical provisions with respect to all of their insurance and reinsurance obligations towards policy holders and beneficiaries of insurance or reinsurance contracts. 2. The value of technical provisions shall correspond to the current amount insurance and reinsurance undertakings would have to pay if they were to transfer their insurance and reinsurance obligations immediately to another insurance or reinsurance undertaking. 3. The calculation of technical provisions shall make use of and be consistent with information provided by the financial markets and generally available data on underwriting risks (market consistency). 4. Technical provisions shall be calculated in a prudent, reliable and objective manner. 5. Following the principles set out in paragraphs 2, 3 and 4 and taking into account the principles set out in Article 75(1), the calculation of technical provisions shall be carried out in accordance with Articles 77 to 82 and 86. Article 77 Calculation of technical provisions 1. The value of technical provisions shall be equal to the sum of a best estimate and a risk margin as set out in paragraphs 2 and 3. 2. The best estimate shall correspond to the probability-weighted average of future cash-flows, taking account of the time value of money (expected present value of future cash-flows), using the relevant risk-free interest rate term structure. The calculation of the best estimate shall be based upon up-to-date and credible information and realistic assumptions and be performed using adequate, applicable and relevant actuarial and statistical methods. The cash-flow projection used in the calculation of the best estimate shall take account of all the cash in- and out-flows required to settle the insurance and reinsurance obligations over the lifetime thereof. The best estimate shall be calculated gross, without deduction of the amounts recoverable from reinsurance contracts and special purpose vehicles. Those amounts shall be calculated separately, in accordance with Article 81. 3. The risk margin shall be such as to ensure that the value of the technical provisions is equivalent to the amount that insurance and reinsurance undertakings would be expected to require in order to take over and meet the insurance and reinsurance obligations. 4. Insurance and reinsurance undertakings shall value the best estimate and the risk margin separately. However, where future cash flows associated with insurance or reinsurance obligations can be replicated reliably using financial instruments for which a reliable market value is observable, the value of technical provisions associated with those future cash flows shall be determined on the basis of the market value of those financial instruments. In this case, separate calculations of the best estimate and the risk margin shall not be required. 5. Where insurance and reinsurance undertakings value the best estimate and the risk margin separately, the risk margin shall be calculated by determining the cost of providing an amount of eligible own funds equal to the Solvency Capital Requirement necessary to support the insurance and reinsurance obligations over the lifetime thereof. The rate used in the determination of the cost of providing that amount of eligible own funds (Cost-of-Capital rate) shall be the same for all insurance and reinsurance undertakings and shall be reviewed periodically. The Cost-of-Capital rate used shall be equal to the additional rate, above the relevant risk-free interest rate, that an insurance or reinsurance undertaking would incur holding an amount of eligible own funds, as set out in Section 3, equal to the Solvency Capital Requirement necessary to support insurance and reinsurance obligations over the lifetime of those obligations. Article 78 Other elements to be taken into account in the calculation of technical provisions In addition to Article 77, when calculating technical provisions, insurance and reinsurance undertakings shall take account of the following: (1) all expenses that will be incurred in servicing insurance and reinsurance obligations; (2) inflation, including expenses and claims inflation; (3) all payments to policy holders and beneficiaries, including future discretionary bonuses, which insurance and reinsurance undertakings expect to make, whether or not those payments are contractually guaranteed, unless those payments fall under Article 91(2). Article 79 Valuation of financial guarantees and contractual options included in insurance and reinsurance contracts When calculating technical provisions, insurance and reinsurance undertakings shall take account of the value of financial guarantees and any contractual options included in insurance and reinsurance policies. Any assumptions made by insurance and reinsurance undertakings with respect to the likelihood that policy holders will exercise contractual options, including lapses and surrenders, shall be realistic and based on current and credible information. The assumptions shall take account, either explicitly or implicitly, of the impact that future changes in financial and non-financial conditions may have on the exercise of those options. Article 80 Segmentation Insurance and reinsurance undertakings shall segment their insurance and reinsurance obligations into homogeneous risk groups, and as a minimum by lines of business, when calculating their technical provisions. Article 81 Recoverables from reinsurance contracts and special purpose vehicles The calculation by insurance and reinsurance undertakings of amounts recoverable from reinsurance contracts and special purpose vehicles shall comply with Articles 76 to 80. When calculating amounts recoverable from reinsurance contracts and special purpose vehicles, insurance and reinsurance undertakings shall take account of the time difference between recoveries and direct payments. The result from that calculation shall be adjusted to take account of expected losses due to default of the counterparty. That adjustment shall be based on an assessment of the probability of default of the counterparty and the average loss resulting therefrom (loss-given-default). Article 82 Data quality and application of approximations, including case-by-case approaches, for technical provisions Member States shall ensure that insurance and reinsurance undertakings have internal processes and procedures in place to ensure the appropriateness, completeness and accuracy of the data used in the calculation of their technical provisions. Where, in specific circumstances, insurance and reinsurance undertakings have insufficient data of appropriate quality to apply a reliable actuarial method to a set or subset of their insurance and reinsurance obligations, or amounts recoverable from reinsurance contracts and special purpose vehicles, appropriate approximations, including case-by-case approaches, may be used in the calculation of the best estimate. Article 83 Comparison against experience Insurance and reinsurance undertakings shall have processes and procedures in place to ensure that best estimates, and the assumptions underlying the calculation of best estimates, are regularly compared against experience. Where the comparison identifies systematic deviation between experience and the best estimate calculations of insurance or reinsurance undertakings, the undertaking concerned shall make appropriate adjustments to the actuarial methods being used and/or the assumptions being made. Article 84 Appropriateness of the level of technical provisions Upon request from the supervisory authorities, insurance and reinsurance undertakings shall demonstrate the appropriateness of the level of their technical provisions, as well as the applicability and relevance of the methods applied, and the adequacy of the underlying statistical data used. Article 85 Increase of technical provisions To the extent that the calculation of technical provisions of insurance and reinsurance undertakings does not comply with Articles 76 to 83, the supervisory authorities may require insurance and reinsurance undertakings to increase the amount of technical provisions so that they correspond to the level determined pursuant to those Articles. Article 86 Implementing measures The Commission shall adopt implementing measures laying down the following: (a) actuarial and statistical methodologies to calculate the best estimate referred to in Article 77(2); (b) the relevant risk-free interest rate term structure to be used to calculate the best estimate referred to in Article 77(2); (c) the circumstances in which technical provisions shall be calculated as a whole, or as a sum of a best estimate and a risk margin, and the methods to be used in the case where technical provisions are calculated as a whole; (d) the methods and assumptions to be used in the calculation of the risk margin including the determination of the amount of eligible own funds necessary to support the insurance and reinsurance obligations and the calibration of the Cost-of-Capital rate; (e) the lines of business on the basis of which insurance and reinsurance obligations are to be segmented in order to calculate technical provisions; (f) the standards to be met with respect to ensuring the appropriateness, completeness and accuracy of the data used in the calculation of technical provisions, and the specific circumstances in which it would be appropriate to use approximations, including case-by-case approaches, to calculate the best estimate; (g) the methodologies to be used when calculating the counterparty default adjustment referred to in Article 81 designed to capture expected losses due to default of the counterparty; (h) where necessary, simplified methods and techniques to calculate technical provisions, in order to ensure the actuarial and statistical methods referred to in points (a) and (d) are proportionate to the nature, scale and complexity of the risks supported by insurance and reinsurance undertakings including captive insurance and reinsurance undertakings. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Section 3 Own funds Subsection 1 Determination of own funds Article 87 Own funds Own funds shall comprise the sum of basic own funds, referred to in Article 88 and ancillary own funds referred to in Article 89. Article 88 Basic own funds Basic own funds shall consist of the following items: (1) the excess of assets over liabilities, valued in accordance with Article 75 and Section 2; (2) subordinated liabilities. The excess amount referred to in point (1) shall be reduced by the amount of own shares held by the insurance or reinsurance undertaking. Article 89 Ancillary own funds 1. Ancillary own funds shall consist of items other than basic own funds which can be called up to absorb losses. Ancillary own funds may comprise the following items to the extent that they are not basic own-fund items: (a) unpaid share capital or initial fund that has not been called up; (b) letters of credit and guarantees; (c) any other legally binding commitments received by insurance and reinsurance undertakings. In the case of a mutual or mutual-type association with variable contributions, ancillary own funds may also comprise any future claims which that association may have against its members by way of a call for supplementary contribution, within the following 12 months. 2. Where an ancillary own-fund item has been paid in or called up, it shall be treated as an asset and cease to form part of ancillary own-fund items. Article 90 Supervisory approval of ancillary own funds 1. The amounts of ancillary own-fund items to be taken into account when determining own funds shall be subject to prior supervisory approval. 2. The amount ascribed to each ancillary own-fund item shall reflect the loss-absorbency of the item and shall be based upon prudent and realistic assumptions. Where an ancillary own-fund item has a fixed nominal value, the amount of that item shall be equal to its nominal value, where it appropriately reflects its loss-absorbency. 3. Supervisory authorities shall approve either of the following: (a) a monetary amount for each ancillary own-fund item; (b) a method by which to determine the amount of each ancillary own-fund item, in which case supervisory approval of the amount determined in accordance with that method shall be granted for a specified period of time. 4. For each ancillary own-fund item, supervisory authorities shall base their approval on an assessment of the following: (a) the status of the counterparties concerned, in relation to their ability and willingness to pay; (b) the recoverability of the funds, taking account of the legal form of the item, as well as any conditions which would prevent the item from being successfully paid in or called up; (c) any information on the outcome of past calls which insurance and reinsurance undertakings have made for such ancillary own funds, to the extent that information can be reliably used to assess the expected outcome of future calls. Article 91 Surplus funds 1. Surplus funds shall be deemed to be accumulated profits which have not been made available for distribution to policy holders and beneficiaries. 2. In so far as authorised under national law, surplus funds shall not be considered as insurance and reinsurance liabilities to the extent that they fulfil the criteria set out in Article 94(1). Article 92 Implementing measures 1. The Commission shall adopt implementing measures specifying the following: (a) the criteria for granting supervisory approval in accordance with Article 90; (b) the treatment of participations, within the meaning of the third subparagraph of Article 212(2), in financial and credit institutions with respect to the determination of own funds. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 2. Participations in financial and credit institutions as referred to in paragraph 1(b) shall comprise the following: (a) participations which insurance and reinsurance undertakings hold in: (i) credit institutions and financial institutions within the meaning of Article 4(1) and (5) of Directive 2006/48/EC, (ii) investment firms within the meaning of point 1 of Article 4(1) of Directive 2004/39/EC; (b) subordinated claims and instruments referred to in Article 63 and Article 64(3) of Directive 2006/48/EC which insurance and reinsurance undertakings hold in respect of the entities defined in point (a) of this paragraph in which they hold a participation. Subsection 2 Classification of own funds Article 93 Characteristics and features used to classify own funds into tiers 1. Own-fund items shall be classified into three tiers. The classification of those items shall depend upon whether they are basic own fund or ancillary own-fund items and the extent to which they possess the following characteristics: (a) the item is available, or can be called up on demand, to fully absorb losses on a going-concern basis, as well as in the case of winding-up (permanent availability); (b) in the case of winding-up, the total amount of the item is available to absorb losses and the repayment of the item is refused to its holder until all other obligations, including insurance and reinsurance obligations towards policy holders and beneficiaries of insurance and reinsurance contracts, have been met (subordination). 2. When assessing the extent to which own-fund items possess the characteristics set out in points (a) and (b) of paragraph 1, currently and in the future, due consideration shall be given to the duration of the item, in particular whether the item is dated or not. Where an own-fund item is dated, the relative duration of the item as compared to the duration of the insurance and reinsurance obligations of the undertaking shall be considered (sufficient duration). In addition, the following features shall be considered: (a) whether the item is free from requirements or incentives to redeem the nominal sum (absence of incentives to redeem); (b) whether the item is free from mandatory fixed charges (absence of mandatory servicing costs); (c) whether the item is clear of encumbrances (absence of encumbrances). Article 94 Main criteria for the classification into tiers 1. Basic own-fund items shall be classified in Tier 1 where they substantially possess the characteristics set out in Article 93(1)(a) and (b), taking into consideration the features set out in Article 93(2). 2. Basic own-fund items shall be classified in Tier 2 where they substantially possess the characteristic set out in Article 93(1)(b), taking into consideration the features set out in Article 93(2). Ancillary own-fund items shall be classified in Tier 2 where they substantially possess the characteristics set out in Article 93(1)(a) and (b), taking into consideration the features set out in Article 93(2). 3. Any basic and ancillary own-fund items which do not fall under paragraphs 1 and 2 shall be classified in Tier 3. Article 95 Classification of own funds into tiers Member States shall ensure that insurance and reinsurance undertakings classify their own-fund items on the basis of the criteria laid down in Article 94. For that purpose, insurance and reinsurance undertakings shall refer to the list of own-fund items referred to in Article 97(1)(a), where applicable. Where an own-fund item is not covered by that list, it shall be assessed and classified by insurance and reinsurance undertakings, in accordance with the first paragraph. That classification shall be subject to approval by the supervisory authority. Article 96 Classification of specific insurance own-fund items Without prejudice to Article 95 and Article 97(1)(a) for the purposes of this Directive the following classifications shall be applied: (1) surplus funds falling under Article 91(2) shall be classified in Tier 1; (2) letters of credit and guarantees which are held in trust for the benefit of insurance creditors by an independent trustee and provided by credit institutions authorised in accordance with Directive 2006/48/EC shall be classified in Tier 2; (3) any future claims which mutual or mutual-type associations of shipowners with variable contributions solely insuring risks listed in classes 6, 12 and 17 in Part A of Annex I may have against their members by way of a call for supplementary contributions, within the following 12 months, shall be classified in Tier 2. In accordance with the second subparagraph of Article 94(2), any future claims which mutual or mutual-type associations with variable contributions may have against their members by way of a call for supplementary contributions, within the following 12 months, not falling under point (3) of the first subparagraph shall be classified in Tier 2 where they substantially possess the characteristics set out in Article 93(1)(a) and (b), taking into consideration the features set out in Article 93(2). Article 97 Implementing measures 1. The Commission shall adopt implementing measures laying down the following: (a) a list of own-fund items, including those referred to in Article 96, deemed to fulfil the criteria, set out in Article 94, which contains for each own-fund item a precise description of the features which determined its classification; (b) the methods to be used by supervisory authorities, when approving the assessment and classification of own-fund items which are not covered by the list referred to in point (a). Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 2. The Commission shall regularly review and, where appropriate, update the list referred to in paragraph 1(a) in the light of market developments. Subsection 3 Eligibility of own funds Article 98 Eligibility and limits applicable to Tiers 1, 2 and 3 1. As far as the compliance with the Solvency Capital Requirement is concerned, the eligible amounts of Tier 2 and Tier 3 items shall be subject to quantitative limits. Those limits shall be such as to ensure that at least the following conditions are met: (a) the proportion of Tier 1 items in the eligible own funds is higher than one third of the total amount of eligible own funds; (b) the eligible amount of Tier 3 items is less than one third of the total amount of eligible own funds. 2. As far as compliance with the Minimum Capital Requirement is concerned, the amount of basic own-fund items eligible to cover the Minimum Capital Requirement which are classified in Tier 2 shall be subject to quantitative limits. Those limits shall be such as to ensure, as a minimum, that the proportion of Tier 1 items in the eligible basic own funds is higher than one half of the total amount of eligible basic own funds. 3. The eligible amount of own funds to cover the Solvency Capital Requirement set out in Article 100 shall be equal to the sum of the amount of Tier 1, the eligible amount of Tier 2 and the eligible amount of Tier 3. 4. The eligible amount of basic own funds to cover the Minimum Capital Requirement set out in Article 128 shall be equal to the sum of the amount of Tier 1 and the eligible amount of basic own-fund items classified in Tier 2. Article 99 Implementing measures The Commission shall adopt implementing measures laying down: (a) the quantitative limits referred to in Article 98(1) and (2); (b) the adjustments that should be made to reflect the lack of transferability of those own-fund items that can only be used to cover losses arising from a particular segment of liabilities or from particular risks (ring-fenced funds). Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Section 4 Solvency capital requirement Subsection 1 General provisions for the solvency capital requirement using the standard formula or an internal model Article 100 General provisions Member States shall require that insurance and reinsurance undertakings hold eligible own funds covering the Solvency Capital Requirement. The Solvency Capital Requirement shall be calculated, either in accordance with the standard formula in Subsection 2 or using an internal model, as set out in Subsection 3. Article 101 Calculation of the Solvency Capital Requirement 1. The Solvency Capital Requirement shall be calculated in accordance with paragraphs 2 to 5. 2. The Solvency Capital Requirement shall be calculated on the presumption that the undertaking will pursue its business as a going concern. 3. The Solvency Capital Requirement shall be calibrated so as to ensure that all quantifiable risks to which an insurance or reinsurance undertaking is exposed are taken into account. It shall cover existing business, as well as the new business expected to be written over the following 12 months. With respect to existing business, it shall cover only unexpected losses. It shall correspond to the Value-at-Risk of the basic own funds of an insurance or reinsurance undertaking subject to a confidence level of 99,5 % over a one-year period. 4. The Solvency Capital Requirement shall cover at least the following risks: (a) non-life underwriting risk; (b) life underwriting risk; (c) health underwriting risk; (d) market risk; (e) credit risk; (f) operational risk. Operational risk as referred to in point (f) of the first subparagraph shall include legal risks, and exclude risks arising from strategic decisions, as well as reputation risks. 5. When calculating the Solvency Capital Requirement, insurance and reinsurance undertakings shall take account of the effect of risk-mitigation techniques, provided that credit risk and other risks arising from the use of such techniques are properly reflected in the Solvency Capital Requirement. Article 102 Frequency of calculation 1. Insurance and reinsurance undertakings shall calculate the Solvency Capital Requirement at least once a year and report the result of that calculation to the supervisory authorities. Insurance and reinsurance undertakings shall hold eligible own funds which cover the last reported Solvency Capital Requirement. Insurance and reinsurance undertakings shall monitor the amount of eligible own funds and the Solvency Capital Requirement on an ongoing basis. If the risk profile of an insurance or reinsurance undertaking deviates significantly from the assumptions underlying the last reported Solvency Capital Requirement, the undertaking concerned shall recalculate the Solvency Capital Requirement without delay and report it to the supervisory authorities. 2. Where there is evidence to suggest that the risk profile of the insurance or reinsurance undertaking has altered significantly since the date on which the Solvency Capital Requirement was last reported, the supervisory authorities may require the undertaking concerned to recalculate the Solvency Capital Requirement. Subsection 2 Solvency capital requirement standard formula Article 103 Structure of the standard formula The Solvency Capital Requirement calculated on the basis of the standard formula shall be the sum of the following items: (a) the Basic Solvency Capital Requirement, as laid down in Article 104; (b) the capital requirement for operational risk, as laid down in Article 107; (c) the adjustment for the loss-absorbing capacity of technical provisions and deferred taxes, as laid down in Article 108. Article 104 Design of the Basic Solvency Capital Requirement 1. The Basic Solvency Capital Requirement shall comprise individual risk modules, which are aggregated in accordance with point (1) of Annex IV. It shall consist of at least the following risk modules: (a) non-life underwriting risk; (b) life underwriting risk; (c) health underwriting risk; (d) market risk; (e) counterparty default risk. 2. For the purposes of points (a), (b) and (c) of paragraph 1, insurance or reinsurance operations shall be allocated to the underwriting risk module that best reflects the technical nature of the underlying risks. 3. The correlation coefficients for the aggregation of the risk modules referred to in paragraph 1, as well as the calibration of the capital requirements for each risk module, shall result in an overall Solvency Capital Requirement which complies with the principles set out in Article 101. 4. Each of the risk modules referred to in paragraph 1 shall be calibrated using a Value-at-Risk measure, with a 99,5 % confidence level, over a one-year period. Where appropriate, diversification effects shall be taken into account in the design of each risk module. 5. The same design and specifications for the risk modules shall be used for all insurance and reinsurance undertakings, both with respect to the Basic Solvency Capital Requirement and to any simplified calculations as laid down in Article 109. 6. With regard to risks arising from catastrophes, geographical specifications may, where appropriate, be used for the calculation of the life, non-life and health underwriting risk modules. 7. Subject to approval by the supervisory authorities, insurance and reinsurance undertakings may, within the design of the standard formula, replace a subset of its parameters by parameters specific to the undertaking concerned when calculating the life, non-life and health underwriting risk modules. Such parameters shall be calibrated on the basis of the internal data of the undertaking concerned, or of data which is directly relevant for the operations of that undertaking using standardised methods. When granting supervisory approval, supervisory authorities shall verify the completeness, accuracy and appropriateness of the data used. Article 105 Calculation of the Basic Solvency Capital Requirement 1. The Basic Solvency Capital Requirement shall be calculated in accordance with paragraphs 2 to 6. 2. The non-life underwriting risk module shall reflect the risk arising from non-life insurance obligations, in relation to the perils covered and the processes used in the conduct of business. It shall take account of the uncertainty in the results of insurance and reinsurance undertakings related to the existing insurance and reinsurance obligations as well as to the new business expected to be written over the following 12 months. It shall be calculated, in accordance with point (2) of Annex IV, as a combination of the capital requirements for at least the following sub-modules: (a) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from fluctuations in the timing, frequency and severity of insured events, and in the timing and amount of claim settlements (non-life premium and reserve risk); (b) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from significant uncertainty of pricing and provisioning assumptions related to extreme or exceptional events (non-life catastrophe risk). 3. The life underwriting risk module shall reflect the risk arising from life insurance obligations, in relation to the perils covered and the processes used in the conduct of business. It shall be calculated, in accordance with point (3) of Annex IV, as a combination of the capital requirements for at least the following sub-modules: (a) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from changes in the level, trend, or volatility of mortality rates, where an increase in the mortality rate leads to an increase in the value of insurance liabilities (mortality risk); (b) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from changes in the level, trend, or volatility of mortality rates, where a decrease in the mortality rate leads to an increase in the value of insurance liabilities (longevity risk); (c) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from changes in the level, trend or volatility of disability, sickness and morbidity rates (disability  morbidity risk); (d) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from changes in the level, trend, or volatility of the expenses incurred in servicing insurance or reinsurance contracts (life-expense risk); (e) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from fluctuations in the level, trend, or volatility of the revision rates applied to annuities, due to changes in the legal environment or in the state of health of the person insured (revision risk); (f) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from changes in the level or volatility of the rates of policy lapses, terminations, renewals and surrenders (lapse risk); (g) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from the significant uncertainty of pricing and provisioning assumptions related to extreme or irregular events (life-catastrophe risk). 4. The health underwriting risk module shall reflect the risk arising from the underwriting of health insurance obligations, whether it is pursued on a similar technical basis to that of life insurance or not, following from both the perils covered and the processes used in the conduct of business. It shall cover at least the following risks: (a) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from changes in the level, trend, or volatility of the expenses incurred in servicing insurance or reinsurance contracts; (b) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from fluctuations in the timing, frequency and severity of insured events, and in the timing and amount of claim settlements at the time of provisioning; (c) the risk of loss, or of adverse change in the value of insurance liabilities, resulting from the significant uncertainty of pricing and provisioning assumptions related to outbreaks of major epidemics, as well as the unusual accumulation of risks under such extreme circumstances. 5. The market risk module shall reflect the risk arising from the level or volatility of market prices of financial instruments which have an impact upon the value of the assets and liabilities of the undertaking. It shall properly reflect the structural mismatch between assets and liabilities, in particular with respect to the duration thereof. It shall be calculated, in accordance with point (4) of Annex IV, as a combination of the capital requirements for at least the following sub-modules: (a) the sensitivity of the values of assets, liabilities and financial instruments to changes in the term structure of interest rates, or in the volatility of interest rates (interest rate risk); (b) the sensitivity of the values of assets, liabilities and financial instruments to changes in the level or in the volatility of market prices of equities (equity risk); (c) the sensitivity of the values of assets, liabilities and financial instruments to changes in the level or in the volatility of market prices of real estate (property risk); (d) the sensitivity of the values of assets, liabilities and financial instruments to changes in the level or in the volatility of credit spreads over the risk-free interest rate term structure (spread risk); (e) the sensitivity of the values of assets, liabilities and financial instruments to changes in the level or in the volatility of currency exchange rates (currency risk); (f) additional risks to an insurance or reinsurance undertaking stemming either from lack of diversification in the asset portfolio or from large exposure to default risk by a single issuer of securities or a group of related issuers (market risk concentrations). 6. The counterparty default risk module shall reflect possible losses due to unexpected default, or deterioration in the credit standing, of the counterparties and debtors of insurance and reinsurance undertakings over the following 12 months. The counterparty default risk module shall cover risk-mitigating contracts, such as reinsurance arrangements, securitisations and derivatives, and receivables from intermediaries, as well as any other credit exposures which are not covered in the spread risk sub-module. It shall take appropriate account of collateral or other security held by or for the account of the insurance or reinsurance undertaking and the risks associated therewith. For each counterparty, the counterparty default risk module shall take account of the overall counterparty risk exposure of the insurance or reinsurance undertaking concerned to that counterparty, irrespective of the legal form of its contractual obligations to that undertaking. Article 106 Calculation of the equity risk sub-module: symmetric adjustment mechanism 1. The equity risk sub-module calculated in accordance with the standard formula shall include a symmetric adjustment to the equity capital charge applied to cover the risk arising from changes in the level of equity prices. 2. The symmetric adjustment made to the standard equity capital charge, calibrated in accordance with Article 104(4), covering the risk arising from changes in the level of equity prices shall be based on a function of the current level of an appropriate equity index and a weighted average level of that index. The weighted average shall be calculated over an appropriate period of time which shall be the same for all insurance and reinsurance undertakings. 3. The symmetric adjustment made to the standard equity capital charge covering the risk arising from changes in the level of equity prices shall not result in an equity capital charge being applied that is more than 10 percentage points lower or 10 percentage points higher than the standard equity capital charge. Article 107 Capital requirement for operational risk 1. The capital requirement for operational risk shall reflect operational risks to the extent they are not already reflected in the risk modules referred to in Article 104. That requirement shall be calibrated in accordance with Article 101(3). 2. With respect to life insurance contracts where the investment risk is borne by the policy holders, the calculation of the capital requirement for operational risk shall take account of the amount of annual expenses incurred in respect of those insurance obligations. 3. With respect to insurance and reinsurance operations other than those referred to in paragraph 2, the calculation of the capital requirement for operational risk shall take account of the volume of those operations, in terms of earned premiums and technical provisions which are held in respect of those insurance and reinsurance obligations. In this case, the capital requirement for operational risks shall not exceed 30 % of the Basic Solvency Capital Requirement relating to those insurance and reinsurance operations. Article 108 Adjustment for the loss-absorbing capacity of technical provisions and deferred taxes The adjustment referred to in Article 103(c) for the loss-absorbing capacity of technical provisions and deferred taxes shall reflect potential compensation of unexpected losses through a simultaneous decrease in technical provisions or deferred taxes or a combination of the two. That adjustment shall take account of the risk mitigating effect provided by future discretionary benefits of insurance contracts, to the extent insurance and reinsurance undertakings can establish that a reduction in such benefits may be used to cover unexpected losses when they arise. The risk mitigating effect provided by future discretionary benefits shall be no higher than the sum of technical provisions and deferred taxes relating to those future discretionary benefits. For the purpose of the second paragraph, the value of future discretionary benefits under adverse circumstances shall be compared to the value of such benefits under the underlying assumptions of the best-estimate calculation. Article 109 Simplifications in the standard formula Insurance and reinsurance undertakings may use a simplified calculation for a specific sub-module or risk module where the nature, scale and complexity of the risks they face justifies it and where it would be disproportionate to require all insurance and reinsurance undertakings to apply the standardised calculation. Simplified calculations shall be calibrated in accordance with Article 101(3). Article 110 Significant deviations from the assumptions underlying the standard formula calculation Where it is inappropriate to calculate the Solvency Capital Requirement in accordance with the standard formula, as set out in Subsection 2, because the risk profile of the insurance or reinsurance undertaking concerned deviates significantly from the assumptions underlying the standard formula calculation, the supervisory authorities may, by means of a decision stating the reasons, require the undertaking concerned to replace a subset of the parameters used in the standard formula calculation by parameters specific to that undertaking when calculating the life, non-life and health underwriting risk modules, as set out in Article 104(7). Those specific parameters shall be calculated in such a way to ensure that the undertaking complies with Article 101(3). Article 111 Implementing measures 1. In order to ensure that the same treatment is applied to all insurance and reinsurance undertakings calculating the Solvency Capital Requirement on the basis of the standard formula, or to take account of market developments, the Commission shall adopt implementing measures providing for the following: (a) a standard formula in accordance with the provisions of Articles 101 and 103 to 109; (b) any sub-modules necessary or covering more precisely the risks which fall under the respective risk modules referred to in Article 104 as well as any subsequent updates; (c) the methods, assumptions and standard parameters to be used when calculating each of the risk modules or sub-modules of the Basic Solvency Capital Requirement laid down in Articles 104, 105 and 304, the symmetric adjustment mechanism and the appropriate period of time, expressed in the number of months, as referred to in Article 106, and the appropriate approach for integrating the method referred to in Article 304 in the Solvency Capital Requirement as calculated in accordance with the standard formula; (d) the correlation parameters, including, if necessary, those set out in Annex IV, and the procedures for the updating of those parameters; (e) where insurance and reinsurance undertakings use risk-mitigation techniques, the methods and assumptions to be used to assess the changes in the risk profile of the undertaking concerned and to adjust the calculation of the Solvency Capital Requirement; (f) the qualitative criteria that the risk-mitigation techniques referred to in point (e) must fulfil in order to ensure that the risk has been effectively transferred to a third party; (g) the methods and parameters to be used when assessing the capital requirement for operational risk set out in Article 107, including the percentage referred to in paragraph 3 of Article 107; (h) the methods and adjustments to be used to reflect the reduced scope for risk diversification of insurance and reinsurance undertakings related to ring-fenced funds; (i) the method to be used when calculating the adjustment for the loss-absorbing capacity of technical provisions or deferred taxes, as laid down in Article 108; (j) the subset of standard parameters in the life, non-life and health underwriting risk modules that may be replaced by undertaking-specific parameters as set out in Article 104(7); (k) the standardised methods to be used by the insurance or reinsurance undertaking to calculate the undertaking-specific parameters referred to in point (j), and any criteria with respect to the completeness, accuracy, and appropriateness of the data used that must be met before supervisory approval is given; (l) the simplified calculations provided for specific sub-modules and risk modules, as well as the criteria that insurance and reinsurance undertakings, including captive insurance and reinsurance undertakings, shall be required to fulfil in order to be entitled to use each of those simplifications, as set out in Article 109; (m) the approach to be used with respect to related undertakings within the meaning of Article 212 in the calculation of the Solvency Capital Requirement, in particular the calculation of the equity risk sub-module referred to in Article 105(5), taking into account the likely reduction in the volatility of the value of those related undertakings arising from the strategic nature of those investments and the influence exercised by the participating undertaking on those related undertakings. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 2. The Commission may adopt implementing measures laying down quantitative limits and asset eligibility criteria in order to address risks which are not adequately covered by a sub-module. Such implementing measures shall apply to assets covering technical provisions, excluding assets held in respect of life insurance contracts where the investment risk is borne by the policy holders. Those measures shall be reviewed by the Commission in the light of developments in the standard formula and financial markets. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Subsection 3 Solvency capital requirement full and partial internal models Article 112 General provisions for the approval of full and partial internal models 1. Member States shall ensure that insurance or reinsurance undertakings may calculate the Solvency Capital Requirement using a full or partial internal model as approved by the supervisory authorities. 2. Insurance and reinsurance undertakings may use partial internal models for the calculation of one or more of the following: (a) one or more risk modules, or sub-modules, of the Basic Solvency Capital Requirement, as set out in Articles 104 and 105; (b) the capital requirement for operational risk as set out in Article 107; (c) the adjustment referred to in Article 108. In addition, partial modelling may be applied to the whole business of insurance and reinsurance undertakings, or only to one or more major business units. 3. In any application for approval, insurance and reinsurance undertakings shall submit, as a minimum, documentary evidence that the internal model fulfils the requirements set out in Articles 120 to 125. Where the application for that approval relates to a partial internal model, the requirements set out in Articles 120 to 125 shall be adapted to take account of the limited scope of the application of the model. 4. The supervisory authorities shall decide on the application within six months from the receipt of the complete application. 5. Supervisory authorities shall give approval to the application only if they are satisfied that the systems of the insurance or reinsurance undertaking for identifying, measuring, monitoring, managing and reporting risk are adequate and in particular, that the internal model fulfils the requirements referred to in paragraph 3. 6. A decision by the supervisory authorities to reject the application for the use of an internal model shall state the reasons on which it is based. 7. After having received approval from supervisory authorities to use an internal model, insurance and reinsurance undertakings may, by means of a decision stating the reasons, be required to provide supervisory authorities with an estimate of the Solvency Capital Requirement determined in accordance with the standard formula, as set out in Subsection 2. Article 113 Specific provisions for the approval of partial internal models 1. In the case of a partial internal model, supervisory approval shall be given only where that model fulfils the requirements set out in Article 112 and the following additional conditions: (a) the reason for the limited scope of application of the model is properly justified by the undertaking; (b) the resulting Solvency Capital Requirement reflects more appropriately the risk profile of the undertaking and in particular complies with the principles set out in Subsection 1; (c) its design is consistent with the principles set out in Subsection 1 so as to allow the partial internal model to be fully integrated into the Solvency Capital Requirement standard formula. 2. When assessing an application for the use of a partial internal model which only covers certain sub-modules of a specific risk module, or some of the business units of an insurance or reinsurance undertaking with respect to a specific risk module, or parts of both, supervisory authorities may require the insurance and reinsurance undertakings concerned to submit a realistic transitional plan to extend the scope of the model. The transitional plan shall set out the manner in which insurance and reinsurance undertakings plan to extend the scope of the model to other sub-modules or business units, in order to ensure that the model covers a predominant part of their insurance operations with respect to that specific risk module. Article 114 Implementing measures The Commission shall adopt implementing measures setting out the following: (1) the procedure to be followed for the approval of an internal model; (2) the adaptations to be made to the standards set out in Articles 120 to 125 in order to take account of the limited scope of the application of the partial internal model. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 115 Policy for changing the full and partial internal models As part of the initial approval process of an internal model, the supervisory authorities shall approve the policy for changing the model of the insurance or reinsurance undertaking. Insurance and reinsurance undertakings may change their internal model in accordance with that policy. The policy shall include a specification of minor and major changes to the internal model. Major changes to the internal model, as well as changes to that policy, shall always be subject to prior supervisory approval, as laid down in Article 112. Minor changes to the internal model shall not be subject to prior supervisory approval, insofar as they are developed in accordance with that policy. Article 116 Responsibilities of the administrative, management or supervisory bodies The administrative, management or supervisory bodies of the insurance and reinsurance undertakings shall approve the application to the supervisory authorities for approval of the internal model referred to in Article 112, as well as the application for approval of any subsequent major changes made to that model. The administrative, management or supervisory body shall have responsibility for putting in place systems which ensure that the internal model operates properly on a continuous basis. Article 117 Reversion to the standard formula After having received approval in accordance with Article 112, insurance and reinsurance undertakings shall not revert to calculating the whole or any part of the Solvency Capital Requirement in accordance with the standard formula, as set out in Subsection 2, except in duly justified circumstances and subject to the approval of the supervisory authorities. Article 118 Non-compliance of the internal model 1. If, after having received approval from the supervisory authorities to use an internal model, insurance and reinsurance undertakings cease to comply with the requirements set out in Articles 120 to 125, they shall, without delay, either present to the supervisory authorities a plan to restore compliance within a reasonable period of time, or demonstrate that the effect of non-compliance is immaterial. 2. In the event that insurance and reinsurance undertakings fail to implement the plan referred to in paragraph 1, the supervisory authorities may require insurance and reinsurance undertakings to revert to calculating the Solvency Capital Requirement in accordance with the standard formula, as set out in Subsection 2. Article 119 Significant deviations from the assumptions underlying the standard formula calculation Where it is inappropriate to calculate the Solvency Capital Requirement in accordance with the standard formula, as set out in Subsection 2, because the risk profile of the insurance or reinsurance undertaking concerned deviates significantly from the assumptions underlying the standard formula calculation, the supervisory authorities may, by means of a decision stating the reasons, require the undertaking concerned to use an internal model to calculate the Solvency Capital Requirement, or the relevant risk modules thereof. Article 120 Use test Insurance and reinsurance undertakings shall demonstrate that the internal model is widely used in and plays an important role in their system of governance, referred to in Articles 41 to 50, in particular: (a) their risk-management system as laid down in Article 44 and their decision-making processes; (b) their economic and solvency capital assessment and allocation processes, including the assessment referred to in Article 45. In addition, insurance and reinsurance undertakings shall demonstrate that the frequency of calculation of the Solvency Capital Requirement using the internal model is consistent with the frequency with which they use their internal model for the other purposes covered by the first paragraph. The administrative, management or supervisory body shall be responsible for ensuring the ongoing appropriateness of the design and operations of the internal model, and that the internal model continues to appropriately reflect the risk profile of the insurance and reinsurance undertakings concerned. Article 121 Statistical quality standards 1. The internal model, and in particular the calculation of the probability distribution forecast underlying it, shall comply with the criteria set out in paragraphs 2 to 9. 2. The methods used to calculate the probability distribution forecast shall be based on adequate, applicable and relevant actuarial and statistical techniques and shall be consistent with the methods used to calculate technical provisions. The methods used to calculate the probability distribution forecast shall be based upon current and credible information and realistic assumptions. Insurance and reinsurance undertakings shall be able to justify the assumptions underlying their internal model to the supervisory authorities. 3. Data used for the internal model shall be accurate, complete and appropriate. Insurance and reinsurance undertakings shall update the data sets used in the calculation of the probability distribution forecast at least annually. 4. No particular method for the calculation of the probability distribution forecast shall be prescribed. Regardless of the calculation method chosen, the ability of the internal model to rank risk shall be sufficient to ensure that it is widely used in and plays an important role in the system of governance of insurance and reinsurance undertakings, in particular their risk-management system and decision-making processes, and capital allocation in accordance with Article 120. The internal model shall cover all of the material risks to which insurance and reinsurance undertakings are exposed. Internal models shall cover at least the risks set out in Article 101(4). 5. As regards diversification effects, insurance and reinsurance undertakings may take account in their internal model of dependencies within and across risk categories, provided that supervisory authorities are satisfied that the system used for measuring those diversification effects is adequate. 6. Insurance and reinsurance undertakings may take full account of the effect of risk-mitigation techniques in their internal model, as long as credit risk and other risks arising from the use of risk-mitigation techniques are properly reflected in the internal model. 7. Insurance and reinsurance undertakings shall accurately assess the particular risks associated with financial guarantees and any contractual options in their internal model, where material. They shall also assess the risks associated with both policy holder options and contractual options for insurance and reinsurance undertakings. For that purpose, they shall take account of the impact that future changes in financial and non-financial conditions may have on the exercise of those options. 8. In their internal model, insurance and reinsurance undertakings may take account of future management actions that they would reasonably expect to carry out in specific circumstances. In the case set out in the first subparagraph, the undertaking concerned shall make allowance for the time necessary to implement such actions. 9. In their internal model, insurance and reinsurance undertakings shall take account of all payments to policy holders and beneficiaries which they expect to make, whether or not those payments are contractually guaranteed. Article 122 Calibration standards 1. Insurance and reinsurance undertakings may use a different time period or risk measure than that set out in Article 101(3) for internal modelling purposes as long as the outputs of the internal model can be used by those undertakings to calculate the Solvency Capital Requirement in a manner that provides policy holders and beneficiaries with a level of protection equivalent to that set out in Article 101. 2. Where practicable, insurance and reinsurance undertakings shall derive the Solvency Capital Requirement directly from the probability distribution forecast generated by the internal model of those undertakings, using the Value-at-Risk measure set out in Article 101(3). 3. Where insurance and reinsurance undertakings cannot derive the Solvency Capital Requirement directly from the probability distribution forecast generated by the internal model, the supervisory authorities may allow approximations to be used in the process to calculate the Solvency Capital Requirement, as long as those undertakings can demonstrate to the supervisory authorities that policy holders are provided with a level of protection equivalent to that provided for in Article 101. 4. Supervisory authorities may require insurance and reinsurance undertakings to run their internal model on relevant benchmark portfolios and using assumptions based on external rather than internal data in order to verify the calibration of the internal model and to check that its specification is in line with generally accepted market practice. Article 123 Profit and loss attribution Insurance and reinsurance undertakings shall review, at least annually, the causes and sources of profits and losses for each major business unit. They shall demonstrate how the categorisation of risk chosen in the internal model explains the causes and sources of profits and losses. The categorisation of risk and attribution of profits and losses shall reflect the risk profile of the insurance and reinsurance undertakings. Article 124 Validation standards Insurance and reinsurance undertakings shall have a regular cycle of model validation which includes monitoring the performance of the internal model, reviewing the ongoing appropriateness of its specification, and testing its results against experience. The model validation process shall include an effective statistical process for validating the internal model which enables the insurance and reinsurance undertakings to demonstrate to their supervisory authorities that the resulting capital requirements are appropriate. The statistical methods applied shall test the appropriateness of the probability distribution forecast compared not only to loss experience but also to all material new data and information relating thereto. The model validation process shall include an analysis of the stability of the internal model and in particular the testing of the sensitivity of the results of the internal model to changes in key underlying assumptions. It shall also include an assessment of the accuracy, completeness and appropriateness of the data used by the internal model. Article 125 Documentation standards Insurance and reinsurance undertakings shall document the design and operational details of their internal model. The documentation shall demonstrate compliance with Articles 120 to 124. The documentation shall provide a detailed outline of the theory, assumptions, and mathematical and empirical bases underlying the internal model. The documentation shall indicate any circumstances under which the internal model does not work effectively. Insurance and reinsurance undertakings shall document all major changes to their internal model, as set out in Article 115. Article 126 External models and data The use of a model or data obtained from a third party shall not be considered to be a justification for exemption from any of the requirements for the internal model set out in Articles 120 to 125. Article 127 Implementing measures The Commission shall, in order to ensure a harmonised approach to the use of internal models throughout the Community and to enhance the better assessment of the risk profile and management of the business of insurance and reinsurance undertakings, adopt implementing measures with respect to Articles 120 to 126. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Section 5 Minimum capital requirement Article 128 General provisions Member States shall require that insurance and reinsurance undertakings hold eligible basic own funds, to cover the Minimum Capital Requirement. Article 129 Calculation of the Minimum Capital Requirement 1. The Minimum Capital Requirement shall be calculated in accordance with the following principles: (a) it shall be calculated in a clear and simple manner, and in such a way as to ensure that the calculation can be audited; (b) it shall correspond to an amount of eligible basic own funds below which policy holders and beneficiaries are exposed to an unacceptable level of risk were insurance and reinsurance undertakings allowed to continue their operations; (c) the linear function referred to in paragraph 2 used to calculate the Minimum Capital Requirement shall be calibrated to the Value-at-Risk of the basic own funds of an insurance or reinsurance undertaking subject to a confidence level of 85 % over a one-year period; (d) it shall have an absolute floor of: (i) EUR 2 200 000 for non-life insurance undertakings, including captive insurance undertakings, save in the case where all or some of the risks included in one of the classes 10 to 15 listed in Part A of Annex 1 are covered, in which case it shall be no less than EUR 3 200 000, (ii) EUR 3 200 000 for life insurance undertakings, including captive insurance undertakings, (iii) EUR 3 200 000 for reinsurance undertakings, except in the case of captive reinsurance undertakings, in which case the Minimum Capital Requirement shall be no less than EUR 1 000 000, (iv) the sum of the amounts set out in points (i) and (ii) for insurance undertakings as referred to in Article 73(5). 2. Subject to paragraph 3, the Minimum Capital Requirement shall be calculated as a linear function of a set or sub-set of the following variables: the undertakings technical provisions, written premiums, capital-at-risk, deferred tax and administrative expenses. The variables used shall be measured net of reinsurance. 3. Without prejudice to paragraph 1(d), the Minimum Capital Requirement shall neither fall below 25 % nor exceed 45 % of the undertakings Solvency Capital Requirement, calculated in accordance with Chapter VI, Section 4, Subsections 2 or 3, and including any capital add-on imposed in accordance with Article 37. Member States shall allow their supervisory authorities, for a period ending no later than 31 October 2014, to require an insurance or reinsurance undertaking to apply the percentages referred to in the first subparagraph exclusively to the undertakings Solvency Capital Requirement calculated in accordance with Chapter VI, Section 4, Subsection 2. 4. Insurance and reinsurance undertakings shall calculate the Minimum Capital Requirement at least quarterly and report the results of that calculation to supervisory authorities. Where either of the limits referred to in paragraph 3 determines an undertakings Minimum Capital Requirement, the undertaking shall provide to the supervisory authority information allowing a proper understanding of the reasons therefor. 5. The Commission shall submit to the European Parliament and the European Insurance and Occupational Pensions Committee established by Commission Decision 2004/9/EC (35), by 31 October 2017, a report on Member States rules and supervisory authorities practices adopted pursuant to paragraphs 1 to 4. That report shall address, in particular, the use and level of the cap and the floor set out in paragraph 3 as well as any problems faced by supervisory authorities and by undertakings in the application of this Article. Article 130 Implementing measures The Commission shall adopt implementing measures specifying the calculation of the Minimum Capital Requirement, referred to in Articles 128 and 129. Those measures, designed to amend non-essential elements of this Directive, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 131 Transitional arrangements regarding compliance with the Minimum Capital Requirement By way of derogation from Articles 139 and 144, where insurance and reinsurance undertakings comply with the Required Solvency Margin referred to in Article 28 of Directive 2002/83/EC, Article 16a of Directive 73/239/EEC or Article 37, 38 or 39 of Directive 2005/68/EC respectively on 31 October 2012 but do not hold sufficient eligible basic own funds to cover the Minimum Capital Requirement, the undertakings concerned shall comply with Article 128 by 31 October 2013. Where the undertaking concerned fails to comply with Article 128 within the period set out in the first paragraph, the authorisation of the undertaking shall be withdrawn, subject to the applicable processes provided for in the national legislation. Section 6 Investments Article 132 Prudent person principle 1. Member States shall ensure that insurance and reinsurance undertakings invest all their assets in accordance with the prudent person principle, as specified in paragraphs 2, 3 and 4. 2. With respect to the whole portfolio of assets, insurance and reinsurance undertakings shall only invest in assets and instruments whose risks the undertaking concerned can properly identify, measure, monitor, manage, control and report, and appropriately take into account in the assessment of its overall solvency needs in accordance with point (a) of the second subparagraph of Article 45(1). All assets, in particular those covering the Minimum Capital Requirement and the Solvency Capital Requirement, shall be invested in such a manner as to ensure the security, quality, liquidity and profitability of the portfolio as a whole. In addition the localisation of those assets shall be such as to ensure their availability. Assets held to cover the technical provisions shall also be invested in a manner appropriate to the nature and duration of the insurance and reinsurance liabilities. Those assets shall be invested in the best interest of all policy holders and beneficiaries taking into account any disclosed policy objective. In the case of a conflict of interest, insurance undertakings, or the entity which manages their asset portfolio, shall ensure that the investment is made in the best interest of policy holders and beneficiaries. 3. Without prejudice to paragraph 2, with respect to assets held in respect of life insurance contracts where the investment risk is borne by the policy holders, the second, third and fourth subparagraphs of this paragraph shall apply. Where the benefits provided by a contract are directly linked to the value of units in an UCITS as defined in Directive 85/611/EEC, or to the value of assets contained in an internal fund held by the insurance undertakings, usually divided into units, the technical provisions in respect of those benefits must be represented as closely as possible by those units or, in the case where units are not established, by those assets. Where the benefits provided by a contract are directly linked to a share index or some other reference value other than those referred to in the second subparagraph, the technical provisions in respect of those benefits must be represented as closely as possible either by the units deemed to represent the reference value or, in the case where units are not established, by assets of appropriate security and marketability which correspond as closely as possible with those on which the particular reference value is based. Where the benefits referred to in the second and third subparagraphs include a guarantee of investment performance or some other guaranteed benefit, the assets held to cover the corresponding additional technical provisions shall be subject to paragraph 4. 4. Without prejudice to paragraph 2, with respect to assets other than those covered by paragraph 3, the second to fifth subparagraphs of this paragraph shall apply. The use of derivative instruments shall be possible insofar as they contribute to a reduction of risks or facilitate efficient portfolio management. Investment and assets which are not admitted to trading on a regulated financial market shall be kept to prudent levels. Assets shall be properly diversified in such a way as to avoid excessive reliance on any particular asset, issuer or group of undertakings, or geographical area and excessive accumulation of risk in the portfolio as a whole. Investments in assets issued by the same issuer, or by issuers belonging to the same group, shall not expose the insurance undertakings to excessive risk concentration. Article 133 Freedom of investment 1. Member States shall not require insurance and reinsurance undertakings to invest in particular categories of asset. 2. Member States shall not subject the investment decisions of an insurance or reinsurance undertaking or its investment manager to any kind of prior approval or systematic notification requirements. 3. This Article is without prejudice to Member States requirements restricting the types of assets or reference values to which policy benefits may be linked. Any such rules shall be applied only where the investment risk is borne by a policy holder who is a natural person and shall not be more restrictive than those set out in the Directive 85/611/EEC. Article 134 Localisation of assets and prohibition of pledging of assets 1. With respect to insurance risks situated in the Community, Member States shall not require that the assets held to cover the technical provisions related to those risks are localised within the Community or in any particular Member States. In addition, with respect to recoverables from reinsurance contracts against undertakings authorised in accordance with this Directive or which have their head office in a third country whose solvency regime is deemed to be equivalent in accordance with Article 172, Member States shall not require the localisation within the Community of the assets representing those recoverables. 2. Member States shall not retain or introduce for the establishment of technical provisions a system with gross reserving which requires pledging of assets to cover unearned premiums and outstanding claims provisions where the reinsurer is an insurance or reinsurance undertaking authorised in accordance with this Directive. Article 135 Implementing measures 1. In order to ensure the uniform application of this Directive, the Commission may adopt implementing measures specifying qualitative requirements in the following areas: (a) the identification, measurement, monitoring, managing and reporting of risks arising from investments in relation to the first subparagraph of Article 132(2); (b) the identification, measurement monitoring, managing and reporting of specific risks arising from investment in derivative instruments and assets referred to in the second subparagraph of Article 132(4). 2. In order to ensure cross-sectoral consistency and to remove misalignment between the interests of firms that repackage loans into tradable securities and other financial instruments (originators) and the interests of insurance or reinsurance undertakings that invest in such securities or instruments, the Commission shall adopt implementing measures laying down: (a) the requirements that need to be met by the originator in order for an insurance or reinsurance undertaking to be allowed to invest in such securities or instruments issued after 1 January 2011, including requirements that ensure that the originator retains a net economic interest of no less than 5 %; (b) qualitative requirements that must be met by insurance or reinsurance undertakings that invest in such securities or instruments. 3. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). CHAPTER VII Insurance and reinsurance undertakings in difficulty or in an irregular situation Article 136 Identification and notification of deteriorating financial conditions by the insurance and reinsurance undertaking Insurance and reinsurance undertakings shall have procedures in place to identify deteriorating financial conditions and shall immediately notify the supervisory authorities when such deterioration occurs. Article 137 Non-Compliance with technical provisions Where an insurance or reinsurance undertaking does not comply with Chapter VI, Section 2, the supervisory authorities of its home Member State may prohibit the free disposal of its assets after having communicated their intentions to the supervisory authorities of the host Member States. The supervisory authorities of the home Member State shall designate the assets to be covered by such measures. Article 138 Non-Compliance with the Solvency Capital Requirement 1. Insurance and reinsurance undertakings shall immediately inform the supervisory authority as soon as they observe that the Solvency Capital Requirement is no longer complied with, or where there is a risk of non-compliance in the following three months. 2. Within two months from the observation of non-compliance with the Solvency Capital Requirement the insurance or reinsurance undertaking concerned shall submit a realistic recovery plan for approval by the supervisory authority. 3. The supervisory authority shall require the insurance or reinsurance undertaking concerned to take the necessary measures to achieve, within six months from the observation of non-compliance with the Solvency Capital Requirement, the re-establishment of the level of eligible own funds covering the Solvency Capital Requirement or the reduction of its risk profile to ensure compliance with the Solvency Capital Requirement. The supervisory authority may, if appropriate, extend that period by three months. 4. In the event of an exceptional fall in financial markets, the supervisory authority may extend the period set out in the second subparagraph of paragraph 3 by an appropriate period of time taking into account all relevant factors. The insurance or reinsurance undertaking concerned shall, every three months, submit a progress report to its supervisory authority setting out the measures taken and the progress made to re-establish the level of eligible own funds covering the Solvency Capital Requirement or to reduce the risk profile to ensure compliance with the Solvency Capital Requirement. The extension referred to in the first subparagraph shall be withdrawn where that progress report shows that there was no significant progress in achieving the re-establishment of the level of eligible own funds covering the Solvency Capital Requirement or the reduction of the risk profile to ensure compliance with the Solvency Capital Requirement between the date of the observation of non-compliance of the Solvency Capital Requirement and the date of the submission of the progress report. 5. In exceptional circumstances, where the supervisory authority is of the opinion that the financial situation of the undertaking concerned will deteriorate further, it may also restrict or prohibit the free disposal of the assets of that undertaking. That supervisory authority shall inform the supervisory authorities of the host Member States of any measures it has taken. Those authorities shall, at the request of the supervisory authority of the home Member State, take the same measures. The supervisory authority of the home Member State shall designate the assets to be covered by such measures. Article 139 Non-Compliance with the Minimum Capital Requirement 1. Insurance and reinsurance undertakings shall inform the supervisory authority immediately where they observe that the Minimum Capital Requirement is no longer complied with or where there is a risk of non-compliance in the following three months. 2. Within one month from the observation of non-compliance with the Minimum Capital Requirement, the insurance or reinsurance undertaking concerned shall submit, for approval by the supervisory authority, a short-term realistic finance scheme to restore, within three months of that observation, the eligible basic own funds, at least to the level of the Minimum Capital Requirement or to reduce its risk profile to ensure compliance with the Minimum Capital Requirement. 3. The supervisory authority of the home Member State may also restrict or prohibit the free disposal of the assets of the insurance or reinsurance undertaking. It shall inform the supervisory authorities of the host Member States accordingly. At the request of the supervisory authority of the home Member State, those authorities shall, take the same measures. The supervisory authority of the home Member State shall designate the assets to be covered by such measures. Article 140 Prohibition of free disposal of assets located within the territory of a Member State Member States shall take the measures necessary to be able, in accordance with national law, to prohibit the free disposal of assets located within their territory at the request, in the cases provided for in Articles 137 to 139 and Article 144(2) of the undertakings home Member State, which shall designate the assets to be covered by such measures. Article 141 Supervisory powers in deteriorating financial conditions Notwithstanding Articles 138 and 139, where the solvency position of the undertaking continues to deteriorate, the supervisory authorities shall have the power to take all measures necessary to safeguard the interests of policy holders in the case of insurance contracts, or the obligations arising out of reinsurance contracts. Those measures shall be proportionate and thus reflect the level and duration of the deterioration of the solvency position of the insurance or reinsurance undertaking concerned. Article 142 Recovery plan and finance scheme 1. The recovery plan referred to in Article 138(2) and the finance scheme referred to in Article 139(2) shall, at least include particulars or evidence concerning the following: (a) estimates of management expenses, in particular current general expenses and commissions; (b) estimates of income and expenditure in respect of direct business, reinsurance acceptances and reinsurance cessions; (c) a forecast balance sheet; (d) estimates of the financial resources intended to cover the technical provisions and the Solvency Capital Requirement and the Minimum Capital Requirement; (e) the overall reinsurance policy. 2. Where the supervisory authorities have required a recovery plan referred to in Article 138(2) or a finance scheme referred to in Article 139(2) in accordance with paragraph 1 of this Article, they shall refrain from issuing a certificate in accordance with Article 39 for as long as they consider that the rights of the policy holders, or the contractual obligations of the reinsurance undertaking are threatened. Article 143 Implementing measures The Commission shall adopt implementing measures specifying the factors to be taken into account for the purpose of the application of Article 138(4) including the maximum appropriate period of time, expressed in total number of months, which shall be the same for all insurance and reinsurance undertakings as referred to in the first subparagraph of Article 138(4). Where it is necessary to enhance convergence, the Commission may adopt implementing measures laying down further specifications with respect to the recovery plan referred to in Article 138(2), the finance scheme referred to in Article 139(2) and with respect to Article 141, taking due care to avoid pro-cyclical effects. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 144 Withdrawal of authorisation 1. The supervisory authority of the home Member State may withdraw an authorisation granted to an insurance or reinsurance undertaking in the following cases: (a) the undertaking concerned does not make use of the authorisation within 12 months, expressly renounces it or ceases to pursue business for more than six months, unless the Member State concerned has made provision for authorisation to lapse in such cases; (b) the undertaking concerned no longer fulfils the conditions for authorisation; (c) the undertaking concerned fails seriously in its obligations under the regulations to which it is subject. The supervisory authority of the home Member State shall withdraw an authorisation granted to an insurance or reinsurance undertaking in the event that the undertaking does not comply with the Minimum Capital Requirement and the supervisory authority considers that the finance scheme submitted is manifestly inadequate or the undertaking concerned fails to comply with the approved scheme within three months from the observation of non-compliance with the Minimum Capital Requirement. 2. In the event of the withdrawal or lapse of authorisation, the supervisory authority of the home Member State shall notify the supervisory authorities of the other Member States accordingly, and those authorities shall take appropriate measures to prevent the insurance or reinsurance undertaking from commencing new operations within their territories. The supervisory authority of the home Member State shall, together with those authorities, take all measures necessary to safeguard the interests of insured persons and, in particular, shall restrict the free disposal of the assets of the insurance undertaking in accordance with Article 140. 3. Any decision to withdraw authorisation shall state the full reasons and shall be communicated to the insurance or reinsurance undertaking concerned. CHAPTER VIII Right of establishment and freedom to provide services Section 1 Establishment by insurance undertakings Article 145 Conditions for branch establishment 1. Member States shall ensure that an insurance undertaking which proposes to establish a branch within the territory of another Member State notifies the supervisory authorities of its home Member State. Any permanent presence of an undertaking in the territory of a Member State shall be treated in the same way as a branch, even where that presence does not take the form of a branch, but consists merely of an office managed by the own staff of the undertaking or by a person who is independent but has permanent authority to act for the undertaking as an agency would. 2. Member States shall require every insurance undertaking that proposes to establish a branch within the territory of another Member State to provide the following information when effecting the notification provided for in paragraph 1: (a) the Member State within the territory of which it proposes to establish a branch; (b) a scheme of operations setting out, at least, the types of business envisaged and the structural organisation of the branch; (c) the name of a person who possesses sufficient powers to bind, in relation to third parties, the insurance undertaking or, in the case of Lloyds, the underwriters concerned and to represent it or them in relations with the authorities and courts of the host Member State (the authorised agent); (d) the address in the host Member State from which documents may be obtained and to which they may be delivered, including all communications to the authorised agent. With regard to Lloyds, in the event of any litigation in the host Member State arising out of underwritten commitments, the insured persons shall not be treated less favourably than if the litigation had been brought against businesses of a conventional type. 3. Where a non-life insurance undertaking intends its branch to cover risks in class 10 in Part A of Annex I, not including carriers liability, it shall produce a declaration that it has become a member of the national bureau and the national guarantee fund of the host Member State. 4. In the event of a change in any of the particulars communicated under point (b), (c) or (d) of paragraph 2, an insurance undertaking shall give written notice of the change to the supervisory authorities of the home Member State and of the Member State where that branch is situated at least one month before making the change so that the supervisory authorities of the home Member State and the supervisory authorities of the Member State where that branch is situated may fulfil their respective obligations under Article 146. Article 146 Communication of information 1. Unless the supervisory authorities of the home Member State have reason to doubt the adequacy of the system of governance or the financial situation of the insurance undertaking or the fit and proper requirements in accordance with Article 42 of the authorised agent, taking into account the business planned, they shall, within three months of receiving all the information referred to in Article 145(2), communicate that information to the supervisory authorities of the host Member State and shall inform the insurance undertaking concerned thereof. The supervisory authorities of the home Member State shall also attest that the insurance undertaking covers the Solvency Capital Requirement and the Minimum Capital Requirement calculated in accordance with Articles 100 and 129. 2. Where the supervisory authorities of the home Member State refuse to communicate the information referred to in Article 145(2) to the supervisory authorities of the host Member State they shall state the reasons for their refusal to the insurance undertaking concerned within three months of receiving all the information in question. Such a refusal or failure to act shall be subject to a right to apply to the courts in the home Member State. 3. Before the branch of an insurance undertaking starts business, the supervisory authorities of the host Member State shall, where applicable, within two months of receiving the information referred to in paragraph 1, inform the supervisory authority of the home Member State of the conditions under which, in the interest of the general good, that business must be pursued in the host Member State. The supervisory authority of the home Member State shall communicate this information to the insurance undertaking concerned. The insurance undertaking may establish the branch and start business as from the date upon which the supervisory authority of the home Member State has received such a communication or, if no communication is received, on expiry of the period provided for in the first subparagraph. Section 2 Freedom to provide services: by insurance undertakings Subsection 1 General provisions Article 147 Prior notification to the home Member State Any insurance undertaking that intends to pursue business for the first time in one or more Member States under the freedom to provide services shall first notify the supervisory authorities of the home Member State, indicating the nature of the risks or commitments it proposes to cover. Article 148 Notification by the home Member State 1. Within one month of the notification provided for in Article 147, the supervisory authorities of the home Member State shall communicate the following to the Member State or States within the territories of which an insurance undertaking intends to pursue business under the freedom to provide services: (a) a certificate attesting that the insurance undertaking covers the Solvency Capital Requirement and Minimum Capital Requirement calculated in accordance with Articles 100 and 129; (b) the classes of insurance which the insurance undertaking has been authorised to offer; (c) the nature of the risks or commitments which the insurance undertaking proposes to cover in the host Member State. At the same time, the supervisory authorities of the home Member State shall inform the insurance undertaking concerned of that communication. 2. Member States within the territory of which a non-life insurance undertaking intends, under the freedom to provide services, to cover risks in class 10 in Part A of Annex I other than carriers liability may require that insurance undertaking to submit the following: (a) the name and address of the representative referred to in Article 18(1)(h); (b) a declaration that it has become a member of the national bureau and national guarantee fund of the host Member State. 3. Where the supervisory authorities of the home Member State do not communicate the information referred to in paragraph 1 within the period laid down therein, they shall state the reasons for their refusal to the insurance undertaking within that same period. Such a refusal or failure to act shall be subject to a right to apply to the courts in the home Member State. 4. The insurance undertaking may start business as from the date on which it is informed of the communication provided for in the first subparagraph of paragraph 1. Article 149 Changes in the nature of the risks or commitments Any change which an insurance undertaking intends to make to the information referred to in Article 145 shall be subject to the procedure provided for in Articles 147 and 148. Subsection 2 Third party motor vehicle liability Article 150 Compulsory insurance on third party motor vehicle liability 1. Where a non-life insurance undertaking, through an establishment situated in one Member State, covers a risk, other than carriers liability, classified under class 10 in Part A of Annex I which is situated in another Member State, the host Member State shall require that undertaking to become a member of and participate in the financing of its national bureau and its national guarantee fund. 2. The financial contribution referred to in paragraph 1 shall be made only in relation to risks, other than carriers liability, classified under class 10 in Part A of Annex I covered by way of provision of services. That contribution shall be calculated on the same basis as for non-life insurance undertakings covering those risks, through an establishment situated in that Member State. The calculation shall be made by reference to the insurance undertakings premium income from that class in the host Member State or the number of risks in that class covered there. 3. The host Member State may require an insurance undertaking providing services to comply with the rules in that Member State concerning the cover of aggravated risks, insofar as they apply to non-life insurance undertakings established in that State. Article 151 Non-discrimination of persons pursuing claims The host Member State shall require the non-life insurance undertaking to ensure that persons pursuing claims arising out of events occurring in its territory are not placed in a less favourable situation as a result of the fact that the undertaking is covering a risk, other than carriers liability, classified under class 10 in Part A of Annex I by way of provision of services rather than through an establishment situated in that State. Article 152 Representative 1. For the purposes referred to in Article 151, the host Member State shall require the non-life insurance undertaking to appoint a representative resident or established in its territory who shall collect all necessary information in relation to claims, and shall possess sufficient powers to represent the undertaking in relation to persons suffering damage who could pursue claims, including the payment of such claims, and to represent it or, where necessary, to have it represented before the courts and authorities of that Member State in relation to those claims. That representative may also be required to represent the non-life insurance undertaking before the supervisory authorities of the host Member State with regard to checking the existence and validity of motor vehicle liability insurance policies. 2. The host Member State shall not require that representative to undertake activities on behalf of the non-life insurance undertaking which appointed him other than those set out in paragraph 1. 3. The appointment of the representative shall not in itself constitute the opening of a branch for the purpose of Article 145. 4. Where the insurance undertaking has failed to appoint a representative, Member States may give their approval to the claims representative appointed in accordance with Article 4 of Directive 2000/26/EC to assume the function of the representative referred to in paragraph 1 of this Article. Section 3 Competencies of the supervisory authorities of the host member state Subsection 1 Insurance Article 153 Language The supervisory authorities of the host Member State may require the information which they are authorised to request with regard to the business of insurance undertakings operating in the territory of that Member State to be supplied to them in the official language or languages of that State. Article 154 Prior notification and prior approval 1. The host Member State shall not adopt provisions requiring the prior approval or systematic notification of general and special policy conditions, scales of premiums, or, in the case of life insurance, the technical bases used in particular for calculating scales of premiums and technical provisions, or the forms and other documents which an insurance undertaking intends to use in its dealings with policy holders. 2. The host Member State shall only require an insurance undertaking that proposes to pursue insurance business within its territory to effect non-systematic notification of policy conditions and other documents for the purpose of verifying compliance with its national provisions concerning insurance contracts, and that requirement shall not constitute a prior condition for an insurance undertaking to pursue its business. 3. The host Member State shall not retain or introduce a requirement for prior notification or approval of proposed increases in premium rates except as part of general price-control systems. Article 155 Insurance undertakings not complying with the legal provisions 1. Where the supervisory authorities of a host Member State establish that an insurance undertaking with a branch or pursuing business under the freedom to provide services in its territory is not complying with the legal provisions applicable to it in that Member State, they shall require the insurance undertaking concerned to remedy such irregularity. 2. Where the insurance undertaking concerned fails to take the necessary action, the supervisory authorities of the Member State concerned shall inform the supervisory authorities of the home Member State accordingly. The supervisory authorities of the home Member State shall, at the earliest opportunity, take all appropriate measures to ensure that the insurance undertaking concerned remedies that irregular situation. The supervisory authorities of the home Member State shall inform the supervisory authorities of the host Member State of the measures taken. 3. Where, despite the measures taken by the home Member State or because those measures prove to be inadequate or are lacking in that Member State, the insurance undertaking persists in violating the legal provisions in force in the host Member State, the supervisory authorities of the host Member State may, after informing the supervisory authorities of the home Member State, take appropriate measures to prevent or penalise further irregularities, including, in so far as is strictly necessary, preventing that undertaking from continuing to conclude new insurance contracts within the territory of the host Member State. Member States shall ensure that in their territories it is possible to serve the legal documents necessary for such measures on insurance undertakings. 4. Paragraphs 1, 2 and 3 shall not affect the power of the Member States concerned to take appropriate emergency measures to prevent or penalise irregularities within their territories. That power shall include the possibility of preventing insurance undertakings from continuing to conclude new insurance contracts within their territories. 5. Paragraphs 1, 2 and 3 shall not affect the power of the Member States to penalise infringements within their territories. 6. Where an insurance undertaking which has committed an infringement has an establishment or possesses property in the Member State concerned, the supervisory authorities of that Member State may, in accordance with national law, apply the national administrative penalties prescribed for that infringement by way of enforcement against that establishment or property. 7. Any measure adopted under paragraphs 2 to 6 involving restrictions on the conduct of insurance business must be properly reasoned and communicated to the insurance undertaking concerned. 8. Insurance undertakings shall submit to the supervisory authorities of the host Member State at their request all documents requested of them for the purposes of paragraphs 1 to 7 to the extent that insurance undertakings the head office of which is in that Member State are also obliged to do so. 9. Member States shall inform the Commission of the number and types of cases which led to refusals under Articles 146 and 148 in which measures have been taken under paragraph 4 of this Article. On the basis of that information the Commission shall inform the European Insurance and Occupational Pensions Committee every two years. Article 156 Advertising Insurance undertakings with head offices in Member States may advertise their services, through all available means of communication, in the host Member State, subject to the rules governing the form and content of such advertising adopted in the interest of the general good. Article 157 Taxes on premiums 1. Without prejudice to any subsequent harmonisation, every insurance contract shall be subject exclusively to the indirect taxes and parafiscal charges on insurance premiums in the Member State in which the risk is situated or the Member State of the commitment For the purposes of the first subparagraph, movable property contained in a building situated within the territory of a Member State, except for goods in commercial transit, shall be considered as a risk situated in that Member State, even where the building and its contents are not covered by the same insurance policy. In the case of Spain, an insurance contract shall also be subject to the surcharges legally established in favour of the Spanish Consorcio de CompensaciÃ ³n de Seguros for the performance of its functions relating to the compensation of losses arising from extraordinary events occurring in that Member State. 2. The law applicable to the contract under Article 178 of this Directive and under Regulation (EC) No 593/2008 shall not affect the fiscal arrangements applicable. 3. Each Member State shall apply its own national provisions to those insurance undertakings which cover risks or commitments situated within its territory for measures to ensure the collection of indirect taxes and parafiscal charges due under paragraph 1. Subsection 2 Reinsurance Article 158 Reinsurance undertakings not complying with the legal provisions 1. Where the supervisory authorities of a Member State establish that a reinsurance undertaking with a branch or pursuing business under the freedom to provide services within its territory is not complying with the legal provisions applicable to it in that Member State, they shall require the reinsurance undertaking concerned to remedy that irregular situation. At the same time, they shall refer those findings to the supervisory authority of the home Member State. 2. Where, despite the measures taken by the home Member State or because such measures prove inadequate, the reinsurance undertaking persists in violating the legal provisions applicable to it in the host Member State, the supervisory authorities of the host Member State may, after informing the supervisory authority of the home Member State, take appropriate measures to prevent or penalise further irregularities, including, insofar as is strictly necessary, preventing that reinsurance undertaking from continuing to conclude new reinsurance contracts within the territory of the host Member State. Member States shall ensure that within their territories it is possible to serve the legal documents necessary for such measures on reinsurance undertakings. 3. Any measure adopted under paragraphs 1 and 2 involving sanctions or restrictions on the conduct of reinsurance business shall state the reasons and shall be communicated to the reinsurance undertaking concerned. Section 4 Statistical information Article 159 Statistical information on cross-border activities Every insurance undertaking shall inform the competent supervisory authority of its home Member State, separately in respect of transactions carried out under the right of establishment and those carried out under the freedom to provide services, of the amount of the premiums, claims and commissions, without deduction of reinsurance, by Member State and as follows: (a) for non-life insurance, by group of classes as set out in Annex V; (b) for life insurance, by each of classes I to IX, as set out in Annex II. As regards class 10 in Part A of Annex I, not including carriers liability, the undertaking concerned shall also inform that supervisory authority of the frequency and average cost of claims. The supervisory authority of the home Member State shall forward the information referred to in the first and second subparagraphs within a reasonable time and in aggregate form to the supervisory authorities of each of the Member States concerned upon their request. Section 5 Treatment of contracts of branches in winding-up proceedings Article 160 Winding-up of insurance undertakings Where an insurance undertaking is wound up, commitments arising out of contracts underwritten through a branch or under the freedom to provide services shall be met in the same way as those arising out of the other insurance contracts of that undertaking, without distinction as to nationality as far as the persons insured and the beneficiaries are concerned. Article 161 Winding-up of reinsurance undertakings Where a reinsurance undertaking is wound up, commitments arising out of contracts underwritten through a branch or under the freedom to provide services shall be met in the same way as those arising out of the other reinsurance contracts of that undertaking. CHAPTER IX Branches established within the community and belonging to insurance or reinsurance undertakings with head offices situated outside the community Section 1 Taking-up of business Article 162 Principle of authorisation and conditions 1. Member States shall make access to the business referred to in the first subparagraph of Article 2(1) by any undertaking with a head office outside the Community subject to an authorisation. 2. A Member State may grant an authorisation where the undertaking fulfils at least the following conditions: (a) it is entitled to pursue insurance business under its national law; (b) it establishes a branch in the territory of the Member State in which authorisation is sought; (c) it undertakes to set up at the place of management of the branch accounts specific to the business which it pursues there, and to keep there all the records relating to the business transacted; (d) it designates a general representative, to be approved by the supervisory authorities; (e) it possesses in the Member State in which authorisation is sought assets of an amount equal to at least one half of the absolute floor prescribed in Article 129(1)(d) in respect of the Minimum Capital Requirement and deposits one fourth of that absolute floor as security; (f) it undertakes to cover the Solvency Capital Requirement and the Minimum Capital Requirement in accordance with the requirements referred to in Articles 100 and 128; (g) it communicates the name and address of the claims representative appointed in each Member State other than the Member State in which the authorisation is sought where the risks to be covered are classified under class 10 of Part A of Annex I, other than carriers liability; (h) it submits a scheme of operations in accordance with the provisions in Article 163; (i) it fulfils the governance requirements laid down in Chapter IV, Section 2. 3. For the purposes of this Chapter, branch means a permanent presence in the territory of a Member State of an undertaking referred to in paragraph 1, which receives authorisation in that Member State and which pursues insurance business. Article 163 Scheme of operations of the branch 1. The scheme of operations of the branch referred to in Article 162(2)(h) shall set out the following: (a) the nature of the risks or commitments which the undertaking proposes to cover; (b) the guiding principles as to reinsurance; (c) estimates of the future Solvency Capital Requirement, as laid down in Chapter VI, Section 4, on the basis of a forecast balance sheet, as well as the calculation method used to derive those estimates; (d) estimates of the future Minimum Capital Requirement, as laid down in Chapter VI, Section 5, on the basis of a forecast balance sheet, as well as the calculation method used to derive those estimates; (e) the state of the eligible own funds and eligible basic own funds of the undertaking with respect to the Solvency Capital Requirement and Minimum Capital Requirement as referred to in Chapter VI, Sections 4 and 5; (f) estimates of the cost of setting up the administrative services and the organisation for securing business, the financial resources intended to meet those costs and, where the risks to be covered are classified under class 18 in Part A of Annex I, the resources available for the provision of the assistance; (g) information on the structure of the system of governance. 2. In addition to the requirements set out in paragraph 1, the scheme of operations shall include the following, for the first three financial years: (a) a forecast balance sheet; (b) estimates of the financial resources intended to cover technical provisions, the Minimum Capital Requirement and the Solvency Capital Requirement, (c) for non-life insurance: (i) estimates of management expenses other than installation costs, in particular current general expenses and commissions; (ii) estimates of premiums or contributions and claims; (d) for life insurance, a plan setting out detailed estimates of income and expenditure in respect of direct business, reinsurance acceptances and reinsurance cessions. 3. In regard to life insurance, Member States may require insurance undertakings to submit systematic notification of the technical bases used for calculating scales of premiums and technical provisions, without that requirement constituting a prior condition for a life insurance undertaking to pursue its business. Article 164 Transfer of portfolio 1. Under the conditions laid down by national law, Member States shall authorise branches set up within their territory and covered by this Chapter to transfer all or part of their portfolios of contracts to an accepting undertaking established in the same Member State where the supervisory authorities of that Member State or, where appropriate, of the Member State referred to in Article 167, certify that after taking the transfer into account the accepting undertaking possesses the necessary eligible own funds to cover the Solvency Capital Requirement referred to in the first paragraph of Article 100. 2. Under the conditions laid down by national law, Member States shall authorise branches set up within their territory and covered by this Chapter to transfer all or part of their portfolios of contracts to an insurance undertaking with a head office in another Member State where the supervisory authorities of that Member State certify that after taking the transfer into account the accepting undertaking possesses the necessary eligible own funds to cover the Solvency Capital Requirement referred to in the first paragraph of Article 100. 3. Where under the conditions laid down by national law, a Member State authorises branches set up within its territory and covered by this Chapter to transfer all or part of their portfolios of contracts to a branch covered by this Chapter and set up within the territory of another Member State, it shall ensure that the supervisory authorities of the Member State of the accepting undertaking or, if appropriate, of the Member State referred to in Article 167 certify that: (a) after taking the transfer into account the accepting undertaking possesses the necessary eligible own funds to cover the Solvency Capital Requirement; (b) the law of the Member State of the accepting undertaking permits such a transfer; and (c) that Member State has agreed to the transfer. 4. In the circumstances referred to in paragraphs 1 to 3, the Member State in which the transferring branch is situated shall authorise the transfer after obtaining the agreement of the supervisory authorities of the Member State in which the risks are situated, or the Member State of the commitment, where different from the Member State in which the transferring branch is situated. 5. The supervisory authorities of the Member States consulted shall give their opinion or consent to the supervisory authorities of the home Member State of the transferring branch within three months of receiving a request. The absence of any response from the authorities consulted within that period shall be considered equivalent to a favourable opinion or tacit consent. 6. A transfer authorised in accordance with paragraphs 1 to 5 shall be published as laid down by national law in the Member State in which the risk is situated or the Member State of the commitment. Such transfers shall automatically be valid against policy holders, insured persons and any other persons having rights or obligations arising out of the contracts transferred. Article 165 Technical provisions Member States shall require undertakings to establish adequate technical provisions to cover the insurance and reinsurance obligations assumed in their territories calculated in accordance with Chapter VI, Section 2. Member States shall require undertakings to value assets and liabilities in accordance with Chapter VI, Section 1 and determine own funds in accordance with Chapter VI, Section 3. Article 166 Solvency Capital Requirement and Minimum Capital Requirement 1. Each Member State shall require for branches which are set up in its territory an amount of eligible own funds consisting of the items referred to in Article 98(3). The Solvency Capital Requirement and the Minimum Capital Requirement shall be calculated in accordance with the provisions of Chapter VI, Sections 4 and 5. However, for the purpose of calculating the Solvency Capital Requirement and the Minimum Capital Requirement, both for life and non-life insurance, account shall be taken only of the operations effected by the branch concerned. 2. The eligible amount of basic own funds required to cover the Minimum Capital Requirement and the absolute floor of that Minimum Capital Requirement shall be constituted in accordance with Article 98(4). 3. The eligible amount of basic own funds shall not be less than half of the absolute floor required under Article 129(1)(d). The deposit lodged in accordance with Article 162(2)(e) shall be counted towards such eligible basic own funds to cover the Minimum Capital Requirement. 4. The assets representing the Solvency Capital Requirement must be kept within the Member State where the activities are pursued up to the amount of the Minimum Capital Requirement and the excess within the Community. Article 167 Advantages to undertakings authorised in more than one Member State 1. Any undertaking which has requested or obtained authorisation from more than one Member State may apply for the following advantages which may be granted only jointly: (a) the Solvency Capital Requirement referred to in Article 166 shall be calculated in relation to the entire business which it pursues within the Community; (b) the deposit required under Article 162(2)(e) shall be lodged in only one of those Member States; (c) the assets representing the Minimum Capital Requirement shall be localised, in accordance with Article 134, in any one of the Member States in which it pursues its activities. In the cases referred to in point (a) of the first subparagraph, account shall be taken only of the operations effected by all the branches established within the Community for the purposes of this calculation. 2. Application to benefit from the advantages provided for in paragraph 1 shall be made to the supervisory authorities of the Member States concerned. The application shall state the authority of the Member State which in future is to supervise the solvency of the entire business of the branches established within the Community. Reasons must be given for the choice of authority made by the undertaking. The deposit referred to in Article 162(2)(e) shall be lodged with that Member State. 3. The advantages provided for in paragraph 1 may be granted only where the supervisory authorities of all Member States in which an application has been made agree to them. Those advantages shall take effect from the time when the selected supervisory authority informs the other supervisory authorities that it will supervise the state of solvency of the entire business of the branches within the Community. The supervisory authority selected shall obtain from the other Member States the information necessary for the supervision of the overall solvency of the branches established in their territory. 4. At the request of one or more of the Member States concerned, the advantages granted under paragraphs 1, 2 and 3 shall be withdrawn simultaneously by all Member States concerned. Article 168 Accounting, prudential and statistical information and undertakings in difficulty For the purposes of this Section, Article 34, Article 139(3) and Articles 140 and 141 shall apply. As regards the application of Articles 137 to 139, where an undertaking qualifies for the advantages provided for in Article 167(1), (2) and (3), the supervisory authority responsible for verifying the solvency of branches established within the Community with respect to their entire business shall be treated in the same way as the supervisory authority of the Member State in the territory of which the head office of an undertaking established in the Community. Article 169 Separation of non-life and life business 1. Branches referred to in this Section shall not simultaneously pursue life and non-life insurance activities in the same Member State. 2. By way of derogation from paragraph 1 Member States may provide that branches referred to in this Section which, on the relevant date referred to in the first subparagraph of Article 73(5), pursued both activities simultaneously in a Member State may continue to do so there provided that each activity is separately managed in accordance with Article 74. 3. Any Member State which under the second subparagraph of Article 73(5) requires undertakings established in its territory to cease the simultaneous pursuit of the activities in which they were engaged on the relevant date referred to in the first subparagraph of Article 73(5) must also impose this requirement on branches referred to in this Section which are established in its territory and simultaneously pursue both activities there. Member States may provide that branches referred to in this Section whose head office simultaneously pursues both activities and which on the dates referred to in the first subparagraph of Article 73(5) pursued in the territory of a Member State solely life insurance activity may continue their activity there. Where the undertaking wishes to pursue non-life insurance activity in that territory it may only pursue life insurance activity through a subsidiary. Article 170 Withdrawal of authorisation for undertakings authorised in more than one Member State In the case of a withdrawal of authorisation by the authority referred to in Article 167(2) that authority shall notify the supervisory authorities of the other Member States where the undertaking operates and those authorities shall take the appropriate measures. Where the reason for that withdrawal is the inadequacy of the overall state of solvency as fixed by the Member States which agreed to the request referred to in Article 167, the Member States which gave their approval shall also withdraw their authorisations. Article 171 Agreements with third countries The Community may, by means of agreements concluded pursuant to the Treaty with one or more third countries, agree to the application of provisions different to those provided for in this Section, for the purpose of ensuring, under conditions of reciprocity, adequate protection for policy holders and insured persons in the Member States. Section 2 Reinsurance Article 172 Equivalence 1. The Commission shall adopt implementing measures specifying the criteria to assess whether the solvency regime of a third country applied to reinsurance activities of undertakings with their head office in that third country is equivalent to that laid down in Title I. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 2. The Commission may, in accordance with the regulatory procedure referred to in Article 301(2) and taking into account the criteria adopted in accordance with paragraph 1, decide whether the solvency regime of a third country applied to reinsurance activities of undertakings with their head office in that third country is equivalent to that laid down in Title I. Those decisions shall be regularly reviewed. 3. Where in accordance with paragraph 2 the solvency regime of a third country has been deemed to be equivalent to that laid down in this Directive, reinsurance contracts concluded with undertakings having their head office in that third country shall be treated in the same manner as reinsurance contracts concluded with undertakings authorised in accordance with this Directive. Article 173 Prohibition of pledging of assets Member States shall not retain or introduce for the establishment of technical provisions a system with gross reserving which requires pledging of assets to cover unearned premiums and outstanding claims provisions where the reinsurer is a third-country insurance or reinsurance undertaking, situated in a country whose solvency regime is deemed to be equivalent to that laid down in this Directive in accordance with Article 172. Article 174 Principle and conditions for conducting reinsurance activity A Member State shall not apply to third-country reinsurance undertakings taking-up or pursuing reinsurance activity in its territory provisions which result in a more favourable treatment than that granted to reinsurance undertakings which have their head office in that Member State. Article 175 Agreements with third countries 1. The Commission may submit proposals to the Council for the negotiation of agreements with one or more third countries regarding the means of exercising supervision over the following: (a) third-country reinsurance undertakings which conduct reinsurance business in the Community; (b) Community reinsurance undertakings which conduct reinsurance business in the territory of a third country. 2. The agreements referred to in paragraph 1 shall in particular seek to ensure, under conditions of equivalence of prudential regulation, effective market access for reinsurance undertakings in the territory of each contracting party and provide for mutual recognition of supervisory rules and practices on reinsurance. They shall also seek to ensure the following: (a) that the supervisory authorities of the Member States are able to obtain the information necessary for the supervision of reinsurance undertakings which have their head offices situated in the Community and conduct business in the territory of third countries concerned; (b) that the supervisory authorities of third countries are able to obtain the information necessary for the supervision of reinsurance undertakings which have their head offices situated within their territories and conduct business in the Community. 3. Without prejudice to Article 300(1) and (2) of the Treaty, the Commission shall with the assistance of the European Insurance and Occupational Pensions Committee examine the outcome of the negotiations referred to in paragraph 1 of this Article and the resulting situation. CHAPTER X Subsidiaries of insurance and reinsurance undertakings governed by the laws of a third country and acquisitions of holdings by such undertakings Article 176 Information from Member States to the Commission The supervisory authorities of the Member States shall inform the Commission and the supervisory authorities of the other Member States of any authorisation of a direct or indirect subsidiary, one or more of whose parent undertakings are governed by the laws of a third country. That information shall also contain an indication of the structure of the group concerned. Where an undertaking governed by the law of a third country acquires a holding in an insurance or reinsurance undertaking authorised in the Community which would turn that insurance or reinsurance undertaking into a subsidiary of that third country undertaking, the supervisory authorities of the home Member State shall inform the Commission and the supervisory authorities of the other Member States. Article 177 Third-country treatment of Community insurance and reinsurance undertakings 1. Member States shall inform the Commission of any general difficulties encountered by their insurance or reinsurance undertakings in establishing themselves and operating in a third country or pursuing activities in a third country. 2. The Commission shall, periodically, submit a report to the Council examining the treatment accorded, in third countries, to insurance or reinsurance undertakings authorised in the Community, as regards the following: (a) the establishment in third countries of insurance or reinsurance undertakings authorised in the Community; (b) the acquisition of holdings in third-country insurance or reinsurance undertakings; (c) the pursuit of insurance or reinsurance activities by such established undertakings; (d) the cross-border provision of insurance or reinsurance activities from the Community to third countries. The Commission shall submit those reports to the Council, together with any appropriate proposals or recommendations. TITLE II SPECIFIC PROVISIONS FOR INSURANCE AND REINSURANCE CHAPTER I Applicable law and conditions of direct insurance contracts Section 1 Applicable law Article 178 Applicable Law Any Member State not subject to the application of Regulation (EC) No 593/2008 shall apply the provisions of that Regulation in order to determine the law applicable to insurance contracts falling within the scope of Article 7 of that Regulation. Section 2 Compulsory insurance Article 179 Related obligations 1. Non-life insurance undertakings may offer and conclude compulsory insurance contracts under the conditions set out in this Article. 2. Where a Member State imposes an obligation to take out insurance, an insurance contract shall not satisfy that obligation unless it complies with the specific provisions relating to that insurance laid down by that Member State. 3. Where a Member State imposes compulsory insurance and the insurance undertaking is required to notify the supervisory authorities of any cessation of cover, such cessation may be invoked against injured third parties only in the circumstances laid down by that Member State. 4. Each Member State shall communicate to the Commission the risks against which insurance is compulsory under its legislation, stating the following: (a) the specific legal provisions relating to that insurance; (b) the particulars which must be given in the certificate which a non-life insurance undertaking must issue to an insured person where that Member State requires proof that the obligation to take out insurance has been complied with. A Member State may require that the particulars referred to in point (b) of the first subparagraph include a declaration by the insurance undertaking to the effect that the contract complies with the specific provisions relating to that insurance. The Commission shall publish the particulars referred to in point (b) of the first subparagraph in the Official Journal of the European Union. Section 3 General good Article 180 General good Neither the Member State in which a risk is situated nor the Member State of the commitment shall prevent a policy holder from concluding a contract with an insurance undertaking authorised under the conditions of Article 14 as long as that conclusion of contract does not conflict with legal provisions protecting the general good in the Member State in which the risk is situated or in the Member State of the commitment. Section 4 Conditions of insurance contracts and scales of premiums Article 181 Non-life insurance 1. Member States shall not require the prior approval or systematic notification of general and special policy conditions, scales of premiums, or forms and other printed documents which an insurance undertaking intends to use in its dealings with policy holders. Member States may require non-systematic notification of those policy conditions and other documents only for the purpose of verifying compliance with national provisions concerning insurance contracts. Those requirements shall not constitute a prior condition for an insurance undertaking to pursue business. 2. A Member State which makes insurance compulsory may require that insurance undertakings communicate to its supervisory authority the general and special conditions of such insurance before circulating them. 3. Member States shall not retain or introduce an obligation of prior notification or approval of proposed increases in premium rates except as part of general price-control systems. Article 182 Life insurance Member States shall not require the prior approval or systematic notification of general and special policy conditions, scales of premiums, technical bases used in particular for calculating scales of premiums and technical provisions or forms and other printed documents which a life insurance undertaking intends to use in its dealings with policy holders. However, the home Member State may, for the sole purpose of verifying compliance with national provisions concerning actuarial principles, require systematic communication of the technical bases used in particular for calculating scales of premiums and technical provisions. Those requirements shall not constitute a prior condition for an insurance undertaking to pursue business. Section 5 Information for policy holders Subsection 1 Non-life insurance Article 183 General Information for policy holders 1. Before a non-life insurance contract is concluded the non-life insurance undertaking shall inform the policy holder of the following: (a) the law applicable to the contract, where the parties do not have a free choice; (b) the fact that the parties are free to choose the law applicable and the law the insurer proposes to choose. The insurance undertaking shall also inform the policy holder of the arrangements for handling complaints of policy holders concerning contracts including, where appropriate, the existence of a complaints body, without prejudice to the right of the policy holder to take legal proceedings. 2. The obligations referred to in paragraph 1 shall apply only where the policy holder is a natural person. 3. The detailed rules for implementing paragraphs 1 and 2 shall be laid down by the Member State in which the risk is situated. Article 184 Additional information in the case of non-life insurance offered under the right of establishment or the freedom to provide services 1. Where non-life insurance is offered under the right of establishment or the freedom to provide services, the policy holder shall, before any commitment is entered into, be informed of the Member State in which the head office or, where appropriate, the branch with which the contract is to be concluded is situated. Any documents issued to the policy holder shall convey the information referred to in the first subparagraph. The obligations imposed in the first and second subparagraphs shall not apply to large risks. 2. The contract or any other document granting cover, together with the insurance proposal where it is binding upon the policy holder, shall state the address of the head office or, where appropriate, of the branch of the non-life insurance undertaking which grants the cover. The Member States may require that the name and address of the representative of the non-life insurance undertaking referred to in Article 148(2)(a) also appear in the documents referred to in the first subparagraph of this paragraph. Subsection 2 Life insurance Article 185 Information for policy holders 1. Before the life insurance contract is concluded, at least the information set out in paragraphs 2 to 4 shall be communicated to the policy holder. 2. The following information about the life insurance undertaking shall be communicated: (a) the name of the undertaking and its legal form; (b) the name of the Member State in which the head office and, where appropriate, the branch concluding the contract is situated; (c) the address of the head office and, where appropriate, of the branch concluding the contract; (d) a concrete reference to the report on the solvency and financial condition as laid down in Article 51, allowing the policy holder easy access to this information. 3. The following information relating to the commitment shall be communicated: (a) the definition of each benefit and each option; (b) the term of the contract; (c) the means of terminating the contract; (d) the means of payment of premiums and duration of payments; (e) the means of calculation and distribution of bonuses; (f) an indication of surrender and paid-up values and the extent to which they are guaranteed; (g) information on the premiums for each benefit, both main benefits and supplementary benefits, where appropriate; (h) for unit-linked policies, the definition of the units to which the benefits are linked; (i) an indication of the nature of the underlying assets for unit-linked policies; (j) arrangements for application of the cooling-off period; (k) general information on the tax arrangements applicable to the type of policy; (l) the arrangements for handling complaints concerning contracts by policy holders, lives assured or beneficiaries under contracts including, where appropriate, the existence of a complaints body, without prejudice to the right to take legal proceedings; (m) the law applicable to the contract where the parties do not have a free choice or, where the parties are free to choose the law applicable, the law the life insurance undertaking proposes to choose. 4. In addition, specific information shall be supplied in order to provide a proper understanding of the risks underlying the contract which are assumed by the policy holder. 5. The policy holder shall be kept informed throughout the term of the contract of any change concerning the following information: (a) the policy conditions, both general and special; (b) the name of the life insurance undertaking, its legal form or the address of its head office and, where appropriate, of the branch which concluded the contract; (c) all the information listed in points (d) to (j) of paragraph 3 in the event of a change in the policy conditions or amendment of the law applicable to the contract; (d) annually, information on the state of bonuses. Where, in connection with an offer for or conclusion of a life insurance contract, the insurer provides figures relating to the amount of potential payments above and beyond the contractually agreed payments, the insurer shall provide the policy holder with a specimen calculation whereby the potential maturity payment is set out applying the basis for the premium calculation using three different rates of interest. This shall not apply to term insurances and contracts. The insurer shall inform the policy holder in a clear and comprehensible manner that the specimen calculation is only a model of computation based on notional assumptions, and that the policy holder shall not derive any contractual claims from the specimen calculation. In the case of insurances with profit participation, the insurer shall inform the policy holder annually in writing of the status of the claims of the policy holder, incorporating the profit participation. Furthermore, where the insurer has provided figures about the potential future development of the profit participation, the insurer shall inform the policy holder of differences between the actual development and the initial data. 6. The information referred to in paragraphs 2 to 5 shall be provided in a clear and accurate manner, in writing, in an official language of the Member State of the commitment. However, such information may be in another language if the policy holder so requests and the law of the Member State so permits or the policy holder is free to choose the law applicable. 7. The Member State of the commitment may require life insurance undertakings to furnish information in addition to that listed in paragraphs 2 to 5 only if it is necessary for a proper understanding by the policy holder of the essential elements of the commitment. 8. The detailed rules for implementing paragraphs 1 to 7 shall be laid down by the Member State of the commitment. Article 186 Cancellation period 1. Member States shall provide for policy holders who conclude individual life insurance contracts to have a period of between 14 and 30 days from the time when they were informed that the contract had been concluded within which to cancel the contract. The giving of notice of cancellation by the policy holders shall have the effect of releasing them from any future obligation arising from the contract. The other legal effects and the conditions of cancellation shall be determined by the law applicable to the contract, notably as regards the arrangements for informing the policy holder that the contract has been concluded. 2. The Member States may opt not to apply paragraph 1 in the following cases: (a) where a contract has a duration of six months or less; (b) where, because of the status of the policy holder or the circumstances in which the contract is concluded, the policy holder does not need special protection. Where Member States make use of the option set out in the first subparagraph they shall specify that fact in their law. CHAPTER II Provisions specific to non-life insurance Section 1 General provisions Article 187 Policy Conditions General and special policy conditions shall not include any conditions intended to meet, in an individual case, the particular circumstances of the risk to be covered. Article 188 Abolition of monopolies Member States shall ensure that monopolies in respect of the taking-up of the business of certain classes of insurance, granted to bodies established within their territories and referred to in Article 8, are abolished. Article 189 Participation in national guarantee schemes Host Member States may require non-life insurance undertakings to join and participate, on the same terms as non-life insurance undertakings authorised in their territories, in any scheme designed to guarantee the payment of insurance claims to insured persons and injured third parties. Section 2 Community co-insurance Article 190 Community co-insurance operations 1. This Section shall apply to Community co-insurance operations which shall be those co-insurance operations which relate to one or more risks classified under classes 3 to 16 of Part A of Annex I and which fulfil the following conditions: (a) the risk is a large risk; (b) the risk is covered by a single contract at an overall premium and for the same period by two or more insurance undertakings each for its own part as co-insurer, one of them being the leading insurance undertaking; (c) the risk is situated within the Community; (d) for the purpose of covering the risk, the leading insurance undertaking is treated as if it were the insurance undertaking covering the whole risk; (e) at least one of the co-insurers participates in the contract through a head office or a branch established in a Member State other than that of the leading insurance undertaking; (f) the leading insurance undertaking fully assumes the leaders role in co-insurance practice and in particular determines the terms and conditions of insurance and rating. 2. Articles 147 to 152 shall apply only to the leading insurance undertaking. 3. Co-insurance operations which do not satisfy the conditions set out in paragraph 1 shall remain subject to the provisions of this Directive except those of this Section. Article 191 Participation in Community co-insurance The right of insurance undertakings to participate in Community co-insurance shall not be made subject to any provisions other than those of this Section. Article 192 Technical provisions The amount of the technical provisions shall be determined by the different co-insurers according to the rules fixed by their home Member State or, in the absence of such rules, according to customary practice in that State. However, the technical provisions shall be at least equal to those determined by the leading insurer according to the rules of its home Member State. Article 193 Statistical data Home Member States shall ensure that co-insurers keep statistical data showing the extent of Community co-insurance operations in which they participate and the Member States concerned. Article 194 Treatment of co-insurance contracts in winding-up proceedings In the event of an insurance undertaking being wound up, liabilities arising from participation in Community co-insurance contracts shall be met in the same way as those arising under the other insurance contracts of that undertaking without distinction as to the nationality of the insured and of the beneficiaries. Article 195 Exchange of information between supervisory authorities For the purposes of the implementation of this Section the supervisory authorities of the Member States shall, in the framework of the cooperation referred to in Title I, Chapter IV, Section 5, provide each other with all necessary information. Article 196 Cooperation on implementation The Commission and the supervisory authorities of the Member States shall cooperate closely for the purposes of examining any difficulties which might arise in implementing this Section. In the course of that cooperation they shall examine in particular any practices which might indicate that the leading insurance undertaking does not assume the role of the leader in co-insurance practice or that the risks clearly do not require the participation of two or more insurers for their coverage. Section 3 Assistance Article 197 Activities similar to tourist assistance Member States may make provision for assistance to persons who get into difficulties in circumstances other than those referred to in Article 2(2) subject to this Directive. Where a Member State makes such provision, it shall treat such activity as if it were classified under class 18 in Part A of Annex I. The second paragraph shall in no way affect the possibilities for classification laid down in Annex I for activities which obviously come under other classes. Section 4 Legal expenses insurance Article 198 Scope of this Section 1. This Section shall apply to legal expenses insurance referred to in class 17 in Part A of Annex I whereby an insurance undertaking promises, against the payment of a premium, to bear the costs of legal proceedings and to provide other services directly linked to insurance cover, in particular with a view to the following: (a) securing compensation for the loss, damage or injury suffered by the insured person, by settlement out of court or through civil or criminal proceedings; (b) defending or representing the insured person in civil, criminal, administrative or other proceedings or in respect of any claim made against that person. 2. This Section shall not apply to any of the following: (a) legal expenses insurance where such insurance concerns disputes or risks arising out of, or in connection with, the use of sea-going vessels; (b) the activity pursued by an insurance undertaking providing civil liability cover for the purpose of defending or representing the insured person in any inquiry or proceedings where that activity is at the same time pursued in the own interest of that insurance undertaking under such cover; (c) where a Member State so decides, the activity of legal expenses insurance undertaken by an assistance insurer which complies with the following conditions: (i) the activity is pursued in a Member State other than that in which the insured person is habitually resident; (ii) the activity forms part of a contract covering solely the assistance provided for persons who fall into difficulties while travelling, while away from their home or their habitual residence. For the purposes of point (c) of the first subparagraph, the contract shall clearly state that the cover concerned is limited to the circumstances referred to in that point and is ancillary to the assistance. Article 199 Separate contracts Legal expenses cover shall be the subject of a contract separate from that drawn up for the other classes of insurance or shall be dealt with in a separate section of a single policy in which the nature of the legal expenses cover and, should the Member State so request, the amount of the relevant premium are specified. Article 200 Management of claims 1. The home Member State shall ensure that insurance undertakings adopt, in accordance with the option chosen by the Member State, or at their own choice, where the Member State so agrees, at least one of the methods for the management of claims set out in paragraphs 2, 3 and 4. Whichever solution is adopted, the interest of persons having legal expenses cover shall be regarded as safeguarded in an equivalent manner under this Section. 2. Insurance undertakings shall ensure that no member of the staff who is concerned with the management of legal expenses claims or with legal advice in respect thereof pursues at the same time a similar activity in another undertaking having financial, commercial or administrative links with the first insurance undertaking and pursuing one or more of the other classes of insurance set out in Annex I. Composite insurance undertakings shall ensure that no member of the staff who is concerned with the management of legal expenses claims or with legal advice in respect thereof pursues at the same time a similar activity for another class transacted by them. 3. The insurance undertaking shall entrust the management of claims in respect of legal expenses insurance to an undertaking having separate legal personality. That undertaking shall be mentioned in the separate contract or separate section referred to in Article 199. Where the undertaking having separate legal personality has links to an insurance undertaking which carries on one or more of the classes of insurance referred to in Part A of Annex I, members of the staff of the undertaking having separate legal personality who are concerned with the management of claims or with legal advice connected with such management shall not pursue the same or a similar activity in the other insurance undertaking at the same time. Member States may impose the same requirements on the members of the administrative, management or supervisory body. 4. The contract shall provide that the insured persons may instruct a lawyer of their choice or, to the extent that national law so permits, any other appropriately qualified person, from the moment that those insured persons have a claim under that contract. Article 201 Free choice of lawyer 1. Any contract of legal expenses insurance shall expressly provide that: (a) where recourse is had to a lawyer or other person appropriately qualified according to national law in order to defend, represent or serve the interests of the insured person in any inquiry or proceedings, that insured person shall be free to choose such lawyer or other person; (b) the insured persons shall be free to choose a lawyer or, where they so prefer and to the extent that national law so permits, any other appropriately qualified person, to serve their interests whenever a conflict of interests arises. 2. For the purposes of this Section lawyer means any person entitled to pursue his professional activities under one of the denominations laid down in Council Directive 77/249/EEC of 22 March 1977 to facilitate the effective exercise by lawyers of freedom to provide services (36). Article 202 Exception to the free choice of lawyer 1. Member States may provide for exemption from Article 201(1) for legal expenses insurance if all the following conditions are met: (a) the insurance is limited to cases arising from the use of road vehicles in the territory of the Member State concerned; (b) the insurance is connected to a contract to provide assistance in the event of accident or breakdown involving a road vehicle; (c) neither the legal expenses insurance undertaking nor the assistance insurer carries out any class of liability insurance; (d) measures are taken so that the legal counsel and representation of each of the parties to a dispute is effected by wholly independent lawyers where those parties are insured for legal expenses by the same insurance undertaking. 2. An exemption granted pursuant to paragraph 1 shall not affect the application of Article 200. Article 203 Arbitration Member States shall, for the settlement of any dispute between the legal expenses insurance undertaking and the insured and without prejudice to any right of appeal to a judicial body which might be provided for by national law, provide for arbitration or other procedures offering comparable guarantees of objectivity. The insurance contract shall provide for the right of the insured person to have recourse to such procedures. Article 204 Conflict of interest Whenever a conflict of interests arises or there is disagreement over the settlement of the dispute, the legal expenses insurer or, where appropriate, the claims settlement office shall inform the person insured of the right referred to in Article 201(1) and of the possibility of having recourse to the procedure referred to in Article 203. Article 205 Abolition of specialisation of legal expenses insurance Member States shall abolish all provisions which prohibit an insurance undertaking from pursuing within their territory legal expenses insurance and other classes of insurance at the same time. Section 5 Health insurance Article 206 Health insurance as an alternative to social security 1. Member States in which contracts covering the risks under class 2 in Part A of Annex I may serve as a partial or complete alternative to health cover provided by the statutory social security system may require that: (a) those contracts comply with the specific legal provisions adopted by that Member State to protect the general good in that class of insurance; (b) the general and special conditions of that insurance be communicated to the supervisory authorities of that Member State before use. 2. Member States may require that the health insurance system referred to in paragraph 1 be operated on a technical basis similar to that of life insurance where all the following conditions are fulfilled: (a) the premiums paid are calculated on the basis of sickness tables and other statistical data relevant to the Member State in which the risk is situated in accordance with the mathematical methods used in insurance; (b) a reserve is set up for increasing age; (c) the insurer may cancel the contract only within a fixed period determined by the Member State in which the risk is situated; (d) the contract provides that premiums may be increased or payments reduced, even for current contracts; (e) the contract provides that the policy holders may change their existing contract into a new contract complying with paragraph 1, offered by the same insurance undertaking or the same branch and taking account of their acquired rights. In the case referred to in point (e) of the first subparagraph, account shall be taken of the reserve for increasing age and a new medical examination may be required only for increased cover. The supervisory authorities of the Member State concerned shall publish the sickness tables and other relevant statistical data referred to in point (a) of the first subparagraph and transmit them to the supervisory authorities of the home Member State. The premiums must be sufficient, on reasonable actuarial assumptions, for insurance undertakings to be able to meet all their commitments having regard to all aspects of their financial situation. The home Member State shall require the technical basis for the calculation of premiums to be communicated to its supervisory authorities before the product is circulated. The third and fourth subparagraphs shall also apply where existing contracts are modified. Section 6 Insurance against accidents at work Article 207 Compulsory insurance against accidents at work Member States may require that any insurance undertaking offering, at its own risk, compulsory insurance against accidents at work within their territories comply with the specific provisions of their national law concerning such insurance, except for the provisions concerning financial supervision, which shall be the exclusive responsibility of the home Member State. CHAPTER III Provisions specific to life insurance Article 208 Prohibition on compulsory ceding of part of underwriting Member States shall not require life insurance undertakings to cede part of their underwriting of activities listed in Article 2(3) to an organisation or organisations designated by national law. Article 209 Premiums for new business Premiums for new business shall be sufficient, on reasonable actuarial assumptions, to enable life insurance undertakings to meet all their commitments and, in particular, to establish adequate technical provisions. For that purpose, all aspects of the financial situation of a life insurance undertaking may be taken into account, without the input from resources other than premiums and income earned thereon being systematic and permanent in a way that it may jeopardise the solvency of the undertaking concerned in the long term. CHAPTER IV Rules specific to reinsurance Article 210 Finite reinsurance 1. Member States shall ensure that insurance and reinsurance undertakings which conclude finite reinsurance contracts or pursue finite reinsurance activities are able to properly identify, measure, monitor, manage, control and report the risks arising from those contracts or activities. 2. In order to ensure that a harmonised approach is adopted with respect to finite reinsurance activities, the Commission may adopt implementing measures specifying the provisions of paragraph 1 with respect to the monitoring, management and control of risks arising from finite reinsurance activities. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 3. For the purposes of paragraphs 1 and 2 finite reinsurance means reinsurance under which the explicit maximum loss potential, expressed as the maximum economic risk transferred, arising both from a significant underwriting risk and timing risk transfer, exceeds the premium over the lifetime of the contract by a limited but significant amount, together with at least one of the following features: (a) explicit and material consideration of the time value of money; (b) contractual provisions to moderate the balance of economic experience between the parties over time to achieve the target risk transfer. Article 211 Special purpose vehicles 1. Member States shall allow the establishment within their territory of special purpose vehicles, subject to prior supervisory approval. 2. In order to ensure a harmonised approach with respect to special purpose vehicles, the Commission shall adopt implementing measures laying down the following: (a) the scope of authorisation; (b) mandatory conditions to be included in all contracts issued; (c) fit and proper requirements as referred to in Article 42 of the persons running the special purpose vehicle; (d) fit and proper requirements for shareholders or members having a qualifying holding in the special purpose vehicle; (e) sound administrative and accounting procedures, adequate internal control mechanisms and risk-management requirements; (f) accounting, prudential and statistical information requirements; (g) solvency requirements. Those measures, designed to amend non-essential elements of this Directive, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 3. Special purpose vehicles authorised prior to 31 October 2012 shall be subject to the law of the Member State having authorised the special purpose vehicle. However, any new activity commenced by such a special purpose vehicle after that date shall be subject to paragraphs 1 and 2. TITLE III SUPERVISION OF INSURANCE AND REINSURANCE UNDERTAKINGS IN A GROUP CHAPTER I Group supervision: definitions, cases of application, scope and levels Section 1 Definitions Article 212 Definitions 1. For the purposes of this Title, the following definitions shall apply: (a) participating undertaking means an undertaking which is either a parent undertaking or other undertaking which holds a participation, or an undertaking linked with another undertaking by a relationship as set out in Article 12(1) of Directive 83/349/EEC; (b) related undertaking means either a subsidiary undertaking or other undertaking in which a participation is held, or an undertaking linked with another undertaking by a relationship as set out in Article 12(1) of Directive 83/349/EEC; (c) group means a group of undertakings that: (i) consists of a participating undertaking, its subsidiaries and the entities in which the participating undertaking or its subsidiaries hold a participation, as well as undertakings linked to each other by a relationship as set out in Article 12(1) of Directive 83/349/EEC; or (ii) is based on the establishment, contractually or otherwise, of strong and sustainable financial relationships among those undertakings, and that may include mutual or mutual-type associations, provided that:  one of those undertakings effectively exercises, through centralised coordination, a dominant influence over the decisions, including financial decisions, of the other undertakings that are part of the group; and,  the establishment and dissolution of such relationships for the purposes of this Title are subject to prior approval by the group supervisor, where the undertaking exercising the centralised coordination shall be considered as the parent undertaking, and the other undertakings shall be considered as subsidiaries; (d) group supervisor means the supervisory authority responsible for group supervision, determined in accordance with Article 247; (e) college of supervisors means a permanent but flexible structure for cooperation and coordination among the supervisory authorities of the Member States concerned; (f) insurance holding company means a parent undertaking which is not a mixed financial holding company within the meaning of Directive 2002/87/EC and the main business of which is to acquire and hold participations in subsidiary undertakings, where those subsidiary undertakings are exclusively or mainly insurance or reinsurance undertakings, or third-country insurance or reinsurance undertakings, at least one of such subsidiary undertakings being an insurance or reinsurance undertaking. (g) mixed-activity insurance holding company means a parent undertaking, other than an insurance undertaking, a third-country insurance undertaking, a reinsurance undertaking, a third-country reinsurance undertaking, an insurance holding company or a mixed financial holding company within the meaning of Directive 2002/87/EC, which includes at least one insurance or reinsurance undertaking among its subsidiary undertakings. 2. For the purposes of this Title, the supervisory authorities shall also consider as a parent undertaking any undertaking which, in the opinion of the supervisory authorities, effectively exercises a dominant influence over another undertaking. They shall also consider as a subsidiary undertaking any undertaking over which, in the opinion of the supervisory authorities, a parent undertaking effectively exercises a dominant influence. They shall also consider as participation the holding, directly or indirectly, of voting rights or capital in an undertaking over which, in the opinion of the supervisory authorities, a significant influence is effectively exercised. Section 2 Cases of application and scope Article 213 Cases of application of group supervision 1. Member States shall provide for supervision, at the level of the group, of insurance and reinsurance undertakings which are part of a group, in accordance with this Title. The provisions of this Directive which lay down the rules for the supervision of insurance and reinsurance undertakings taken individually shall continue to apply to such undertakings, except where otherwise provided under this Title. 2. Member States shall ensure that supervision at the level of the group applies as follows: (a) to insurance or reinsurance undertakings, which are a participating undertaking in at least one insurance undertaking, reinsurance undertaking, third-country insurance undertaking or third-country reinsurance undertaking, in accordance with Articles 218 to 258; (b) to insurance or reinsurance undertakings, the parent undertaking of which is an insurance holding company which has its head office in the Community, in accordance with Articles 218 to 258; (c) to insurance or reinsurance undertakings, the parent undertaking of which is an insurance holding company having its head office outside the Community or a third-country insurance or reinsurance undertaking, in accordance with Articles 260 to 263; (d) to insurance or reinsurance undertakings, the parent undertaking of which is a mixed-activity insurance holding company, in accordance with Article 265. 3. In the cases referred to in points (a) and (b) of paragraph 2, where the participating insurance or reinsurance undertaking or the insurance holding company which has its head office in the Community is a related undertaking of a regulated entity or a mixed financial holding company which is subject to supplementary supervision in accordance with Article 5(2) of Directive 2002/87/EC, the group supervisor may, after consulting the other supervisory authorities concerned, decide not to carry out at the level of that participating insurance or reinsurance undertaking or that insurance holding company the supervision of risk concentration referred to in Article 244 of this Directive, the supervision of intra-group transactions referred to in Article 245 of this Directive, or both. Article 214 Scope of group supervision 1. The exercise of group supervision in accordance with Article 213 shall not imply that the supervisory authorities are required to play a supervisory role in relation to the third-country insurance undertaking, the third-country reinsurance undertaking, the insurance holding company or the mixed-activity insurance holding company taken individually, without prejudice to Article 257 as far as insurance holding companies are concerned. 2. The group supervisor may decide on a case-by-case basis not to include an undertaking in the group supervision referred to in Article 213 where: (a) the undertaking is situated in a third country where there are legal impediments to the transfer of the necessary information, without prejudice to the provisions of Article 229; (b) the undertaking which should be included is of negligible interest with respect to the objectives of group supervision; or (c) the inclusion of the undertaking would be inappropriate or misleading with respect to the objectives of the group supervision. However, where several undertakings of the same group, taken individually, may be excluded pursuant to point (b) of the first subparagraph, they must nevertheless be included where, collectively, they are of non-negligible interest. Where the group supervisor is of the opinion that an insurance or reinsurance undertaking should not be included in the group supervision under points (b) or (c) of the first subparagraph, it shall consult the other supervisory authorities concerned before taking a decision. Where the group supervisor does not include an insurance or reinsurance undertaking in the group supervision under point (b) or (c) of the first subparagraph, the supervisory authorities of the Member State in which that undertaking is situated may ask the undertaking which is at the head of the group for any information which may facilitate their supervision of the insurance or reinsurance undertaking concerned. Section 3 Levels Article 215 Ultimate parent undertaking at Community level 1. Where the participating insurance or reinsurance undertaking or the insurance holding company referred to in Article 213(2)(a) and (b) is itself a subsidiary undertaking of another insurance or reinsurance undertaking or of another insurance holding company which has its head office in the Community, Articles 218 to 258 shall apply only at the level of the ultimate parent insurance or reinsurance undertaking or insurance holding company which has its head office in the Community. 2. Where the ultimate parent insurance or reinsurance undertaking or insurance holding company which has its head office in the Community, referred to in paragraph 1, is a subsidiary undertaking of an undertaking which is subject to supplementary supervision in accordance with Article 5(2) of Directive 2002/87/EC, the group supervisor may, after consulting the other supervisory authorities concerned, decide not to carry out at the level of that ultimate parent undertaking the supervision of risk concentration referred to in Article 244, the supervision of intra-group transactions referred to in Article 245, or both. Article 216 Ultimate parent undertaking at national level 1. Where the participating insurance or reinsurance undertaking or the insurance holding company which has its head office in the Community, referred to in Article 213(2)(a) and (b), does not have its head office in the same Member State as the ultimate parent undertaking at Community level referred to in Article 215, Member States may allow their supervisory authorities to decide, after consulting the group supervisor and that ultimate parent undertaking at Community level, to subject to group supervision the ultimate parent insurance or reinsurance undertaking or insurance holding company at national level. In such a case, the supervisory authority shall explain its decision to both the group supervisor and the ultimate parent undertaking at Community level. Articles 218 to 258 shall apply mutatis mutandis, subject to the provisions set out in paragraphs 2 to 6. 2. The supervisory authority may restrict group supervision of the ultimate parent undertaking at national level to one or several sections of Chapter II. 3. Where the supervisory authority decides to apply to the ultimate parent undertaking at national level Chapter II, Section 1, the choice of method made in accordance with Article 220 by the group supervisor in respect of the ultimate parent undertaking at Community level referred to in Article 215 shall be recognised as determinative and applied by the supervisory authority in the Member State concerned. 4. Where the supervisory authority decides to apply to the ultimate parent undertaking at national level Chapter II, Section 1, and where the ultimate parent undertaking at Community level referred to in Article 215 has obtained, in accordance with Article 231 or Article 233(5), permission to calculate the group Solvency Capital Requirement, as well as the Solvency Capital Requirement of insurance and reinsurance undertakings in the group, on the basis of an internal model, that decision shall be recognised as determinative and applied by the supervisory authority in the Member State concerned. In such a situation, where the supervisory authority considers that the risk profile of the ultimate parent undertaking at national level deviates significantly from the internal model approved at Community level, and as long as that undertaking does not properly address the concerns of the supervisory authority, that supervisory authority may decide to impose a capital add-on to the group Solvency Capital Requirement of that undertaking resulting from the application of such model or, in exceptional circumstances where such capital add-on would not be appropriate, to require that undertaking to calculate its group Solvency Capital Requirement on the basis of the standard formula. The supervisory authority shall explain such decisions to both the undertaking and the group supervisor. 5. Where the supervisory authority decides to apply Chapter II, Section 1 to the ultimate parent undertaking at national level, that undertaking shall not be permitted to introduce, in accordance with Articles 236 or 243, an application for permission to subject any of its subsidiaries to Articles 238 and 239. 6. Where Member States allow their supervisory authorities to make the decision referred to in paragraph 1, they shall provide that no such decisions can be made or maintained where the ultimate parent undertaking at national level is a subsidiary of the ultimate parent undertaking at Community level referred to in Article 215 and the latter has obtained in accordance with Articles 237 or 243 permission for that subsidiary to be subject to Articles 238 and 239. 7. The Commission may adopt implementing measures specifying the circumstances under which the decision referred to in paragraph 1 can be made. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 217 Parent undertaking covering several Member States 1. Where Member States allow their supervisory authorities to make the decision referred to in Article 216, they shall also allow them to decide to conclude an agreement with supervisory authorities in other Member States where another related ultimate parent undertaking at national level is present, with a view to carrying out group supervision at the level of a subgroup covering several Member States. Where the supervisory authorities concerned have concluded an agreement as referred to in the first subparagraph, group supervision shall not be carried out at the level of any ultimate parent undertaking referred to in Article 216 present in Member States other than the Member State where the subgroup referred to in the first subparagraph of this paragraph is located. 2. Article 216(2) to (6) shall apply mutatis mutandis. 3. The Commission may adopt implementing measures specifying the circumstances under which the decision referred to in paragraph 1 can be made. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). CHAPTER II Financial position Section 1 Group solvency Subsection 1 General provisions Article 218 Supervision of group solvency 1. Supervision of the group solvency shall be exercised in accordance with paragraphs 2 and 3 of this Article, Article 246 and Chapter III. 2. In the case referred to in Article 213(2)(a), Member States shall require the participating insurance or reinsurance undertakings to ensure that eligible own funds are available in the group which are always at least equal to the group Solvency Capital Requirement as calculated in accordance with Subsections 2, 3 and 4. 3. In the case referred to in Article 213(2)(b), Member States shall require insurance and reinsurance undertakings in a group to ensure that eligible own funds are available in the group which are always at least equal to the group Solvency Capital Requirement as calculated in accordance with Subsection 5. 4. The requirements referred to in paragraphs 2 and 3 shall be subject to supervisory review by the group supervisor in accordance with Chapter III. Article 136 and Article 138(1) to (4) shall apply mutatis mutandis. 5. As soon as the participating undertaking has observed and informed the group supervisor that the group Solvency Capital Requirement is no longer complied with or that there is a risk of non-compliance in the following three months, the group supervisor shall inform the other supervisory authorities within the college of supervisors, which shall analyse the situation of the group. Article 219 Frequency of calculation 1. The group supervisor shall ensure that the calculations referred to in Article 218(2) and (3) are carried out at least annually, either by the participating insurance or reinsurance undertakings or by the insurance holding company. The relevant data for and the results of that calculation shall be submitted to the group supervisor by the participating insurance or reinsurance undertaking or, where the group is not headed by an insurance or reinsurance undertaking, by the insurance holding company or by the undertaking in the group identified by the group supervisor after consulting the other supervisory authorities concerned and the group itself. 2. The insurance and reinsurance undertaking and the insurance holding company shall monitor the group Solvency Capital Requirement on an ongoing basis. Where the risk profile of the group deviates significantly from the assumptions underlying the last reported group Solvency Capital Requirement, the group Solvency Capital Requirement shall be recalculated without delay and reported to the group supervisor. Where there is evidence to suggest that the risk profile of the group has altered significantly since the date on which the group Solvency Capital Requirement was last reported, the group supervisor may require a recalculation of the group Solvency Capital Requirement. Subsection 2 Choice of calculation method and general principles Article 220 Choice of method 1. The calculation of the solvency at the level of the group of the insurance and reinsurance undertakings referred to in Article 213(2)(a) shall be carried out in accordance with the technical principles and one of the methods set out in Articles 221 to 233. 2. Member States shall provide that the calculation of the solvency at the level of the group of insurance and reinsurance undertakings referred to in Article 213(2)(a) shall be carried out in accordance with method 1, which is laid down in Articles 230 to 232. However, Member States shall allow their supervisory authorities, where they assume the role of group supervisor with regard to a particular group, to decide, after consulting the other supervisory authorities concerned and the group itself, to apply to that group method 2, which is laid down in Articles 233 and 234, or a combination of methods 1 and 2, where the exclusive application of method 1 would not be appropriate. Article 221 Inclusion of proportional share 1. The calculation of the group solvency shall take account of the proportional share held by the participating undertaking in its related undertakings. For the purposes of the first subparagraph, the proportional share shall comprise either of the following: (a) where method 1 is used, the percentages used for the establishment of the consolidated accounts; or (b) where method 2 is used, the proportion of the subscribed capital that is held, directly or indirectly, by the participating undertaking. However, regardless of the method used, where the related undertaking is a subsidiary undertaking and does not have sufficient eligible own funds to cover its Solvency Capital Requirement, the total solvency deficit of the subsidiary shall be taken into account. Where in the opinion of the supervisory authorities, the responsibility of the parent undertaking owning a share of the capital is strictly limited to that share of the capital, the group supervisor may nevertheless allow for the solvency deficit of the subsidiary undertaking to be taken into account on a proportional basis. 2. The group supervisor shall determine, after consulting the other supervisory authorities concerned and the group itself, the proportional share which shall be taken into account in the following cases: (a) where there are no capital ties between some of the undertakings in a group; (b) where a supervisory authority has determined that the holding, directly or indirectly, of voting rights or capital in an undertaking qualifies as a participation because, in its opinion, a significant influence is effectively exercised over that undertaking; (c) where a supervisory authority has determined that an undertaking is a parent undertaking of another because, in the opinion of that supervisory authority, it effectively exercises a dominant influence over that other undertaking. Article 222 Elimination of double use of eligible own funds 1. The double use of own funds eligible for the Solvency Capital Requirement among the different insurance or reinsurance undertakings taken into account in that calculation shall not be allowed. For that purpose, when calculating the group solvency and where the methods described in Subsection 4 do not provide for it, the following amounts shall be excluded: (a) the value of any asset of the participating insurance or reinsurance undertaking which represents the financing of own funds eligible for the Solvency Capital Requirement of one of its related insurance or reinsurance undertakings; (b) the value of any asset of a related insurance or reinsurance undertaking of the participating insurance or reinsurance undertaking which represents the financing of own funds eligible for the Solvency Capital Requirement of that participating insurance or reinsurance undertaking; (c) the value of any asset of a related insurance or reinsurance undertaking of the participating insurance or reinsurance undertaking which represents the financing of own funds eligible for the Solvency Capital Requirement of any other related insurance or reinsurance undertaking of that participating insurance or reinsurance undertaking. 2. Without prejudice to paragraph 1, the following may be included in the calculation only in so far as they are eligible for covering the Solvency Capital Requirement of the related undertaking concerned: (a) surplus funds falling under Article 91(2) arising in a related life insurance or reinsurance undertaking of the participating insurance or reinsurance undertaking for which the group solvency is calculated; (b) any subscribed but not paid-up capital of a related insurance or reinsurance undertaking of the participating insurance or reinsurance undertaking for which the group solvency is calculated. However, the following shall in any event be excluded from the calculation: (i) subscribed but not paid-up capital which represents a potential obligation on the part of the participating undertaking; (ii) subscribed but not paid-up capital of the participating insurance or reinsurance undertaking which represents a potential obligation on the part of a related insurance or reinsurance undertaking; (iii) subscribed but not paid-up capital of a related insurance or reinsurance undertaking which represents a potential obligation on the part of another related insurance or reinsurance undertaking of the same participating insurance or reinsurance undertaking. 3. Where the supervisory authorities consider that certain own funds eligible for the Solvency Capital Requirement of a related insurance or reinsurance undertaking other than those referred to in paragraph 2 cannot effectively be made available to cover the Solvency Capital Requirement of the participating insurance or reinsurance undertaking for which the group solvency is calculated, those own funds may be included in the calculation only in so far as they are eligible for covering the Solvency Capital Requirement of the related undertaking. 4. The sum of the own funds referred to in paragraphs 2 and 3 shall not exceed the Solvency Capital Requirement of the related insurance or reinsurance undertaking. 5. Any eligible own funds of a related insurance or reinsurance undertaking of the participating insurance or reinsurance undertaking for which the group solvency is calculated that are subject to prior authorisation from the supervisory authority in accordance with Article 90 shall be included in the calculation only in so far as they have been duly authorised by the supervisory authority responsible for the supervision of that related undertaking. Article 223 Elimination of the intra-group creation of capital 1. When calculating group solvency, no account shall be taken of any own funds eligible for the Solvency Capital Requirement arising out of reciprocal financing between the participating insurance or reinsurance undertaking and any of the following: (a) a related undertaking; (b) a participating undertaking; (c) another related undertaking of any of its participating undertakings. 2. When calculating group solvency, no account shall be taken of any own funds eligible for the Solvency Capital Requirement of a related insurance or reinsurance undertaking of the participating insurance or reinsurance undertaking for which the group solvency is calculated where the own funds concerned arise out of reciprocal financing with any other related undertaking of that participating insurance or reinsurance undertaking. 3. Reciprocal financing shall be deemed to exist at least where an insurance or reinsurance undertaking, or any of its related undertakings, holds shares in, or makes loans to, another undertaking which, directly or indirectly, holds own funds eligible for the Solvency Capital Requirement of the first undertaking. Article 224 Valuation The value of the assets and liabilities shall be assessed in accordance with Article 75. Subsection 3 Application of the calculation methods Article 225 Related insurance and reinsurance undertakings Where the insurance or reinsurance undertaking has more than one related insurance or reinsurance undertaking, the group solvency calculation shall be carried out by including each of those related insurance or reinsurance undertakings. Member States may provide that where the related insurance or reinsurance undertaking has its head office in a Member State other than that of the insurance or reinsurance undertaking for which the group solvency calculation is carried out, the calculation takes account, in respect of the related undertaking, of the Solvency Capital Requirement and the own funds eligible to satisfy that requirement as laid down in that other Member State. Article 226 Intermediate insurance holding companies 1. When calculating the group solvency of an insurance or reinsurance undertaking which holds a participation in a related insurance undertaking, a related reinsurance undertaking, a third-country insurance undertaking or a third-country reinsurance undertaking, through an insurance holding company, the situation of such an insurance holding company shall be taken into account. For the sole purpose of that calculation, the intermediate insurance holding company shall be treated as if it were an insurance or reinsurance undertaking subject to the rules laid down in Title I, Chapter VI, Section 4, Subsections 1, 2 and 3 in respect of the Solvency Capital Requirement and were subject to the same conditions as are laid down in Title I, Chapter VI, Section 3, Subsections 1, 2 and 3, in respect of own funds eligible for the Solvency Capital Requirement. 2. In cases where an intermediate insurance holding company holds subordinated debt or other eligible own funds subject to limitation in accordance with Article 98, they shall be recognised as eligible own funds up to the amounts calculated by application of the limits set out in Article 98 to the total eligible own funds outstanding at group level as compared to the Solvency Capital Requirement at group level. Any eligible own funds of an intermediate insurance holding company, which would require prior authorisation from the supervisory authority in accordance with Article 90 if they were held by an insurance or reinsurance undertaking, may, be included in the calculation of the group solvency only in so far as they have been duly authorised by the group supervisor. Article 227 Related third-country insurance and reinsurance undertakings 1. When calculating, in accordance with Article 233, the group solvency of an insurance or reinsurance undertaking which is a participating undertaking in a third-country insurance or reinsurance undertaking, the latter shall, solely for the purposes of that calculation, be treated as a related insurance or reinsurance undertaking. However, where the third country in which that undertaking has its head office makes it subject to authorisation and imposes on it a solvency regime at least equivalent to that laid down in Title I, Chapter VI, Member States may provide that the calculation take into account, as regards that undertaking, the Solvency Capital Requirement and the own funds eligible to satisfy that requirement as laid down by the third country concerned. 2. The verification of whether the third-country regime is at least equivalent shall be carried out by the group supervisor, at the request of the participating undertaking or on its own initiative. In so doing, the group supervisor shall consult the other supervisory authorities concerned and CEIOPS before taking a decision on equivalence. 3. The Commission may adopt implementing measures specifying the criteria to assess whether the solvency regime in a third country is equivalent to that laid down in Title I, Chapter VI. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 4. The Commission may adopt, after consultation of the European Insurance and Occupational Pensions Committee and in accordance with the regulatory procedure referred to in Article 301(2), and taking into account the criteria adopted in accordance with paragraph 3 of this Article, a decision as to whether the solvency regime in a third country is equivalent to that laid down in Title I, Chapter VI. Those decisions shall be regularly reviewed to take into account any changes to the solvency regime laid down in Title I, Chapter VI, and to the solvency regime in the third country. 5. Wherein accordance with paragraph 4 the Commission adopts a decision on equivalence of the solvency regime in a third country, paragraph 2 shall not apply. Where a decision adopted by the Commission in accordance with paragraph 4 concludes that the solvency regime in a third country is not equivalent, the option referred to in the second subparagraph of paragraph 1 to take into account the Solvency Capital Requirement and eligible own funds as laid down by the third country concerned shall not be applicable and the third-country insurance or reinsurance undertaking shall be treated exclusively in accordance with the first subparagraph of paragraph 1. Article 228 Related credit institutions, investment firms and financial institutions When calculating the group solvency of an insurance or reinsurance undertaking which is a participating undertaking in a credit institution, investment firm or financial institution, Member States shall allow their participating insurance and reinsurance undertakings to apply methods 1 or 2 set out in Annex I to Directive 2002/87/EC mutatis mutandis. However, method 1 set out in that Annex shall be applied only where the group supervisor is satisfied as to the level of integrated management and internal control regarding the entities which would be included in the scope of consolidation. The method chosen shall be applied in a consistent manner over time. Member States shall however allow their supervisory authorities, where they assume the role of group supervisor with regard to a particular group, to decide, at the request of the participating undertaking or on their own initiative, to deduct any participation as referred to in the first paragraph from the own funds eligible for the group solvency of the participating undertaking. Article 229 Non-availability of the necessary information Where the information necessary for calculating the group solvency of an insurance or reinsurance undertaking, concerning a related undertaking with its head office in a Member State or a third country, is not available to the supervisory authorities concerned, the book value of that undertaking in the participating insurance or reinsurance undertaking shall be deducted from the own funds eligible for the group solvency. In that case, the unrealised gains connected with such participation shall not be recognised as own funds eligible for the group solvency. Subsection 4 Calculation methods Article 230 Method 1 (Default method): Accounting consolidation-based method 1. The calculation of the group solvency of the participating insurance or reinsurance undertaking shall be carried out on the basis of the consolidated accounts. The group solvency of the participating insurance or reinsurance undertaking is the difference between the following: (a) the own funds eligible to cover the Solvency Capital Requirement, calculated on the basis of consolidated data; (b) the Solvency Capital Requirement at group level calculated on the basis of consolidated data. The rules laid down in Title I, Chapter VI, Section 3, Subsections 1, 2 and 3 and in Title I, Chapter VI, Section 4, Subsections 1, 2 and 3 shall apply for the calculation of the own funds eligible for the Solvency Capital Requirement and of the Solvency Capital Requirement at group level based on consolidated data. 2. The Solvency Capital Requirement at group level based on consolidated data (consolidated group Solvency Capital Requirement) shall be calculated on the basis of either the standard formula or an approved internal model, in a manner consistent with the general principles contained in Title I, Chapter VI, Section 4, Subsections 1 and 2 and Title I, Chapter VI, Section 4, Subsections 1 and 3, respectively. The consolidated group Solvency Capital Requirement shall have as a minimum the sum of the following: (a) the Minimum Capital Requirement as referred to in Article 129 of the participating insurance or reinsurance undertaking; (b) the proportional share of the Minimum Capital Requirement of the related insurance and reinsurance undertakings. That minimum shall be covered by eligible basic own funds as determined in Article 98(4). For the purposes of determining whether such eligible own funds qualify to cover the minimum consolidated group Solvency Capital Requirement, the principles set out in Articles 221 to 229 shall apply mutatis mutandis. Article 139(1) and (2) shall apply mutatis mutandis. Article 231 Group internal model 1. In the case of an application for permission to calculate the consolidated group Solvency Capital Requirement, as well as the Solvency Capital Requirement of insurance and reinsurance undertakings in the group, on the basis of an internal model, submitted by an insurance or reinsurance undertaking and its related undertakings, or jointly by the related undertakings of an insurance holding company, the supervisory authorities concerned shall cooperate to decide whether or not to grant that permission and to determine the terms and conditions, if any, to which such permission is subject. An application as referred to in the first subparagraph shall be submitted to the group supervisor. The group supervisor shall inform the other supervisory authorities concerned without delay. 2. The supervisory authorities concerned shall do everything within their power to reach a joint decision on the application within six months from the date of receipt of the complete application by the group supervisor. The group supervisor shall forward the complete application to the other supervisory authorities concerned without delay. 3. During the period referred to in paragraph 2, the group supervisor and any of the other supervisory authorities concerned may consult CEIOPS. CEIOPS shall also be consulted where the participating undertaking so requests. Where CEIOPS is being consulted, all the supervisory authorities concerned shall be informed and the period referred to in paragraph 2 shall be extended by two months. 4. Where CEIOPS has not been consulted in accordance with the first subparagraph of paragraph 3, and in the absence of a joint decision of the supervisory authorities concerned within six months from the date of receipt of the complete application by the group supervisor, the group supervisor shall request CEIOPS, within a further two months, to deliver advice to all the supervisory authorities concerned. The group supervisor shall take a decision within three weeks of the transmission of that advice, taking full account thereof. 5. Irrespective of whether CEIOPS has been consulted, the group supervisors decision shall state the full reasons and shall take into account the views expressed by the other supervisory authorities concerned. The group supervisor shall provide the applicant and the other supervisory authorities concerned with the decision. The supervisory authorities concerned shall comply with the decision. 6. In the absence of a joint decision within the periods set out in paragraphs 2 and 3 respectively, the group supervisor shall make its own decision on the application. In making its decision, the group supervisor shall duly take into account the following: (a) any views and reservations of the other supervisory authorities concerned expressed during the applicable period; (b) where CEIOPS has been consulted, its advice. The decision shall state the full reasons and shall contain an explanation of any significant deviation from the positions adopted by CEIOPS. The group supervisor shall transmit the decision to the applicant and the other supervisory authorities concerned. That decision shall be recognised as determinative and applied by the supervisory authorities concerned. 7. Where any of the supervisory authorities concerned considers that the risk profile of an insurance or reinsurance undertaking under its supervision deviates significantly from the assumptions underlying the internal model approved at group level, and as long as that undertaking has not properly addressed the concerns of the supervisory authority, that authority may, in accordance with Article 37, impose a capital add-on to the Solvency Capital Requirement of that insurance or reinsurance undertaking resulting from the application of such internal model. In exceptional circumstances, where such capital add-on would not be appropriate, the supervisory authority may require the undertaking concerned to calculate its Solvency Capital Requirement on the basis of the standard formula referred to in Title I, Chapter VI, Section 4, Subsections 1 and 2. In accordance with Article 37(1)(a) and (c), the supervisory authority may impose a capital add-on to the Solvency Capital Requirement of that insurance or reinsurance undertaking resulting from the application of the standard formula. The supervisory authority shall explain any decision referred to in the first and second subparagraphs to both the insurance or reinsurance undertaking and the group supervisor. Article 232 Group capital add-on In determining whether the consolidated group Solvency Capital Requirement appropriately reflects the risk profile of the group, the group supervisor shall pay particular attention to any case where the circumstances referred to in Article 37(1)(a) to (c) may arise at group level, in particular where: (a) a specific risk existing at group level would not be sufficiently covered by the standard formula or the internal model used, because it is difficult to quantify; (b) a capital add-on to the Solvency Capital Requirement of the related insurance or reinsurance undertakings is imposed by the supervisory authorities concerned, in accordance with Articles 37 and 231(7). Where the risk profile of the group is not adequately reflected, a capital add-on to the consolidated group Solvency Capital Requirement may be imposed. Article 37(1) to (5), together with implementing measures taken in accordance with Article 37(6), shall apply mutatis mutandis. Article 233 Method 2 (Alternative method): Deduction and aggregation method 1. The group solvency of the participating insurance or reinsurance undertaking shall be the difference between the following: (a) the aggregated group eligible own funds, as provided for in paragraph 2; (b) the value in the participating insurance or reinsurance undertaking of the related insurance or reinsurance undertakings and the aggregated group Solvency Capital Requirement, as provided for in paragraph 3. 2. The aggregated group eligible own funds are the sum of the following: (a) the own funds eligible for the Solvency Capital Requirement of the participating insurance or reinsurance undertaking; (b) the proportional share of the participating insurance or reinsurance undertaking in the own funds eligible for the Solvency Capital Requirement of the related insurance or reinsurance undertakings. 3. The aggregated group Solvency Capital Requirement is the sum of the following: (a) the Solvency Capital Requirement of the participating insurance or reinsurance undertaking; (b) the proportional share of the Solvency Capital Requirement of the related insurance or reinsurance undertakings. 4. Where the participation in the related insurance or reinsurance undertakings consists, wholly or in part, of an indirect ownership, the value in the participating insurance or reinsurance undertaking of the related insurance or reinsurance undertakings shall incorporate the value of such indirect ownership, taking into account the relevant successive interests, and the items referred to in paragraph 2(b) and paragraph 3(b) shall include the corresponding proportional shares, respectively, of the own funds eligible for the Solvency Capital Requirement of the related insurance or reinsurance undertakings and of the Solvency Capital Requirement of the related insurance or reinsurance undertakings. 5. In the case of an application for permission to calculate the Solvency Capital Requirement of insurance and reinsurance undertakings in the group on the basis of an internal model, submitted by an insurance or reinsurance undertaking and its related undertakings, or jointly by the related undertakings of an insurance holding company, Article 231 shall apply mutatis mutandis. 6. In determining whether the aggregated group Solvency Capital Requirement, calculated as set out in paragraph 3, appropriately reflects the risk profile of the group, the supervisory authorities concerned shall pay particular attention to any specific risks existing at group level which would not be sufficiently covered, because they are difficult to quantify. Where the risk profile of the group deviates significantly from the assumptions underlying the aggregated group Solvency Capital Requirement, a capital add-on to the aggregated group Solvency Capital Requirement may be imposed. Article 37(1) to (5), together with implementing measures taken in accordance with Article 37(6), shall apply mutatis mutandis. Article 234 Implementing measures The Commission shall adopt implementing measures specifying the technical principles and methods set out in Articles 220 to 229 and the application of Articles 230 to 233 to ensure uniform application within the Community. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Subsection 5 Supervision of group solvency for insurance and reinsurance undertakings that are subsidiaries of an insurance holding company Article 235 Group solvency of an insurance holding company Where insurance and reinsurance undertakings are subsidiaries of an insurance holding company, the group supervisor shall ensure that the calculation of the solvency of the group is carried out at the level of the insurance holding company applying Article 220(2) to Article 233. For the purpose of that calculation, the parent undertaking shall be treated as if it were an insurance or reinsurance undertaking subject to the rules laid down in Title I, Chapter VI, Section 4, Subsections 1, 2 and 3 as regards the Solvency Capital Requirement and subject to the same conditions as laid down in Title I, Chapter VI, Section 3, Subsections 1, 2 and 3 as regards the own funds eligible for the Solvency Capital Requirement. Subsection 6 Supervision of group solvency for groups with centralised risk management Article 236 Subsidiaries of an insurance or reinsurance undertaking: conditions Member States shall provide that the rules laid down in Articles 238 and 239 shall apply to any insurance or reinsurance undertaking which is the subsidiary of an insurance or reinsurance undertaking where all of the following conditions are satisfied: (a) the subsidiary, in relation to which the group supervisor has not made a decision under Article 214(2), is included in the group supervision carried out by the group supervisor at the level of the parent undertaking in accordance with this Title; (b) the risk-management processes and internal control mechanisms of the parent undertaking cover the subsidiary and the parent undertaking satisfies the supervisory authorities concerned regarding the prudent management of the subsidiary; (c) the parent undertaking has received the agreement referred to in the third subparagraph of Article 246(4); (d) the parent undertaking has received the agreement referred to in Article 256(2); (e) an application for permission to be subject to Articles 238 and 239 has been submitted by the parent undertaking and a favourable decision has been made on such application in accordance with the procedure set out in Article 237. Article 237 Subsidiaries of an insurance or reinsurance undertaking: decision on the application 1. In the case of applications for permission to be subject to the rules laid down in Articles 238 and 239, the supervisory authorities concerned shall work together within the college of supervisors, in full consultation, to decide whether or not to grant the permission sought and to determine the other terms and conditions, if any, to which such permission should be subject. An application as referred to in the first subparagraph shall be submitted only to the supervisory authority having authorised the subsidiary. That supervisory authority shall inform and forward the complete application to the other supervisory authorities within the college of supervisors without delay. 2. The supervisory authorities concerned shall do everything within their power to reach a joint decision on the application within three months from the date of receipt of the complete application by all supervisory authorities within the college of supervisors. 3. During the period referred to in paragraph 2, in the case of diverging views concerning the approval of the application referred to in paragraph 1, the group supervisor or any of the other supervisory authorities concerned may consult CEIOPS. Where CEIOPS is being consulted, all supervisory authorities concerned shall be informed and the period referred to in paragraph 2 shall be extended by one month. Where CEIOPS has been consulted, the supervisory authorities concerned shall duly consider such advice before taking their joint decision. 4. The supervisory authority having authorised the subsidiary shall provide to the applicant the joint decision referred to in paragraphs 2 and 3, shall state the full reasons and shall, where CEIOPS has been consulted, contain an explanation of any significant deviation from the position adopted by CEIOPS. The joint decision shall be recognised as determinative and shall be applied by the supervisory authorities concerned. 5. In the absence of a joint decision of the supervisory authorities concerned within the periods set out in paragraphs 2 and 3, the group supervisor shall take its own decision with regard to the application. In taking its decision, the group supervisor shall duly consider the following: (a) any views and reservations of the supervisory authorities concerned expressed during the applicable period; (b) any reservations of the other supervisory authorities within the college of supervisors expressed during the applicable period; (c) where CEIOPS has been consulted, its advice. The decision shall state the full reasons and shall contain an explanation of any significant deviation from the reservations of the other supervisory authorities concerned and the advice of CEIOPS. The group supervisor shall provide the applicant and the other supervisory authorities concerned with a copy of the decision. Article 238 Subsidiaries of an insurance or reinsurance undertaking: determination of the Solvency Capital Requirement 1. Without prejudice to Article 231, the Solvency Capital Requirement of the subsidiary shall be calculated as set out in paragraphs 2, 4, and 5 of this Article. 2. Where the Solvency Capital Requirement of the subsidiary is calculated on the basis of an internal model approved at group level in accordance with Article 231 and the supervisory authority having authorised the subsidiary considers that its risk profile deviates significantly from this internal model, and as long as that undertaking does not properly address the concerns of the supervisory authority, that authority may, in the cases referred to in Article 37, propose to set a capital add-on to the Solvency Capital Requirement of that subsidiary resulting from the application of such model or, in exceptional circumstances where such capital add-on would not be appropriate, to require that undertaking to calculate its Solvency Capital Requirement on the basis of the standard formula. The supervisory authority shall discuss its proposal within the college of supervisors and communicate the grounds for such proposals to both the subsidiary and the college of supervisors. 3. Where the Solvency Capital Requirement of the subsidiary is calculated on the basis of the standard formula and the supervisory authority having authorised the subsidiary considers that its risk profile deviates significantly from the assumptions underlying the standard formula, and as long as that undertaking does not properly address the concerns of the supervisory authority, that authority may, in exceptional circumstances, propose that the undertaking replace a subset of the parameters used in the standard formula calculation by parameters specific to that undertaking when calculating the life, non-life and health underwriting risk modules, as set out in Article 110, or in the cases referred to in Article 37, to set a capital add-on to the Solvency Capital Requirement of that subsidiary. The supervisory authority shall discuss its proposal within the college of supervisors and communicate the grounds for such proposal to both the subsidiary and the college of supervisors. 4. The college of supervisors shall do everything within its power to reach an agreement on the proposal of the supervisory authority having authorised the subsidiary or on other possible measures. 5. Where the supervisory authority and the group supervisor disagree, the matter shall, within one month from the proposal of the supervisory authority, be referred for consultation to CEIOPS, which shall give its advice within two months of such referral. The supervisory authority having authorised that subsidiary shall duly consider such advice before taking its final decision. The decision shall state the full reasons and shall take into account the views including reservations of the other supervisory authorities within the college of supervisors and the advice from CEIOPS. The decision shall be submitted to the subsidiary and to the college of supervisors. Article 239 Subsidiaries of an insurance or reinsurance undertaking: non-compliance with the Solvency and Minimum Capital Requirements 1. In the event of non-compliance with the Solvency Capital Requirement and without prejudice to Article 138, the supervisory authority having authorised the subsidiary shall, without delay, forward to the college of supervisors the recovery plan submitted by the subsidiary in order to achieve, within six months from the observation of non-compliance with the Solvency Capital Requirement, the reestablishment of the level of eligible own funds or the reduction of its risk profile to ensure compliance with the Solvency Capital Requirement. The college of supervisors shall do everything within its power to reach an agreement on the proposal of the supervisory authority regarding the approval of the recovery plan within four months from the date on which non-compliance with the Solvency Capital Requirement was first observed. In the absence of such agreement, the supervisory authority having authorised the subsidiary shall decide whether the recovery plan should be approved, taking due account of the views and reservations of the other supervisory authorities within the college of supervisors. 2. Where the supervisory authority having authorised the subsidiary identifies, in accordance with Article 136, deteriorating financial conditions, it shall notify the college of supervisors without delay of the proposed measures to be taken. Save in emergency situations, the measures to be taken shall be discussed within the college of supervisors. The college of supervisors shall do everything within its power to reach an agreement on the proposed measures to be taken within one month of notification. In the absence of such agreement, the supervisory authority having authorised the subsidiary shall decide whether the proposed measures should be approved, taking due account of the views and reservations of the other supervisory authorities within the college of supervisors. 3. In the event of non-compliance with the Minimum Capital Requirement and without prejudice to Article 139, the supervisory authority having authorised the subsidiary shall, without delay, forward to the college of supervisors the short-term finance scheme submitted by the subsidiary in order to achieve, within three months from the date on which non-compliance with the Minimum Capital Requirement was first observed, the reestablishment of the level of eligible own funds covering the Minimum Capital Requirement or the reduction of its risk profile to ensure compliance with the Minimum Capital Requirement. The college of supervisors shall also be informed of any measures taken to enforce the Minimum Capital Requirement at the level of the subsidiary. Article 240 Subsidiaries of an insurance or reinsurance undertaking: end of derogations for a subsidiary 1. The rules provided for in Articles 238 and 239 shall cease to apply where: (a) the condition referred to in Article 236(a) is no longer complied with; (b) the condition referred to in Article 236(b) is no longer complied with and the group does not restore compliance with this condition in an appropriate period of time; (c) the conditions referred to in Article 236(c) and (d) are no longer complied with. In the case referred to in point (a) of the first subparagraph, where the group supervisor decides, after consulting the college of supervisors, no longer to include the subsidiary in the group supervision it carries out, it shall immediately inform the supervisory authority concerned and the parent undertaking. For the purposes of Article 236(b), (c) and (d), the parent undertaking shall be responsible for ensuring that the conditions are complied with on an ongoing basis. In the event of non-compliance, it shall inform the group supervisor and the supervisor of the subsidiary concerned without delay. The parent undertaking shall present a plan to restore compliance within an appropriate period of time. Without prejudice to the third subparagraph, the group supervisor shall verify at least annually, on its own initiative, that the conditions referred to in Article 236(b), (c) and (d) continue to be complied with. The group supervisor shall also perform such verification upon request from the supervisory authority concerned, where the latter has significant concerns related to the ongoing compliance with those conditions. Where the verification performed identifies weaknesses, the group supervisor shall require the parent undertaking to present a plan to restore compliance within an appropriate period of time. Where, after consulting the college of supervisors, the group supervisor determines that the plan referred to in the third or fifth subparagraph is insufficient or subsequently that it is not being implemented within the agreed period of time, the group supervisor shall conclude that the conditions referred to in Article 236(b), (c) and (d) are no longer complied with and it shall immediately inform the supervisory authority concerned. 2. The regime provided for in Articles 238 and 239 shall be applicable again where the parent undertaking submits a new application and obtains a favourable decision in accordance with the procedure set out in Article 237. Article 241 Subsidiaries of an insurance or reinsurance undertaking: implementing measures In order to ensure the uniform application of Articles 236 to 240, the Commission shall adopt implementing measures specifying: (a) the criteria to be applied when assessing whether the conditions stated in Article 236 are satisfied; (b) the criteria to be applied when assessing what should be considered an emergency situation under Article 239(2); and (c) the procedures to be followed by supervisory authorities when exchanging information, exercising their rights and fulfilling their duties in accordance with Articles 237 to 240. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 242 Review 1. By 31 October 2014, the Commission shall make an assessment of the application of Title III, in particular as regards the cooperation of supervisory authorities within, and functionality of, the college of supervisors, the legal status of CEIOPS, and the supervisory practices concerning setting the capital add-ons, and shall present a report to the European Parliament and the Council, accompanied, where appropriate, by proposals for the amendment of this Directive. 2. By 31 October 2015, the Commission shall make an assessment of the benefit of enhancing group supervision and capital management within a group of insurance or reinsurance undertakings including a reference to COM(2008)0119 and the report of the Committee on Economic and Monetary Affairs of the European Parliament on this proposal of 16 October 2008 (A6-0413/2008). That assessment shall include possible measures to enhance a sound cross-border management of insurance groups notably of risks and asset management. In its assessment, the Commission shall, inter alia, take into account new developments and progress concerning: (a) a harmonised framework on early intervention; (b) practices in centralised group risk management and functioning of group internal models including stress testing; (c) intra-group transactions and risk concentrations; (d) the behaviour of diversification and concentration effects over time; (e) a legally binding framework for the mediation of supervisory disputes; (f) a harmonised framework on asset transferability, insolvency and winding-up procedures which eliminates the relevant national company or corporate law barriers to asset transferability; (g) an equivalent level of protection of policy holders and beneficiaries of the undertakings of the same group particularly in crisis situations; (h) a harmonised and adequately funded EU-wide solution for insurance guarantee schemes; (i) a harmonised and legally binding framework between competent authorities, central banks and ministries of finance concerning crisis management, resolution and fiscal burden-sharing which aligns supervisory powers with fiscal responsibilities. The Commission shall present a report to the European Parliament and the Council, accompanied, where appropriate, by proposals for the amendment of this Directive. Article 243 Subsidiaries of an insurance holding company Articles 236 to 242 shall apply mutatis mutandis to insurance and reinsurance undertakings which are the subsidiary of an insurance holding company. Section 2 Risk concentration and intra-group transactions Article 244 Supervision of risk concentration 1. Supervision of the risk concentration at group level shall be exercised in accordance with paragraphs 2 and 3 of this Article, Article 246 and Chapter III. 2. The Member States shall require insurance and reinsurance undertakings or insurance holding companies to report on a regular basis and at least annually to the group supervisor any significant risk concentration at the level of the group. The necessary information shall be submitted to the group supervisor by the insurance or reinsurance undertaking which is at the head of the group or, where the group is not headed by a insurance or reinsurance undertaking, by the insurance holding company or by the insurance or reinsurance undertaking in the group identified by the group supervisor after consulting the other supervisory authorities concerned and the group. The risk concentrations shall be subject to supervisory review by the group supervisor. 3. The group supervisor, after consulting the other supervisory authorities concerned and the group, shall identify the type of risks insurance and reinsurance undertakings in a particular group shall report in all circumstances. When defining or giving their opinion about the type of risks, the group supervisor and the other supervisory authorities concerned shall take into account the specific group and risk-management structure of the group. In order to identify significant risk concentration to be reported, the group supervisor, after consulting the other supervisory authorities concerned and the group, shall impose appropriate thresholds based on solvency capital requirements, technical provisions, or both. When reviewing the risk concentrations, the group supervisor shall in particular monitor the possible risk of contagion in the group, the risk of a conflict of interests, and the level or volume of risks. 4. The Commission may adopt implementing measures, as regards the definition and identification of a significant risk concentration and the reporting on such a risk concentration, for the purposes of paragraphs 2 and 3. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 245 Supervision of intra-group transactions 1. Supervision of intra-group transactions shall be exercised in accordance with paragraphs 2 and 3 of this Article, Article 246 and Chapter III. 2. The Member States shall require insurance and reinsurance undertakings or insurance holding companies to report on a regular basis and at least annually to the group supervisor all significant intra-group transactions by insurance and reinsurance undertakings within a group, including those performed with a natural person with close links to an undertaking in the group. In addition, Member States shall require reporting of very significant intra-group transactions as soon as practicable. The necessary information shall be submitted to the group supervisor by the insurance or reinsurance undertaking which is at the head of the group or, where the group is not headed by an insurance or reinsurance undertaking, by the insurance holding company or by the insurance or reinsurance undertaking in the group identified by the group supervisor after consulting the other supervisory authorities concerned and the group. The intra-group transactions shall be subject to supervisory review by the group supervisor. 3. The group supervisor, after consulting the other supervisory authorities concerned and the group, shall identify the type of intra-group transactions insurance and reinsurance undertakings in a particular group must report in all circumstances. Article 244(3) shall apply mutatis mutandis. 4. The Commission may adopt implementing measures, as regards the definition and identification of a significant intra-group transaction and the reporting on such an intra-group transaction, for the purposes of paragraphs 2 and 3. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Section 3 Risk management and internal control Article 246 Supervision of the system of governance 1. The requirements set out in Title I, Chapter IV, Section 2 shall apply mutatis mutandis at the level of the group. Without prejudice to the first subparagraph, the risk management and internal control systems and reporting procedures shall be implemented consistently in all the undertakings included in the scope of group supervision pursuant to Article 213(2)(a) and (b) so that those systems and reporting procedures can be controlled at the level of the group. 2. Without prejudice to paragraph 1, the group internal control mechanisms shall include at least the following: (a) adequate mechanisms as regards group solvency to identify and measure all material risks incurred and to appropriately relate eligible own funds to risks; (b) sound reporting and accounting procedures to monitor and manage the intra-group transactions and the risk concentration. 3. The systems and reporting procedures referred to in paragraphs 1 and 2 shall be subject to supervisory review by the group supervisor, in accordance with the rules laid down in Chapter III. 4. Member States shall require the participating insurance or reinsurance undertaking or the insurance holding company to undertake at the level of the group the assessment required by Article 45. The own-risk and solvency assessment conducted at group level shall be subject to supervisory review by the group supervisor in accordance with Chapter III. Where the calculation of the solvency at the level of the group is carried out in accordance with method 1, as referred to in Article 230, the participating insurance or reinsurance undertaking or the insurance holding company shall provide to the group supervisor a proper understanding of the difference between the sum of the Solvency Capital Requirements of all the related insurance or reinsurance undertakings of the group and the group consolidated Solvency Capital Requirement. Where the participating insurance or reinsurance undertaking or the insurance holding company so decides, and subject to the agreement of the group supervisor, it may undertake any assessments required by Article 45 at the level of the group and at the level of any subsidiary in the group at the same time, and may produce a single document covering all the assessments. Before granting an agreement in accordance with the third subparagraph, the group supervisor shall consult the members of the college of supervisors and duly take into account their views or reservations. Where the group exercises the option provided in the third subparagraph, it shall submit the document to all supervisory authorities concerned at the same time. The exercise of that option shall not exempt the subsidiaries concerned from the obligation to ensure that the requirements of Article 45 are met. CHAPTER III Measures to facilitate group supervision Article 247 Group Supervisor 1. A single supervisor, responsible for coordination and exercise of group supervision (group supervisor), shall be designated from among the supervisory authorities of the Member States concerned. 2. Where the same supervisory authority is competent for all insurance and reinsurance undertakings in a group, the task of group supervisor shall be exercised by that supervisory authority. In all other cases and subject to paragraph 3, the task of group supervisor shall be exercised: (a) where a group is headed by an insurance or reinsurance undertaking, by the supervisory authority which has authorised that undertaking; (b) where a group is not headed by an insurance or reinsurance undertaking, by the supervisory authority identified in accordance with the following: (i) where the parent of an insurance or reinsurance undertaking is an insurance holding company, by the supervisory authority which has authorised that insurance or reinsurance undertaking; (ii) where more than one insurance or reinsurance undertaking with a head office in the Community have as their parent the same insurance holding company, and one of those undertakings has been authorised in the Member State in which the insurance holding company has its head office, by the supervisory authority of the insurance or reinsurance undertaking authorised in that Member State; (iii) where the group is headed by more than one insurance holding company with a head office in different Member States and there is an insurance or reinsurance undertaking in each of those Member States, by the supervisory authority of the insurance or reinsurance undertaking with the largest balance sheet total; (iv) where more than one insurance or reinsurance undertaking with a head office in the Community have as their parent the same insurance holding company and none of those undertakings has been authorised in the Member State in which the insurance holding company has its head office, by the supervisory authority which authorised the insurance or reinsurance undertaking with the largest balance sheet total; or (v) where the group is a group without a parent undertaking, or in any circumstances not referred to in points (i) to (iv) by the supervisory authority which authorised the insurance or reinsurance undertaking with the largest balance sheet total. 3. In particular cases, the supervisory authorities concerned may, at the request of any of the authorities, take a joint decision to derogate from the criteria set out in paragraph 2 where their application would be inappropriate, taking into account the structure of the group and the relative importance of the insurance and reinsurance undertakings activities in different countries, and designate a different supervisory authority as group supervisor. For that purpose, any of the supervisory authorities concerned may request that a discussion be opened on whether the criteria referred to in paragraph 2 are appropriate. Such a discussion shall not take place more often than annually. The supervisory authorities concerned shall do everything within their power to reach a joint decision on the choice of the group supervisor within three months from the request for discussion. Before taking their decision, the supervisory authorities concerned shall give the group an opportunity to state its opinion. 4. During the three-month period referred to in the third subparagraph of paragraph 3, any of the supervisory authorities concerned may request that CEIOPS be consulted. In the event that CEIOPS is consulted, that period shall be extended by two months. 5. In the event that CEIOPS is consulted, the supervisory authorities concerned shall duly take into account the advice of CEIOPS before taking their joint decision. The joint decision shall state the full reasons and shall contain an explanation of any significant deviation from any advice given by CEIOPS. 6. In the absence of a joint decision derogating from the criteria set out in paragraph 2, the task of group supervisor shall be exercised by the supervisory authority identified in accordance with paragraph 2. 7. CEIOPS shall inform the European Parliament, the Council and the Commission, at least annually, of any major difficulties with the application of paragraphs 2, 3 and 6. In the event that any major difficulties arise from the application of the criteria set out in paragraphs 2 and 3, the Commission shall adopt implementing measures specifying those criteria. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 8. Where a Member State has more than one supervisory authority for the prudential supervision of insurance and reinsurance undertakings, such Member State shall take the necessary measures to ensure coordination between those authorities. Article 248 Rights and duties of the group supervisor and the other supervisors College of supervisors 1. The rights and duties assigned to the group supervisor with regard to group supervision shall comprise the following: (a) coordination of the gathering and dissemination of relevant or essential information for going concern and emergency situations, including the dissemination of information which is of importance for the supervisory task of a supervisory authority; (b) supervisory review and assessment of the financial situation of the group; (c) assessment of compliance of the group with the rules on solvency and of risk concentration and intra-group transactions as set out in Articles 218 to 245; (d) assessment of the system of governance of the group, as set out in Article 246, and of whether the members of the administrative, management or supervisory body of the participating undertaking fulfil the requirements set out in Articles 42 and 257; (e) planning and coordination, through regular meetings held at least annually or through other appropriate means, of supervisory activities in going-concern as well as in emergency situations, in cooperation with the supervisory authorities concerned and taking into account the nature, scale and complexity of the risks inherent in the business of all undertakings that are part of the group; (f) other tasks, measures and decisions assigned to the group supervisor by this Directive or deriving from the application of this Directive, in particular leading the process for validation of any internal model at group level as set out in Articles 231 and 233 and leading the process for permitting the application of the regime established in Articles 237 to 240. 2. In order to facilitate the exercise of the group supervision tasks referred to in paragraph 1, a college of supervisors, chaired by the group supervisor, shall be established. The college of supervisors shall ensure that cooperation, exchange of information and consultation processes among the supervisory authorities that are members of the college of supervisors, are effectively applied in accordance with Title III, with a view to promoting the convergence of their respective decisions and activities. 3. The membership of the college of supervisors shall include the group supervisor and supervisory authorities of all the Member States in which the head office of all subsidiary undertakings is situated. The supervisory authorities of significant branches and related undertakings shall also be allowed to participate in the college of supervisors. However, their participation shall be limited to achieving the objective of an efficient exchange of information. The effective functioning of the college of supervisors may require that some activities be carried out by a reduced number of supervisory authorities therein. 4. Without prejudice to any measure adopted pursuant to this Directive, the establishment and functioning of the college of supervisors shall be based on coordination arrangements concluded by the group supervisor and the other supervisory authorities concerned. In the event of diverging views concerning the coordination arrangements, any member of the college of supervisors may refer the matter to CEIOPS. After consulting the supervisory authorities concerned, the group supervisor shall duly consider any advice produced by CEIOPS within two months of receipt thereof before taking its final decision. The decision shall state the full reasons and shall contain an explanation of any significant deviation from any advice given by CEIOPS. The group supervisor shall transmit the decision to the other supervisory authorities concerned. 5. Without prejudice to any measure adopted pursuant to this Directive, the coordination arrangements referred to in paragraph 4 shall specify the procedures for: (a) the decision-making process among the supervisory authorities concerned in accordance with Articles 231, 232 and 247; (b) consultation under paragraph 4 of this Article and under Article 218(5). Without prejudice to the rights and duties allocated by this Directive to the group supervisor and to other supervisory authorities, the coordination arrangements may entrust additional tasks to the group supervisor or the other supervisory authorities where this would result in the more efficient supervision of the group and would not impair the supervisory activities of the members of the college of supervisors in respect of their individual responsibilities. In addition, the coordination arrangements may set out procedures for: (a) consultation among the supervisory authorities concerned, in particular as referred to in Articles 213 to 217, 219 to 221, 227, 244 to 246, 250, 256, 260 and 262; (b) cooperation with other supervisory authorities. 6. CEIOPS shall elaborate guidelines for the operational functioning of colleges of supervisors on the basis of comprehensive reviews of their work in order to assess the level of convergence between them. Such reviews shall be carried out at least every three years. Member States shall ensure that the group supervisor transmits to CEIOPS the information on the functioning of the colleges of supervisors and on any difficulties encountered that are relevant for those reviews. 7. The Commission shall adopt implementing measures for the coordination of group supervision for the purposes of paragraphs 1 to 6, including the definition of significant branch. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 249 Cooperation and exchange of information between supervisory authorities 1. The authorities responsible for the supervision of the individual insurance and reinsurance undertakings in a group and the group supervisor shall cooperate closely, in particular in cases where an insurance or reinsurance undertaking encounters financial difficulties. With the objective of ensuring that the supervisory authorities, including the group supervisor, have the same amount of relevant information available to them, without prejudice to their respective responsibilities, and irrespective of whether they are established in the same Member State, they shall provide one another with such information in order to allow and facilitate the exercise of the supervisory tasks of the other authorities under this Directive. In that regard, the supervisory authorities concerned and the group supervisor shall communicate to one another without delay all relevant information as soon as it becomes available. The information referred to in this subparagraph includes, but is not limited to, information about actions of the group and supervisory authorities, and information provided by the group. 2. The authorities responsible for the supervision of the individual insurance and reinsurance undertakings in a group and the group supervisor shall each call immediately for a meeting of all supervisory authorities involved in group supervision in at least the following circumstances: (a) where they become aware of a significant breach of the Solvency Capital Requirement or a breach of the Minimum Capital Requirement of an individual insurance or reinsurance undertaking; (b) where they become aware of a significant breach of the Solvency Capital Requirement at group level calculated on the basis of consolidated data or the aggregated group Solvency Capital Requirement, in accordance with whichever calculation method is used in accordance with Title III, Chapter II, Section 1, Subsection 4; (c) where other exceptional circumstances are occurring or have occurred. 3. The Commission shall adopt implementing measures determining the items which are, on a systematic basis, to be gathered by the group supervisor and disseminated to other supervisory authorities concerned or to be transmitted to the group supervisor by the other supervisory authorities concerned. The Commission shall adopt implementing measures specifying the items essential or relevant for supervision at group level with a view to enhancing convergence of supervisory reporting. The measures referred to in this paragraph, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 250 Consultation between supervisory authorities 1. Without prejudice to Article 248, the supervisory authorities concerned shall, where a decision is of importance for the supervisory tasks of other supervisory authorities, prior to that decision, consult each other in the college of supervisors with regard to the following: (a) changes in the shareholder structure, organisational or management structure of insurance and reinsurance undertakings in a group, which require the approval or authorisation of supervisory authorities; and (b) major sanctions or exceptional measures taken by supervisory authorities, including the imposition of a capital add-on to the Solvency Capital Requirement under Article 37 and the imposition of any limitation on the use of an internal model for the calculation of the Solvency Capital Requirement under Title I, Chapter VI, Section 4, Subsection 3. For the purposes of point (b), the group supervisor shall always be consulted. In addition, the supervisory authorities concerned shall, where a decision is based on information received from other supervisory authorities, consult each other prior to that decision. 2. Without prejudice to Article 248, a supervisory authority may decide not to consult in cases of urgency or where such consultation may jeopardise the effectiveness of the decision. In that case, the supervisory authority shall, without delay, inform the other supervisory authorities concerned. Article 251 Requests from the group supervisor to other supervisory authorities The group supervisor may invite the supervisory authorities of the Member State in which a parent undertaking has its head office, and which do not themselves exercise the group supervision pursuant to Article 247, to request from the parent undertaking any information which would be relevant for the exercise of its coordination rights and duties as laid down in Article 248, and to transmit that information to the group supervisor. The group supervisor shall, when it needs information referred to in Article 254(2) which has already been given to another supervisory authority, contact that authority whenever possible in order to prevent duplication of reporting to the various authorities involved in supervision. Article 252 Cooperation with authorities responsible for credit institutions and investment firms Where an insurance or reinsurance undertaking and either a credit institution as defined in Directive 2006/48/EC or an investment firm as defined in Directive 2004/39/EC, or both, are directly or indirectly related or have a common participating undertaking, the supervisory authorities concerned and the authorities responsible for the supervision of those other undertakings shall cooperate closely. Without prejudice to their respective responsibilities, those authorities shall provide one another with any information likely to simplify their task, in particular as set out in this Title. Article 253 Professional secrecy and confidentiality Member States shall authorise the exchange of information between their supervisory authorities and between their supervisory authorities and other authorities, as referred to in Articles 249 to 252. Information received in the framework of group supervision, and in particular any exchange of information between supervisory authorities and between supervisory authorities and other authorities which is provided for in this Title, shall be subject to the provisions of Article 295. Article 254 Access to information 1. Member States shall ensure that the natural and legal persons included within the scope of group supervision, and their related undertakings and participating undertakings, are able to exchange any information which could be relevant for the purposes of group supervision. 2. Member States shall provide that their authorities responsible for exercising group supervision shall have access to any information relevant for the purposes of that supervision regardless of the nature of the undertaking concerned. Article 35 shall apply mutatis mutandis. The supervisory authorities concerned may address the undertakings in the group directly to obtain the necessary information, only where such information has been requested from the insurance undertaking or reinsurance undertaking subject to group supervision and has not been supplied by it within a reasonable period of time. Article 255 Verification of information 1. Member States shall ensure that their supervisory authorities may carry out within their territory, either directly or through the intermediary of persons whom they appoint for that purpose, on-site verification of the information referred to in Article 254 on the premises of any of the following: (a) the insurance or reinsurance undertaking subject to group supervision; (b) related undertakings of that insurance or reinsurance undertaking; (c) parent undertakings of that insurance or reinsurance undertaking; (d) related undertakings of a parent undertaking of that insurance or reinsurance undertaking. 2. Where supervisory authorities wish in specific cases to verify the information concerning an undertaking, whether regulated or not, which is part of a group and is situated in another Member State, they shall ask the supervisory authorities of that other Member State to have the verification carried out. The authorities which receive such a request shall, within the framework of their competences, act upon that request either by carrying out the verification directly, by allowing an auditor or expert to carry it out, or by allowing the authority which made the request to carry it out itself. The group supervisor shall be informed of the action taken. The supervisory authority which made the request may, where it so wishes, participate in the verification when it does not carry out the verification directly. Article 256 Group solvency and financial condition report 1. Member States shall require participating insurance and reinsurance undertakings or insurance holding companies to disclose publicly, on an annual basis, a report on the solvency and financial condition at the level of the group. Articles 51 and 53 to 55 shall apply mutatis mutandis. 2. Where a participating insurance or reinsurance undertaking or an insurance holding company so decides, and subject to the agreement of the group supervisor, it may provide a single solvency and financial condition report which shall comprise the following: (a) the information at the level of the group which must be disclosed in accordance with paragraph 1; (b) the information for any of the subsidiaries within the group which must be individually identifiable and disclosed in accordance with Articles 51 and 53 to 55. Before granting the agreement in accordance with the first subparagraph, the group supervisor shall consult and duly take into account any views and reservations of the members of the college of supervisors. 3. Where the report referred to in paragraph 2 fails to include information which the supervisory authority having authorised a subsidiary within the group requires comparable undertakings to provide, and where the omission is material, the supervisory authority concerned shall have the power to require the subsidiary concerned to disclose the necessary additional information. 4. The Commission shall adopt implementing measures further specifying the information which must be disclosed and the means by which this is to be achieved as regards the single solvency and financial condition report. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 257 Administrative, management or supervisory body of insurance holding companies Member States shall require that all persons who effectively run the insurance holding company are fit and proper to perform their duties. Article 42 shall apply mutatis mutandis. Article 258 Enforcement measures 1. Where the insurance or reinsurance undertakings in a group do not comply with the requirements referred to in Articles 218 to 246 or where the requirements are met but solvency may nevertheless be jeopardised or where the intra-group transactions or the risk concentrations are a threat to the financial position of the insurance or reinsurance undertakings, the following shall require the necessary measures in order to rectify the situation as soon as possible: (a) the group supervisor with respect to the insurance holding company; (b) the supervisory authorities with respect to the insurance and reinsurance undertakings. Where, in the case referred to in point (a) of the first subparagraph, the group supervisor is not one of the supervisory authorities of the Member State in which the insurance holding company has its head office, the group supervisor shall inform those supervisory authorities of its findings with a view to enabling them to take the necessary measures. Where, in the case referred to in point (b) of the first subparagraph, the group supervisor is not one of the supervisory authorities of the Member State in which the insurance or reinsurance undertaking has its head office, the group supervisor shall inform those supervisory authorities of its findings with a view to enabling them to take the necessary measures. Without prejudice to paragraph 2, Member States shall determine the measures which may be taken by their supervisory authorities with respect to insurance holding companies. The supervisory authorities concerned, including the group supervisor, shall where appropriate coordinate their enforcement measures. 2. Without prejudice to their criminal law provisions, Member States shall ensure that sanctions or measures may be imposed on insurance holding companies which infringe laws, regulations or administrative provisions enacted to implement this Title, or on the person effectively managing those companies. The supervisory authorities shall cooperate closely to ensure that such sanctions or measures are effective, especially when the central administration or main establishment of an insurance holding company is not located at its head office. 3. The Commission may adopt implementing measures for the coordination of enforcement measures referred to in paragraphs 1 and 2. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). Article 259 Reporting of CEIOPS 1. CEIOPS shall attend the European Parliament annually for a general parliamentary committee hearing. Where such attendance coincides with the reporting requirement of CEIOPS under Article 71(3), that requirement shall be met, as regards the European Parliament, by the attendance of CEIOPS at that hearing. 2. At the hearing referred to in paragraph 1, CEIOPS shall report, inter alia, on all relevant and significant experiences of the supervisory activities and cooperation between supervisors in the framework of Title III, and, in particular: (a) the process of the nomination of the group supervisor, the number of group supervisors and geographical spread; (b) the working of the college of supervisors, in particular the involvement and commitment of supervisory authorities where they are not the group supervisor. 3. CEIOPS may, for the purposes of paragraph 1, also report on the main lessons drawn from the reviews referred to in Article 248(6), where appropriate. CHAPTER IV Third countries Article 260 Parent undertakings outside the Community: verification of equivalence 1. In the case referred to in Article 213(2)(c), the supervisory authorities concerned shall verify whether the insurance and reinsurance undertakings, the parent undertaking of which has its head office outside the Community, are subject to supervision, by a third-country supervisory authority, which is equivalent to that provided for by this Title on the supervision at the level of the group of insurance and reinsurance undertakings referred to in Article 213(2)(a) and (b). The verification shall be carried out by the supervisory authority which would be the group supervisor if the criteria set out in Article 247(2) were to apply, at the request of the parent undertaking or of any of the insurance and reinsurance undertakings authorised in the Community or on its own initiative, unless the Commission had concluded previously in respect of the equivalence of the third country concerned. In so doing, that supervisory authority shall consult the other supervisory authorities concerned and CEIOPS, before taking a decision. 2. The Commission may adopt implementing measures specifying the criteria to assess whether the prudential regime in a third country for the supervision of groups is equivalent to that laid down in this Title. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 301(3). 3. The Commission may adopt, after consultation of the European Insurance and Occupational Pensions Committee and in accordance with the regulatory procedure referred to in Article 301(2), and taking into account the criteria adopted in accordance with paragraph 2, a decision as to whether the prudential regime for the supervision of groups in a third country is equivalent to that laid down in this Title. Those decisions shall be regularly reviewed to take into account any changes to the prudential regime for the supervision of groups laid down in this Title and to the prudential regime in the third country for the supervision of groups and to any other change in regulation that may affect the decision on equivalence. When a decision has been adopted by the Commission, in accordance with the first subparagraph, in respect of a third country, that decision shall be recognised as determinative for the purposes of the verification referred to in paragraph 1. Article 261 Parent undertakings outside the Community: equivalence 1. In the event of equivalent supervision referred to in Article 260, Member States shall rely on the equivalent group supervision exercised by the third-country supervisory authorities, in accordance with paragraph 2. 2. Articles 247 to 258 shall applymutatis mutandis to the cooperation with third-country supervisory authorities. Article 262 Parent undertakings outside the Community: absence of equivalence 1. In the absence of equivalent supervision referred to in Article 260, Member States shall apply to the insurance and reinsurance undertakings either Articles 218 to 258, mutatis mutandis and with the exception of Articles 236 to 243, or one of the methods set out in paragraph 2. The general principles and methods set out in Articles 218 to 258 shall apply at the level of the insurance holding company, third-country insurance undertaking or third-country reinsurance undertaking. For the sole purpose of the group solvency calculation, the parent undertaking shall be treated as if it were an insurance or reinsurance undertaking subject to the same conditions as laid down in Title I, Chapter VI, Section 3, Subsections 1, 2 and 3 as regards the own funds eligible for the Solvency Capital Requirement and to either of the following: (a) a Solvency Capital Requirement determined in accordance with the principles of Article 226 where it is an insurance holding company; (b) a Solvency Capital Requirement determined in accordance with the principles of Article 227, where it is a third-country insurance undertaking or a third-country reinsurance undertaking. 2. Member States shall allow their supervisory authorities to apply other methods which ensure appropriate supervision of the insurance and reinsurance undertakings in a group. Those methods must be agreed by the group supervisor, after consulting the other supervisory authorities concerned. The supervisory authorities may in particular require the establishment of an insurance holding company which has its head office in the Community, and apply this Title to the insurance and reinsurance undertakings in the group headed by that insurance holding company. The methods chosen shall allow the objectives of the group supervision as defined in this Title to be achieved and shall be notified to the other supervisory authorities concerned and the Commission. Article 263 Parent undertakings outside the Community: levels Where the parent undertaking referred to in Article 260 is itself a subsidiary of an insurance holding company having its head office outside the Community or of a third-country insurance or reinsurance undertaking, Member States shall apply the verification provided for in Article 260 only at the level of the ultimate parent undertaking which is a third-country insurance holding company, a third-country insurance undertaking or a third-country reinsurance undertaking. However, Member States shall allow their supervisory authorities to decide, in the absence of equivalent supervision referred to in Article 260, to carry out a new verification at a lower level where a parent undertaking of insurance or reinsurance undertakings exists, whether a third-country insurance holding company, a third-country insurance undertaking or a third-country reinsurance undertaking. In such a case, the supervisory authority referred to in the second subparagraph of Article 260(1) shall explain its decision to the group. Article 262 shall apply mutatis mutandis. Article 264 Cooperation with third-country supervisory authorities 1. The Commission may submit proposals to the Council for the negotiation of agreements with one or more third countries regarding the means of exercising group supervision over: (a) insurance or reinsurance undertakings which have, as participating undertakings, undertakings within the meaning of Article 213 which have their head office situated in a third country; and (b) third-country insurance undertakings or third-country reinsurance undertakings which have, as participating undertakings, undertakings within the meaning of Article 213 which have their head office in the Community. 2. The agreements referred to in paragraph 1 shall, in particular, seek to ensure that: (a) the supervisory authorities of the Member States are able to obtain the information necessary for the supervision at the level of the group of insurance and reinsurance undertakings which have their head office in the Community and which have subsidiaries or hold participations in undertakings outside the Community; and (b) the supervisory authorities of third countries are able to obtain the information necessary for the supervision at the level of the group of third-country insurance and reinsurance undertakings which have their head office in their territories and which have subsidiaries or hold participations in undertakings in one or more Member States. 3. Without prejudice to Article 300(1) and (2) of the Treaty, the Commission shall, with the assistance of the European Insurance and Occupational Pensions Committee, examine the outcome of the negotiations referred to in paragraph 1. CHAPTER V Mixed-activity insurance holding companies Article 265 Intra-group transactions 1. Member States shall ensure that, where the parent undertaking of one or more insurance or reinsurance undertakings is a mixed-activity insurance holding company, the supervisory authorities responsible for the supervision of those insurance or reinsurance undertakings exercise general supervision over transactions between those insurance or reinsurance undertakings and the mixed-activity holding company and its related undertakings. 2. Articles 245, 249 to 255 and 258 shall apply mutatis mutandis. Article 266 Cooperation with third countries As concerns cooperation with third countries, Article 264 shall apply mutatis mutandis. TITLE IV REORGANISATION AND WINDING-UP OF INSURANCE UNDERTAKINGS CHAPTER I Scope and definitions Article 267 Scope of this Title This Title shall apply to reorganisation measures and winding-up proceedings concerning the following: (a) insurance undertakings; (b) branches situated in the territory of the Community of third-country insurance undertakings. Article 268 Definitions 1. For the purpose of this Title the following definitions shall apply: (a) competent authorities means the administrative or judicial authorities of the Member States which are competent for the purposes of the reorganisation measures or the winding-up proceedings; (b) branch means a permanent presence of an insurance undertaking in the territory of a Member State other than the home Member State which pursues insurance activities; (c) reorganisation measures means measures involving any intervention by the competent authorities which are intended to preserve or restore the financial situation of an insurance undertaking and which affect pre-existing rights of parties other than the insurance undertaking itself, including but not limited to measures involving the possibility of a suspension of payments, suspension of enforcement measures or reduction of claims; (d) winding-up proceedings means collective proceedings involving the realisation of the assets of an insurance undertaking and the distribution of the proceeds among the creditors, shareholders or members as appropriate, which necessarily involve any intervention by the competent authorities, including where the collective proceedings are terminated by a composition or other analogous measure, whether or not they are founded on insolvency or are voluntary or compulsory; (e) administrator means a person or body appointed by the competent authorities for the purpose of administering reorganisation measures; (f) liquidator means a person or body appointed by the competent authorities or by the governing bodies of an insurance undertaking for the purpose of administering winding-up proceedings; (g) insurance claim means an amount which is owed by an insurance undertaking to insured persons, policy holders, beneficiaries or to any injured party having direct right of action against the insurance undertaking and which arises from an insurance contract or from any operation provided for in Article 2(3)(b) and (c) in direct insurance business, including an amount set aside for those persons, when some elements of the debt are not yet known. The premium owed by an insurance undertaking as a result of the non-conclusion or cancellation of an insurance contract or operation referred to in point (g) of the first subparagraph in accordance with the law applicable to such a contract or operation before the opening of the winding-up proceedings shall also be considered an insurance claim. 2. For the purpose of applying this Title to reorganisation measures and winding-up proceedings concerning a branch situated in a Member State of a third-country insurance undertaking the following definitions shall apply: (a) home Member State means the Member State in which the branch was granted authorisation in accordance with Articles 145 to 149; (b) supervisory authorities means the supervisory authorities of the home Member State; (c) competent authorities means the competent authorities of the home Member State. CHAPTER II Reorganisation measures Article 269 Adoption of reorganisation measures applicable law 1. Only the competent authorities of the home Member State shall be entitled to decide on the reorganisation measures with respect to an insurance undertaking, including its branches. 2. The reorganisation measures shall not preclude the opening of winding-up proceedings by the home Member State. 3. The reorganisation measures shall be governed by the laws, regulations and procedures applicable in the home Member State, unless otherwise provided in Articles 285 to 292. 4. Reorganisation measures taken in accordance with the legislation of the home Member State shall be fully effective throughout the Community without any further formalities, including against third parties in other Member States, even where the legislation of those other Member States does not provide for such reorganisation measures or alternatively makes their implementation subject to conditions which are not fulfilled. 5. The reorganisation measures shall be effective throughout the Community once they become effective in the home Member State. Article 270 Information to the supervisory authorities The competent authorities of the home Member State shall inform as a matter or urgency the supervisory authorities of that Member State of their decision on any reorganisation measure, where possible before the adoption of such a measure and failing that immediately thereafter. The supervisory authorities of the home Member State shall inform as a matter of urgency the supervisory authorities of all other Member States of the decision to adopt reorganisation measures including the possible practical effects of such measures. Article 271 Publication of decisions on reorganisation measures 1. Where an appeal is possible in the home Member State against a reorganisation measure, the competent authorities of the home Member State, the administrator or any person entitled to do so in the home Member State shall make public the decision on a reorganisation measure in accordance with the publication procedures provided for in the home Member State and, furthermore, publish in the Official Journal of the European Union at the earliest opportunity an extract from the document establishing the reorganisation measure. The supervisory authorities of the other Member States which have been informed of the decision on a reorganisation measure pursuant to Article 270 may ensure the publication of such decision within their territory in the manner they consider appropriate. 2. The publications provided for in paragraph 1 shall specify the competent authority of the home Member State, the applicable law as provided in Article 269(3) and the administrator appointed, if any. They shall be made in the official language or in one of the official languages of the Member State in which the information is published. 3. The reorganisation measures shall apply regardless of the provisions concerning publication set out in paragraphs 1 and 2 and shall be fully effective as against creditors, unless the competent authorities of the home Member State or the law of that Member State provide otherwise. 4. Where reorganisation measures affect exclusively the rights of shareholders, members or employees of an insurance undertaking, considered in those capacities, paragraphs 1, 2 and 3 shall not apply unless the law applicable to the reorganisation measures provides otherwise. The competent authorities shall determine the manner in which the parties referred to in the first subparagraph are to be informed in accordance with the applicable law. Article 272 Information to known creditors right to lodge claims 1. Where the law of the home Member State requires a claim to be lodged in order for it to be recognised or provides for compulsory notification of a reorganisation measure to creditors whose habitual residence, domicile or head office is situated in that Member State, the competent authorities of the home Member State or the administrator shall also inform known creditors whose habitual residence, domicile or head office is situated in another Member State, in accordance with Article 281 and Article 283(1). 2. Where the law of the home Member State provides for the right of creditors whose habitual residence, domicile or head office is situated in that Member State to lodge claims or to submit observations concerning their claims, creditors whose habitual residence, domicile or head office is situated in another Member State shall have the same right in accordance with Article 282 and Article 283(2). CHAPTER III Winding-up proceedings Article 273 Opening of winding-up proceedings information to the supervisory authorities 1. Only the competent authorities of the home Member State shall be entitled to take a decision concerning the opening of winding-up proceedings with regard to an insurance undertaking, including its branches in other Member States. This decision may be taken in the absence, or following the adoption, of reorganisation measures. 2. A decision concerning the opening of winding-up proceedings of an insurance undertaking, including its branches in other Member States, adopted in accordance with the legislation of the home Member State shall be recognised without further formality throughout the Community and shall be effective there as soon as the decision is effective in the Member State in which the proceedings are opened. 3. The competent authorities of the home Member State shall inform as a matter of urgency the supervisory authorities of that Member State of the decision to open winding-up proceedings, where possible before the proceedings are opened and failing that immediately thereafter. The supervisory authorities of the home Member State shall inform as a matter of urgency the supervisory authorities of all other Member States of the decision to open winding-up proceedings including the possible practical effects of such proceedings. Article 274 Applicable law 1. The decision to open winding-up proceedings with regard to an insurance undertaking, the winding-up proceedings and their effects shall be governed by the law applicable in the home Member State unless otherwise provided in Articles 285 to 292. 2. The law of the home Member State shall determine at least the following: (a) the assets which form part of the estate and the treatment of assets acquired by, or devolving to, the insurance undertaking after the opening of the winding-up proceedings; (b) the respective powers of the insurance undertaking and the liquidator; (c) the conditions under which set-off may be invoked; (d) the effects of the winding-up proceedings on current contracts to which the insurance undertaking is party; (e) the effects of the winding-up proceedings on proceedings brought by individual creditors, with the exception of lawsuits pending referred to in Article 292; (f) the claims which are to be lodged against the estate of the insurance undertaking and the treatment of claims arising after the opening of winding-up proceedings; (g) the rules governing the lodging, verification and admission of claims; (h) the rules governing the distribution of proceeds from the realisation of assets, the ranking of claims, and the rights of creditors who have obtained partial satisfaction after the opening of winding-up proceedings by virtue of a right in rem or through a set-off; (i) the conditions for and the effects of closure of winding-up proceedings, in particular by composition; (j) rights of the creditors after the closure of winding-up proceedings; (k) the party who is to bear the cost and expenses incurred in the winding-up proceedings; and (l) the rules relating to the nullity, voidability or unenforceability of legal acts detrimental to all the creditors. Article 275 Treatment of insurance claims 1. Member States shall ensure that insurance claims take precedence over other claims against the insurance undertaking in one or both of the following ways: (a) with regard to assets representing the technical provisions, insurance claims shall take absolute precedence over any other claim on the insurance undertaking; or (b) with regard to the whole of the assets of the insurance undertaking, insurance claims shall take precedence over any other claim on the insurance undertaking with the only possible exception of the following: (i) claims by employees arising from employment contracts and employment relationships; (ii) claims by public bodies on taxes; (iii) claims by social security systems; (iv) claims on assets subject to rights in rem. 2. Without prejudice to paragraph 1, Member States may provide that the whole or part of the expenses arising from the winding-up procedure, as determined by their national law, shall take precedence over insurance claims. 3. Member States which have chosen the option provided for in paragraph 1(a) shall require insurance undertakings to establish and keep up to date a special register in accordance with Article 276. Article 276 Special register 1. Every insurance undertaking shall keep at its head office a special register of the assets used to cover the technical provisions calculated and invested in accordance with the law of the home Member State. 2. Where an insurance undertaking carries on both life and non-life insurance activities, it shall keep at its head office separate registers for each type of business. However, where a Member State authorises insurance undertakings to cover life and the risks listed in classes 1 and 2 of Part A of Annex I, it may provide that those insurance undertakings must keep a single register for the whole of their activities. 3. The total value of the assets entered, valued in accordance with the law applicable in the home Member State, shall at no time be less than the value of the technical provisions. 4. Where an asset entered in the register is subject to a right in rem in favour of a creditor or a third party, with the result that part of the value of the asset is not available for the purpose of covering commitments, that fact shall be recorded in the register and the amount not available shall not be included in the total value referred to in paragraph 3. 5. The treatment of an asset in the case of the winding-up of the insurance undertaking with respect to the option provided for in Article 275(1)(a) shall be determined by the legislation of the home Member State, except where Articles 286, 287 or 288 apply to that asset where: (a) the asset used to cover technical provisions is subject to a right in rem in favour of a creditor or a third party, without meeting the conditions set out in paragraph 4; (b) such an asset is subject to a reservation of title in favour of a creditor or of a third party; or (c) a creditor has a right to demand the set-off of his claim against the claim of the insurance undertaking. 6. Once winding-up proceedings have been opened, the composition of the assets entered in the register in accordance with paragraphs 1 to 5 shall not be changed and no alteration other than the correction of purely clerical errors shall be made in the registers, except with the authorisation of the competent authority. However, the liquidators shall add to those assets the yield therefrom and the value of the pure premiums received in respect of the class of insurance concerned between the opening of the winding-up proceedings and the time of payment of the insurance claims or until any transfer of portfolio is effected. 7. Where the product of the realisation of assets is less than their estimated value in the registers, the liquidators shall justify this to the supervisory authorities of the home Member States. Article 277 Subrogation to a guarantee scheme The home Member State may provide that, where the rights of insurance creditors have been subrogated to a guarantee scheme established in that Member State, claims by that scheme shall not benefit from the provisions of Article 275(1). Article 278 Representation of preferential claims by assets Member States which choose the option set out in Article 275(1)(b) shall require every insurance undertaking to ensure that the claims which may take precedence over insurance claims pursuant to Article 275(1)(b) and which are registered in the insurance undertakings accounts are represented, at any moment and independently of a possible winding-up, by assets. Article 279 Withdrawal of the authorisation 1. Where the opening of winding-up proceedings is decided in respect of an insurance undertaking, the authorisation of that undertaking shall be withdrawn in accordance with the procedure laid down in Article 144, except to the extent necessary for the purposes of paragraph 2. 2. The withdrawal of authorisation pursuant to paragraph 1 shall not prevent the liquidator or any other person appointed by the competent authorities from pursuing some of the activities of the insurance undertaking in so far as that is necessary or appropriate for the purposes of winding-up. The home Member State may provide that such activities shall be pursued with the consent and under the supervision of the supervisory authorities of that Member State. Article 280 Publication of decisions on winding-up proceedings 1. The competent authority, the liquidator or any person appointed for that purpose by the competent authority shall publish the decision to open winding-up proceedings in accordance with the publication procedures provided for in the home Member State and also publish an extract from the winding-up decision in the Official Journal of the European Union. The supervisory authorities of all other Member States which have been informed of the decision to open winding-up proceedings in accordance with Article 273(3) may ensure the publication of such decision within their territories in the manner they consider appropriate. 2. The publication referred to in paragraph 1 shall specify the competent authority of the home Member State, the applicable law and the liquidator appointed. It shall be in the official language or in one of the official languages of the Member State in which the information is published. Article 281 Information to known creditors 1. When winding-up proceedings are opened, the competent authorities of the home Member State, the liquidator or any person appointed for that purpose by the competent authorities shall without delay individually inform by written notice each known creditor whose habitual residence, domicile or head office is situated in another Member State. 2. The notice referred to in paragraph 1 shall cover time-limits, the sanctions laid down with regard to those time-limits, the body or authority empowered to accept the lodging of claims or observations relating to claims and any other measures. The notice shall also indicate whether creditors whose claims are preferential or secured in rem need to lodge their claims. In the case of insurance claims, the notice shall further indicate the general effects of the winding-up proceedings on the insurance contracts, in particular, the date on which the insurance contracts or the operations will cease to produce effects and the rights and duties of insured persons with regard to the contract or operation. Article 282 Right to lodge claims 1. Any creditor, including public authorities of Member States, whose habitual residence, domicile or head office is situated in a Member State other than the home Member State shall have the right to lodge claims or to submit written observations relating to claims. 2. The claims of all creditors referred to in paragraph 1 shall be treated in the same way and given the same ranking as claims of an equivalent nature which may be lodged by creditors whose habitual residence, domicile or head office is situated in the home Member State. Competent authorities shall therefore operate without discrimination at Community level. 3. Except in cases where the law of the home Member State otherwise allows, a creditor shall send to the competent authority copies of any supporting documents and shall indicate the following: (a) the nature and the amount of the claim; (b) the date on which the claim arose; (c) whether he alleges preference, security in rem or reservation of title in respect of the claim; (d) where appropriate, what assets are covered by his security. The precedence granted to insurance claims by Article 275 need not be indicated. Article 283 Languages and form 1. The information in the notice referred to in Article 281(1) shall be provided in the official language or one of the official languages of the home Member State. For that purpose a form shall be used bearing either of the following headings in all the official languages of the European Union: (a) Invitation to lodge a claim; time-limits to be observed; or (b) where the law of the home Member State provides for the submission of observations relating to claims, Invitation to submit observations relating to a claim; time-limits to be observed. However, where a known creditor is the holder of an insurance claim, the information in the notice referred to in Article 281(1) shall be provided in the official language or one of the official languages of the Member State in which the habitual residence, domicile or head office of the creditor is situated. 2. Creditors whose habitual residence, domicile or head office is situated in a Member State other than the home Member State may lodge their claims or submit observations relating to claims in the official language or one of the official languages of that other Member State. However, in that case, the lodging of their claims or the submission of observations on their claims, as appropriate, shall bear the heading Lodgement of claim or Submission of observations relating to claims, as appropriate, in the official language or in one of the official languages of the home Member State. Article 284 Regular information to the creditors 1. Liquidators shall, in an appropriate manner, keep creditors regularly informed on the progress of the winding-up. 2. The supervisory authorities of the Member States may request information on developments in the winding-up procedure from the supervisory authorities of the home Member State. CHAPTER IV Common provisions Article 285 Effects on certain contracts and rights By way of derogation from Articles 269 and 274, the effects of the opening of reorganisation measures or of winding-up proceedings shall be governed as follows: (a) in regard to employment contracts and employment relationships, exclusively by the law of the Member State applicable to the employment contract or employment relationship; (b) in regard to contracts conferring the right to make use of or acquire immovable property, exclusively by the law of the Member State where the immovable property is situated; and (c) in regard to rights of the insurance undertaking with respect to immovable property, a ship or an aircraft subject to registration in a public register, exclusively by the law of the Member State under the authority of which the register is kept. Article 286 Rights in rem of third parties 1. The opening of reorganisation measures or winding-up proceedings shall not affect the rights in rem of creditors or third parties in respect of tangible or intangible, movable or immovable assets  both specific assets and collections of indefinite assets as a whole which change from time to time  which belong to the insurance undertaking and which are situated within the territory of another Member State at the time of the opening of such measures or proceedings. 2. The rights referred to in paragraph 1 shall include at least: (a) the right to dispose of assets or have them disposed of and to obtain satisfaction from the proceeds of or income from those assets, in particular by virtue of a lien or a mortgage; (b) the exclusive right to have a claim met, in particular a right guaranteed by a lien in respect of the claim or by assignment of the claim by way of a guarantee; (c) the right to demand the assets from or to require restitution by anyone having possession or use of them contrary to the wishes of the party so entitled; (d) a right to the beneficial use of assets. 3. The right, recorded in a public register and enforceable against third parties, under which a right in rem within the meaning of paragraph 1 may be obtained, shall be considered to be a right in rem. 4. Paragraph 1 shall not preclude actions for nullity, voidability or unenforceability referred to in Article 274(2)(l). Article 287 Reservation of title 1. The opening of reorganisation measures or winding-up proceedings against an insurance undertaking purchasing an asset shall not affect the rights of a seller which are based on a reservation of title where at the time of the opening of such measures or proceedings the asset is situated within the territory of a Member State other than that in which such measures or proceedings were opened. 2. The opening, after delivery of the asset, of reorganisation measures or winding-up proceedings against an insurance undertaking which is selling an asset shall not constitute grounds for rescinding or terminating the sale and shall not prevent the purchaser from acquiring title where at the time of the opening of such measures or proceedings the asset sold is situated within the territory of a Member State other than that in which such measures or proceedings were opened. 3. Paragraphs 1 and 2 shall not preclude actions for nullity, voidability or unenforceability referred to in Article 274(2)(l). Article 288 Set-off 1. The opening of reorganisation measures or winding-up proceedings shall not affect the right of creditors to demand the set-off of their claims against the claims of the insurance undertaking, where such a set-off is permitted by the law applicable to the claim of the insurance undertaking. 2. Paragraph 1 shall not preclude actions for nullity, voidability or unenforceability referred to in Article 274(2)(l). Article 289 Regulated markets 1. Without prejudice to Article 286 the effects of a reorganisation measure or the opening of winding-up proceedings on the rights and obligations of the parties to a regulated market shall be governed solely by the law applicable to that market. 2. Paragraph 1 shall not preclude actions for nullity, voidability, or unenforceability referred to in Article 274(2)(l) which may be taken to set aside payments or transactions under the law applicable to that market. Article 290 Detrimental acts Article 274(2)(l) shall not apply where a person who has benefited from a legal act which is detrimental to all the creditors provides proof of that act being subject to the law of a Member State other than the home Member State, and proof that that law does not allow any means of challenging that act in the relevant case. Article 291 Protection of third-party purchasers The following law shall be applicable where, by an act concluded after the adoption of a reorganisation measure or the opening of winding-up proceedings, an insurance undertaking disposes, for consideration, of any of the following: (a) in regard to immovable assets, the law of the Member State where the immovable property is situated; (b) in regard to ships or aircraft subject to registration in a public register, the law of the Member State under the authority of which the register is kept; (c) in regard to transferable or other securities, the existence or transfer of which presupposes entry in a register or account laid down by law or which are placed in a central deposit system governed by the law of a Member State, the law of the Member State under the authority of which the register, account or system is kept. Article 292 Lawsuits pending The effects of reorganisation measures or winding-up proceedings on a pending lawsuit concerning an asset or a right of which the insurance undertaking has been divested shall be governed solely by the law of the Member State in which the lawsuit is pending. Article 293 Administrators and liquidators 1. The appointment of the administrator or the liquidator shall be evidenced by a certified copy of the original decision of appointment or by any other certificate issued by the competent authorities of the home Member State. The Member State in which the administrator or liquidator wishes to act may require a translation into the official language or one of the official languages of that Member State. No formal authentication of that translation or other similar formality shall be required. 2. Administrators and liquidators shall be entitled to exercise within the territory of all the Member States all the powers which they are entitled to exercise within the territory of the home Member State. Persons to assist or represent administrators and liquidators may be appointed, in accordance with the law of the home Member State, in the course of the reorganisation measure or winding-up proceedings, in particular in host Member States and, specifically, in order to help overcome any difficulties encountered by creditors in that State. 3. In exercising their powers according to the law of the home Member State, administrators or liquidators shall comply with the law of the Member States within which they wish to take action, in particular with regard to procedures for the realisation of assets and the informing of employees. Those powers shall not include the use of force or the right to rule on legal proceedings or disputes. Article 294 Registration in a public register 1. The administrator, liquidator or any other authority or person duly empowered in the home Member State may request that a reorganisation measure or the decision to open winding-up proceedings be registered in any relevant public register kept in the other Member States. However, where a Member State provides for mandatory registration, the authority or person referred to in the first subparagraph shall take all the measures necessary to ensure such registration. 2. The costs of registration shall be regarded as costs and expenses incurred in the proceedings. Article 295 Professional secrecy All persons required to receive or divulge information in connection with the procedures laid down in Articles 270, 273 and 296 shall be bound by the provisions on professional secrecy, as laid down in Articles 64 to 69, with the exception of any judicial authorities to which existing national provisions apply. Article 296 Treatment of branches of third-country insurance undertakings Where a third-country insurance undertaking has branches established in more than one Member State, each branch shall be treated independently with regard to the application of this Title. The competent authorities and the supervisory authorities of those Member States shall endeavour to coordinate their actions. Any administrators or liquidators shall likewise endeavour to coordinate their actions. TITLE V OTHER PROVISIONS Article 297 Right to apply to the courts Member States shall ensure that decisions taken in respect of an insurance or a reinsurance undertaking under laws, regulations and administrative provisions implementing this Directive are subject to the right to apply to the courts. Article 298 Cooperation between the Member States and the Commission 1. The Member States shall cooperate with each other for the purpose of facilitating the supervision of insurance and reinsurance within the Community and the application of this Directive. 2. The Commission and the supervisory authorities of the Member States shall collaborate closely with each other for the purpose of facilitating the supervision of insurance and reinsurance within the Community and of examining any difficulties which may arise in the application of this Directive. 3. Member States shall inform the Commission of any major difficulties to which the application of this Directive gives rise. The Commission and the supervisory authorities of the Member States concerned shall examine those difficulties as quickly as possible in order to find an appropriate solution. Article 299 Euro Where this Directive makes reference to the euro, the exchange value in national currencies to be used with effect from 31 December of each year shall be the value which applies on the last day of the preceding October for which exchange values for the euro are available in all Community currencies. Article 300 Revision of amounts expressed in euro The amounts expressed in euro in this Directive shall be revised every five years, by increasing the base amount in euro by the percentage change in the Harmonised Indices of Consumer Prices of all Member States as published by Eurostat starting from 31 October 2012 until the date of revision and rounded up to a multiple of EUR 100 000. If the percentage change since the previous revision is less than 5 %, the amounts will not be revised. The Commission shall publish the revised amounts in the Official Journal of the European Union. The revised amounts shall be implemented by Member States within 12 months of the publication in the Official Journal of the European Union. Article 301 Committee procedure 1. The Commission shall be assisted by the European Insurance and Occupational Pensions Committee. 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. 3. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 302 Notifications submitted prior to entry into force of the laws, regulations and administrative provisions necessary to comply with Articles 57 to 63 The assessment procedure applied to proposed acquisitions for which notifications referred to in Article 57 have been submitted to the competent authorities prior to the entry into force of the laws, regulations and administrative provisions necessary to comply with Articles 57 to 63, shall be carried out in accordance with the national law of Member States in force at the time of notification. Article 303 Amendments to Directive 2003/41/EC Directive 2003/41/EC shall be amended as follows: 1. Article 17(2) is replaced by the following: 2. For the purposes of calculating the minimum amount of additional assets, the rules laid down in Articles 17a to 17d shall apply.. 2. The following articles are inserted: Article 17a Available solvency margin 1. Each Member State shall require of every institution referred to in Article 17(1) which is located in its territory an adequate available solvency margin in respect of its entire business at all times which is at least equal to the requirements in this Directive. 2. The available solvency margin shall consist of the assets of the institution free of any foreseeable liabilities, less any intangible items, including: (a) the paid-up share capital or, in the case of an institution taking the form of a mutual undertaking, the effective initial fund plus any accounts of the members of the mutual undertaking which fulfil the following criteria: (i) the memorandum and articles of association must stipulate that payments may be made from those accounts to members of the mutual undertaking only in so far as this does not cause the available solvency margin to fall below the required level or, after the dissolution of the undertaking, where all the undertaking's other debts have been settled; (ii) the memorandum and articles of association must stipulate, with respect to any payments referred to in point (i) for reasons other than the individual termination of membership in the mutual undertaking, that the competent authorities must be notified at least one month in advance and can prohibit the payment within that period; and (iii) the relevant provisions of the memorandum and articles of association may be amended only after the competent authorities have declared that they have no objection to the amendment, without prejudice to the criteria stated in points (i) and (ii); (b) reserves (statutory and free) not corresponding to underwriting liabilities; (c) the profit or loss brought forward after deduction of dividends to be paid; and (d) in so far as authorised under national law, profit reserves appearing in the balance sheet where they may be used to cover any losses which may arise and where they have not been made available for distribution to members and beneficiaries. The available solvency margin shall be reduced by the amount of own shares directly held by the institution. 3. Member States may provide that the available solvency margin may also comprise: (a) cumulative preferential share capital and subordinated loan capital up to 50 % of the lesser of the available solvency margin and the required solvency margin, no more than 25 % of which shall consist of subordinated loans with a fixed maturity, or fixed-term cumulative preferential share capital, provided that binding agreements exist under which, in the event of the bankruptcy or liquidation of the institution, the subordinated loan capital or preferential share capital ranks after the claims of all other creditors and is not to be repaid until all other debts outstanding at the time have been settled; (b) securities with no specified maturity date and other instruments, including cumulative preferential shares other than those referred to in point (a), to a maximum of 50 % of the available solvency margin, or the required solvency margin, whichever the lesser, for the total of such securities, and the subordinated loan capital referred to in point (a) provided they fulfil the following conditions: (i) they must not be repaid on the initiative of the bearer or without the prior consent of the competent authority; (ii) the contract of issue must enable the institution to defer the payment of interest on the loan; (iii) the lenders claims on the institution must rank entirely after those of all non-subordinated creditors; (iv) the documents governing the issue of the securities must provide for the loss-absorption capacity of the debt and unpaid interest, while enabling the institution to continue its business; and (v) only fully paid-up amounts must be taken into account. For the purposes of point (a), subordinated loan capital shall also fulfil the following conditions: (i) only fully paid-up funds shall be taken into account; (ii) for loans with a fixed maturity, the original maturity shall be at least five years. No later than one year before the repayment date, the institution shall submit to the competent authorities for their approval a plan showing how the available solvency margin will be kept at or brought to the required level at maturity, unless the extent to which the loan may rank as a component of the available solvency margin is gradually reduced during at least the five years before the repayment date. The competent authorities may authorise the early repayment of such loans provided application is made by the issuing institution and its available solvency margin will not fall below the required level; (iii) loans the maturity of which is not fixed shall be repayable only subject to five years notice unless the loans are no longer considered as a component of the available solvency margin or unless the prior consent of the competent authorities is specifically required for early repayment. In the latter event the institution shall notify the competent authorities at least six months before the date of the proposed repayment, specifying the available solvency margin and the required solvency margin both before and after that repayment. The competent authorities shall authorise repayment only where the institutions available solvency margin will not fall below the required level; (iv) the loan agreement shall not include any clause providing that in specified circumstances, other than the winding-up of the institution, the debt will become repayable before the agreed repayment dates; and (v) the loan agreement may be amended only after the competent authorities have declared that they have no objection to the amendment. 4. Upon application, with supporting evidence, by the institution to the competent authority of the home Member State and with the agreement of that competent authority, the available solvency margin may also comprise: (a) where Zillmerising is not practised or where, if practised, it is less than the loading for acquisition costs included in the premium, the difference between a non-Zillmerised or partially Zillmerised mathematical provision and a mathematical provision Zillmerised at a rate equal to the loading for acquisition costs included in the premium; (b) any hidden net reserves arising out of the valuation of assets, in so far as such hidden net reserves are not of an exceptional nature; (c) one half of the unpaid share capital or initial fund, once the paid-up part amounts to 25 % of that share capital or fund, up to 50 % of the available or required solvency margin, whichever is the lesser. The figure referred to in point (a) shall not exceed 3,5 % of the sum of the differences between the relevant capital sums of life assurance and occupational retirement provision activities and the mathematical provisions for all policies for which Zillmerising is possible. The difference shall be reduced by the amount of any undepreciated acquisition costs entered as an asset. 5. The Commission may adopt implementing measures relating to paragraphs 2 to 4 in order to take account of developments that justify a technical adjustment of the elements eligible for the available solvency margin. Those measures, designed to amend non-essential elements of this Directive by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 21b. Article 17b Required solvency margin 1. Subject to Article 17c, the required solvency margin shall be determined as laid down in paragraphs 2 to 6 according to the liabilities underwritten. 2. The required solvency margin shall be equal to the sum of the following results: (a) the first result: a 4 % fraction of the mathematical provisions relating to direct business and reinsurance acceptances gross of reinsurance cessions shall be multiplied by the ratio, which shall not be less than 85 %, for the previous financial year, of the mathematical provisions net of reinsurance cessions to the gross total mathematical provisions; (b) the second result: for policies on which the capital at risk is not a negative figure, a 0,3 % fraction of such capital underwritten by the institution shall be multiplied by the ratio, which shall not be less than 50 %, for the previous financial year, of the total capital at risk retained as the institutions liability after reinsurance cessions and retrocessions to the total capital at risk gross of reinsurance. For temporary assurances on death of a maximum term of three years, that fraction shall be 0,1 %. For such assurance of a term of more than three years but not more than five years, that fraction shall be 0,15 %. 3. For supplementary insurances referred to in Article 2(3)(a)(iii) of Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (37) the required solvency margin shall be equal to the required solvency margin for institutions as laid down in Article 17d. 4. For capital redemption operations referred to in Article 2(3)(b)(ii) of Directive 2009/138/EC, the required solvency margin shall be equal to a 4 % fraction of the mathematical provisions calculated in compliance with paragraph 2(a). 5. For operations referred to in Article 2(3)(b)(i) of Directive 2009/138/EC, the required solvency margin shall be equal to 1 % of their assets. 6. For assurances covered by Article 2(3)(a)(i) and (ii) of Directive 2009/138/EC linked to investment funds and for the operations referred to in Article 2(3)(b)(iii), (iv) and (v) of Directive 2009/138/EC, the required solvency margin shall be equal to the sum of the following: (a) in so far as the institution bears an investment risk, a 4 % fraction of the technical provisions, calculated in compliance with paragraph 2(a); (b) in so far as the institution bears no investment risk but the allocation to cover management expenses is fixed for a period exceeding five years, a 1 % fraction of the technical provisions, calculated in compliance with paragraph 2(a); (c) in so far as the institution bears no investment risk and the allocation to cover management expenses is not fixed for a period exceeding five years, an amount equivalent to 25 % of the net administrative expenses of the previous financial year pertaining to such business; (d) in so far as the institution covers a death risk, a 0,3 % fraction of the capital at risk calculated in compliance with paragraph 2(b). Article 17c Guarantee fund 1. Member States may provide that one third of the required solvency margin as specified in Article 17b shall constitute the guarantee fund. That fund shall comprise the items listed in Article 17a(2) and (3) and, subject to the agreement of the competent authority of the home Member State, in Article 17a(4)(b). 2. The guarantee fund shall not be less than EUR 3 million. Any Member State may provide for a 25 % reduction of the minimum guarantee fund in the case of mutual and mutual-type undertakings. Article 17d Required solvency margin for the purpose of Article 17b(3) 1. The required solvency margin shall be determined on the basis either of the annual amount of premiums or contributions, or of the average burden of claims for the past three financial years. 2. The amount of the required solvency margin shall be equal to the higher of the two results as set out in paragraphs 3 and 4. 3. The premium basis shall be calculated using the higher of gross written premiums or contributions as calculated below, and gross earned premiums or contributions. The premiums or contributions (inclusive of charges ancillary to premiums or contributions) due in respect of direct business in the previous financial year shall be aggregated. To that sum there shall be added the amount of premiums accepted for all reinsurance in the previous financial year. From that sum there shall then be deducted the total amount of premiums or contributions cancelled in the previous financial year, as well as the total amount of taxes and levies pertaining to the premiums or contributions entering into the aggregate. The amount so obtained shall be divided into two portions, the first extending up to EUR 50 million, the second comprising the excess; 18 % of the first portion and 16 % of the second shall be added together. The sum so obtained shall be multiplied by the ratio existing in respect of the sum of the previous three financial years between the amount of claims remaining to be borne by the institution after deduction of amounts recoverable under reinsurance and the gross amount of claims. That ratio shall be no less than 50 %. 4. The claims basis shall be calculated, as follows: The amounts of claims paid in respect of direct business (without any deduction of claims borne by reinsurers and retrocessionaires) in the periods specified in paragraph 1 shall be aggregated. To that sum there shall be added the amount of claims paid in respect of reinsurances or retrocessions accepted during the same periods and the amount of provisions for claims outstanding established at the end of the previous financial year both for direct business and for reinsurance acceptances. From that sum there shall be deducted the amount of recoveries effected during the periods specified in paragraph 1. From the sum then remaining, there shall be deducted the amount of provisions for claims outstanding established at the commencement of the second financial year preceding the last financial year for which there are accounts, both for direct business and for reinsurance acceptances. One third of the amount so obtained shall be divided into two portions, the first extending up to EUR 35 million and the second comprising the excess; 26 % of the first portion and 23 % of the second, shall be added together. The sum so obtained shall be multiplied by the ratio existing in respect of the sum of the previous three financial years between the amount of claims remaining to be borne by the institution after deduction of amounts recoverable under reinsurance and the gross amount of claims. That ratio shall be no less than 50 %. 5. Where the required solvency margin as calculated in paragraphs 2 to 4 is lower than the required solvency margin of the preceding year, the required solvency margin shall be at least equal to the required solvency margin of the preceding year, multiplied by the ratio of the amount of the technical provisions for claims outstanding at the end of the previous financial year and the amount of the technical provisions for claims outstanding at the beginning of the previous financial year. In those calculations technical provisions shall be calculated net of reinsurance but the ratio may be no higher than 1. 3. The following articles are inserted: Article 21a Review of the amount of the guarantee fund 1. The amount in euro as laid down in Article 17c(2) shall be reviewed annually starting on 31 October 2012, in order to take account of changes in the Harmonised Indices of Consumer Prices of all Member States as published by Eurostat. That amount shall be adapted automatically, by increasing the base amount in euro by the percentage change in that index over the period between 31 December 2009 and the review date and rounded up to a multiple of EUR 100 000. If the percentage change since the last adaptation is less than 5 %, no adaptation shall take place. 2. The Commission shall inform the European Parliament and the Council annually of the review and the adapted amount referred to in paragraph 1. Article 21b Committee procedure 1. The Commission shall be assisted by the European Insurance and Occupational Pensions Committee established by Commission Decision 2004/9/EC (38). 2. Where reference is made to this paragraph, Article 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 304 Duration-based equity risk sub-module 1. Member States may authorise life insurance undertakings providing: (a) occupational retirement provision business in accordance with Article 4 of Directive 2003/41/EC, or (b) retirement benefits paid by reference to reaching, or the expectation of reaching, retirement where the premiums paid for those benefits have a tax deduction which is authorised to policy holders in accordance with the national legislation of the Member State that has authorised the undertaking; where (i) all assets and liabilities corresponding to the business are ring-fenced, managed and organised separately from the other activities of the insurance undertakings, without any possibility of transfer; (ii) the activities of the undertaking related to points (a) and (b), in relation to which the approach referred to in this paragraph is applied, are pursued only in the Member State where the undertaking has been authorised; and (iii) the average duration of the liabilities corresponding to the business held by the undertaking exceeds an average of 12 years; to apply an equity risk sub-module of the Solvency Capital Requirement, which is calibrated using a Value-at-Risk measure, over a time period, which is consistent with the typical holding period of equity investments for the undertaking concerned, with a confidence level providing the policy holders and beneficiaries with a level of protection equivalent to that set out in Article 101, where the approach provided for in this Article is used only in respect of those assets and liabilities referred in point (i). In the calculation of the Solvency Capital Requirement those assets and liabilities shall be fully considered for the purpose of assessing the diversification effects, without prejudice to the need to safeguard the interests of policy holders and beneficiaries in other Member States. Subject to the approval of the supervisory authorities, the approach set out in the first subparagraph shall be used only where the solvency and liquidity position as well as the strategies, processes and reporting procedures of the undertaking concerned with respect to asset liability management are such as to ensure, on an ongoing basis, that it is able to hold equity investments for a period which is consistent with the typical holding period of equity investments for the undertaking concerned. The undertaking shall be able to demonstrate to the supervisory authority that that condition is verified with the level of confidence necessary to provide policy holders and beneficiaries with a level of protection equivalent to that set out in Article 101. Insurance and reinsurance undertakings shall not revert to applying the approach set out in Article 105, except in duly justified circumstances and subject to the approval of the supervisory authorities. 2. The Commission shall submit to the European Insurance and Occupational Pensions Committee and the European Parliament, by 31 October 2015, a report on the application of the approach set out in paragraph 1 and the supervisory authorities practices adopted pursuant to paragraph 1, accompanied, where appropriate, by adequate proposals. That report shall address, in particular, cross-border effects of the use of that approach with a view to preventing regulatory arbitrage by insurance and reinsurance undertakings. TITLE VI TRANSITIONAL AND FINAL PROVISIONS CHAPTER I Transitional provisions Section 1 Insurance Article 305 Derogations and abolition of restrictive measures 1. Member States may exempt non-life insurance undertakings which on 31 January 1975 did not comply with the requirements of Articles 16 and 17 of Directive 73/239/EEC whose annual premium or contribution income on 31 July 1978 fell short of six times the amount of the minimum guarantee fund required under Article 17(2) of Directive 73/239/EEC from the requirement to establish such minimum guarantee fund before the end of the financial year in respect of which the premium or contribution income is as much as six times such minimum guarantee fund. After considering the results of the examination provided for under Article 298(2), the Council shall unanimously decide, on a proposal from the Commission, when that exemption is to be abolished by Member States. 2. Non-life insurance undertakings set up in the United Kingdom by Royal Charter or by private Act or by special public Act may continue to pursue their business in the legal form in which they were constituted on 31 July 1973 for an unlimited period. Life insurance undertakings set up in the United Kingdom by Royal Charter or by private Act or by special Public Act may pursue their activity in the legal form in which they were constituted on 15 March 1979 for an unlimited period. The United Kingdom shall draw up a list of the undertakings referred to in the first and second subparagraphs and communicate it to the other Member States and the Commission. 3. The societies registered in the United Kingdom under the Friendly Societies Acts may continue the activities of life insurance and savings operations which, in accordance with their objects, they were pursuing as of 15 March 1979. 4. At the request of non-life insurance undertakings which comply with the requirements laid down in Title I, Chapter VI, Sections 2, 4 and 5, Member States shall cease to apply restrictive measures such as those relating to mortgages, deposits and securities. Article 306 Rights acquired by existing branches and insurance undertakings 1. Branches which started business, in accordance with the provisions in force in the Member State where that branch is situated, before 1 July 1994 shall be presumed to have been subject to the procedure laid down in Articles 145 and 146. 2. Articles 147 and 148 shall not affect rights acquired by insurance undertakings carrying on business under the freedom to provide services before 1 July 1994. Section 2 Reinsurance Article 307 Transitional period for Articles 57(3) and 60(6) of Directive 2005/68/EC A Member State may postpone the application of the provisions of Article 57(3) of Directive 2005/68/EC amending Article 15(3) of Directive 73/239/EEC and of the provision of Article 60(6) of Directive 2005/68/EC until 10 December 2008. Article 308 Right acquired by existing reinsurance undertakings 1. Reinsurance undertakings subject to this Directive which were authorised or entitled to conduct reinsurance business in accordance with the provisions of the Member States in which they have their head offices before 10 December 2005 shall be deemed to be authorised in accordance with Article 14. However, they shall be obliged to comply with the provisions of this Directive concerning the pursuit of the business of reinsurance and with the requirements set out in points (b), and (d) to (g) of Article 18(1), Articles 19, 20 and 24 and Title I Chapter VI, Sections 2, 3 and 4. 2. Member States may allow reinsurance undertakings referred to in paragraph 1 which on 10 December 2005 did not comply with Article 18(1)(b), Articles 19 and 20 and Title I Chapter VI, Sections 2, 3 and 4 until 10 December 2008 in order to comply with such requirements. CHAPTER II Final provisions Article 309 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with Articles 4, 10, 13, 14, 18, 23, 26-32, 34-49, 51-55, 67, 68, 71, 72, 74-85, 87-91, 93-96, 98,100-110, 112, 113, 115-126, 128, 129, 131-134, 136-142, 144, 146, 148, 162-167, 172, 173, 178, 185, 190, 192, 210-233, 235-240, 243-258, 260-263, 265, 266, 303 and 304 and Annexes III and IV by 31 October 2012. When they are adopted by Member States, those measures shall contain a reference to this Directive or shall be accompanied by such a reference on the occasion of their official publication. They shall also include a statement that references in existing laws, regulations and administrative provisions to the directives repealed by this Directive shall be construed as references to this Directive. Member States shall determine how such reference is to be made and how that statement is to be formulated. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 310 Repeal Directives 64/225/EEC, 73/239/EEC, 73/240/EEC, 76/580/EEC, 78/473/EEC, 84/641/EEC, 87/344/EEC, 88/357/EEC, 92/49/EEC, 98/78/EC, 2001/17/EC, 2002/83/EC and 2005/68/EC, as amended by the acts listed in Part A of Annex VI, are repealed with effect from 1 November 2012, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Part B of Annex VI. References to the repealed Directives shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex VII. Article 311 Entry into force This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Articles 1-3, 5-9, 11, 12, 15-17, 19-22, 24, 25, 33, 56-66, 69, 70, 73, 143, 145, 147, 149-161, 168-171, 174-177, 179-184, 186-189, 191, 193-209, 267-300, 302, 305-308 and Annexes I and II, V, VI and VII shall apply from 1 November 2012. Article 312 Addressees This Directive is addressed to the Member States. Done at Strasbourg, 25 November 2009 For the European Parliament The President J. BUZEK For the Council The President Ã sa TORSTENSSON (1) OJ C 224, 30.8.2008, p. 11. (2) Opinion of the European Parliament of 22 April 2009 (not yet published in the Official Journal) and Council Decision of 10 November 2009. (3) OJ L 228, 16.8.1973, p. 3. (4) OJ L 151, 7.6.1978, p. 25. (5) OJ L 185, 4.7.1987, p. 77. (6) OJ L 172, 4.7.1988, p. 1. (7) OJ L 228, 11.8.1992, p. 1. (8) OJ L 330, 5.12.1998, p. 1. (9) OJ L 110, 20.4.2001, p. 28. (10) OJ L 345, 19.12.2002, p. 1. (11) OJ L 323, 9.12.2005, p. 1. (12) OJ L 103, 2.5.1972, p. 1. (13) OJ L 193, 18.7.1983, p. 1. (14) OJ L 8, 11.1.1984, p. 17. (15) OJ L 145, 30.4.2004, p. 1. (16) OJ L 177, 30.6.2006, p. 1. (17) OJ L 181, 20.7.2000, p. 65. (18) OJ L 35, 11.2.2003, p. 1. (19) OJ L 25, 29.1.2009, p. 28. (20) OJ L 157, 9.6.2006, p. 87. (21) OJ L 177, 4.7.2008, p. 6. (22) OJ L 184, 17.7.1999, p. 23. (23) OJ 56, 4.4.1964, p. 878. (24) OJ L 228, 16.8.1973, p. 20. (25) OJ L 189, 13.7.1976, p. 13. (26) OJ L 339, 27.12.1984, p. 21. (27) OJ L 235, 23.9.2003, p. 10. (28) OJ L 9, 15.1.2003, p. 3. (29) OJ C 321, 31.12.2003, p. 1. (30) OJ L 222, 14.8.1978, p. 11. (31) OJ L 390, 31.12.2004, p. 38. (32) OJ L 375, 31.12.1985, p. 3. (33) OJ L 309, 25.11.2005, p. 15. (34) OJ L 126, 12.5.1984, p. 20. (35) OJ L 3, 7.1.2004, p. 34. (36) OJ L 78, 26.3.1977, p. 17. (37) OJ L 335, 17.12.2009, p. 1. (38) OJ L 3, 7.1.2004, p. 34. ANNEX I CLASSES OF NON-LIFE INSURANCE A. Classification of risks according to classes of insurance 1. Accident (including industrial injury and occupational diseases):  fixed pecuniary benefits,  benefits in the nature of indemnity,  combinations of the two,  injury to passengers, 2. Sickness:  fixed pecuniary benefits,  benefits in the nature of indemnity,  combinations of the two, 3. Land vehicles (other than railway rolling stock) All damage to or loss of:  land motor vehicles,  land vehicles other than motor vehicles, 4. Railway rolling stock All damage to or loss of railway rolling stock. 5. Aircraft All damage to or loss of aircraft. 6. Ships (sea, lake and river and canal vessels) All damage to or loss of:  river and canal vessels,  lake vessels,  sea vessels, 7. Goods in transit (including merchandise, baggage, and all other goods) All damage to or loss of goods in transit or baggage, irrespective of the form of transport. 8. Fire and natural forces All damage to or loss of property (other than property included in classes 3, 4, 5, 6 and 7) due to:  fire,  explosion,  storm,  natural forces other than storm,  nuclear energy,  land subsidence, 9. Other damage to property All damage to or loss of property (other than property included in classes 3, 4, 5, 6 and 7) due to hail or frost, and any event such as theft, other than that included in class 8. 10. Motor vehicle liability All liability arising out of the use of motor vehicles operating on the land (including carriers liability). 11. Aircraft liability All liability arising out of the use of aircraft (including carriers liability). 12. Liability for ships (sea, lake and river and canal vessels) All liability arising out of the use of ships, vessels or boats on the sea, lakes, rivers or canals (including carriers liability). 13. General liability All liability other than those referred to in classes 10, 11 and 12. 14. Credit:  insolvency (general),  export credit,  instalment credit,  mortgages,  agricultural credit, 15. Suretyship:  suretyship (direct),  suretyship (indirect), 16. Miscellaneous financial loss:  employment risks,  insufficiency of income (general),  bad weather,  loss of benefits,  continuing general expenses,  unforeseen trading expenses,  loss of market value,  loss of rent or revenue,  other indirect trading loss,  other non-trading financial loss,  other forms of financial loss, 17. Legal expenses Legal expenses and costs of litigation. 18. Assistance Assistance for persons who get into difficulties while travelling, while away from their home or their habitual residence. B. Description of authorisations granted for more than one class of insurance The following names shall be given to authorisations which simultaneously cover the following classes: (a) Classes 1 and 2: Accident and Health Insurance; (b) Classes 1 (fourth indent), 3, 7 and 10: Motor Insurance; (c) Classes 1 (fourth indent), 4, 6, 7 and 12: Marine and Transport Insurance; (d) Classes 1 (fourth indent), 5, 7 and 11: Aviation Insurance; (e) Classes 8 and 9: Insurance against Fire and other Damage to Property; (f) Classes 10, 11, 12 and 13: Liability Insurance; (g) Classes 14 and 15: Credit and Suretyship Insurance; (h) All classes, at the choice of the Member States, which shall notify the other Member States and the Commission of their choice. ANNEX II CLASSES OF LIFE INSURANCE I. The life insurance referred to in points (a)(i), (ii) and (iii) of Article 2(3) excluding those referred to in II and III; II. Marriage assurance, birth assurance; III. The insurance referred to in points (a)(i) and (ii) of Article 2(3), which are linked to investment funds; IV. Permanent health insurance, referred to in point (a)(iv) of Article 2(3); V. Tontines, referred to in point (b)(i) of Article 2(3); VI. Capital redemption operations, referred to in point (b)(ii) of Article 2(3); VII. Management of group pension funds, referred to in point (b)(iii) and (iv) of Article 2(3); VIII. The operations referred to in point (b)(v) of Article 2(3); IX. The operations referred to in Article 2(3)(c). ANNEX III LEGAL FORMS OF UNDERTAKINGS A. Forms of non-life insurance undertaking: (1) in the case of the Kingdom of Belgium: sociÃ ©tÃ © anonyme/naamloze vennootschap, sociÃ ©tÃ © en commandite par actions/commanditaire vennootschap op aandelen, association d'assurance mutuelle/onderlinge verzekeringsvereniging, sociÃ ©tÃ © coopÃ ©rative/coÃ ¶peratieve vennootschap, sociÃ ©tÃ © mutualiste/maatschappij van onderlinge bijstand; (2) in the case of the Republic of Bulgaria: Ã °Ã ºÃ Ã ¸Ã ¾Ã ½Ã µÃÃ ½Ã ¾ Ã ´ÃÃ Ã ¶Ã µÃ Ã Ã ²Ã ¾; (3) in the case of the Czech Republic: akciovÃ ¡ spoleÃ nost, druÃ ¾stvo; (4) in the case of the Kingdom of Denmark: aktieselskaber, gensidige selskaber; (5) in the case of the Federal Republic of Germany: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit, Ã ffentlich-rechtliches Wettbewerbsversicherungsunternehmen; (6) in the case of the Republic of Estonia: aktsiaselts; (7) in the case of Ireland: incorporated companies limited by shares or by guarantee or unlimited; (8) in the case of the Hellenic Republic: Ã ±Ã ½Ã Ã ½Ã Ã ¼Ã · Ã µÃ Ã ±Ã ¹Ã Ã ¯Ã ±, Ã ±Ã »Ã »Ã ·Ã »Ã ±Ã Ã Ã ±Ã »Ã ¹Ã Ã Ã ¹Ã ºÃ Ã  Ã Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ; (9) in the case of the Kingdom of Spain: sociedad anÃ ³nima, sociedad mutua, sociedad cooperativa; (10) in the case of the French Republic: sociÃ ©tÃ © anonyme, sociÃ ©tÃ © d'assurance mutuelle, institution de prÃ ©voyance rÃ ©gie par le code de la sÃ ©curitÃ © sociale, institution de prÃ ©voyance rÃ ©gie par le code rural, mutuelles rÃ ©gies par le code de la mutualitÃ ©; (11) in the case of the Italian Republic: societÃ per azioni, societÃ cooperativa, mutua di assicurazione; (12) in the case of the Republic of Cyprus: Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã ¼Ã µÃ Ã ¿Ã Ã ­Ã , Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã Ã Ã Ã ¯Ã  Ã ¼Ã µÃ Ã ¿Ã Ã ¹Ã ºÃ  Ã ºÃ µÃ Ã ¬Ã »Ã ±Ã ¹Ã ¿; (13) in the case of the Republic of Latvia: apdroÃ ¡inÃ Ã ¡anas akciju sabiedrÃ «ba, savstarpÃ jÃ s apdroÃ ¡inÃ Ã ¡anas kooperatÃ «vÃ  biedrÃ «ba; (14) in the case of the Republic of Lithuania: akcinÃ  bendrovÃ , uÃ ¾daroji akcinÃ  bendrovÃ ; (15) in the case of the Grand Duchy of Luxembourg: sociÃ ©tÃ © anonyme, sociÃ ©tÃ © en commandite par actions, association d'assurances mutuelles, sociÃ ©tÃ © coopÃ ©rative; (16) in the case of the Republic of Hungary: biztosÃ ­tÃ ³ rÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g, biztosÃ ­tÃ ³ szÃ ¶vetkezet, biztosÃ ­tÃ ³ egyesÃ ¼let, kÃ ¼lfÃ ¶ldi szÃ ©khelyÃ ± biztosÃ ­tÃ ³ magyarorszÃ ¡gi fiÃ ³ktelepe; (17) in the case of the Republic of Malta: limited liability company/kumpannija b' responsabbilta' limitata; (18) in the case of the Kingdom of the Netherlands: naamloze vennootschap, onderlinge waarborgmaatschappij; (19) in the case of the Republic of Austria: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit; (20) in the case of the Republic of Poland: spÃ ³Ã ka akcyjna, towarzystwo ubezpieczeÃ  wzajemnych; (21) in the case of the Portuguese Republic: sociedade anÃ ³nima, mÃ ºtua de seguros; (22) in the case of Romania: societÃ Ã £i pe acÃ £iuni, societÃ Ã £i mutuale; (23) in the case of the Republic of Slovenia: delniÃ ¡ka druÃ ¾ba, druÃ ¾ba za vzajemno zavarovanje; (24) in the case of the Slovak Republic: akciovÃ ¡ spoloÃ nosÃ ¥; (25) in the case of the Republic of Finland: keskinÃ ¤inen vakuutusyhtiÃ ¶/Ã ¶msesidigt fÃ ¶rsÃ ¤kringsbolag, vakuutusosakeyhtiÃ ¶/fÃ ¶rsÃ ¤kringsaktiebolag, vakuutusyhdistys/fÃ ¶rsÃ ¤kringsfÃ ¶rening; (26) in the case of the Kingdom of Sweden: fÃ ¶rsÃ ¤kringsaktiebolag, Ã ¶msesidiga fÃ ¶rsÃ ¤kringsbolag, understÃ ¶dsfÃ ¶reningar; (27) in the case of the United Kingdom: companies limited by shares or by guarantee or unlimited, societies registered under the Industrial and Provident Societies Acts, societies registered under the Friendly Societies Acts, the association of underwriters known as Lloyds; (28) in any event and as an alternative to the forms of non-life insurance undertaking listed in points (1) to (27), the form of a European Company (SE) as defined in Council Regulation (EC) No 2157/2001 (1). B. Forms of life insurance undertaking: (1) in the case of the Kingdom of Belgium: sociÃ ©tÃ © anonyme/naamloze vennootschap, sociÃ ©tÃ © en commandite par actions/commanditaire vennootschap op aandelen, association d'assurance mutuelle/onderlinge verzekeringsvereniging, sociÃ ©tÃ © coopÃ ©rative/coÃ ¶peratieve vennootschap; (2) in the case of the Republic of Bulgaria: Ã °Ã ºÃ Ã ¸Ã ¾Ã ½Ã µÃÃ ½Ã ¾ Ã ´ÃÃ Ã ¶Ã µÃ Ã Ã ²Ã ¾, Ã ²Ã ·Ã °Ã ¸Ã ¼Ã ¾Ã ·Ã °Ã Ã ÃÃ °Ã Ã ¾Ã ²Ã °Ã Ã µÃ »Ã ½Ã ° Ã ºÃ ¾Ã ¾Ã ¿Ã µÃÃ °Ã Ã ¸Ã ; (3) in the case of the Czech Republic: akciovÃ ¡ spoleÃ nost, druÃ ¾stvo; (4) in the case of the Kingdom of Denmark: aktieselskaber, gensidige selskaber, pensionskasser omfattet af lov om forsikringsvirksomhed (tvÃ ¦rgÃ ¥ende pensionskasser); (5) in the case of the Federal Republic of Germany: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit, Ã ¶ffentlich-rechtliches Wettbewerbsversicherungsunternehmen; (6) in the case of the Republic of Estonia: aktsiaselts; (7) in the case of Ireland: incorporated companies limited by shares or by guarantee or unlimited, societies registered under the Industrial and Provident Societies Acts, societies registered under the Friendly Societies Acts; (8) in the case of the Hellenic Republic: Ã ±Ã ½Ã Ã ½Ã Ã ¼Ã · Ã µÃ Ã ±Ã ¹Ã Ã ¯Ã ±; (9) in the case of the Kingdom of Spain: sociedad anÃ ³nima, sociedad mutua, sociedad cooperativa; (10) in the case of the French Republic: sociÃ ©tÃ © anonyme, sociÃ ©tÃ © d'assurance mutuelle, institution de prÃ ©voyance rÃ ©gie par le code de la sÃ ©curitÃ © sociale, institution de prÃ ©voyance rÃ ©gie par le code rural, mutuelles rÃ ©gies par le code de la mutualitÃ ©; (11) in the case of the Italian Republic: societÃ per azioni, societÃ cooperativa, mutua di assicurazione; (12) in the case of the Republic of Cyprus: Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã ¼Ã µÃ Ã ¿Ã Ã ­Ã , Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã µÃ ³Ã ³Ã Ã ·Ã Ã ·; (13) in the case of the Republic of the Latvia: apdroÃ ¡inÃ Ã ¡anas akciju sabiedrÃ «ba, savstarpÃ jÃ s apdroÃ ¡inÃ Ã ¡anas kooperatÃ «vÃ  biedrÃ «ba; (14) in the case of the Republic of Lithuania: akcinÃ  bendrovÃ , uÃ ¾daroji akcinÃ  bendrovÃ ; (15) in the case of the Grand Duchy of Luxembourg: sociÃ ©tÃ © anonyme, sociÃ ©tÃ © en commandite par actions, association d'assurances mutuelles, sociÃ ©tÃ © coopÃ ©rative; (16) in the case of the Republic of Hungary: biztosÃ ­tÃ ³ rÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g, biztosÃ ­tÃ ³ szÃ ¶vetkezet, biztosÃ ­tÃ ³ egyesÃ ¼let, kÃ ¼lfÃ ¶ldi szÃ ©khelyÃ ± biztosÃ ­tÃ ³ magyarorszÃ ¡gi fiÃ ³ktelepe; (17) in the case of the Republic of Malta: limited liability company/kumpannija b' responsabbilta' limitata; (18) in the case of the Kingdom of the Netherlands: naamloze vennootschap, onderlinge waarborgmaatschappij; (19) in the case of the Republic of Austria: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit; (20) in the case of the Republic of Poland: spÃ ³Ã ka akcyjna, towarzystwo ubezpieczeÃ  wzajemnych; (21) in the case of the Portuguese Republic: sociedade anÃ ³nima, mÃ ºtua de seguros; (22) in the case of Romania: societÃ Ã £i pe acÃ £iuni, societÃ Ã £i mutuale; (23) in the case of the Republic of Slovenia: delniÃ ¡ka druÃ ¾ba, druÃ ¾ba za vzajemno zavarovanje; (24) in the case of the Slovak Republic: akciovÃ ¡ spoloÃ nosÃ ¥; (25) in the case of the Republic of Finland: keskinÃ ¤inen vakuutusyhtiÃ ¶/Ã ¶msesidigt fÃ ¶rsÃ ¤kringsbolag, vakuutusosakeyhtiÃ ¶/fÃ ¶rsÃ ¤kringsaktiebolag, vakuutusyhdistys/fÃ ¶rsÃ ¤kringsfÃ ¶rening; (26) in the case of Kingdom of Sweden: fÃ ¶rsÃ ¤kringsaktiebolag, Ã ¶msesidiga fÃ ¶rsÃ ¤kringsbolag, understÃ ¶dsfÃ ¶reningar; (27) in the case of the United Kingdom: companies limited by shares or by guarantee or unlimited, societies registered under the Industrial and Provident Societies Acts, societies registered or incorporated under the Friendly Societies Acts, the association of underwriters known as Lloyds; (28) in any event and as an alternative to the forms of life insurance undertaking listed in points (1) to (27), the form of a European company (SE) as defined in Regulation (EC) No 2157/2001. C. Forms of reinsurance undertaking: (1) in the case of the Kingdom of Belgium: sociÃ ©tÃ © anonyme/naamloze vennootschap, sociÃ ©tÃ © en commandite par actions/commanditaire vennootschap op aandelen, association d'assurance mutuelle/onderlinge verzekeringsvereniging, sociÃ ©tÃ © coopÃ ©rative/coÃ ¶peratieve vennootschap; (2) in the case of the Republic of Bulgaria Ã °Ã ºÃ Ã ¸Ã ¾Ã ½Ã µÃÃ ½Ã ¾ Ã ´ÃÃ Ã ¶Ã µÃ Ã Ã ²Ã ¾; (3) in the case of the Czech Republic: akciovÃ ¡ spoleÃ nost; (4) in the case of the Kingdom of Denmark: aktieselskaber, gensidige selskaber; (5) in the case of the Federal Republic of Germany: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit, Ã ffentlich-rechtliches Wettbewerbsversicherungsunternehmen; (6) in the case of the Republic of Estonia: aktsiaselts; (7) in the case of Ireland: incorporated companies limited by shares or by guarantee or unlimited; (8) in the case of the Hellenic Republic: Ã ±Ã ½Ã Ã ½Ã Ã ¼Ã · Ã µÃ Ã ±Ã ¹Ã Ã ¯Ã ±, Ã ±Ã »Ã »Ã ·Ã »Ã ±Ã Ã Ã ±Ã »Ã ¹Ã Ã Ã ¹Ã ºÃ Ã  Ã Ã Ã ½Ã µÃ Ã ±Ã ¹Ã Ã ¹Ã Ã ¼Ã Ã ; (9) in the case of the Kingdom of Spain: sociedad anÃ ³nima; (10) in the case of the French Republic: sociÃ ©tÃ © anonyme, sociÃ ©tÃ © d'assurance mutuelle, institution de prÃ ©voyance rÃ ©gie par le code de la sÃ ©curitÃ © sociale, institution de prÃ ©voyance rÃ ©gie par le code rural, mutuelles rÃ ©gies par le code de la mutualitÃ ©; (11) in the case of the Italian Republic: societÃ per azioni; (12) in the case of the Republic of Cyprus: Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã ¼Ã µÃ Ã ¿Ã Ã ­Ã , Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã µÃ ³Ã ³Ã Ã ·Ã Ã ·; (13) in the case of the Republic of Latvia: akciju sabiedrÃ «ba, sabiedrÃ «ba ar ierobeÃ ¾otu atbildÃ «bu; (14) in the case of the Republic of Lithuania: akcinÃ  bendrovÃ , uÃ ¾daroji akcinÃ  bendrovÃ ; (15) in the case of the Grand Duchy of Luxembourg: sociÃ ©tÃ © anonyme, sociÃ ©tÃ © en commandite par actions, association d'assurances mutuelles, sociÃ ©tÃ © coopÃ ©rative; (16) in the case of the Republic of Hungary: biztosÃ ­tÃ ³ rÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g, biztosÃ ­tÃ ³ szÃ ¶vetkezet, harmadik orszÃ ¡gbeli biztosÃ ­tÃ ³ magyarorszÃ ¡gi fiÃ ³ktelepe; (17) in the case of the Republic of Malta: limited liability company/kumpannija tÃ responsabbiltÃ limitata; (18) in the case of the Kingdom of the Netherlands: naamloze vennootschap, onderlinge waarborgmaatschappij; (19) in the case of the Republic of Austria: Aktiengesellschaft, Versicherungsverein auf Gegenseitigkeit; (20) in the case of the Republic of Poland: spÃ ³Ã ka akcyjna, towarzystwo ubezpieczeÃ  wzajemnych; (21) in the case of the Portuguese Republic: sociedade anÃ ³nima, mÃ ºtua de seguros; (22) in the case of Romania societate pe actiuni; (23) in the case of the Republic of Slovenia: delniÃ ¡ka druÃ ¾ba; (24) in the case of the Slovak Republic: akciovÃ ¡ spoloÃ nosÃ ¥; (25) in the case of the Republic of Finland: keskinÃ ¤inen vakuutusyhtiÃ ¶/Ã ¶msesidigt fÃ ¶rsÃ ¤kringsbolag, vakuutusosakeyhtiÃ ¶/fÃ ¶rsÃ ¤kringsaktiebolag, vakuutusyhdistys/fÃ ¶rsÃ ¤kringsfÃ ¶rening; (26) in the case of the Kingdom of Sweden: fÃ ¶rsÃ ¤kringsaktiebolag, Ã ¶msesidigt fÃ ¶rsÃ ¤kringsbolag; (27) in the case of the United Kingdom: companies limited by shares or by guarantee or unlimited, societies registered under the Industrial and Provident Societies Acts, societies registered or incorporated under the Friendly Societies Acts, the association of underwriters known as Lloyds; (28) in any event and as an alternative to the forms of reinsurance undertaking listed in points (1) to (27), the form of a European Company (SE) as defined in Regulation (EC) No 2157/2001. (1) OJ L 294, 10.11.2001, p. 1. ANNEX IV SOLVENCY CAPITAL REQUIREMENT (SCR) STANDARD FORMULA 1. Calculation of the Basic Solvency Capital Requirement The Basic Solvency Capital Requirement set out in Article 104(1) shall be equal to the following: where SCRi denotes the risk module i and SCRj denotes the risk module j, and where i,j means that the sum of the different terms should cover all possible combinations of i and j. In the calculation, SCRi and SCRj are replaced by the following:  SCR non-life denotes the non-life underwriting risk module,  SCR life denotes the life underwriting risk module,  SCR health denotes the health underwriting risk module,  SCR market denotes the market risk module,  SCR default denotes the counterparty default risk module, The factor Corr i,j denotes the item set out in row i and in column j of the following correlation matrix: j i Market Default Life Health Non-life Market 1 0,25 0,25 0,25 0,25 Default 0,25 1 0,25 0,25 0,5 Life 0,25 0,25 1 0,25 0 Health 0,25 0,25 0,25 1 0 Non-life 0,25 0,5 0 0 1 2. Calculation of the non-life underwriting risk module The non-life underwriting risk module set out in Article 105(2) shall be equal to the following: where SCRi denotes the sub-module i and SCRj denotes the sub-module j, and where i,j means that the sum of the different terms should cover all possible combinations of i and j. In the calculation, SCRi and SCRj are replaced by the following:  SCR nl premium and reserve denotes the non-life premium and reserve risk sub-module,  SCR nl catastrophe denotes the non-life catastrophe risk sub-module, 3. Calculation of the life underwriting risk module The life underwriting risk module set out in Article 105(3) shall be equal to the following: where SCRi denotes the sub-module i and SCRj denotes the sub-module j, and where i,j means that the sum of the different terms should cover all possible combinations of i and j. In the calculation, SCRi and SCRj are replaced by the following:  SCR mortality denotes the mortality risk sub-module,  SCR longevity denotes the longevity risk sub-module,  SCR disability denotes the disability  morbidity risk sub-module,  SCR life expense denotes the life expense risk sub-module,  SCR revision denotes the revision risk sub-module,  SCR lapse denotes the lapse risk sub-module,  SCR life catastrophe denotes the life catastrophe risk sub-module, 4. Calculation of the market risk module Structure of the market risk module The market risk module, set out in Article 105(5) shall be equal to the following: where SCRi denotes the sub-module i and SCRj denotes the sub-module j, and where i,j means that the sum of the different terms should cover all possible combinations of i and j. In the calculation, SCRi and SCRj are replaced by the following:  SCR interest rate denotes the interest rate risk sub-module,  SCR equity denotes the equity risk sub-module,  SCR property denotes the property risk sub-module,  SCR spread denotes the spread risk sub-module,  SCR concentration denotes the market risk concentrations sub-module,  SCR currency denotes the currency risk sub-module, ANNEX V GROUPS OF NON-LIFE INSURANCE CLASSES FOR THE PURPOSES OF ARTICLE 159 1. Accident and sickness (classes 1 and 2 of Annex I), 2. motor (classes 3, 7 and 10 of Annex I, the figures for class 10, excluding carriers liability, being given separately), 3. fire and other damage to property (classes 8 and 9 of Annex I), 4. aviation, marine and transport (classes 4, 5, 6, 7, 11 and 12 of Annex I), 5. general liability (class 13 of Annex I), 6. credit and suretyship (classes 14 and 15 of Annex I), 7. other classes (classes 16, 17 and 18 of Annex I). ANNEX VI PART A Repealed Directives with list of their successive amendments (referred to in Article 310) Council Directive 64/225/EEC (OJ 56, 4.4.1964, p. 878). 1973 Act of Accession, Article 29, Annex I, Point III(G)(1) (OJ L 73, 27.3.1972, p. 89). First Council Directive 73/239/EEC (OJ L 228, 16.8.1973, p. 3). 1994 Act of Accession, Article 29, Annex I(XI)(B)(II)(1) (OJ C 241, 29.8.1994, p. 197). (as substituted by Council Decision 95/1/EC) (OJ L 1, 1.1.1995, p. 1). 2003 Act of Accession, Article 20, Annex II(3)(1) (OJ L 236, 23.9.2003, p. 335). 1985 Act of Accession, Article 26, Annex I(II)(c)(1)(a) (OJ L 302, 15.11.1985, p. 156). Council Directive 76/580/EEC only Article 1 (OJ L 189, 13.7.1976, p. 13). Council Directive 84/641/EEC only Articles 1 to 14 (OJ L 339, 27.12.1984, p. 21). Council Directive 87/343/EEC only Article 1 and Annex (OJ L 185, 4.7.1987, p. 72). Council Directive 87/344/EEC only Article 9 (OJ L 185, 4.7.1987, p. 77). Second Council Directive 88/357/EEC only Articles 9, 10 and 11 (OJ L 172, 4.7.1988, p. 1). Council Directive 90/618/EEC only Articles 2, 3 and 4 (OJ L 330, 29.11.1990, p. 44). Council Directive 92/49/EEC only Articles 4, 5, 6, 7, 9, 10, 11, 13, 14, 17, 18, 24, 32, 33 and 53 (OJ L 228, 11.8.1992, p. 1). European Parliament and Council Directive 95/26/EC only Article 1, 2(2), third indent, and Article 3(1) (OJ L 168, 18.7.1995, p. 7). Directive 2000/26/EC of the European Parliament and of the Council only Article 8 (OJ L 181, 20.7.2000, p. 65). Directive 2002/13/EC of the European Parliament and of the Council only Article 1 (OJ L 77, 20.3.2002, p. 17). Directive 2002/87/EC of the European Parliament and of the Council only Article 22 (OJ L 35, 11.2.2003, p. 1). Directive 2005/1/EC of the European Parliament and of the Council only Article 4 (OJ L 79, 24.3.2005, p. 9). Directive 2005/68/EC of the European Parliament and of the Council only Article 57 (OJ L 323, 9.12.2005, p. 1). Directive 2006/101/EC of the European Parliament and of the Council only Article 1 and Annex, Point (1) (OJ L 363, 20.12.2006, p. 238). Council Directive 73/240/EEC (OJ L 228, 16.8.1973, p. 20). Council Directive 76/580/EEC (OJ L 189, 13.7.1976, p. 13). Council Directive 78/473/EEC (OJ L 151, 7.6.1978, p. 25). Council Directive 84/641/EEC (OJ L 339, 27.12.1984, p. 21). Council Directive 87/344/EEC (OJ L 185, 4.7.1987, p. 77). Second Council Directive 88/357/EEC (OJ L 172, 4.7.1988, p. 1). Council Directive 90/618/EEC only Articles 5 to 10 (OJ L 330, 29.11.1990, p. 44). Council Directive 92/49/EEC only Articles 12(1), 19, 23, 27, 30(1), 34, 35, 36, 37, 39(1), 40(1), 42(1), 43(1), 44(1), 45(1) and 46(1) (OJ L 228, 11.8.1992, p. 1). Directive 2000/26/EC of the European Parliament and of the Council only Article 9 (OJ L 181, 20.7.2000, p. 65). Directive 2005/14/EC of the European Parliament and of the Council only Article 3 (OJ L 149, 11.6.2005, p. 14). Council Directive 92/49/EEC (OJ L 228, 11.8.1992, p. 1). European Parliament and Council Directive 95/26/EC only Article 1, second indent, Article 2(1), first indent, Article 4(1), (3) and (5), and Article 5, second indent (OJ L 168, 18.7.1995, p. 7). Directive 2000/64/EC of the European Parliament and of the Council only Article 2 (OJ L 290, 17.11.2000, p. 27). Directive 2002/87/EC of the European Parliament and of the Council only Article 24 (OJ L 35, 11.2.2003, p. 1). Directive 2005/1/EC of the European Parliament and of the Council only Article 6 (OJ L 79, 24.3.2005, p. 9). Directive 2005/68/EC of the European Parliament and the Council only Article 58 (OJ L 323, 9.12.2005, p. 1). Directive 2007/44/EC of the European Parliament and of the Council only Article 1 (OJ L 247, 21.9.2007, p. 1). Directive 98/78/EC of the European Parliament and of the Council (OJ L 330, 5.12.1998, p. 1). Directive 2002/87/EC of the European Parliament and of the Council only Article 28 (OJ L 35, 11.2.2003, p. 1). Directive 2005/1/EC of the European Parliament and of the Council only Article 7 (OJ L 79, 24.3.2005, p. 9). Directive 2005/68/EC of the European Parliament and of the Council only Article 59 (OJ L 323, 9.12.2005, p. 1). Directive 2001/17/EC of the European Parliament and of the Council (OJ L 110, 20.4.2001, p. 28). Directive 2002/83/EC of the European Parliament and of the Council (OJ L 345, 19.12.2002, p. 1). Council Directive 2004/66/EC only Point II of the Annex (OJ L 168, 1.5.2004, p. 35). Directive 2005/1/EC of the European Parliament and of the Council only Article 8 (OJ L 79, 24.3.2005, p. 9). Directive 2005/68/EC of the European Parliament and of the Council only Article 60 (OJ L 323, 9.12.2005, p. 1). Directive 2006/101/EC of the European Parliament and of the Council only Article 1 and Point 3 of the Annex (OJ L 363, 20.12.2006, p. 238). Directive 2007/44/EC of the European Parliament and of the Council only Article 2 (OJ L 247, 21.9.2007, p. 1). Directive 2008/19/EC of the European Parliament and of the Council only Article 1 (OJ L 76, 19.3.2008, p. 44). Directive 2005/68/EC of the European Parliament and of the Council (OJ L 323, 9.12.2005, p. 1). Directive 2007/44/EC of the European Parliament and of the Council only Article 4 (OJ L 247, 21.9.2007, p. 1). Directive 2008/19/EC of the European Parliament and of the Council only Article 1 (OJ L 76, 19.3.2008, p. 44). Directive 2008/37/EC of the European Parliament and of the Council only Article 1 (OJ L 81, 20.3.2008, p. 1). PART B List of time-limits for transposition into national law (referred to in Article 310) Directive Time-limit for transposition Time-limit for application 64/225/EEC 26 August 1965 73/239/EEC 27 January 1975 27 January 1976 73/240/EEC 27 January 1975 76/580/EEC 31 December 1976 78/473/EEC 2 December 1979 2 June 1980 84/641/EEC 30 June 1987 1 January 1988 87/343/EEC 1 January 1990 1 July 1990 87/344/EEC 1 January 1990 1 July 1990 88/357/EEC 30 December 1989 30 June 1990 90/618/EEC 20 May 1992 20 November 1992 92/49/EEC 31 December 1993 1 July 1994 95/26/EC 18 July 1996 18 July 1996 98/78/EC 5 June 2000 2000/26/EC 20 July 2002 20 January 2003 2000/64/EC 17 November 2002 2001/17/EC 20 April 2003 2002/13/EC 20 September 2003 2002/83/EC 17 November 2002, 20 September 2003, 19 June 2004 (depending upon particular provision) 2002/87/EC 11 August 2004 2004/66/EC 1 May 2004 2005/1/EC 13 May 2005 2005/14/EC 11 June 2007 2005/68/EC 10 December 2007 2006/101/EC 1 January 2007 2008/19/EC Not applicable 2008/37/EC Not applicable ANNEX VII CORRELATION TABLE Directive 73/239/EEC Directive 78/473/EEC Directive 87/344/EEC Directive 88/357/EEC Directive 92/49/EEC Directive 98/78/EC Directive 2001/17/EC Directive 2002/83/EC Directive 2005/68/EC Directive 2007/44/EC This Directive Article 1(1) Article 2 Article 1(1) Article 2 FIRST sentence Article 1(1) Articles 1. 2(2), 2(3) AND 267 Article 1(2) Article 2(2) Article 1(3)  Article 2(1), points (a) to (c)  Article 2(1), point (d) Article 3(4) Article 3 Article 2(1), point (e)  Article 2(2), point (a) Article 5(1) Article 2(2), point (b) Article 5(2) Article 2(2), poInt (c) Article 5(3) Article 2(2), point (d) Article 5(4) Article 2(3), FIRST TO FOURTH subparagraphs Article 6 Article 2(3), FIFTH subparagraph Article 15(4) Article 3(1), FIRST AND SECOND subparagraphs  Article 3(1), THIRD subparagraph Article 4(5) Article 3(2) Article 7 Article 4, FIRST sentence Article 8, FIRST sentence Article 4, point (a) Article 8(2) Article 4, point (b)  Article 4, point (c) Article 8(3) Article 4, point (e)  Article 4, point (f) Article 8(1) Article 4, point (g) Article 8(4) Article 5, point (a)  Article 5, point (b) Article 1(1), point (o)  Article 5, point (c) Article 1(1), point (p) Article 134(1) Article 5, point (d)  Article 6 Article 4 Article 4 Article 3 Article 14(1), (2), points (a) and (b) Article 7(1) and (2), FIRST subparagraph Article 5(1) and (2), FIRST SUBPARAGRAPH Article 5(1) and (2), FIRST SUBPARAGRAPH Article 15(1) and (2), FIRST SUBPARAGRAPH Article 7(2), SECOND subparagraph, POINT (a) Article 5(2), SECOND subparagraph, POINT (a) Article 15(3), FIRST SUBPARAGRAPH Article 7(2), SECOND subparagraph, POINT (b) Article 5(2) SECOND subparagraph, POINT (b)  Article 8(1), point (a) Article 6(1) point (a) Article 6(1), point (a) Annex I Annex IIIA and B Article 8(1), point (a), final paragraph Article 5(2) Article 17(2) Article 8(1), point (b) Article 6(1), point (b) Article 6(1), point (b) Article 6, point (a) Article 18(1), point (a) Article 6, point (a) Article 18(1), point (b) Article 8(1), point (c) Article 6(1), point (c) Article 6(1), point (c) Article 6, point (b) Article 18(1), point (c) Article 8(1), point (d) Article 6(1), point (d) Article 6(1), point (d) Article 6, point (c) Article 18(1), point (d) Article 8(1), point (e) Article 6(1), point (e) Article 6(1), point (e) Article 6, point (d) Article 18, point (g) Article 8(1), point (f) Article 18, point (h) Article 8(1), SECOND TO FOUTH subparagraphs Article 6(2) Article 7 Article 19 Article 8(1a) Article 6(3) Article 8 Article 20 Article 8(2) Article 6(2) Article 6(4) Article 18(2) Article 8(3), FIRST subparagraph Article 6(3), FIRST subparagraph Article 6(5), THIRD subparagraph Article 9(1) Article 21(4) Article 8(3), SECOND subparagraph Article 6(3) SECOND subparagraph and Article 29 FIRST subparagraph, FIRST sentence Article 6(5), FIRST subparagraph Article 9(2) Articles 21(1) FIRST subparagraph Article 8(3), THIRD subparagraph Article 6(3) THIRD subparagraph and Article 29 SECOND subparagraph Article 21(2) Article 8(3), FOURTH subparagraph Article 6(3) FOURTH subparagraph Article 21(3) Article 8(4) Article 6(4) Article 6(6) Article 10 Article 22 Article 9, points (a)-(d) Article 7, points (a) (d) Article 7, points (a)-(d) Article 11(1), points (a), (c), (d) and (e) Article 23(1), points (a), (c), (d) and (e) Article 9, points (e) and (f) Article 7, points (e) and (f) Article 11(2), points (a) and (b) Article 23(2), point (e) Article 9, points (g) and (h) Article 7, points (g) and (h) Article 7(f) and (g) Article 11(2)(c) and (d) Article 23(2)(a) and (d) Article 10(1) Article 32(1) Article 40(1) Article 145(1), FIRST subparagraph Article 10(2), FIRST subparagraph Article 32(2) FIRST subparagraph Article 40(2) Article 145(2) Article 10(2), SECOND subparagraph Article 32(2) SECOND subparagraph Article 145(3) Article 10(3) Article 32(3) Article 40(3) Article 146(1) and (2) Article 10(4) Article 32(4) Article 40(4) Article 146(3) Article 10(5) Article 32(5) Article 40(5) Article 146(3), SECOND subparagraph Article 10(6) Article 32(6) Article 40(6) Article 145(4) Article 11 Article 33  Article 12 Article 56 Article 9 Article 13 Article 25, SECOND subparagraph Article 12a Article 9a Articles 14 and 60(2) Article 26 Article 13(1) and (2), FIRST subparagraph Article 9(1) and (2), FIRST subparagraph Article 10(1), first sentence and (2), FIRST subparagraph Article 15(1), first subparagraph and (2) Article 30(1), (2), FIRST subparagraph Article 13(2), SECOND subparagraph Article 9(2), SECOND subparagraph Article 30(2), SECOND SUBPARAGRAPH Article 10(1), second and third sentences Article 15(1), subparagraph 2 Article 30(3) Article 13(2), THIRD subparagraph Article 10(2) SECOND subparagraph Article 60(3) Article 32(1) Article 13(3) Article 9(3) Article 10(3) Article 15(4)  Article 14 Article 10 Article 11 Article 16 Article 33 Article 15(1), (2) and (3), SECOND subparagraph Article 17 Article 20(1)-(3) and (4) SECOND subparagraph Article 32(1)and (3) Articles 76 to 86 Article 15(3), FIRST subparagraph Article 20(4), FIRST subparagraph Article 32(2) Articles 134(2) and 173 Article 15a Article 18 Article 33  Article 16 Article 27 Articles 35, 36, 60(8) Articles 87-99 Article 16a Article 28 Articles 37-39, 60(9) Articles 100-127 Article 17(1); Article 29(1) Article 40(1) Articles 128 and 129(1) points (a) (c) and (2) Article 17(2) Article 29(2) Article 40(2) Article 129(1) point (d) Article 17a Article 30 Article 41  Article 17b Articles 28 and 28, point (a) Article 60(10)  Article 18 Article 31  Article 14 Article 11 Article 16 Article 33 Article 19(2) Article 11(2) Article 13(2) Article 17(2) Article 35 Article 19(3), FIRST and second subparagraphs, points (a) and (b) Article 10 Article 11(3) FIRST AND SECOND subparagraphS, POINTS (a) and (b) Article 13(3), FIRST AND SECOND subparagraphs 1 and 2(a) and (b) Article 17(3) and (4), FIRST subparagraph, points (a) and (b) Article 34(1)-(3), (5), (6) AND (7) Article 19(3), SECOND subparagraph, POINT (c) Article 10 Article 11(3) SECOND subparagraph, POINT (c) Article 13(3), SECOND subparagraph, POINT (c) Article 17(4), FIRST subparagraph, POINT (c) Article 34(8) Article 19(3), THIRD SUBPARAGRAPH Article 10 Article 11(3) THIRD SUBPARAGRAPH Article 13(3), THIRD SUBPARAGRAPH Article 17(4) SECOND SUBPARAGRAPH Article 35(2), point (b) Article 20(1) Article 37(1) Article 42(1) Article 137 Article 20(2), FIRST SUBPARAGRAPH Article 13(2) FIRST SUBPARAGRAPH Article 37(2), FIRST SUBPARAGRAPH Article 42(2), FIRST SUBPARAGRAPH  Article 20(2), SECOND SUBPARAGRAPH Article 13(2) SECOND SUBPARAGRAPH Article 37(2), SECOND SUBPARAGRAPH Article 42(2), SECOND SUBPARAGRAPH Article 138(5) Article 20(3), FIRST SUBPARAGRAPH Article 13(3) FIRST SUBPARAGRAPH Article 37(3), FIRST SUBPARAGRAPH Article 42(3), FIRST SUBPARAGRAPH  Article 20(3), SECOND SUBPARAGRAPH Article 13(3) SECOND SUBPARAGRAPH Article 37(3), SECOND SUBPARAGRAPH Article 42(3), SECOND SUBPARAGRAPH Article 139(3) Article 20(4) Article 13(4)  Article 20(5) Article 13(2), second subparagraph and (5) Article 37(2), second subparagraph and (5) Article 42(2), second subparagraph and (4) Article 138(5) Article 20a(1), FIRST SUBPARAGRAPH, FIRST sentence Article 38(1), FIRST sentence Article 43(1) Article 138(2) and article 139(2) Article 20a(1), FIRST SUBPARAGRAPH, SECOND sentence, POINTS (a)-(e) Article 38(1), SECOND sentence, POINTS (a)-(e) Article 43(2), POINTS (a)-(e) Article 142(1) Article 20a(2) Article 38(2) Article 141 Article 20a(3) Article 38(3) Article 43(4) Article 140(2) Article 20a(4) Article 38(4) Article 43(5)  Article 20a(5) Article 38(5) Article 43(6) Article 142(2) Article 21 Article 11(1)  Article 22(1) FIRST SUBPARAGRAPH, points (a), (b) and (d) Article 14 Article 39(1) FIRST SUBPARAGRAPH, points (a), (b) and (d) Article 44(1) FIRST SUBPARAGRAPH, points (a), (b) and (d) Article 144(1), points (a), (b) and (c) Article 22(1) SECOND SUBPARAGRAPH, FIRST sentence Article 39(1) SECOND SUBPARAGRAPH, FIRST SENTENCE Article 44(1) SECOND SUBPARAGRAPH, Article 144(2), FIRST SUBPARAGRAPH Article 22(1) SECOND SUBPARAGRAPH, SECOND SENTENCE Article 39(1) SECOND SUBPARAGRAPH, SECOND SENTENCE Article 144(2), SECOND SUBPARAGRAPH Article 22(2) Article 39(2) Article 44(2) Article 144(3) Article 23(1) Article 51(1) Article 162(1) Article 23(2)(a)-(g) Article 51(2) Article 162(2), points (a)-(f) and (h) Article 23(2), point (h) Article 162(2), point (g) Article 24 FIRST SUBPARAGRAPH, FIRST SENTENCE Article 54 FIRST SUBPARAGRAPH, FIRST SENTENCE Article 165, FIRST SENTENCE Article 24 FIRST SUBPARAGRAPH, SECOND SENTENCE and THIRD SUBPARAGRAPH Article 54, FIRST SUBPARAGRAPH, SECOND SENTENCE  THIRD SUBPARAGRAPH  Article 25 Article 55 Article 166 Article 26 Article 56 Article 167 Article 27 FIRST SUBPARAGRAPH Article 52(2), FIRST SUBPARAGRAPH Article 168, FIRST SUBPARAGRAPH Article 27 SECOND SUBPARAGRAPH Article 52(2), SECOND SUBPARAGRAPH Article 168, SECOND SUBPARAGRAPH Article 28 Article 52(3) Article 170 Article 28a Article 53 Article 53 Article 164 Article 29 Article 57 Article 171 Article 29a Article 58 Article 176, first to third subparagraphs Article 29b(1) and (2) Article 59(1) and (2) Article 52(1) and (2) Article 177(1) and (2) Article 29b(3)-(6) Article 59(3)-(6) Article 52(3) and (4)  Article 30(1) and (2), point (a)  Article 30(2), point (b) Article 305(1) Article 30(4) Article 305(2) Article 30(5) Article 305(4) Article 31  Article 32  Article 33 Article 28 Article 62 Article 54(2) Article 298(2) and (3) Article 34 Article 9 Article 29 Article 11(5) Article 6(5), FOURTH SUBPARAGRAPH Article 6  Article 35 Article 10 Article 10 Article 32 Article 57(1) Article 11(1)-(3) Article 31(1) and (2) Article 69(1) to (4) Article 64(1) Article 7(1) Article 309(1) Article 36 Article 11 Article 11 Article 33 Article 57(2) Article 11(4) Article 31(3) Article 70 Article 64(2) Article 7(2) Article 309(2) Article 37 Article 34  Article 38 Article 12 Article 12 Article 35 Article 58 Article 13 Article 33 Article 74 Article 66 Article 9 Article 312 Annex, part A Article 15(2), SECOND SUBPARAGRAPH and Annex I, Part A Annex, part A, B Annex I, Part A and B Annex, part C Article 16 Annex, part D  Article 1(1) FIRST SUBPARAGRAPH Article 190(1) Article 1(1) SECOND SUBPARAGRAPH Article 190(2) Article 1(2)  Article 2(1) Article 190(1) Article 2(2) Article 190(3) Article 3 Article 191 Article 4(1) Article 192 first and second subparagraphs Article 4(2)  Article 5 Article 193 Article 6 Article 195 Article 7 Article 194 Article 8 Article 196 Article 1  Article 2 Article 198 Article 3(1) Article 199 Article 3(2) FIRST SUBPARAGRAPH, FIRST SENTENCE Article 200(1) FIRST SUBPARAGRAPH Article 3(2), points (a)-(c) Article 200(2)-(4) Article 3(3) Article 200(1) SECOND SUBPARAGRAPH Article 4 Article 201 Article 5 Article 202 Article 6 Article 203 Article 7 Article 204 Article 8 Article 205 Article 9 Article 16(2) Article 1  Article 2, points (a), (b) and (e)  Article 2, point (c) Article 1(1), point (c) Article 2(1), point (e)  Article 2, point (d) Article 13(13) Article 2, point (f) Article 1, point (e) Article 1(1), point (h)  Article 3 Article 1, point (b), SECOND SENTENCE Article 145(1), second subparagraph Article 4 Article 187 Article 6  Article 7(1), points (a) (e)  Article 7(1), point (f) Article 27  Article 7(1), point (g) and (3)  Article 8(1) and (2) Article 179(1) and (2) Article 8(3)  Article 8(4), points (a) and (c) Article 30(1)  Article 8(4), point (d) Article 179(3) Article 8(5) Article 179(4) Article 12  Article 12a(1)-(3) Article 150 Article 12a(4) FIRST SUBPARAGRAPH Article 151 Article 12a(4) second to sixth subparagraphs Article 152 Article 14 Article 34 Article 41 Article 147 Article 16(1), first and second subparagraphs Article 35 Article 42 Article 148 Article 16(1) THIRD SUBPARAGRAPH Article 35 Article 148(2) Article 17 Article 36 Article 43 Article 149 Article 26  Article 27  Article 31 Article 299 Article 31 Article 68(2) Article 300 Annex I Article 23 Annex II  Annex 2A  Annex 2B  Articles 5, 9, 10, 11  Article 1, point (a) Article 1, point (a) Article 2, point (a) Article 1(1), point (a) Article 13(1) Article 1, point (b) Article 1(1), point (b) Article 2(1), point (d) Article 13(11) Article 1, point (c) Article 2, point (e) Article 1(1), point (e) Article 2(1), point (f) Article 13(8), point (a) Article 1, point (d) Article 1(1), point (f) Article 2(1), point (g)  Article 1, point (f) Article 1(1), point (i) Article 2(1), point (i) Article 13(18) Article 1, point (g) Article 1(1), point (j) Article 2(1), point (j) Articles 13(21), article 24(2), and Article 63 Article 1, point (h), Article 1, point (d) Article 1(1), point (k) Article 2(1), point (k) Article 13(15) Article 1, point (i) Article 1, point (e) Article 1(1), point (l) Article 2(1), point (l) Article 13(16) Article 1, point (j) Article 1(1), point (m) Article 13(22) Article 1, point (k) Article 1, point (k) Article 2(h) Article 1(1), point (n) Article 2(1), point (m) Article 13(10) Article 1, point (l) Article 1(1), point (r) Article 2(1), point (n) Article 13(17) Article 1, point (l)(a) Article 1, point (f) Article 1(1), point (r)(i) Article 2(1), point (n)(i) Article 13(20) Article 1, point (l)(b) Article 1(1), point (r)(ii) Article 2(1), point (n)(ii) Article 13(18) Article 3 Article 188 Article 8 ARTICLE 12 Article 24(1) Article 12(2) Article 14(1) Article 18 Article 39(1) Article 12(3)-(6) Article 14(2)-(5) Article 39(2)-(6) Article 15(1) and (2) Article 15(1) and (2) Article 19(1) Article 57 Article 15(3) Article 15(3) Article 22 Article 61 Article 15(4) Article 15(4) Article 23 Article 62 Articles 15a Article 15a Article 19(2)-(8) Article 58(1)-(7) Articles 15b Article 15b Article 19a Article 59 Articles 15c Article 15c Article 20 Article 60 Article 16(1) Article 16(1) Article 24 Article 64 Article 16(2) Article 16(2) Article 25 Article 65 Article 16(3) Article 16(3) Article 26 Article 66 Article 16(4) Article 16(4) Article 27 Article 67 Article 16(5) Article 16(5) Article 28(1) Article 68(1) Article 16(5b) fist to fourth subparagraphs Article 16(7) first to fourth subparagraphs Article 28(3) first to fourth subparagraphs Article 68(3) Article 16(5b) FIFTH SUBPARAGRAPH Article 16(7) FIFTH SUBPARAGRAPH Article 28(3) FIFTH SUBPARAGRAPH Article 68(4) Article 16(3) Article 66 Article 16(5c) Article 16(8) Article 29 Article 70 Article 16(5a) Article 16(6) Article 28(2) Article 68(2) Article 16a(1), point (a) Article 17(1), point (a) Article 31(1), first subparagraph Article 72(1), points (a)-(c) Article 16a(1), point (b) Article 17(1)(b) Article 31(1), second subparagraph Article 72(1) SECOND SUBPARAGRAPH Article 16a(2) Article 17(2) Article 31(2) Article 72(2) Article 20 Article 22  Article 21 Article 23 Article 34(1)-(3)  Article 22 Article 24 Article 34(4)  Article 25  Article 28 Article 33 Article 180 Article 29 Article 181(1) and (3) Article 30(2) Article 181(2) Article 31 Article 183 Article 38 Article 44 Article 153 Article 39(2) and (3) Article 45 Article 154 Article 40(2) Article 46(1) Article 155(8) Article 40(3) Article 46(2) Article 155(1) Article 40(4), (6)-(8) and (10) Article 46(3), (5)-(7) and (9) Article 155(2), (4)-(6) and (9) Article 40(5) Article 46(4) Article 155(3) Article 40(9) Article 46(8) Article 155(7) Article 41 Article 47 Article 156 Article 42(2) Article 48 Article 160 Article 43(2) and (3) Article 184 Article 44(2) Article 49 Article 159 and Annex V Article 45(2) Article 189 Article 46(2), first and third subparagraph. Article 50(1), first and third subparagraphs, and (2) Article 157 Articles 47-50  Article 51 Article 64 Article 56  Article 51, final indent Article 1(4) Article 58(8) Article 52  Article 54 Article 206 Article 55 Article 207 Articles 24 and 26  Articles 12(1), 19, 33, 37, 39(1), 40(1), 42(1), 43(1), 44(1), 45(1), 46(1),  Article 1, point (b) Article 13(3) Article 1, point (c) Article 1(1), point (s) Article 2(1), point (c) Article 13(4) Article 1, point (g) Article 212(1), point (a) Article 1, point (h) Article 212(1), point (b) Article 1, point (i) Article 59(2), point (a)(i) Article 210(1), point (f) Article 1, point (j) Article 59(2), point (a)(j) Article 210(1), point (g) Article 1, point (l) Article 59(2), point (b) Article 13(6) Article 2 Article 59(3) Article 214(1) Article 3 Article 59(3) Article 214(1) and (2), first and second subparagraphs Article 4 Article 59(3) Article 247(1) Article 5(1) Article 59(4) Article 246 Article 5(2) Article 254(1) Article 6 Article 59(5) Articles 254(2), 255(1) and (2) Article 7 Article 59(5) Articles 249(1), 252, 253 Article 8 Article 59(5) Articles 245, 246, 258(1) Article 9 Article 59(6) Articles 218, 219, 258(1) Article 10 Article 59(7) Articles 218, 219, 258(1), 260-263 Article 10a Article 59(8) Articles 264 Article 10b Article 257 Article 12 Article 32 Article 73 Article 65 Article 8(1) Article 311 Annex I Article 59(9) and Annex II Articles 213-215, 218-246 Annex II Article 59(9) and Annex II Articles 215-217, 220-243 Article 1(2) Article 267 Article 2, point (b) Article 268(1), point (b) Article 2, point (c) Article 268(1), point (c) Article 2, point (d) Article 268(1), point (d) Article 2, point (f) Article 2(1), point (h) Article 13(9) Article 2, point (g) Article 268(1), point (a) Article 2, point (i) Article 268(1), point (e) Article 2, point (j) Article 268(1), point (f) Article 2, point (k) Article 268(1), point (g) Article 3  Article 4 Article 269 Article 5 Article 270 Article 6 Article 271 Article 7 Article 272 Article 8 Article 273 Article 9 Article 274 Article 10 Article 275 Article 11 Article 277 Article 12 Article 278 Article 13 Article 279 Article 14 Article 280 Article 15 Article 281 Article 16 Article 282 Article 17 Article 283 Article 18 Article 284 Article 19 Article 285 Article 20 Article 286 Article 21 Article 287 Article 22 Article 288 Article 23 Article 289 Article 24 Article 290 Article 25 Article 291 Article 26 Article 292 Article 27 Article 293 Article 28 Article 294 Article 29 Article 295 Article 30(1) Article 268(2) Article 30(2) Article 296 Annex Article 276 Article 1(1), point (d)  Article 1(1), point (g) Article 13(14) Article 1(1), point (q)  Article 1(2) Article 2(3)  Article 2(1) Article 2(3) Article 3(2), (3) and (8) Article 9 Article 3(5), and (7) Article 10 Article 3(6)  Article 5(2) second and third subparagraphs Article 15(2) THIRD SUBPARAGRAPH and (3) SECOND SUBPARAGRAPH Article 6(5) first and second subparagraph Article 21(1) Article 7, point (e) Article 23(2), point (f) Article 8 Article 12 Article 24(1) Article 12 Article 208 Article 16(9) Article 30 Article 69 Article 18(1) to (6) Article 73 Article 18(7)  Article 19(1), FIRST SUBPARAGRAPH, first indent Article 74(1) Article 19(1), SECOND SUBPARAGRAPH, second indent Article 74(3), SECOND SUBPARAGRAPH Article 19(1), SECOND SUBPARAGRAPH, (2) and (3) Article 74(4)-(7) Article 21 Article 209 Article 25  Article 26  Article 32  Article 34 Article 182 Article 35 Article 186 Article 36(1) Article 185(1) Article 36(2) Article 185(4), FIRST SENTENCE Annex III(A) Article 185(6) Article 36(3) Article 185(7) Article 41 Article 147 Article 42(1)-(3) Article 148(1), (3) and (4) Article 43 Article 149 Article 45  Article 48 Article 160 Article 49 Article 159 Article 51(2), points (a) to (g) Article 162(2), points (a) (e), (g) and (h) Article 51(3) and (4) Article 163 Article 52(1) Article 169 Article 55(1) and (2) Article 166(1) and (2) Article 56 Article 167 Article 59(1) and (2) Article 52(1) and (2) Article 177(1) and (2) Article 59(3) and (6) Article 52(3) and (4)  Article 60(1) Article 305(2), second and third subparagraphs Article 60(2) Article 305(3) Article 31 Article 61 Article 43 Article 65 Article 55 Article 301(1) and (3) Article 66 Article 308 Article 67 Article 53 Article 297 Article 68(1)  Article 71  Article 72 Article 310 Annex I Annex II Annex III Article 185(2), points (a) (c), (3), and (5), FIRST SUBPARAGRAPH Annex IV  Annex V Annex VI Annex VI Annex VII Article 1(2), point (d) Article 11 Article 2(1), point (a) Article 13(7) Article 2(1), point (b)  Article 2(1), point (h) Article 13(9) Article 2(1), point (o) Article 13(25) Article 2(1), point (p) Article 13(26) Article 2(1), point (q) Article 210(3) Article 2(2)  Article 4(2) Article 15(5) Article 5(1), FIRST SUBPARAGRAPH and (2) Article 17(1) and (2), Annex IIIC; Article 9(1) Article 21(4) Article 11(1), point (b) Article 23(1), point (b) Article 15(3) Article 32(2) Article 21  Article 45  Article 46 Article 211(1) and (2) Article 47 Article 158 Article 48 Article 161 Article 50 Article 175 Article 51 Article 176 Article 54(1) Article 298(1) Article 61 Article 308 Article 62 Article 12 Article 63 Article 307 Articles 57, 58, 59 and 60, Annex II,  Articles 1(4), 2(4) and 4(6) Article 58(8) Article 8(2) Article 312